Exhibit 10.1

 

EXECUTION VERSION

 

 

CREDIT AGREEMENT

 

Dated as of August 18, 2015,

 

among

 

TUESDAY MORNING CORPORATION,
as Holdings,

 

TUESDAY MORNING, INC.,
as Borrower,

 

THE LENDERS PARTY HERETO,

 

JPMORGAN CHASE BANK, N.A.,
as Administrative Agent,

 

and

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Syndication Agent,

 

--------------------------------------------------------------------------------

 

J.P. MORGAN SECURITIES LLC,
as Lead Arranger and as Bookrunner

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

ARTICLE I

 

 

 

Definitions

 

 

 

 

SECTION 1.01.

Defined Terms

1

SECTION 1.02.

Terms Generally

46

SECTION 1.03.

Accounting Terms

47

SECTION 1.04.

Rounding

48

SECTION 1.05.

Timing of Payment or Performance

48

SECTION 1.06.

Classification

48

SECTION 1.07.

References to Laws

48

SECTION 1.08.

Pro Forma

48

 

 

 

ARTICLE II

 

 

 

The Credits

 

 

 

 

SECTION 2.01.

Revolver Commitments

49

SECTION 2.02.

Loans and Borrowings

49

SECTION 2.03.

Requests for Borrowings and Notices

49

SECTION 2.04.

Swingline Loans; Settlement

50

SECTION 2.05.

Letters of Credit

51

SECTION 2.06.

Funding of Borrowings

55

SECTION 2.07.

Interest Elections

56

SECTION 2.08.

Repayment of Loans; Termination of Revolver Commitments

57

SECTION 2.09.

Evidence of Debt

58

SECTION 2.10.

Application of Payment in the Dominion Accounts

58

SECTION 2.11.

[Reserved]

59

SECTION 2.12.

Fees

59

SECTION 2.13.

Interest

60

SECTION 2.14.

Alternate Rate of Interest

60

SECTION 2.15.

Increased Costs

61

SECTION 2.16.

Break Funding Payments

62

SECTION 2.17.

Taxes

63

SECTION 2.18.

Payments Generally; Pro Rata Treatment; Sharing of Set-offs

67

SECTION 2.19.

Mitigation Obligations; Replacement of Lenders

68

SECTION 2.20.

Illegality

70

SECTION 2.21.

Defaulting Lenders

70

SECTION 2.22.

Revolver Commitment Increase

72

SECTION 2.23.

[Reserved]

74

SECTION 2.24.

Overadvances

74

 

i

--------------------------------------------------------------------------------


 

SECTION 2.25.

Protective Advances

74

 

 

 

ARTICLE III

 

 

 

Representations and Warranties

 

 

 

 

SECTION 3.01.

Organization; Powers

75

SECTION 3.02.

Authorization

75

SECTION 3.03.

Enforceability

75

SECTION 3.04.

Governmental Approvals

76

SECTION 3.05.

Financial Statements

76

SECTION 3.06.

No Material Adverse Effect

76

SECTION 3.07.

Title to Properties; Possession Under Leases

76

SECTION 3.08.

Subsidiaries

77

SECTION 3.09.

Litigation; Compliance with Laws

77

SECTION 3.10.

Investment Company Act

77

SECTION 3.11.

[Reserved]

78

SECTION 3.12.

Federal Reserve Regulations

78

SECTION 3.13.

Tax Returns

78

SECTION 3.14.

No Material Misstatements

78

SECTION 3.15.

Employee Benefit Plans

79

SECTION 3.16.

Environmental Matters

79

SECTION 3.17.

Security Documents

80

SECTION 3.18.

Solvency

80

SECTION 3.19.

Labor Matters

81

SECTION 3.20.

Insurance

81

SECTION 3.21.

USA PATRIOT Act and OFAC

81

 

 

 

ARTICLE IV

 

 

 

Conditions of Lending

 

 

 

 

SECTION 4.01.

Closing Date

82

SECTION 4.02.

Conditions Precedent to All Credit Extensions

85

 

 

 

ARTICLE V

 

 

 

Affirmative Covenants

 

 

 

 

SECTION 5.01.

Existence; Businesses and Properties

86

SECTION 5.02.

Insurance

86

SECTION 5.03.

Taxes

87

SECTION 5.04.

Financial Statements, Reports, etc.

87

SECTION 5.05.

Litigation and Other Notices

90

SECTION 5.06.

Compliance with Laws

90

SECTION 5.07.

Maintaining Records; Access to Properties and Inspections

91

 

ii

--------------------------------------------------------------------------------


 

SECTION 5.08.

Compliance with Environmental Laws

91

SECTION 5.09.

Further Assurances; Mortgages

92

SECTION 5.10.

Fiscal Year; Accounting

94

SECTION 5.11.

Post-Closing Covenant

94

SECTION 5.12.

Collateral Monitoring and Reporting

94

SECTION 5.13.

Use of Proceeds

96

 

 

 

ARTICLE VI

 

 

 

Negative Covenants

 

 

 

 

SECTION 6.01.

Indebtedness

96

SECTION 6.02.

Liens

100

SECTION 6.03.

Sale and Lease-Back Transactions

104

SECTION 6.04.

Investments, Loans and Advances

104

SECTION 6.05.

Mergers, Consolidations and Dispositions

107

SECTION 6.06.

Dividends and Distributions

111

SECTION 6.07.

Transactions with Affiliates

113

SECTION 6.08.

Business of Holdings, the Borrower and the Subsidiaries

114

SECTION 6.09.

Limitation on Modification of Indebtedness; Modification of Certificate of
Incorporation, By-Laws and Certain Other Agreements; etc.

115

SECTION 6.10.

Financial Covenant

117

SECTION 6.11.

Use of Proceeds

117

 

 

 

ARTICLE VII

 

 

 

Events of Default

 

 

 

 

SECTION 7.01.

Events of Default

117

SECTION 7.02.

Allocation

120

 

 

 

ARTICLE VIII

 

 

 

The Agents

 

 

 

 

SECTION 8.01.

Appointment, Authority and Duties of the Administrative Agent

122

SECTION 8.02.

Agreements Regarding Collateral and Field Examination Reports

123

SECTION 8.03.

Reliance By the Administrative Agent

124

SECTION 8.04.

Action Upon Default

124

SECTION 8.05.

Payments Received by Defaulting Lender

124

SECTION 8.06.

Limitation on Responsibilities of the Agents

125

SECTION 8.07.

Successor Administrative Agent and Co-Agents

125

SECTION 8.08.

Due Diligence and Non-Reliance

126

SECTION 8.09.

Remittance of Payments and Collections

126

SECTION 8.10.

The Administrative Agent in its Individual Capacity

127

SECTION 8.11.

Administrative Agent Titles

127

 

iii

--------------------------------------------------------------------------------


 

SECTION 8.12.

Bank Product Providers

127

SECTION 8.13.

Survival

128

SECTION 8.14.

Withholding Tax

128

SECTION 8.15.

Indemnification

128

 

 

 

ARTICLE IX

 

 

 

Miscellaneous

 

 

 

 

SECTION 9.01.

Notices

129

SECTION 9.02.

Survival of Agreement

130

SECTION 9.03.

Binding Effect

130

SECTION 9.04.

Successors and Assigns

130

SECTION 9.05.

Expenses; Indemnity

134

SECTION 9.06.

Right of Set-off

137

SECTION 9.07.

Applicable Law

137

SECTION 9.08.

Waivers; Amendment

137

SECTION 9.09.

Interest Rate Limitation

140

SECTION 9.10.

Entire Agreement

140

SECTION 9.11.

WAIVER OF JURY TRIAL

141

SECTION 9.12.

Severability

141

SECTION 9.13.

Counterparts

141

SECTION 9.14.

Headings

142

SECTION 9.15.

Jurisdiction; Consent to Service of Process

142

SECTION 9.16.

Confidentiality

142

SECTION 9.17.

Release of Liens and Guarantees

143

SECTION 9.18.

USA PATRIOT Act

144

SECTION 9.19.

Marshalling; Payments Set Aside

144

SECTION 9.20.

Obligations Several; Independent Nature of Lenders’ Rights

144

SECTION 9.21.

Electronic Execution of Assignments

145

SECTION 9.22.

Acknowledgements

145

SECTION 9.23.

Lender Action

145

SECTION 9.24.

Judgment Currency

146

 

iv

--------------------------------------------------------------------------------


 

EXHIBITS AND SCHEDULES

 

Exhibit A

Form of Assignment and Acceptance

Exhibit B

Form of Administrative Questionnaire

Exhibit C

Form of Borrowing Request

Exhibit D

Form of Interest Election Request

Exhibit E

Form of Collateral Agreement

Exhibit F

Form of Solvency Certificate

Exhibit G

[RESERVED]

Exhibit H

[RESERVED]

Exhibit I

Form of Compliance Certificate

Exhibit J

[RESERVED]

Exhibit K

[RESERVED]

Exhibit L-1

Form of U.S. Tax Compliance Certificate (Foreign Lenders that are not
Partnerships for U.S. Federal Income Tax Purposes)

Exhibit L-2

Form of U.S. Tax Compliance Certificate (Foreign Participants that are not
Partnerships for U.S. Federal Income Tax Purposes)

Exhibit L-3

Form of U.S. Tax Compliance Certificate (Foreign Participants that are
Partnerships for U.S. Federal Income Tax Purposes)

Exhibit L-4

Form of U.S. Tax Compliance Certificate (Foreign Lenders that are Partnerships
for U.S. Federal Income Tax Purposes)

Exhibit M

Form of Note

Exhibit N

Form of Borrowing Base Certificate

Schedule 1.01(a)

Bank Product Debt

Schedule 2.01

Revolver Commitments

Schedule 2.05(a)

Existing Letters of Credit

Schedule 3.08(a)

Subsidiaries

Schedule 3.17

Financing Statements and Other Filings

Schedule 3.20

Insurance

Schedule 5.11

Post-Closing Actions

Schedule 5.12

Deposit Accounts

Schedule 6.01

Indebtedness

Schedule 6.02

Liens

Schedule 6.04

Investments

Schedule 6.07

Transactions with Affiliates

 

v

--------------------------------------------------------------------------------


 

CREDIT AGREEMENT dated as of August 18, 2015 (this “Agreement”), among TUESDAY
MORNING, INC., a Texas corporation (the “Borrower”), each of the Subsidiary
Guarantors (as hereinafter defined), TUESDAY MORNING CORPORATION, a Delaware
corporation (“Parent”), TMI HOLDINGS, INC., a Delaware corporation
(“Intermediate Holdings”), the LENDERS party hereto from time to time, JPMORGAN
CHASE BANK, N.A., as administrative agent (in such capacity, the “Administrative
Agent”) and WELLS FARGO BANK, NATIONAL ASSOCIATION., as syndication agent (in
such capacity, the “Syndication Agent”).

 

WHEREAS, (a) the Borrower has requested that the Lenders extend credit in the
form of Revolver Loans in an aggregate principal amount at any time outstanding
not to exceed $180,000,000, (b) the Borrower has requested that the Issuing Bank
issue Letters of Credit in an aggregate stated amount at any time outstanding
not to exceed $30,000,000 (unless increased in accordance with the terms hereof
to no more than $50,000,000) and (c) the Borrower has requested the Swingline
Lender to extend credit in the form of Swingline Loans in an aggregate principal
amount at any time outstanding not to exceed $20,000,000;

 

NOW THEREFORE, the Lenders are willing to extend such credit to the Borrower,
the Swingline Lender is willing to make Swingline Loans to the Borrower and the
Issuing Bank is willing to issue Letters of Credit for the account of the
Borrower on the terms and subject to the conditions set forth herein. 
Accordingly, the parties hereto agree as follows:

 

ARTICLE I

 

Definitions

 

SECTION 1.01.           Defined Terms.  As used in this Agreement, the following
terms shall have the meanings specified below:

 

“Account” shall have the meaning as defined in the UCC, including all rights to
payment for goods sold or leased, or for services rendered.

 

“Account Debtor” shall mean a Person who is obligated under an Account, Chattel
Paper or General Intangible.

 

“Acquisition” means, with respect to any Person, (a) an Investment in, or a
purchase of a Controlling interest in, the Equity Interests of any other Person
(whether by merger or consolidation of such Person with any other Person or
otherwise) or (b) a purchase or other acquisition of all or substantially all of
the assets or properties of another Person or of any business unit of another
Person (whether by merger or consolidation of such Person with any other Person
or otherwise).

 

“Adjusted LIBO Rate” means the London interbank offered rate administered by the
ICE Benchmark Administration or any other Person that takes over the
administration of such rate for Dollars (adjusted for statutory reserve
requirements for eurocurrency liabilities) for a period equal to one, two, three
or six months (as selected by the Borrower) as displayed on pages LIBOR01 or
LIBOR02 of the Reuters screen or, in the event such rate does not appear on a
Reuters page or screen, on any successor or substitute page on such screen that
displays such

 

--------------------------------------------------------------------------------


 

rate, or on the appropriate page of such other information service that
publishes such rate as shall be selected by the Administrative Agent from time
to time in its reasonable discretion (the “LIBO Screen Rate”) at approximately
11:00 a.m., London time, two (2) business days prior to the commencement of such
interest period; provided that, in the event that the LIBO Screen Rate does not
appear on such page (or otherwise on such screen), the “Adjusted LIBO Rate”
shall be determined by reference to such other comparable publicly available
service for displaying eurodollar rates as may be selected by the Administrative
Agent or, in the absence of such availability, by reference to the rate at which
dollar deposits of $5,000,000 and for a maturity comparable to such Interest
Period are offered by the principal London office of the Administrative Agent in
immediately available funds in the London interbank market at approximately
11:00 a.m., London time, two (2) Business Days prior to the commencement of such
Interest Period.; provided further that if the Adjusted LIBO Rate is less than
zero, it shall be deemed to be 0.0%.

 

“Administrative Agent” shall have the meaning assigned to such term in the
introductory paragraph of this Agreement.

 

“Administrative Questionnaire” shall mean an Administrative Questionnaire in the
form of Exhibit B.

 

“Affected Lender” shall have the meaning assigned to such term in Section 2.20.

 

“Affiliate” shall mean, when used with respect to a specified Person, another
Person that directly, or indirectly through one or more intermediaries, Controls
or is Controlled by or is under common Control with the Person specified;
provided, however, no Agent or Lender shall be deemed to be an Affiliate of the
Borrower or its Subsidiaries with respect to transactions evidenced by any Loan
Document.

 

“Agency Fees” shall have the meaning assigned to such term in Section 2.12(a).

 

“Agent Indemnitees” shall mean each Agent and its officers, directors,
employees, Affiliates, agents and attorneys.

 

“Agent Professionals” shall mean attorneys, accountants, appraisers, auditors,
environmental engineers or consultants, and other professionals and experts
retained by the Administrative Agent.

 

“Agents” shall mean the Administrative Agent and the Syndication Agent.

 

“Agreement” shall have the meaning assigned to such term in the introductory
paragraph of this Agreement.

 

“Agreement Currency” has the meaning assigned to such term in Section 9.24.

 

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or its Subsidiaries from time to time
concerning or relating to bribery or corruption.

 

“Applicable Law” shall mean all applicable laws, rules, regulations and binding
governmental requirements having the force and effect of law applicable to the
Person in

 

2

--------------------------------------------------------------------------------


 

question or any of its property or assets, including all applicable statutory
law, common law and equitable principles, and all provisions of constitutions,
treaties, statutes, rules, regulations, orders and decrees of Governmental
Authorities.

 

“Applicable Margin” shall mean (i) with respect to any CBFR Loan, 0.0% per annum
and (ii) with respect to any Eurodollar Loan, 1.25% per annum.

 

“Appraised Value” means the appraised orderly liquidation value, net of costs
and expenses to be incurred in connection with any such liquidation, which value
is expressed as a percentage of Cost of the Eligible Inventory as set forth in
the Loan Parties’ inventory stock ledgers, which value shall be determined from
time to time by the most recent appraisal undertaken by an independent appraiser
engaged by the Administrative Agent.

 

“Assignment and Acceptance” shall mean an assignment and acceptance entered into
by a Lender and an assignee, and accepted by the Administrative Agent and the
Borrower (if the Borrower’s consent is required by this Agreement), in the form
of Exhibit A or such other form as shall be approved by the Administrative
Agent.

 

“Availability” shall mean as of any applicable date, the amount by which the
Line Cap at such time exceeds the aggregate amount of Revolver Loans and LC
Obligations on such date.

 

“Availability Reserve” shall mean the sum (without duplication of any other
reserves or items that are otherwise addressed or excluded through eligibility
criteria (including collection rates or collection percentages)) of (a) the
Inventory Reserves; (b) the Rent and Charges Reserve; (c) the Bank Product
Reserve; provided that reserves of the type described in this clause (c) shall
be instituted only after consultation with the Borrower; and (d) such additional
reserves not otherwise addressed in clauses (a) through (c) above, in such
amounts and with respect to such matters, as the Administrative Agent in its
Permitted Discretion may elect to establish or modify from time to time.

 

Notwithstanding anything to the contrary in this Agreement, (i) such
Availability Reserve shall not be established or changed except upon not less
than three (3) Business Days’ (or such shorter period as may be agreed by the
Borrower) prior written notice to the Borrower, which notice shall include a
reasonably detailed description of such applicable Availability Reserve being
established or changed (during which period (a) the Administrative Agent shall,
if requested, discuss any such Availability Reserve or change with the Borrower
and (b) the Borrower may take such action as may be required so that the event,
condition or matter that is the basis for such Availability Reserve or change
thereto no longer exists or exists in a manner that would result in the
establishment of a lower Availability Reserve or result in a lesser change
thereto, in a manner and to the extent reasonably satisfactory to the
Administrative Agent), and (ii) the amount of any Availability Reserve
established by the Administrative Agent, and any change in the amount of any
Availability Reserve, shall have a reasonable relationship to the event,
condition or other matter that is the basis for such Availability Reserve or
such change.  Notwithstanding clause (i) of the preceding sentence, changes to
the Availability Reserve solely for purposes of correcting mathematical or
clerical errors (and such other changes as are otherwise agreed by the Borrower)
shall not be subject to such notice period, it being understood

 

3

--------------------------------------------------------------------------------


 

that no Default or Event of Default shall be deemed to result therefrom, if
applicable, for a period of three (3) Business Days.

 

“Bank Product” shall mean any of the following products, services or facilities
extended to the Borrower or any Subsidiary by a Lender or any of its
Affiliates:  (a) Cash Management Services; (b) products under Swap Agreements;
(c) commercial credit card and merchant card services; and (d) other banking
products or services as may be requested by the Borrower or any Subsidiary,
other than loans or letters of credit.

 

“Bank Product Debt” shall mean Indebtedness and other obligations (including
Cash Management Obligations) of a Loan Party relating to Bank Products.

 

“Bank Product Reserve” shall mean the aggregate amount of reserves established
by the Administrative Agent from time to time in its Permitted Discretion in
respect of Secured Bank Product Obligations, which shall in any event include
the maximum amount of all Noticed Hedges.

 

“Bankruptcy Code” shall mean Title 11 of the United States Code or any similar
federal or state law for the relief of debtors.

 

“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States of America, or any successor thereto.

 

“Borrower” shall have the meaning assigned to such term in the introductory
paragraph of this Agreement.

 

“Borrowing” shall mean a group of Revolver Loans of a single Type and, in the
case of Eurodollar Loans, as to which a single Interest Period is in effect.

 

“Borrowing Base” shall mean at any time of calculation, the sum of the following
as set forth (other than with respect to clause (e)) in the most recently
delivered Borrowing Base Certificate:

 

(a)                                 the face amount of Eligible Credit Card
Receivables multiplied by ninety percent (90%); plus

 

(b)                                 the Cost of Eligible Inventory, multiplied
by ninety percent (90%), multiplied by the Appraised Value of such Inventory;
plus

 

(c)                                  with respect to any Eligible Letter of
Credit, the Cost of the Inventory supported by such Eligible Letter of Credit,
multiplied by ninety percent (90%), multiplied by the Appraised Value of such
Inventory; plus

 

(d)                                 upon the Borrower’s request and subject to
the satisfaction of the conditions contained in Section 5.12(f) with respect to
each parcel of Mortgaged Property, the Real Estate Event Amount (which may at no
time exceed twenty-five percent (25%) of the Line Cap); minus

 

(e)                                  the Availability Reserve.

 

4

--------------------------------------------------------------------------------


 

“Borrowing Base Certificate” shall mean a certificate in the form of Exhibit N,
by which the Borrower certifies calculation of the Borrowing Base in accordance
with Section 5.12.

 

“Borrowing Request” shall mean a request by the Borrower in accordance with the
terms of Section 2.03 and, if written, substantially in the form of
(i) Exhibit C-1, with respect to CBFR Borrowings and (ii) Exhibit C-2, with
respect to Eurodollar Borrowings.

 

“Budget” shall have the meaning assigned to such term in Section 5.04(f).

 

“Business Day” shall mean any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law or
other governmental action to remain closed; provided that when used in
connection with a Eurodollar Loan, the term “Business Day” shall also exclude
any day on which banks are not open for dealings in deposits in Dollars in the
London interbank market.

 

“Capital Expenditures” shall mean, in respect of any period, the aggregate of
all expenditures incurred by the Borrower and the Restricted Subsidiaries during
such period that, in accordance with GAAP, are required to be classified as
capital expenditures, including Capital Lease Obligations incurred, provided,
however, that Capital Expenditures for the Borrower and the Restricted
Subsidiaries shall not include:

 

(a)                                 expenditures of proceeds of insurance
settlements, condemnation awards and other settlements in respect of lost,
destroyed, damaged or condemned assets, equipment or other property to the
extent such expenditures are made to replace or repair such lost, destroyed,
damaged or condemned assets, equipment or other property or otherwise to
acquire, maintain, develop, construct, improve, upgrade or repair assets or
properties useful in the business of the Borrower and the Restricted
Subsidiaries within twelve (12) months of receipt of such proceeds,

 

(b)                                 expenditures that are accounted for as
capital expenditures of such Person and that actually have been paid for by a
third party (other than the Borrower or any Restricted Subsidiary thereof) and
for which neither the Borrower nor any Restricted Subsidiary has provided or is
required to provide or incur, directly or indirectly, any consideration or
obligation to such third party or any other Person (whether before, during or
after such period, other than the payment of rent),

 

(c)                                  the purchase price of equipment or property
purchased during such period to the extent the consideration therefor consists
of any combination of (x) used or surplus equipment or property traded in at the
time of such purchase and (y) the proceeds of a reasonably concurrent sale of
used or surplus equipment or property, in each case, in the ordinary course of
business,

 

(d)                                 expenditures that are accounted for as
capital expenditures in connection with transactions constituting Permitted
Business Acquisitions, or

 

(e)                                  the interest component of any Capital Lease
Obligation.

 

“Capital Lease Obligations” shall mean the obligations of any Person to pay rent
or other amounts under any lease of (or other arrangement conveying the right to
use) real or

 

5

--------------------------------------------------------------------------------


 

personal property, or a combination thereof, which obligations are required to
be classified and accounted for as capital leases on a balance sheet of such
Person under GAAP and, for purposes hereof, the amount of such obligations at
any time shall be the capitalized amount thereof at such time determined in
accordance with GAAP.

 

“Captive Insurance Subsidiary” shall mean any Restricted Subsidiary that is
subject to regulation as an insurance company (or any Subsidiary thereof).

 

“Cash Collateral” shall mean cash and any interest or other income earned
thereon, or deposit account balances, and, with respect to LC Obligations only,
any other credit support satisfactory to the applicable Issuing Bank, in each
case that are delivered to the Administrative Agent to Cash Collateralize any
Obligation.

 

“Cash Collateralize” shall mean the pledge and deposit with or the delivery of
Cash Collateral to the Administrative Agent, as security for the payment of any
Obligation, in an amount equal to the percentage of such outstanding Obligations
as is required by the context herein.  “Cash Collateralization” has a
correlative meaning.

 

“Cash Management Obligations” shall mean obligations owed by the Borrower or any
Restricted Subsidiary in respect of any overdraft and related liabilities
arising from treasury and treasury management services, Cash Management
Services, credit cards, “p-cards” or any automated clearing house transfer of
funds.

 

“Cash Management Services” any services provided from time to time by any Lender
or any of its Affiliates (or any Person who at the time such arrangement was
entered into was a Lender or an Affiliate thereof) to the Borrower or any
Subsidiary in connection with operating, collections, payroll, trust, or other
depository or disbursement accounts or similar cash management arrangements,
including automated clearinghouse, e-Payables, electronic funds transfer, wire
transfer, controlled disbursement, overdraft, depository, information reporting,
lockbox and stop payment services.

 

“CBFR” shall mean the prime rate of interest announced from time to time by
Chase or its parent (which is not necessarily the lowest rate charged to any
customer), changing when and as said prime rate changes (the “Prime Rate”);
provided that the CBFR shall never be less than the Adjusted LIBO Rate for a one
month interest period as displayed on Reuters Screen LIBOR01 Page (or on any
successor or substitute page) on such day plus 2.50%.

 

“CBFR Borrowing” shall mean a Borrowing comprised of CBFR Loans.

 

“CBFR Loan” shall mean any Revolver Loan bearing interest at a rate determined
by reference to the CBFR in accordance with the provisions of Article II.

 

“CFC” means a “controlled foreign corporation” within the meaning of
Section 957(a) of the Code.

 

“Change in Control” shall mean:

 

(a)                                 except as otherwise permitted by
Section 6.05(b), the acquisition of record ownership or direct beneficial
ownership (i.e., excluding indirect beneficial ownership

 

6

--------------------------------------------------------------------------------


 

through intermediate entities by any Person which is the subject of
clause (c) below) by any Person other than Parent (or another Parent Entity that
has become a Loan Party) of any Equity Interests in Intermediate Holdings, such
that after giving effect thereto Parent (or another Parent Entity that has
become a Loan Party) shall cease to beneficially own and control 100% of the
Equity Interests of Intermediate Holdings, or

 

(b)                                 the acquisition of record ownership or
direct beneficial ownership (i.e., excluding indirect beneficial ownership
through intermediate entities by any Person which is the subject of
clause (c) below) by any Person other than Intermediate Holdings (or another
Parent Entity that is or has become a Loan Party) of any Equity Interests in the
Borrower, such that after giving effect thereto Intermediate Holdings (or
another Parent Entity that is or has become a Loan Party) shall cease to
beneficially own and control 100% of the Equity Interests of the Borrower, or

 

(c)                                  the acquisition of beneficial ownership,
directly or indirectly, by any Person or group (within the meaning of the
Securities Exchange Act of 1934, as amended, and the rules of the SEC thereunder
as in effect on the date hereof), other than any employee benefit plan and/or
Person acting as a trustee, agent or other fiduciary or administrator in respect
thereof, of Equity Interests in Parent representing more than 35% of the
aggregate ordinary voting power represented by the issued and outstanding Equity
Interests in Parent.

 

“Change in Law” shall mean (a) the adoption of any law, rule or regulation after
the Closing Date, (b) any change in law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
Closing Date or (c) compliance by any Lender (or, for purposes of
Section 2.15(b), by any Lending Office of such Lender or by such Lender’s
holding company, if any) with any written request, guideline or directive
(whether or not having the force of law) of any Governmental Authority made or
issued after the Closing Date.

 

“Charges” shall have the meaning assigned to such term in Section 9.09.

 

“Claims” shall mean all claims, liabilities, obligations, losses, damages,
penalties, judgments, proceedings, interests, costs and expenses of any kind
(including remedial response costs, reasonable attorneys’ fees) at any time
(including after Full Payment of the Obligations, resignation or replacement of
the Administrative Agent or replacement of any Lender) incurred by any
Indemnitee or asserted against any Indemnitee by any Loan Party or other Person,
in any way relating to (a) any Revolver Loans, Letters of Credit, Loan
Documents, or the use thereof or transactions relating thereto, (b) any action
taken or omitted to be taken by an Indemnitee in connection with any Loan
Documents, (c) the existence or perfection of any Liens, or realization upon any
Collateral, (d) exercise of any rights or remedies under any Loan Documents or
Applicable Law, or (e) failure by any Loan Party to perform or observe any terms
of any Loan Document, in each case including all costs and expenses relating to
any investigation, litigation, arbitration or other proceeding (including an
Insolvency Proceeding or appellate proceedings), whether or not the applicable
Indemnitee is a party thereto.

 

“Closing Date” shall mean August 18, 2015.

 

“Closing Fee” shall have the meaning assigned to such term in Section 2.12(e).

 

7

--------------------------------------------------------------------------------


 

“Code” shall mean the Internal Revenue Code of 1986, as amended.

 

“Collateral” shall mean all assets subject or purported to be subject to a Lien
pursuant to any Security Document, including all Current Asset Collateral, and
all Term Priority Collateral, if any.

 

“Collateral Agreement” shall mean the Guarantee and Collateral Agreement in the
form of Exhibit E, among Holdings, the Borrower, each Subsidiary Guarantor and
the Administrative Agent.

 

“Collateral and Guarantee Requirement” shall mean the requirement that:

 

(a)                                 on the Closing Date, the Administrative
Agent shall have received from Holdings, the Borrower and each Subsidiary
Guarantor, a counterpart of the Collateral Agreement duly executed and delivered
on behalf of such Person,

 

(b)                                 [reserved],

 

(c)                                  [reserved],

 

(d)                                 on or prior to the occurrence of any Real
Estate Event, the Borrower or a Subsidiary Guarantor, as applicable, shall grant
to the Administrative Agent security interests and Mortgages in the Mortgaged
Property which the Borrower elects to include in the Borrowing Base pursuant to
Section 5.12(f) in connection with such Real Estate Event and record or file,
the Mortgage in such manner and in such places as is required by law to
establish, perfect, preserve and protect the Liens pursuant to the Mortgages and
pay, all Taxes, fees and other charges payable in connection therewith.  With
respect to each such Mortgage, the Borrower shall deliver to the Administrative
Agent contemporaneously therewith (1) a FIRREA compliant appraisal of such real
property from appraisers engaged by the Administrative Agent, (2) Flood
Documentation reasonably satisfactory to the Administrative Agent, (3) survey
documentation reasonably satisfactory to the Administrative Agent, (4) a policy
or policies or marked-up unconditional binder of title insurance, as applicable,
paid for by the Borrower issued by a nationally recognized title insurance
company insuring the Lien of each such Mortgage as a valid first Lien on the
Mortgaged Property described therein, free of any other Liens except as
permitted by Section 6.02, together with such endorsements, coinsurance and
reinsurance as the Administrative Agent may reasonably request and otherwise in
form and substance reasonably satisfactory to the Administrative Agent,
(5) opinions addressed to the Administrative Agent and the Lenders of (i) local
counsel in each jurisdiction where the Mortgaged Property is located with
respect to the enforceability and perfection of the Mortgages and other matters
customarily included in such opinions and (ii) counsel for the Borrower
regarding due authorization, execution and delivery of the Mortgages, in each
case, in form and substance reasonably satisfactory to the Administrative Agent
and (6) such other requirements or documents as may be reasonably requested by
the Administrative Agent and Required Lenders,

 

(e)                                  on the Closing Date, or as otherwise
provided in the Collateral Agreement, the Administrative Agent for the benefit
of the Secured Parties, shall have been granted

 

8

--------------------------------------------------------------------------------


 

security interests in personal property of Holdings, the Borrower or any such
Subsidiary Guarantor in accordance with the Collateral Agreement,

 

(f)                                   in the case of any Person that becomes a
Subsidiary Guarantor after the Closing Date, the Administrative Agent shall have
received a supplement to the Collateral Agreement, in the form specified
therein, duly executed and delivered on behalf of such Subsidiary Guarantor,

 

(g)                                  [reserved],

 

(h)                                 on the Closing Date, except as contemplated
by any Security Document or otherwise agreed by the Administrative Agent, all
documents and instruments, including Uniform Commercial Code financing
statements, required by law or reasonably requested by the Administrative Agent
to be delivered, filed, registered or recorded to create the Liens intended to
be created by the Security Documents (in each case, including any supplements
thereto) and perfect such Liens to the extent required by, and with the priority
required by, the Security Documents (including any promissory notes representing
Collateral to the extent required therein), shall have been filed, registered or
recorded or delivered to the Administrative Agent for filing, registration or
the recording concurrently with, or promptly following, the execution and
delivery of each such Security Document,

 

(i)                                     on the Closing Date, the Administrative
Agent shall have received insurance certificates from the Borrower’s insurance
broker or other evidence reasonably satisfactory to it that all insurance
required to be maintained pursuant to Section 5.02 is in full force and effect
and such certificates shall (i) name the Administrative Agent, as collateral
agent on behalf of the Secured Parties as an additional insured thereunder as
its interests may appear and (ii) in the case of each casualty insurance policy,
contain a loss payable and mortgagee, if applicable, clause and endorsement,
reasonably satisfactory in form and substance to the Administrative Agent, that
names the Administrative Agent, on behalf of Lenders as the loss payee
thereunder and, to the extent available, provides for at least thirty (30) days’
prior written notice to the Administrative Agent of any cancellation of such
policy, and

 

(j)                                    within ninety (90) days (or such later
date as Administrative Agent may agree in its reasonable discretion) of the
Closing Date (or, with respect to any Deposit Account other than Excluded
Deposit Accounts opened following the Closing Date, the date such Loan Party
notifies the Administrative Agent of the opening of such Deposit Account or the
date any Person becomes a Loan Party hereunder), (i) each Loan Party shall cause
each bank or other depository institution at which any Deposit Account other
than any Excluded Deposit Account is maintained, to enter into a Deposit Account
Control Agreement that provides for such bank or other depository institution to
transfer to a Dominion Account, on a daily basis, all balances in each Deposit
Account other than any Excluded Deposit Account maintained by any Loan Party
with such depository institution for application to the Obligations then
outstanding following the receipt by such bank or other depository institution
of a Liquidity Notice (it being understood that the Administrative Agent shall
reasonably promptly deliver a copy of such Liquidity Notice to the Borrower),
(ii) the Borrower shall establish the Dominion Account and

 

9

--------------------------------------------------------------------------------


 

obtain an agreement (in form satisfactory to the Administrative Agent) from the
Dominion Account bank, establishing the Administrative Agent’s control over and
Lien in the Dominion Account, (iii) each Loan Party irrevocably appoints the
Administrative Agent as such Loan Party’s attorney-in-fact to collect such
balances during a Liquidity Period to the extent any such delivery is not so
made and (iv) each Loan Party shall instruct each Account Debtor to make all
payments with respect to Collateral into Deposit Accounts subject to Deposit
Account Control Agreements.

 

“Collateral Questionnaire” shall mean a certificate in form reasonably
satisfactory to the Administrative Agent that provides information with respect
to the personal or mixed property of each Loan Party.

 

“Commitment Revolver Termination Date” shall mean the earliest to occur of
(a) the Revolver Termination Date; (b) the date on which the Borrower terminates
the Revolver Commitments pursuant to Section 2.08; or (c) the date on which the
Revolver Commitments are terminated pursuant to Section 7.01.

 

“Commodity Exchange Act” shall mean the Commodity Exchange Act (7 U.S.C. § 1
et seq.), and any successor statute.

 

“Consolidated Fixed Charge Coverage Ratio” shall mean the ratio, determined on a
consolidated basis for the Borrower and its Restricted Subsidiaries for the most
recent four fiscal quarters period, of (a) EBITDA minus (i) Capital Expenditures
(except those financed with Indebtedness for borrowed money other than the
Revolver Loans) paid in cash for such period and (ii) the aggregate amount of
federal, state, local and foreign income taxes paid or payable currently in cash
for such period to (b) Consolidated Fixed Charges paid or payable currently in
cash for such period.

 

“Consolidated Fixed Charges” shall mean, with respect to the Borrower and the
Restricted Subsidiaries on a consolidated basis for any period, the sum (without
duplication) of (a) Interest Expense (but excluding, in any event
(w) Transactions Costs and annual administrative or other agency fees, (x) fees
and expenses associated with Dispositions, Investments and any issuances of
Equity Interests or Indebtedness (in each case (A) not prohibited under this
Agreement and (B) whether or not consummated) and (y) amortization of deferred
financing costs) paid or payable in cash for such period less any interest
income for such period received or (without duplication) to be received
currently in cash, (b) regularly scheduled principal payments on funded
Indebtedness paid or payable currently in cash for such period (other than
payments made by the Borrower and its Restricted Subsidiaries to the Borrower
and its Subsidiaries), (c) all cash dividends or other distributions paid by the
Borrower or any Restricted Subsidiary (in each case, other than with
non-internally generated funds received within the period) during such period to
any Person other than the Borrower or any Restricted Subsidiary (excluding items
eliminated in consolidation) on any series of preferred stock or any Refunding
Capital Stock of the Borrower or a Restricted Subsidiary during such period,
(d) all cash dividends or other distributions paid by the Borrower or any
Restricted Subsidiary (in each case, other than with non-internally generated
funds received within the period) paid to any Person other than the Borrower or
any Restricted Subsidiary (excluding items eliminated in consolidation) on any
series of Equity Interests of the Borrower or a Restricted Subsidiary that is
not Qualified Capital Stock during such period and (e) Restricted Payments

 

10

--------------------------------------------------------------------------------


 

made (other than with non-internally generated funds received within the period)
under clauses (b)(iv) (only to the extent the Borrower would have relied on the
Payment Conditions to make such Investment), (c), (f) and (k) of Section 6.06
made in cash during any fiscal period.

 

“Consolidated Net Income” shall mean, with respect to any Person for any period,
the aggregate of the Net Income of such Person and its Subsidiaries for such
period, on a consolidated basis; provided, however, that, without duplication,

 

(a)                                 any net after-tax (A) extraordinary,
(B) nonrecurring or (C) unusual gains or losses or income or expenses (less all
fees and expenses relating thereto) including, without limitation, any severance
expenses, and fees, expenses or charges related to any offering of Equity
Interests of any Parent Entity or the Borrower, any Investment or Indebtedness
permitted to be incurred hereunder or refinancings thereof (in each case,
whether or not successful), including any such fees, expenses or charges related
to the Transactions (including any Transaction Costs), in each case, shall be
excluded,

 

(b)                                 any net after-tax income or loss from
discontinued operations and any net after-tax gain or loss on disposal of
discontinued operations shall be excluded,

 

(c)                                  any net after-tax gain or loss (less all
fees and expenses or charges relating thereto) attributable to business
dispositions or asset dispositions other than in the ordinary course of business
(as determined in good faith by the board of directors (or equivalent governing
body) of the Borrower) shall be excluded,

 

(d)                                 any net after-tax income or loss (less all
fees and expenses or charges relating thereto) attributable to the early
extinguishment of indebtedness shall be excluded,

 

(e)                                  the Net Income for such period of any
Person that is not a subsidiary of such Person, or is an Unrestricted
Subsidiary, or that is accounted for by the equity method of accounting, shall
be included only to the extent of the amount of dividends or distributions or
other payments (including any ordinary course dividend, distribution or other
payment) paid in cash (or to the extent converted into cash) to the referent
Person or a subsidiary thereof in respect of such period,

 

(f)                                   consolidated Net Income for such period
shall not include the cumulative effect of a change in accounting principles
during such period, and

 

(g)                                  any increase in amortization or
depreciation or any non-cash charges resulting from any amortization, write-up,
write-down or write-off of assets with respect to assets revalued upon the
application of purchase accounting (including tangible and intangible assets,
goodwill, deferred financing costs and inventory (including any adjustment
reflected in the “cost of goods sold” or similar line item of the financial
statements)) in connection with the Transactions, Permitted Business
Acquisitions or any merger, consolidation or similar transaction not prohibited
hereunder.

 

“Consolidated Secured Debt” shall mean, at any date, the aggregate principal (or
committed) amount of all Indebtedness of the Loan Parties at such date secured
by a Lien on any assets of a Loan Party, determined on a consolidated basis in
accordance with GAAP excluding

 

11

--------------------------------------------------------------------------------


 

(a) Indebtedness of the type described in clause (h) of the definition of such
term, except to the extent of any unreimbursed drawings thereunder and
(b) Indebtedness of the type described in clause (g) of the definition of such
term.

 

“Consolidated Secured Leverage Ratio” shall mean, at any date, the ratio of
(a) Consolidated Secured Debt as of such date to (b) EBITDA of the Borrower and
its Restricted Subsidiaries for the period of four consecutive fiscal quarters
ended on such date (or, if such date is not the last day of any fiscal quarter,
the most recently completed fiscal quarter for which financial statements are
required to have been delivered pursuant to Section 5.04).

 

“Consolidated Total Assets” shall mean, at any date, all amounts that would, in
conformity with GAAP, be set forth opposite the caption “total assets” (or any
like caption) on a consolidated balance sheet of the Borrower and the Restricted
Subsidiaries at such date.

 

“Contractual Obligation” shall mean, as applied to any Person, any provision of
any security issued by that Person or of any indenture, mortgage, deed of trust,
contract, written undertaking, agreement or other instrument to which that
Person is a party or by which it or any of its properties is bound or to which
it or any of its properties is subject.

 

“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a Person, whether
through the ownership of voting securities, by contract or otherwise, and
“Controlling” and “Controlled” shall have meanings correlative thereto.

 

“Cost” means the lower of cost or market value of Inventory, determined in
accordance with the accounting policies used in the preparation of the
Borrower’s audited financial statements (pursuant to which the retail method of
accounting is utilized for substantially all merchandise Inventories), which
policies are in effect on the Closing Date.  “Cost” does not include inventory
capitalization costs or other non-purchase price charges (such as freight) used
in the Borrower’s calculation of cost of goods sold.

 

“Credit Card Receivables” means each “Account” (as defined in the UCC) and
“payment intangible” (as defined in the UCC) together with all income, payments
and proceeds thereof, owed by a major credit or debit card issuer (including
Visa, Mastercard and American Express and such other issuers approved by the
Administrative Agent) to the Borrower or a Subsidiary Guarantor resulting from
charges by a customer of the Borrower or a Subsidiary Guarantor on credit or
debit cards issued by such issuer in connection with the sale of goods by the
Borrower or a Subsidiary Guarantor, or services performed by the Borrower or a
Subsidiary Guarantor, in each case in the ordinary course of its business.

 

“Current Asset Collateral” shall mean all the “Collateral” as defined in the
Collateral Agreement as in effect on the date hereof and shall also include the
Mortgaged Properties, if any, at any time a Real Estate Event Amount is included
in the Borrowing Base calculation.

 

“Customs Broker Agreement” means an agreement, in form and substance reasonably
satisfactory to the Administrative Agent, among the Borrower, a customs broker
or other carrier, and the Administrative Agent, in which the customs broker or
other carrier acknowledges that it has control over and holds the documents
evidencing ownership of the

 

12

--------------------------------------------------------------------------------


 

subject Inventory for the benefit of the Administrative Agent and agrees, upon
notice from the Administrative Agent, to hold and dispose of the subject
Inventory solely as directed by the Administrative Agent.

 

“Default” shall mean any event or condition that upon notice, lapse of time or
both would constitute an Event of Default.

 

“Default Rate” shall have the meaning assigned to such term in Section 2.13(c).

 

“Defaulting Lender” shall mean any Lender that (a) has failed to perform any
funding obligations (including its obligation to fund any portion of
participations in Letters of Credit) hereunder, and such failure is not cured
within two (2) Business Days of the date of the funding obligation; (b) has
notified the Administrative Agent or the Borrower that such Lender does not
intend to comply with its funding obligations hereunder or generally under other
agreements to which it commits to extend credit or has made a public statement
to that effect; (c) has failed, within three (3) Business Days following written
request by the Administrative Agent or the Borrower, to confirm in a manner
reasonably satisfactory to the Administrative Agent and the Borrower that such
Lender will comply with its funding obligations hereunder (provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
receipt by the Administrative Agent of such confirmation); or (d) has, or has a
direct or indirect parent company that has, become the subject of an Insolvency
Proceeding or taken any action in furtherance thereof, including, in the case of
any Lender, the Federal Deposit Insurance Corporation or any other state or
federal regulatory authority acting in such capacity; provided, however, that a
Lender shall not be a Defaulting Lender solely by virtue of a Governmental
Authority’s ownership of any equity interest in such Lender or parent company so
long as such ownership interest does not result in or provide such Lender with
immunity from the jurisdiction of the courts within the United States or from
the enforcement of judgments or writs of attachment on its assets or permit such
Lender (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender.

 

“Deposit Account” shall have the meaning assigned thereto in Article 9 of the
UCC.

 

“Deposit Account Control Agreement” shall mean a Deposit Account control
agreement to be executed by the Administrative Agent and each institution
maintaining a Deposit Account (other than an Excluded Deposit Account) for the
Borrower or any other Loan Party, in each case as required by and in accordance
with clause (j) of the definition of “Collateral and Guarantee Requirement.”

 

“Designated Non-Cash Consideration” shall mean the fair market value (as
determined by the Borrower in good faith) of non-cash consideration received by
the Borrower or a Restricted Subsidiary in connection with a Disposition
pursuant to Section 6.05(g) and the last paragraph of Section 6.05 that is
designated as Designated Non-Cash Consideration pursuant to a certificate of a
Responsible Officer, setting forth the basis of such valuation (which amount
will be reduced by the fair market value of the portion of the non-cash
consideration converted to cash or cash equivalents).

 

13

--------------------------------------------------------------------------------


 

“Disinterested Director” shall mean, with respect to any Person and transaction,
a member of the board of managers (or equivalent governing body) of such Person
who does not have any material direct or indirect financial interest in or with
respect to such transaction.

 

“Disposition” shall mean any sale, transfer, lease or other disposition of
assets.  “Dispose” shall have a meaning correlative thereto.

 

“Disregarded Domestic Subsidiary” shall mean any direct or indirect (other than
through a Foreign Subsidiary) Domestic Subsidiary that has no material assets
other than Equity Interests of one or more Foreign Subsidiaries that are CFCs.

 

“Dollars” or “$” shall mean lawful money of the United States of America.

 

“Domestic Subsidiary” shall mean any Subsidiary that is not a Foreign
Subsidiary.

 

“Dominion Account” shall mean a special concentration account established by the
Borrower or a Subsidiary Guarantor at J.P. Morgan, over which the Administrative
Agent has exclusive control for withdrawal purposes pursuant to the terms and
provisions of this Agreement and the other Loan Documents.

 

“EBITDA” shall mean, with respect to the Borrower and the Restricted
Subsidiaries on a consolidated basis for any period, the Consolidated Net Income
of the Borrower and the Restricted Subsidiaries for such period plus the sum of
(a) (in each case without duplication and to the extent the respective amounts
described in subclauses (i) through (xvi) of this clause (a) reduced such
Consolidated Net Income for the respective period for which EBITDA is being
determined):

 

(i)                                     provision for Taxes based on income,
profits or capital of the Borrower and the Restricted Subsidiaries for such
period, including, without limitation, state, foreign, franchise and similar
taxes, and Tax Distributions made by the Borrower during such period,

 

(ii)                                  Interest Expense of the Borrower and the
Restricted Subsidiaries for such period,

 

(iii)                               depreciation and amortization expenses of
the Borrower and the Restricted Subsidiaries for such period,

 

(iv)                              business optimization expenses and
restructuring charges and reserves (which, for the avoidance of doubt, shall
include retention, severance, systems establishment costs, excess pension
charges, contract termination costs (including future lease commitments) and
costs to consolidate facilities and relocate employees); provided that with
respect to each business optimization expense or restructuring charge or
reserve, the Borrower shall have delivered to the Administrative Agent a
certificate of a Responsible Officer of the Borrower specifying and quantifying
such expense, charge or reserve and stating that such expense, charge or reserve
is a business optimization expense or restructuring charge or reserve, as the
case may be; provided further that the aggregate amount added back to EBITDA
pursuant to this clause (iv) in any period shall

 

14

--------------------------------------------------------------------------------


 

not exceed 20% of the EBITDA of the Borrower and the Restricted Subsidiaries for
such period (prior to giving effect to any such add back),

 

(v)                                 without duplication of amounts added back
pursuant to clause (iv) above, with respect to each new store opened by the
Borrower or any of its Restricted Subsidiaries, all net store operating losses
relating thereto for a period of twelve (12) months following the opening of
such new store; provided that (other than for purposes of calculating the
Consolidated Fixed Charge Coverage Ratio and the Consolidated Secured Leverage
Ratio) the aggregate amount of such losses added to EBITDA for any period
pursuant to this clause (v), shall not exceed 20% of EBITDA (calculated before
giving effect to such add-backs and adjustments) for any period,

 

(vi)                              Transaction Costs and fees, costs and expenses
incurred directly in connection with any transaction, including any Investment,
equity issuance, debt issuance, refinancing or Disposition (in each case,
(A) not prohibited under this Agreement and (B) whether or not consummated)
during such period,

 

(vii)                           any non-cash charges reducing Consolidated Net
Income (excluding any such non-cash charge to the extent it represents an
accrual of or reserve for cash charges in any future period or amortization of a
prepaid cash expense that was paid in a prior period not included in the
calculation),

 

(viii)                        letter of credit fees,

 

(ix)                              to the extent reimbursable by third parties
pursuant to indemnification provisions, other transaction fees, costs and
expenses, provided that the Borrower in good faith expects to receive
reimbursement for such fees, costs and expenses within the next four (4) fiscal
quarters,

 

(x)                                 costs of legal settlement, fines, judgments
or orders,

 

(xi)                              to the extent covered by insurance under which
the insurer has been properly notified and has not denied or contested coverage,
expenses with respect to liability events or casualty events,

 

(xii)                           [reserved],

 

(xiii)                        any unrealized losses in the fair market value of
any Swap Agreements,

 

(xiv)                       (A) any charges or expenses incurred pursuant to any
management equity plan or stock option plan or any other management or employee
benefit plan or agreement, pension plan, any stock subscription or shareholder
agreement or any distributor equity plan or agreement and (B) any charges,
costs, expenses, accruals or reserves in connection with the rollover,
acceleration or payout of equity interests held by management, in each case
under this clause (B), to the extent such charges, costs, expenses, accruals or
reserves are funded with the net cash proceeds of any Equity Issuance,

 

15

--------------------------------------------------------------------------------


 

(xv)                          any net unrealized losses resulting from currency
translation losses related to currency remeasurements of Indebtedness (including
any net loss resulting from Swap Agreements for currency exchange risk) and any
unrealized foreign currency translation losses, and

 

(xvi)                       the proceeds of business interruption insurance, in
an amount not to exceed the earnings for the applicable period that such
proceeds are intended to replace; provided that the Borrower in good faith
expects to receive such business interruption proceeds within the next four
(4) fiscal quarters,

 

minus (b) (without duplication and to the extent the amounts described in this
clause (b) increased such Consolidated Net Income for the respective period for
which EBITDA is being determined) (i) income tax credits and Restricted Payments
pursuant to Section 6.06(b)(i), (ii) all non-cash gains increasing Consolidated
Net Income of the Borrower and the Restricted Subsidiaries for such period (but
excluding any such gains (x) in respect of which cash or other assets were
received in a prior period or will be received in a future period or (y) which
represent the reversal of any accrual of, or cash reserve for, anticipated cash
charges in any prior period), (iii) any unrealized gains in the fair market
value of any Swap Agreements and (iv) any net unrealized gains resulting from
currency translation gains related to currency remeasurements of Indebtedness
(including any net gain resulting from Swap Agreements for currency exchange
risk) and any unrealized foreign currency translation gains, minus (c) (without
duplication) (i) the amount added back to EBITDA pursuant to
clause (a)(ix) above to the extent such transaction fees, costs and expenses
were not reimbursed within the time period required by such clause (which amount
shall be deducted in the next succeeding fiscal quarter following expiration of
the applicable time period) and (ii) the amount added back to EBITDA pursuant to
clause (a)(xvi) to the extent such business interruption proceeds were not
received within the time period required by such clause (which amount shall be
deducted in the next succeeding fiscal quarter following expiration of the
applicable time period).

 

“Effective Yield” shall mean, with respect to any Indebtedness and as of any
date of determination, the applicable interest rate of such Indebtedness, taking
into account interest rate floors, original issue discount and upfront fees with
respect to such Indebtedness (with original issue discount and fees being
equated to interest rate based on a four-year life to maturity or lesser
remaining average life to maturity) and any amendment made to the interest rate
with respect to such Indebtedness prior to such date of determination, but
excluding arrangement, commitment, structuring and underwriting fees paid to the
Lead Arrangers or its Affiliates (in each case in their capacities as such) and
any amendment fees paid with respect to such Indebtedness to the Lead Arrangers
or its Affiliates (in each case in their capacities as such).

 

“Eligible Assignee” shall mean (i) any Lender, any Affiliate of any Lender and
any Related Fund (any two or more Related Funds being treated as a single
Eligible Assignee for all purposes hereof) and (ii) any commercial bank,
insurance company, investment or mutual fund or other entity that is an
“accredited investor” (as defined in Regulation D under the Securities Act) and
which extends credit or buys loans.

 

16

--------------------------------------------------------------------------------


 

“Eligible Credit Card Receivables” means, at the time of any determination
thereof, each Credit Card Receivable that satisfies the following criteria at
the time of creation and continues to meet the same at the time of such
determination:  such Credit Card Receivable (i) has been earned by performance
and represents the bona fide amounts due to a Loan Party from a credit card
payment processor and/or credit card issuer, and in each case originated in the
ordinary course of business of such Loan Party, (ii) unless owed by Visa,
Mastercard, American Express Company or Discover, is acceptable to the
Administrative Agent in its Permitted Discretion and (iii) in each case, is not
ineligible for inclusion in the calculation of the Borrowing Base pursuant to
any of clauses (a) through (k) below.  Without limiting the foregoing, to
qualify as an Eligible Credit Card Receivable, a Credit Card Receivable shall
indicate no Person other than a Loan Party as payee or remittance party.  In
determining the amount to be so included, the face amount of a Credit Card
Receivable shall be reduced by, without duplication, to the extent not reflected
in such face amount or otherwise excluded below, (i) the amount of all accrued
and actual discounts, claims, credits or credits pending, promotional program
allowances, price adjustments, finance charges or other allowances (including
any amount that a Loan Party may be obligated to rebate to a customer, a credit
card payment processor, or credit card issuer pursuant to the terms of any
agreement or understanding (written or oral)) and (ii) the aggregate amount of
all cash received in respect of such Credit Card Receivable but not yet applied
by the Loan Parties to reduce the amount of such Credit Card Receivable.  Any
Credit Card Receivables meeting the foregoing criteria shall be deemed Eligible
Credit Card Receivables but only as long as such Credit Card Receivable is not
included within any of the following categories, in which case such Credit Card
Receivable shall not constitute an Eligible Credit Card Receivable:

 

(a)                                 Credit Card Receivables which do not
constitute an Account or “payment intangible” (as defined in the UCC);

 

(b)                                 Credit Card Receivables that have been
outstanding for more than five (5) Business Days from the date of sale;

 

(c)                                  Credit Card Receivables with respect to
which a Loan Party does not have good, valid and marketable title, free and
clear of any Lien (other than Liens permitted by Section 6.02(b)(iv); provided
that any Liens securing any Term Facility Debt shall be junior to the liens
granted to the Administrative Agent on the Credit Card Receivables);

 

(d)                                 Credit Card Receivables that are not subject
to a first priority security interest in favor of the Administrative Agent (it
being the intent that chargebacks in the ordinary course by such processors
shall not be deemed violative of this clause);

 

(e)                                  Credit Card Receivables which are disputed,
are with recourse, or with respect to which a claim, counterclaim, offset or
chargeback has been asserted (to the extent of such claim, counterclaim, offset
or chargeback);

 

(f)                                   Credit Card Receivables as to which the
processor has the right under certain circumstances to require a Loan Party to
repurchase the Credit Card Receivables from such credit card processor;

 

17

--------------------------------------------------------------------------------


 

(g)                                  Credit Card Receivables due from an issuer
or payment processor of the applicable credit card which is the subject of any
proceeding under the Bankruptcy Code;

 

(h)                                 Credit Card Receivables which are not a
valid, legally enforceable obligation of the applicable issuer with respect
thereto;

 

(i)                                     Credit Card Receivables which do not
conform to all representations, warranties or other provisions in the Loan
Documents relating to Credit Card Receivables;

 

(j)                                    Credit Card Receivables which are
evidenced by “chattel paper” or an “instrument” of any kind unless such “chattel
paper” or “instrument” is in the possession of the Administrative Agent, and to
the extent necessary or appropriate, endorsed to the Administrative Agent; or

 

(k)                                 Credit Card Receivables which the
Administrative Agent determines in its Permitted Discretion to be uncertain of
collection.

 

“Eligible In-Transit Inventory” means, as of any date of determination
thereof, Inventory:

 

(a)                                 for which full payment has been delivered to
the seller of such Inventory and evidence of such payment has been received by
the Administrative Agent;

 

(b)                                 which has been shipped from (i) a foreign
location for receipt by the Borrower or a Subsidiary Guarantor within thirty
(30) days of the date of shipment or (ii) a domestic location for receipt by the
Borrower or a Subsidiary Guarantor within fifteen (15) days of the date of
shipment, but, in either case, which has not yet been delivered to the Borrower
or a Subsidiary Guarantor;

 

(c)                                  for which (i) the purchase order is in the
name of the Borrower or a Subsidiary Guarantor and title has passed to the
Borrower or a Subsidiary Guarantor or (ii) the document of title reflects the
Borrower or a Subsidiary Guarantor as consignee or, if requested by the
Administrative Agent after the occurrence and during the continuance of a
Default or an Event of Default, names the Administrative Agent as consignee;

 

(d)                                 in the case of any Inventory described in
clause (b)(i) above, as to which the Administrative Agent has received a Customs
Broker Agreement;

 

(e)                                  which is insured in compliance with
Section 5.02 hereof; and

 

(f)                                   which does not qualify as Eligible
Inventory solely because it (i) is not located in the United States of America
(excluding territories or possessions of the United States) or (ii) is located
at a location that is not owned or leased by the Borrower or a Subsidiary
Guarantor, but which otherwise constitutes Eligible Inventory.

 

“Eligible Inventory” means, as of the date of determination thereof, without
duplication, (i) Eligible In-Transit Inventory, and (ii) all items of Inventory
of the Borrower or a Subsidiary Guarantor that are finished goods, merchantable
and readily saleable to the public in the ordinary course deemed by the
Administrative Agent in its Permitted Discretion to be eligible

 

18

--------------------------------------------------------------------------------


 

for inclusion in the calculation of the Borrowing Base, in each case that,
except as otherwise agreed by the Administrative Agent, complies with each of
the representations and warranties respecting Inventory made by the Borrower or
a Subsidiary Guarantor in the Loan Documents, and that is not excluded as
ineligible by virtue of one or more of the criteria set forth below.  The
following items of Inventory shall not be included in Eligible Inventory:

 

(a)                                 Inventory that is not solely owned by the
Borrower or a Subsidiary Guarantor or the Borrower or a Subsidiary Guarantor
does not have good and valid title thereto;

 

(b)                                 Inventory that is leased by, or is on
consignment to, the Borrower or a Subsidiary Guarantor, or that is consigned by
the Borrower or a Subsidiary Guarantor to a Person which is not a Loan Party;

 

(c)                                  Inventory (other than Eligible In-Transit
Inventory) that is not located in the United States of America (excluding
territories or possessions of the United States);

 

(d)                                 Inventory (other than Eligible In-Transit
Inventory) that (i) is not located at a location that is owned or leased by the
Borrower or a Subsidiary Guarantor or a “pool point” in the Loan Parties’
distribution network or (ii) is located at a distribution center or warehouse
leased by the Borrower or a Subsidiary Guarantor with Inventory having a value
in excess of $1,000,000 at any such location, except in the case of this
clause (ii) to the extent that the Borrower or a Subsidiary Guarantor has
furnished the Administrative Agent with (A) any UCC financing statements or
other documents that the Administrative Agent may determine to be necessary to
perfect its security interest in such Inventory at such location and (B) (x) a
Lien Waiver executed by the Person owning any such location on terms reasonably
acceptable to the Administrative Agent or (C) if such location is in a landlord
lien-priming state, a Rent and Charges Reserve has been imposed;

 

(e)                                  Inventory that is comprised of goods which
(i) are damaged, defective, “seconds,” or otherwise unmerchantable, (ii) are to
be returned to the vendor, (iii) are obsolete or slow moving, or custom items,
work-in-process, raw materials, or that constitute spare parts, promotional,
marketing, packaging and shipping materials or supplies used or consumed in the
Borrower’s or a Subsidiary Guarantor’s business, (iv) are seasonal in nature and
which have been packed away for sale in a subsequent season, (v) are not in
compliance in all material respects with all standards imposed by any
Governmental Authority having regulatory authority over such Inventory, its use
or sale, or (vi) are bill and hold goods;

 

(f)                                   Inventory that is not subject to a
perfected first priority security interest in favor of the Administrative Agent
(other than landlords’ Liens permitted pursuant to clause (e) of Section 6.02 as
to which either a Lien Waiver has been delivered or a Rent and Charges Reserve
has been imposed);

 

(g)                                  Inventory that consists of samples, labels,
bags, packaging, and other similar non-merchandise categories;

 

19

--------------------------------------------------------------------------------


 

(h)                                 Inventory that is not insured in compliance
with the provisions of Section 5.02 hereof;

 

(i)                                     Inventory that has been sold but not yet
delivered or as to which the Borrower or a Subsidiary Guarantor has accepted a
deposit;

 

(j)                                    Inventory that is subject to any
licensing, patent, royalty, trademark, trade name or copyright agreement with
any third party from which the Borrower or any of its Subsidiaries has received
notice of a dispute in respect of any such agreement unless the Administrative
Agent is reasonably satisfied that it may sell or otherwise Dispose of such
Inventory without (i) infringing the rights of such third party, (ii) violating
any contract with such third party or (iii) incurring any liability with respect
to the payment of royalties other than royalties incurred in connection with the
sale of such Inventory pursuant to the current licensing agreement relating
thereto; or

 

(k)                                 Inventory acquired in a Permitted Business
Acquisition, unless and until the Administrative Agent has completed or received
an appraisal of such Inventory from appraisers satisfactory to the
Administrative Agent, establishes an Inventory advance rate and Inventory
Reserves (if applicable) therefor, and otherwise agrees that such Inventory
shall be deemed Eligible Inventory, all of the results of the foregoing to be
reasonably satisfactory to the Agents.

 

“Eligible Letter of Credit” means, as of any date of determination thereof, a
Letter of Credit which supports the purchase of Inventory, (i) which Inventory
does not constitute Eligible In-Transit Inventory and for which no documents of
title have then been issued, (ii) which Inventory, when completed, otherwise
would constitute Eligible Inventory, (iii) which Letter of Credit has an expiry
within thirty (30) days of the date of initial issuance of such Letter of
Credit, and (iv) which Letter of Credit provides that it may be drawn only after
the Inventory is completed and after documents of title have been issued for
such Inventory reflecting the Borrower, a Subsidiary Guarantor or the
Administrative Agent as consignee of such Inventory.

 

“Enforcement Action” shall mean any action to enforce any Obligations or Loan
Documents or to exercise any rights or remedies relating to any Collateral
(whether by judicial action, self-help, notification of Account Debtors,
exercise of setoff or recoupment, exercise of any right to vote or act in a Loan
Party’s Insolvency Proceeding, or otherwise), in each case solely to the extent
permitted by the Loan Documents.

 

“environment” shall mean ambient and indoor air, surface water and groundwater
(including potable water, navigable water and wetlands), the land surface or
subsurface strata, natural resources such as flora and fauna, the workplace or
as otherwise defined in any Environmental Law.

 

“Environmental Laws” shall mean all laws (including common law), rules,
regulations, codes, ordinances, orders, decrees or judgments, promulgated or
entered into by or with any Governmental Authority, relating in any way to the
environment, preservation or reclamation of natural resources, the generation,
management, Release or threatened Release of, or actual or alleged exposure to,
any Hazardous Materials or to occupational health and safety (to the extent
relating to the environment or Hazardous Materials).

 

20

--------------------------------------------------------------------------------


 

“Equity Interests” of any Person shall mean any and all shares, interests,
participations or other equivalents of or interests in (however designated)
equity of such Person, including any preferred stock, any limited or general
partnership interest and any limited liability company membership interest and
any and all warrants, rights or options to purchase or other rights to acquire
any of the foregoing, but excluding for the avoidance of doubt any Indebtedness
convertible into or exchangeable for any of the foregoing (until so converted or
exchanged).

 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974.

 

“ERISA Affiliate” shall mean any trade or business (whether or not incorporated)
that, together with any Loan Party, is treated as a single employer under
Section 414(b) or (c) of the Code, or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 (m) or (o) of the Code.

 

“ERISA Event” shall mean (a) any Reportable Event; (b) the existence with
respect to any Loan Party, any ERISA Affiliate or any Plan of a non-exempt
Prohibited Transaction; (c) the failure by any Plan to satisfy the minimum
funding standards (within the meaning of Section 412 of the Code or Section 302
of ERISA), applicable to such Plan, whether or not waived; (d) the filing
pursuant to Section 412(c) of the Code or Section 302(c) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan, the failure to make by its due date a required installment under
Section 430(j) of the Code with respect to any Plan or the failure to make any
required contribution to a Multiemployer Plan; (e) the receipt by any Loan Party
or any ERISA Affiliate from the PBGC or a plan administrator of any notice
relating to an intention to terminate any Plan or to appoint a trustee to
administer any Plan under Section 4042 of ERISA; (f) the receipt by any Loan
Party or any ERISA Affiliate of any notice, or the receipt by any Multiemployer
Plan from any Loan Party or any ERISA Affiliate of any notice, concerning the
imposition of Withdrawal Liability or a determination that a Multiemployer Plan
is, or is expected to be, Insolvent, in Reorganization, or terminated (within
the meaning of Section 4041A of ERISA); or (g) the failure by any Loan Party or
any ERISA Affiliate to pay when due (after expiration of any applicable grace
period) any installment payment with respect to Withdrawal Liability under
Section 4201 of ERISA.

 

“Eurodollar Borrowing” shall mean a Borrowing comprised of Eurodollar Loans.

 

“Eurodollar Loan” shall mean any Revolver Loan bearing interest at a rate
determined by reference to the Adjusted LIBO Rate in accordance with the
provisions of Article II.

 

“Event of Default” shall have the meaning assigned to such term in Section 7.01.

 

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended from
time to time and any successor statute.

 

“Excluded Deposit Account” shall mean (x) a Deposit Account that (i) contains
solely Tax and Trust Funds or (ii) does not have a daily balance in excess of
$500,000 for five consecutive Business Days and (y) the Net Proceeds Pledged
Account.

 

“Excluded Subsidiary” shall mean (a) any Restricted Subsidiary that is
prohibited by law, regulation or Contractual Obligation from providing a
Guarantee of the Obligations or

 

21

--------------------------------------------------------------------------------


 

that would require a governmental (including regulatory) consent, approval,
license or authorization in order to provide such Guarantee, (b) any Restricted
Subsidiary for which a Guarantee of the Obligations by such Subsidiary would
result in material adverse tax consequences as reasonably determined by the
Borrower in consultation with the Administrative Agent, (c) any Disregarded
Domestic Subsidiary, (d) any Domestic Subsidiary that is a direct or indirect
Subsidiary of a Foreign Subsidiary or Disregarded Domestic Subsidiary, (e) any
not-for profit Restricted Subsidiary or Captive Insurance Subsidiary, (f) any
Foreign Subsidiary and (g) any Restricted Subsidiary to the extent that the
burden or cost of obtaining a Guarantee of the Obligations from such Subsidiary
outweighs the benefit afforded thereby, as reasonably determined by the
Administrative Agent and the Borrower.

 

“Excluded Swap Obligation” shall mean, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guarantee of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
as applicable, such Swap Obligation (or any Guarantee thereof) is or becomes
illegal under the Commodity Exchange Act or any rule, regulation or order of the
Commodity Futures Trading Commission (or the application or official
interpretation of any thereof) by virtue of such Guarantor’s failure to
constitute an “eligible contract participant,” as defined in the Commodity
Exchange Act and the regulations thereunder, at the time the Guarantee of (or
grant of such security interest by, as applicable) such Guarantor becomes or
would become effective with respect to such Swap Obligation.  If a Swap
Obligation arises under a master agreement governing more than one Swap, such
exclusion shall apply only to the portion of such Swap Obligation that is
attributable to Swaps for which such Guarantee or security interest is or
becomes illegal.

 

“Excluded Taxes” shall mean, with respect to the Administrative Agent, any
Lender, any Issuing Bank or any other recipient of any payment to be made by or
on account of any obligation of the Borrower hereunder, (a) income taxes imposed
on (or measured by) its net income (or franchise taxes imposed in lieu of net
income taxes) by the United States of America (or any state thereof) or the
jurisdiction under the laws of which such recipient is organized or in which its
principal office is located or, in the case of any Lender, in which its
applicable Lending Office is located or any other jurisdiction as a result of
such recipient engaging in a trade or business in such jurisdiction for tax
purposes, (b) any branch profits tax or any similar tax that is imposed by any
jurisdiction described in clause (a) above, (c) in the case of a Lender making a
Revolver Loan to the Borrower, any withholding tax imposed by the United States
or imposed by the jurisdiction in which such Lender is incorporated or has its
principal place of business that (x) is in effect and would apply to amounts
payable hereunder to such Person (assuming applicable forms required under
Section 2.17(e) have not been delivered by such Person) at the time such Person
becomes a party to such Revolver Loan to the Borrower (or designates a new
Lending Office) except to the extent that such Person (or its assignor, if any)
was entitled, at the time of designation of a new Lending Office (or
assignment), to receive additional amounts from a Loan Party with respect to any
withholding tax pursuant to Section 2.17(a) or Section 2.17(c) or (y) is
attributable to such Person’s failure to comply with Section 2.17(e) with
respect to such Revolver Loan unless such failure to comply with
Section 2.17(e) is a result of a change in law after the date such Lender
becomes a party to such Revolver Loan to the Borrower (or designates a new
Lending Office), (d) any interest, additions to taxes or penalties with respect
to the foregoing and (e) any withholding taxes imposed pursuant to FATCA.

 

22

--------------------------------------------------------------------------------


 

“Existing Credit Agreement” shall mean that Credit Agreement, dated as of
December 15, 2008, as amended, among the Borrower, the guarantors thereunder,
the lenders party thereto from time to time, Bank of America, N.A., as
administrative agent, and the other agents and parties party thereto from time
to time.

 

“Existing Debt” shall mean the Indebtedness outstanding under the Existing
Credit Agreement.

 

“Existing Letters of Credit” shall mean the letters of credit issued under the
Existing Credit Agreement (including any banker’s acceptances or other payment
obligations arising therefrom) and outstanding as of the Closing Date and set
forth on Schedule 2.05(a).

 

“FATCA” shall mean Sections 1471 through 1474, as of the date of this Agreement
(or any amended or successor version that is substantively comparable and not
materially more onerous to comply with) and any current or future regulations or
official interpretations thereof.

 

“FCCR Test Amount” shall have the meaning assigned to such term in Section 6.10.

 

“Federal Funds Effective Rate” shall mean, for any day the rate per annum
(expressed, as a decimal, rounded upwards, if necessary, to the next higher
1/100 of 1%) equal to the weighted average of the rates on overnight Federal
funds transactions with members of the Federal Reserve System arranged by
Federal funds brokers on such day, as published by the Federal Reserve Bank of
New York on the Business Day next succeeding such day; provided, (i) if such day
is not a Business Day, the Federal Funds Rate for such day shall be such rate on
such transactions on the next preceding Business Day as so published on the next
succeeding Business Day, and (ii) if no such rate is so published on such next
succeeding Business Day, the Federal Funds Rate for such day shall be the
average rate charged to the Administrative Agent, in its capacity as a Lender,
on such day on such transactions as determined by the Administrative Agent.

 

“Fee Letter” shall mean that certain Fee Letter dated August 18, 2015 by and
among the Borrower and the Administrative Agent.

 

“Fees” shall have the meaning assigned to such term in Section 2.12(c).

 

“Financial Officer” of any Person shall mean the Chief Financial Officer,
principal accounting officer, Treasurer, Assistant Treasurer or Controller of
such Person.

 

“FIRREA” shall mean the Financial Institutions Reform, Recovery and Enforcement
Act of 1989, as amended.

 

“Flood Documentation” means, with respect to each Mortgaged Property located in
the United States or any territory thereof, (i) a completed “life-of-loan”
Federal Emergency Management Agency standard flood hazard determination
(together with a notice about Special Flood Hazard Area status and flood
disaster assistance duly executed by the applicable Loan Party relating thereto)
and (ii) a copy of, or a certificate as to coverage under, and a declaration
page relating to, the insurance policies required by Section 5.02(b) hereof and
the applicable

 

23

--------------------------------------------------------------------------------


 

provisions of the Security Documents, each of which shall (A) be endorsed or
otherwise amended to include a “standard” or “New York” lender’s loss payable or
mortgagee endorsement (as applicable), (B) name the Administrative Agent, on
behalf of the Secured Parties, as additional insured and loss payee/mortgagee
and (C) identify the address of each property located in a Special Flood Hazard
Area, the applicable flood zone designation and the flood insurance coverage and
deductible relating thereto and (iii) be otherwise in form and substance
reasonably satisfactory to the Administrative Agent and sufficient to comply
with Flood Insurance Laws.

 

“Flood Insurance Laws” means, collectively, (i) the National Flood Insurance Act
of 1968 as now or hereafter in effect or any successor statute thereto, (ii) the
Flood Disaster Protection Act of 1973 as now or hereafter in effect or any
successor statue thereto, (iii) the National Flood Insurance Reform Act of 1994
as now or hereafter in effect or any successor statute thereto, (iv) the Flood
Insurance Reform Act of 2004 as now or hereafter in effect or any successor
statute thereto and (v) the Biggert-Waters Flood Insurance Reform Act of 2012 as
now or hereafter in effect or any successor statute thereto.

 

“Foreign Benefit Arrangement” shall mean any employee benefit arrangement
mandated by non-U.S. law that is maintained or contributed to by any Loan Party
or any ERISA Affiliate.

 

“Foreign Lender” shall mean any Lender that is not a U.S. Person.

 

“Foreign Plan” shall mean each employee benefit plan (within the meaning of
Section 3(3) of ERISA, whether or not subject to ERISA) that is not subject to
U.S. law and is maintained or contributed to by any Loan Party or any ERISA
Affiliate.

 

“Foreign Plan Event” shall mean, with respect to any Foreign Benefit Arrangement
or Foreign Plan, (a) the failure to make or, if applicable, accrue in accordance
with normal accounting practices, any employer or employee contributions
required by applicable law or by the terms of such Foreign Benefit Arrangement
or Foreign Plan; (b) the failure to register or loss of good standing with
applicable regulatory authorities of any such Foreign Benefit Arrangement or
Foreign Plan required to be registered; or (c) the failure of any Foreign
Benefit Arrangement or Foreign Plan to comply with any material provisions of
applicable law and regulations or with the material terms of such Foreign
Benefit Arrangement or Foreign Plan.

 

“Foreign Subsidiary” shall mean any Subsidiary that is incorporated or organized
under the laws of any jurisdiction other than the United States of America, any
State thereof or the District of Columbia.

 

“Fronting Exposure” shall mean a Defaulting Lender’s Pro Rata share of LC
Obligations or Swingline Loans, as applicable, except to the extent allocated to
other Lenders or Cash Collateralized under Section 2.21.

 

“Full Payment” shall mean with respect to any Obligations, (a) the full cash
payment thereof (other than obligations for taxes, indemnification, charges and
other inchoate or contingent or reimbursable liabilities for which no claim or
demand for payment has been made or, in the case of indemnification, no notice
has been given (or, in each case, reasonably satisfactory arrangements have
otherwise been made)), including any interest, fees and other

 

24

--------------------------------------------------------------------------------


 

charges accruing during an Insolvency Proceeding (whether or not allowed in such
proceeding); and (b) if such Obligations are LC Obligations or inchoate or
contingent in nature (other than inchoate or contingent or reimbursable
obligations for which no claim or demand for payment has been made or, in the
case of indemnification, no notice has been given (or reasonably satisfactory
arrangements have otherwise been made)), Cash Collateralization at 103% of the
Stated Amount thereof.  No Revolver Loans shall be deemed to have been paid in
full until all Revolver Commitments related to such Revolver Loans have expired
or been terminated.

 

“GAAP” shall mean generally accepted accounting principles in effect from time
to time in the United States.

 

“Governmental Authority” shall mean any federal, state, local or foreign court
or governmental agency, authority, instrumentality or regulatory or legislative
body or any entity or officer exercising executive, legislative, judicial,
regulatory or administrative functions of or pertaining to any government or any
court, in each case whether associated with a state of the United States, the
United States, or a foreign entity or government.

 

“Guarantee” of or by any Person (the “guarantor”) shall mean (a) any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (i) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation (whether arising by virtue of partnership
arrangements, by agreement to keep well, to purchase assets, goods, securities
or services, to take-or-pay or otherwise) or to purchase (or to advance or
supply funds for the purchase of) any security for the payment of such
Indebtedness or other obligation, (ii) to purchase or lease property, securities
or services for the purpose of assuring the owner of such Indebtedness or other
obligation of the payment thereof, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity of the primary
obligor so as to enable the primary obligor to pay such Indebtedness or other
obligation, (iv) entered into for the purpose of assuring in any other manner
the holders of such Indebtedness or other obligation of the payment thereof or
to protect such holders against loss in respect thereof (in whole or in part) or
(v) as an account party in respect of any letter of credit or letter of guaranty
issued to support such Indebtedness or other obligation, or (b) any Lien on any
assets of the guarantor securing any Indebtedness of any other Person, whether
or not such Indebtedness or other obligation is assumed by the guarantor;
provided, however, that the term “Guarantee” shall not include (x) endorsements
for collection or deposit, in either case in the ordinary course of business or
(y) customary and reasonable indemnity obligations in effect on the Closing Date
or entered into in connection with any acquisition or disposition of assets
permitted under this Agreement.  The amount of any Guarantee for purposes of
clause (b) shall be deemed to be equal to the lesser of (i) the aggregate unpaid
amount of such Indebtedness and (ii) the fair market value of the property
encumbered thereby as determined by such Person in good faith.

 

“guarantor” shall have the meaning assigned to such term in the definition of
the term “Guarantee.”

 

“Guarantor” means Holdings, the Subsidiary Guarantors and any other Loan Party
(other than Borrower).

 

25

--------------------------------------------------------------------------------


 

“Hazardous Materials” shall mean all pollutants, contaminants, wastes,
chemicals, materials, substances and constituents of any nature which are
subject to regulation by any Governmental Authority or which would reasonably be
likely to give rise to liability under any Environmental Law, including, without
limitation, explosive or radioactive substances or petroleum or petroleum
distillates, asbestos or asbestos containing materials, polychlorinated
biphenyls or radon gas.

 

“Holdings” shall mean a collective reference to Parent and Intermediate
Holdings, or, if Intermediate Holdings ceases to exist, shall mean Parent.

 

“Immaterial Subsidiary” shall mean, at any time, any Restricted Subsidiary of
the Borrower (i) having total assets (as determined in accordance with GAAP) in
an amount of less than 2.5% of Consolidated Total Assets of the Borrower and its
Restricted Subsidiaries, (ii) contributing less than 2.5% to EBITDA for the Test
Period of twelve (12) consecutive fiscal months most recently ended for which
financial statements have been delivered pursuant to Section 5.04 and
(iii) contributing less than 2.5% to consolidated revenues of the Borrower and
its Restricted Subsidiaries for the Test Period of twelve (12) consecutive
fiscal months most recently ended for which financial statements have been
delivered pursuant to Section 5.04; provided, however, that the total assets (as
so determined), EBITDA contribution (as so determined) and revenue (as so
determined) of all Immaterial Subsidiaries shall not exceed 2.5% of Consolidated
Total Assets of the Borrower and its Restricted Subsidiaries, 2.5% of EBITDA for
the relevant period or 2.5% of the consolidated revenues of the Borrower and its
Restricted Subsidiaries for the relevant period, as the case may be.  In the
event that total assets of all Immaterial Subsidiaries exceeds 2.5% of
Consolidated Total Assets of the Borrower and its Restricted Subsidiaries, the
total contribution to EBITDA of all Immaterial Subsidiaries exceeds 2.5% of
EBITDA for any relevant Test Period for which financial statements have been
delivered pursuant to Section 5.04 or the total revenue of all Immaterial
Subsidiaries exceeds 2.5% of consolidated revenues of the Borrower and its
Restricted Subsidiaries for any relevant Test Period for which financial
statements have been delivered pursuant to Section 5.04, as the case may be,
(i) such Restricted Subsidiaries shall no longer constitute Immaterial
Subsidiaries to be excluded as Immaterial Subsidiaries until such 2.5%
thresholds are met and (ii) to the extent not otherwise excluded as a Subsidiary
Guarantor, shall comply with the Collateral and Guarantee Requirement.

 

“Increase Date” shall have the meaning assigned to such term in Section 2.22(b).

 

“Increase Loan Lender” shall have the meaning assigned to such term in
Section 2.22(b).

 

“Indebtedness” of any Person shall mean, without duplication, (a) all
obligations of such Person for borrowed money, (b) all obligations of such
Person evidenced by bonds, debentures, notes or similar instruments to the
extent the same would appear as a liability on a balance sheet prepared in
accordance with GAAP, (c) all obligations of such Person under conditional sale
or other title retention agreements relating to property or assets purchased by
such Person, (d) all obligations of such Person issued or assumed as the
deferred purchase price of property or services (other than current intercompany
liabilities (but not any refinancings, extensions, renewals or replacements
thereof) incurred in the ordinary course of business and maturing within three
hundred sixty-five (365) days after the incurrence thereof), to the extent

 

26

--------------------------------------------------------------------------------


 

that the same would be required to be shown as a long term liability on a
balance sheet prepared in accordance with GAAP, (e) all Guarantees by such
Person of Indebtedness of others, (f) all Capital Lease Obligations of such
Person, (g) all payments that such Person would have to make in the event of an
early termination, on the date Indebtedness of such Person is being determined,
in respect of outstanding Swap Agreements net of payments such Person would
receive in the event of early termination on such date of determination, (h) the
principal component of all obligations, contingent or otherwise, of such Person
as an account party in respect of letters of credit and (i) the principal
component of all obligations of such Person in respect of bankers’ acceptances. 
The Indebtedness of any Person shall include the Indebtedness of any partnership
in which such Person is a general partner, other than to the extent that the
instrument or agreement evidencing such Indebtedness expressly limits the
liability of such Person in respect thereof.  The Indebtedness of the Borrower
and the Restricted Subsidiaries shall exclude (i) accrued expenses and accounts
and trade payables, (ii) liabilities under vendor agreements to the extent such
indebtedness may be satisfied through non-cash means such as purchase volume
earnings credits and (iii) reserves for deferred income taxes.

 

“Indemnified Taxes” shall mean all Taxes other than Excluded Taxes and Other
Taxes.

 

“Indemnitee” shall have the meaning assigned to such term in Section 9.05(b).

 

“Information” shall have the meaning assigned to such term in Section 3.14(a).

 

“Insolvency Proceeding” shall mean any case or proceeding commenced by or
against a Person under any state, federal, provincial, territorial or foreign
law for, or any agreement of such Person to, (a) the entry of an order for
relief under the Bankruptcy Code, or any other insolvency, bankruptcy, debtor
relief or debt adjustment law; (b) the appointment of a receiver, interim
receiver, monitor, trustee, liquidator, administrator, conservator, custodian or
other similar Person for such Person or any part of its Property, including, in
the case of any Lender, the Federal Deposit Insurance Corporation or any other
state or federal regulatory authority acting in such capacity; or (c) an
assignment for the benefit of creditors.

 

“Insolvent” with respect to any Multiemployer Plan, shall mean the condition
that such plan is insolvent within the meaning of Section 4245 of ERISA.

 

“Intercompany Note” shall mean the Intercompany Note substantially in the form
of Exhibit H.

 

“Interest Election Request” shall mean a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.07.

 

“Interest Expense” shall mean, with respect to any Person for any period, the
sum without duplication of (a) gross interest expense of such Person for such
period on a consolidated basis, including (i) the amortization of debt
discounts, (ii) the amortization of all fees (including fees with respect to
Swap Agreements) payable in connection with the incurrence of Indebtedness to
the extent included in interest expense and (iii) the portion of any payments or
accruals with respect to Capital Lease Obligations allocable to interest expense
and (b) capitalized interest of such Person.  For purposes of the foregoing,
gross interest expense shall be determined after giving effect to any net
payments made or received and costs incurred

 

27

--------------------------------------------------------------------------------


 

by the Borrower and the Restricted Subsidiaries with respect to Swap Agreements
(provided that payments and costs upon the settlement or termination of a Swap
Agreement will not be included in Interest Expense).

 

“Interest Payment Date” shall mean, (a) with respect to any Eurodollar Loan, the
last day of the Interest Period applicable to the Borrowing of which such
Revolver Loan is a part and, in the case of a Eurodollar Borrowing with an
Interest Period of more than three (3) months’ duration, each day that would
have been an Interest Payment Date had successive Interest Periods of three
(3) months’ duration been applicable to such Borrowing and, in addition, the
date of any refinancing or conversion of such Borrowing with or to a Borrowing
of a different Type and (b) with respect to any CBFR Loan, the first Business
Day following the end of each fiscal quarter.

 

“Interest Period” shall mean, as to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing or on the last day of the immediately
preceding Interest Period applicable to such Borrowing, as applicable, and
ending on the numerically corresponding day (or, if there is no numerically
corresponding day, on the last day) in the calendar month that is 1, 2, 3 or
6 months thereafter, as the Borrower may elect, or the date any Eurodollar
Borrowing is converted to a CBFR Borrowing in accordance with Section 2.07 or
repaid or prepaid in accordance with Section 2.08 or Section 2.10; provided,
that if any Interest Period would end on a day other than a Business Day, such
Interest Period shall be extended to the next succeeding Business Day unless
such next succeeding Business Day would fall in the next calendar month, in
which case such Interest Period shall end on the next preceding Business Day. 
Interest shall accrue from and including the first day of an Interest Period to
but excluding the last day of such Interest Period.

 

“Intermediate Holdings” shall have the meaning assigned to such term in the
introductory paragraph of this Agreement.

 

“Investment” shall have the meaning assigned to such term in Section 6.04.

 

“Inventory” has the meaning given that term in the UCC, and shall also include,
without limitation, all:  (a) goods which (i) are leased by a Person as lessor,
(ii) are held by a Person for sale or lease or to be furnished under a contract
of service, (iii) are furnished by a Person under a contract of service, or
(iv) consist of raw materials, work in process, or materials used or consumed in
a business; (b) goods of said description in transit; (c) goods of said
description which are returned, repossessed or rejected; and (d) packaging,
advertising, and shipping materials related to any of the foregoing.

 

“Inventory Reserves” means, without duplication of any factors considered in the
Appraised Value of Inventory and without duplication of any other Reserves or
items that are otherwise addressed or excluded through eligibility criteria,
such reserves as may be established from time to time by the Administrative
Agent in the Administrative Agent’s Permitted Discretion with respect to the
determination of the saleability, at retail, of the Eligible Inventory or which
reflect such other factors as may affect the market value of the Eligible
Inventory.  Without limiting the generality of the foregoing, Inventory Reserves
may, in the Administrative Agent’s Permitted Discretion, include (but are not
limited to) reserves based on:  (a) obsolescence; (b) seasonality; (c) Shrink;
(d) imbalance; (e) change in Inventory character;

 

28

--------------------------------------------------------------------------------


 

(f) change in Inventory composition; (g) change in Inventory mix; (h) mark-downs
(both permanent and point of sale); (i) retail mark-ons and markups inconsistent
with prior period practice and performance, industry standards, current business
plans or advertising calendar and planned advertising events; and
(j) out-of-date and/or expired Inventory.

 

“IRS” shall mean the United States Internal Revenue Service.

 

“Issuing Bank” shall mean J.P. Morgan or any Affiliate of J.P. Morgan, Bank of
America, N.A. or any Affiliate thereof any other Lender reasonably acceptable to
the Borrower and the Administrative Agent (such consent not to be unreasonably
withheld or delayed by either party) who agrees to issue Letters of Credit, or
any replacement issuer appointed pursuant to Section 2.19, it being understood
that Wells Fargo Bank, N.A. is an acceptable Issuing Bank.

 

“Issuing Bank Fee” shall have the meaning assigned to such term in
Section 2.12(c).

 

“Joint Venture” shall mean a joint venture or similar arrangement, whether in
corporate, partnership or other legal form which is not a Subsidiary but in
which the Borrower or any Subsidiary owns or controls any Equity Interests;
provided, in no event shall any corporate Subsidiary of any Person be considered
to be a Joint Venture to which such Person is a party.

 

“J.P. Morgan” shall mean JPMorgan Chase Bank, N.A. and its affiliates.

 

“Judgment Currency” has the meaning assigned to such term in Section 9.24.

 

“LC Application” shall mean an application by the Borrower to the Issuing Bank
for issuance of a Letter of Credit, in form reasonably satisfactory to the
Issuing Bank.

 

“LC Conditions” shall mean the following conditions necessary for issuance of a
Letter of Credit:  (a) after giving effect to such issuance, total LC
Obligations do not exceed the Letter of Credit Subline; (b) each Letter of
Credit shall expire not later than the earlier of (i) 365 days from issuance (or
such longer period as may be agreed between the Issuing Bank and the Borrower)
and (ii) the fifth Business Day prior to the Revolver Termination Date; provided
that any Letter of Credit may provide for an automatic renewal thereof for
additional periods of up to 365 days (which in no event shall extend beyond the
date referred to in clause (b)(ii), except to the extent Cash Collateralized at
103% of the Stated Amount thereof or backstopped pursuant to arrangements
reasonably acceptable to the relevant Issuing Bank); (c) the Letter of Credit
and payments thereunder are denominated in Dollars; and (d) the form of the
proposed Letter of Credit is satisfactory to the Administrative Agent and the
Issuing Bank in their reasonable discretion.

 

“LC Documents” shall mean all documents, instruments and agreements (including
LC Requests and LC Applications) delivered by the Borrower or any other Person
to the Issuing Bank or the Administrative Agent in connection with any Letter of
Credit.

 

“LC Obligations” shall mean the sum (without duplication) of (a) all amounts
owing by the Borrower for any drawings under Letters of Credit (including any
bankers’ acceptances or other payment obligations arising therefrom); and
(b) the stated amount of all outstanding Letters of Credit.

 

29

--------------------------------------------------------------------------------


 

“LC Request” shall mean a request for issuance of a Letter of Credit, to be
provided by the Borrower to the Issuing Bank, in form satisfactory to the
Issuing Bank.

 

“L/C Disbursements” shall mean payments or disbursements made by an Issuing Bank
pursuant to a Letter of Credit.

 

“Lead Arranger” shall mean J.P. Morgan Securities LLC.

 

“Lender” shall mean each financial institution listed on Schedule 2.01 (other
than any such Person that has ceased to be a party hereto pursuant to an
Assignment and Acceptance in accordance with Section 9.04), as well as any
Person that becomes a “Lender” hereunder in accordance with Section 9.04.

 

“Lender Party” shall mean the Administrative Agent, each Issuing Bank, the
Swingline Lender or any other Lender.

 

“Lending Office” shall mean, as to any Lender, the applicable branch, office or
Affiliate of such Lender designated by such Lender to make Loans.

 

“Letter of Credit” shall mean any standby or commercial letter of credit issued
by the Issuing Bank for the account of the Borrower or any of the Borrower’s
Subsidiaries, or any indemnity, guarantee, exposure transmittal memorandum or
similar form of credit support issued by the Administrative Agent or the Issuing
Bank for the benefit of the Borrower or any of the Borrower’s Subsidiaries. 
Letters of Credit may be issued in Dollars.

 

“Letter of Credit Increase Event” shall have the meaning assigned to such term
in Section 2.05(a).

 

“Letter of Credit Subline” shall mean $30,000,000 or such greater amount
pursuant to a Letter of Credit Increase Event; provided that the Letter of
Credit Subline shall not exceed $50,000,000.

 

“LIBO Screen Rate” shall have the meaning assigned to such term in the
definition of “Adjusted LIBO Rate.”

 

“Lien” shall mean, with respect to any asset, (a) any mortgage, deed of trust,
lien, hypothecation, pledge, encumbrance, charge or security interest in or on
such asset and (b) the interest of a vendor or a lessor under any conditional
sale agreement, capital lease or title retention agreement (or any financing
lease having substantially the same economic effect as any of the foregoing)
relating to such asset.

 

“Lien Waiver” shall mean an agreement, in form reasonably satisfactory to the
Administrative Agent, by which (a) for any material Collateral located on leased
premises, the lessor waives or subordinates any Lien it may have on the
Collateral, and agrees to permit the Administrative Agent to enter upon the
premises and remove the Collateral or to use the premises to store the
Collateral as permitted hereunder; and (b) for any Collateral held by a
warehouseman, processor, shipper, customs broker (including pursuant to a
Customs Broker Agreement) or freight forwarder, such Person waives or
subordinates any Lien it may have on the Collateral, agrees to hold any
Documents (as defined in the Collateral Agreement) in its

 

30

--------------------------------------------------------------------------------


 

possession relating to the Collateral as agent for the Administrative Agent, and
agrees to deliver the Collateral to the Administrative Agent upon request, in
accordance with such agreement.

 

“Line Cap” shall mean equal to an amount that is the lesser of (a) the aggregate
amount of all Revolver Commitments and (b) the then applicable Borrowing Base.

 

“Liquidity Event” shall mean the occurrence of a date when (a) Availability on
such date shall have been less than the greater of (i) 12.5% of the Line Cap and
(ii) $15,000,000, in either case for five consecutive Business Days, until such
date as (b) Availability on such date shall have been at least equal to the
greater of (i) 12.5% of the Line Cap and (ii) $15,000,000 for 30 consecutive
calendar days.

 

“Liquidity Notice” shall mean a written notice delivered by the Administrative
Agent at any time during a Liquidity Period to any bank or other depository at
which any Deposit Account (other than any Excluded Deposit Account) is
maintained directing such bank or other depository (a) to remit all funds in
such Deposit Account to a Dominion Account, or in the case of a Dominion
Account, to the Administrative Agent on a daily basis, and (b) to cease
following directions or instructions given to such bank or other depository by
any Loan Party regarding the disbursement of funds from such Deposit Account
(other than any Excluded Deposit Account), and (c) to follow all directions and
instructions given to such bank or other depository by the Administrative Agent
in each case, pursuant to the terms of any Deposit Account Control Agreement in
place.

 

“Liquidity Period” shall mean any period throughout which (a) a Liquidity Event
has occurred and is continuing or (b) a Specified Event of Default has occurred
and is continuing.

 

“Loan Documents” shall mean this Agreement, the Security Documents, the Fee
Letter and any Note issued under Section 2.09(d), any intercreditor or
subordination agreement entered into in connection with debt permitted to be
incurred under Sections 6.01(j) or (o) and any amendments (including any
amendments pursuant to Section 2.22 and Section 9.08(e)) and waivers to any of
the foregoing.

 

“Loan Parties” shall mean Holdings, the Borrower, the Subsidiary Guarantors and
any Parent Entity, in lieu of Holdings, that has executed and delivered an
assumption agreement in substantially the form of Exhibit D to the Collateral
Agreement and become a “Guarantor” and “Grantor” thereunder.

 

“Local Time” shall mean Dallas time.

 

“Margin Stock” shall have the meaning assigned to such term in Regulation U.

 

“Material Adverse Effect” shall mean a material adverse effect with respect to
(a) the business, assets, financial condition or results of operations, in each
case of Holdings, the Borrower and the Restricted Subsidiaries, taken as a
whole, or (b) the validity or enforceability of the Loan Documents or the rights
or remedies of the Administrative Agent and the Lenders thereunder, in each
case, taken as a whole.

 

“Maximum Rate” shall have the meaning assigned to such term in Section 9.09.

 

31

--------------------------------------------------------------------------------


 

“Moody’s” shall mean Moody’s Investors Service, Inc.

 

“Mortgaged Properties” shall mean the fee owned real properties of the Loan
Parties encumbered by a Mortgage pursuant to Section 5.09 and Section 5.12, if
any.

 

“Mortgage” shall have the meaning assigned to such term in Section 5.09(c).

 

“Multiemployer Plan” shall mean a multiemployer plan as defined in
Section 4001(a)(3) of ERISA to which any Loan Party or any ERISA Affiliate
(other than one considered an ERISA Affiliate only pursuant to subsection (m) or
(o) of Code Section 414) is making or accruing an obligation to make
contributions, or has within any of the preceding six (6) plan years made or
accrued an obligation to make contributions.

 

“Net Income” shall mean, with respect to any Person, the net income (loss) of
such Person, determined in accordance with GAAP and before any reduction in
respect of preferred stock dividends.

 

“Net Proceeds Pledged Account” shall mean a Deposit Account held at, and subject
to the sole dominion and control of, the Term Agent which holds solely proceeds
of Term Priority Collateral pending reinvestment or application to the Permitted
Term Facility.

 

“Non-Consenting Lender” shall have the meaning assigned to such term in
Section 2.19(c).

 

“Nonpublic Information” shall mean information which has not been disseminated
in a manner making it available to investors generally, within the meaning of
Regulation FD.

 

“Note” shall have the meaning assigned to such term in Section 2.09(d).

 

“Noticed Hedge” shall mean Secured Bank Product Obligations arising under a Swap
Agreement, in respect of which the notice delivered to the Administrative Agent
by the applicable Secured Bank Product Provider and the Borrower (as required
under the definition of “Secured Bank Product Provider”) confirms that such Swap
Agreement shall be deemed a “Noticed Hedge” hereunder for all purposes,
including the application of Availability Reserve and Section 7.02, so long as
no Overadvance would result from establishment of a Bank Product Reserve with
respect to such Swap Agreement; provided that, if the amount of Secured Bank
Product Obligations arising under such Swap Agreement is increased in accordance
with the definition of “Secured Bank Product Obligations”, then such Secured
Bank Product Obligations shall only constitute a Noticed Hedge to the extent
that a Bank Product Reserve can be established with respect to such Swap
Agreement without resulting in an Overadvance.

 

“Obligations” shall mean for purposes of the Loan Documents, all obligations of
every nature of each Loan Party from time to time owed to the Agents (including
former Agents) or the Lenders, under any Loan Document, whether for principal,
interest (including interest, fees and other amounts which, but for the filing
of a petition in bankruptcy with respect to such Loan Party, would have accrued
on any such Obligation, whether or not a claim is allowed against such Loan
Party for such interest, fees and other amounts in the related bankruptcy
proceeding), LC Obligations, fees, expenses, indemnification or otherwise.  For
the avoidance of

 

32

--------------------------------------------------------------------------------


 

doubt, Revolver Loans made pursuant to any Revolver Commitment Increases
incurred under Section 2.22 shall constitute Obligations.

 

“OFAC” shall mean the Office of Foreign Assets Control of the United States
Department of the Treasury.

 

“Other Liabilities” means any obligation on account of (a) any Cash Management
Services furnished to any of the Loan Parties or any of their Subsidiaries
and/or (b) any transaction which arises out of any Bank Product entered into
with any Loan Party, as each may be amended from time to time.

 

“Other Taxes” shall mean any and all present or future stamp or documentary
taxes or any other excise or property taxes, charges or similar levies arising
from any payment made hereunder or from the execution, delivery or enforcement
of, or otherwise with respect to, the Loan Documents, and any and all interest
and penalties related thereto.

 

“Overadvance” shall have the meaning assigned to such term in Section 2.24.

 

“Overadvance Loan” shall mean a CBFR Loan made when an Overadvance exists or is
caused by the funding thereof.

 

“Parent” shall have the meaning assigned to such term in the introductory
paragraph of this Agreement.

 

“Parent Entity” shall mean any of (i) Holdings and (ii) any other Person of
which Holdings is a Subsidiary.

 

“Participant” shall have the meaning assigned to such term in
Section 9.04(c)(i).

 

“Participant Register” shall have the meaning assigned to such term in
Section 9.04(c)(i).

 

“Payment Conditions” shall mean as to any relevant action contemplated in this
Agreement, (i) no Event of Default has then occurred and is continuing or would
result from any action and (ii) Availability on a Pro Forma Basis immediately
after giving effect to such action would be greater than 20% of the Line Cap at
all times over the 60 consecutive days prior to consummation of such action,
also on a Pro Forma Basis for such action.

 

“PBGC” shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA and any successor entity performing similar functions.

 

“Permitted Business Acquisition” shall mean any acquisition by the Borrower or
any Restricted Subsidiary of all or substantially all of the assets of, or a
majority of the outstanding Equity Interests (other than directors’ qualifying
shares and similar de minimis holdings required by applicable law in, a Person
or division or line of business of a Person (but in any event including any
Investment in a Subsidiary which serves to increase the Borrower’s or any
Restricted Subsidiary’s respective equity ownership in such Subsidiary)),
provided that:  (i) on the date of execution of the purchase agreement in
respect of such acquisition, no Event of Default shall have occurred and be
continuing or would result therefrom; (ii) if the aggregate cash consideration
to be paid by the Borrower or any Restricted Subsidiary exceeds

 

33

--------------------------------------------------------------------------------


 

$10.0 million, the Borrower shall have delivered to the Administrative Agent at
least five (5) days prior to such acquisition a certificate of a Responsible
Officer of the Borrower to such effect, together with all financial information
for such Subsidiary or assets that is reasonably requested by the Administrative
Agent and available to the Borrower; (iii) if (with respect to any acquisition
of a Person or any Equity Interests in a Person) the acquired Person shall not
become a Subsidiary Guarantor or (with respect to any acquisition of assets) the
assets shall be acquired by a Subsidiary that is not a Subsidiary Guarantor, the
aggregate amount of cash or property in connection with such acquisition shall
not exceed $30.0 million plus amounts permitted by Sections 6.04(q), (r), (t),
or (v) (and, without duplication, clause (v) to the extent made with an
Investment pursuant to Sections 6.04(q), (r), or (t)); and (iv) the Payment
Conditions shall be satisfied on a Pro Forma Basis for such Permitted Business
Acquisition.

 

“Permitted Discretion” means a determination made in good faith and in the
exercise of reasonable (from the perspective of a secured asset based lender)
business judgment and as it relates to the establishment of reserves or the
imposition of exclusionary criteria shall require that the amount of any such
reserve so established or the effect of any adjustment or imposition of
exclusionary criteria be a reasonable quantification (as reasonably determined
by the Administrative Agent) of any impact on the incremental net realizable
value of the assets included in the Borrowing Base attributable to such
contributing factors.

 

“Permitted Investments” shall mean:

 

(a)                                 direct obligations of the United States of
America or any agency thereof or obligations guaranteed by the United States of
America or any agency thereof, in each case with maturities not exceeding two
(2) years;

 

(b)                                 time deposit accounts, certificates of
deposit and money market deposits maturing within one hundred eighty (180) days
of the date of acquisition thereof issued by a bank or trust company that is
organized under the laws of the United States of America, any state thereof or
any foreign country recognized by the United States of America having capital,
surplus and undivided profits in excess of $250.0 million and whose long-term
debt, or whose parent holding company’s long-term debt, is rated A (or such
similar equivalent rating or higher by at least one (1) nationally recognized
statistical rating organization (as defined in Rule 436 under the Securities
Act));

 

(c)                                  repurchase obligations with a term of not
more than one hundred eighty (180) days for underlying securities of the types
described in clause (a) above entered into with a bank meeting the
qualifications described in clause (b) above;

 

(d)                                 commercial paper, maturing not more than one
(1) year after the date of acquisition, issued by a corporation organized and in
existence under the laws of the United States of America or any foreign country
recognized by the United States of America with a rating at the time as of which
any investment therein is made of P-2 (or higher) according to Moody’s, or A-1
(or higher) according to S&P;

 

(e)                                  securities with maturities of two (2) years
or less from the date of acquisition issued or fully guaranteed by any State,
commonwealth or territory of the

 

34

--------------------------------------------------------------------------------


 

United States of America, or by any political subdivision or taxing authority
thereof, and rated at least A by S&P or A by Moody’s;

 

(f)                                   shares of mutual funds whose investment
guidelines restrict 95% of such funds’ investments to those satisfying the
provisions of clauses (a) through (e) above; and

 

(g)                                  money market funds that (i) comply with the
criteria set forth in Rule 2a-7 under the Investment Company Act of 1940,
(ii) are rated AAA by S&P and Aaa by Moody’s and (iii) have portfolio assets of
at least $5.0 billion.

 

“Permitted Refinancing Indebtedness” shall mean any Indebtedness issued in
exchange for, or the net proceeds of which are used to extend, refinance, renew,
replace, defease or refund (collectively, to “Refinance”), the Indebtedness
being Refinanced (or previous refinancings thereof constituting Permitted
Refinancing Indebtedness); provided that (a) the principal amount (or accreted
value, if applicable) of such Permitted Refinancing Indebtedness does not exceed
the principal amount (or accreted value, if applicable) of the Indebtedness so
Refinanced (plus unpaid accrued interest and premium thereon, any committed or
undrawn amounts and underwriting discounts, fees, commissions and expenses,
associated with such Permitted Refinancing Indebtedness), except as otherwise
permitted under Section 6.01, (b) other than with respect to Indebtedness
permitted pursuant to Section 6.01(h) and Section 6.01(i), such Permitted
Refinancing Indebtedness has a final maturity date equal to or later than the
final maturity date of, and has a Weighted Average Life to Maturity equal to or
greater than the Weighted Average Life to Maturity of the Indebtedness being
Refinanced, (c) other than in respect of Indebtedness permitted by
Section 6.01(o) and Section 6.01(y), if the Indebtedness being Refinanced is by
its terms subordinated in right of payment to the Obligations under this
Agreement, such Permitted Refinancing Indebtedness shall be subordinated in
right of payment to such Obligations on terms not materially less favorable to
the Lenders as those contained in the documentation governing the Indebtedness
being Refinanced, taken as a whole, (d) no Permitted Refinancing Indebtedness
shall have obligors or contingent obligors that were not obligors or contingent
obligors (or that would not have been required to become obligors or contingent
obligors) in respect of the Indebtedness being Refinanced except to the extent
otherwise permitted under Section 6.01 or Section 6.04 and (e) if the
Indebtedness being Refinanced is (or would have been required to be) secured
with the Current Asset Collateral, such Permitted Refinancing Indebtedness shall
be secured on a junior basis with respect to the Current Asset Collateral
pursuant to an intercreditor arrangement reasonably satisfactory to the
Administrative Agent.

 

“Person” shall mean any natural person, corporation, business trust, joint
venture, association, company, partnership, limited liability company,
individual or family trust, or other organization (whether or not a legal
entity), or any government or any agency or political subdivision thereof.

 

“Plan” shall mean any employee pension benefit plan (other than a Multiemployer
Plan) subject to the provisions of Title IV of ERISA or Section 412 of the Code
or Section 302 of ERISA, and in respect of which any Loan Party or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4062 or
Section 4069 of ERISA be deemed to be) an “employer” as defined in
Section 3(5) of ERISA.

 

35

--------------------------------------------------------------------------------


 

“Platform” shall have the meaning assigned to such term in Section 5.14.

 

“primary obligor” shall have the meaning assigned to such term in the definition
of “Guarantee.”

 

“Prime Rate” shall have the meaning assigned to such term in the definition of
“CBFR.”

 

“Pro Forma Basis” shall mean, as to any calculation of the Consolidated Fixed
Charge Coverage Ratio and Consolidated Total Assets for any events as described
below that occur subsequent to the commencement of any period of four
(4) consecutive quarters (the “Reference Period”) for which the financial effect
of such events is being calculated, and giving effect to the events for which
such calculation is being made, such calculation as will give pro forma effect
to such events as if such events occurred on the first day of the Reference
Period or in the case of Consolidated Total Assets, after giving effect thereto
(it being understood and agreed that (x) unless otherwise specified, such
Reference Period shall be deemed to be the four (4) consecutive fiscal quarters
ending on the last day of the most recently ended fiscal quarter of the Borrower
and its Subsidiaries for which financial statements are available and such
pro forma adjustments shall be excluded to the extent already accounted for in
the calculation of EBITDA for such period and (y) if any Person that became a
Restricted Subsidiary or was merged, amalgamated or consolidated with or into
the Borrower or any Restricted Subsidiary shall have experienced any event
requiring adjustments pursuant to this definition, then such calculation shall
give pro forma effect thereto for such period as if such event occurred at the
beginning of such period):  (i) in making any determination of EBITDA, pro forma
effect shall be given to any asset disposition of a Restricted Subsidiary, line
of business, to any asset acquisition, any discontinued operation or any
operational change and any Subsidiary Redesignation in each case that occurred
during the Reference Period (or, in the case of determinations made with respect
to any action the taking of which hereunder is subject to compliance on a
Pro Forma Basis or otherwise with the Consolidated Fixed Charge Coverage Ratio
(any such action, a “Restricted Action”) occurring during the Reference Period
or thereafter and through and including the date of such determination) and
(ii) in making any determination on a Pro Forma Basis, (x) all Indebtedness
(including Indebtedness incurred or assumed and for which the financial effect
is being calculated, whether incurred under this Agreement or otherwise, but
excluding normal fluctuations in revolving Indebtedness incurred for working
capital purposes) incurred or permanently repaid, returned, redeemed or
extinguished during the Reference Period (or, in the case of determinations made
with respect to any Restricted Action, occurring during the Reference Period or
thereafter and through and including the date of such determination) shall be
deemed to have been incurred or repaid, returned, redeemed or extinguished at
the beginning of such period (it being understood that for purposes of any
calculation of the Consolidated Fixed Charge Coverage Ratio and Consolidated
Total Assets, the use of proceeds of any such Indebtedness shall be taken into
account in such calculation) and (y) Interest Expense of such Person
attributable to (A) interest on any Indebtedness, for which pro forma effect is
being given as provided in the preceding clause (x), bearing floating interest
rates shall be computed on a pro forma basis utilizing the rate which is or
would be in effect with respect to such Indebtedness as at the relevant date of
determination as if such rate had been actually in effect during the period for
which pro forma effect is being given taking into account any interest hedging
arrangements applicable to such Indebtedness,

 

36

--------------------------------------------------------------------------------


 

(B) any Capital Lease Obligation shall be deemed to accrue at an interest rate
reasonably determined by a Responsible Officer of the Borrower to be the rate of
interest implicit in such Capital Lease Obligation in accordance with GAAP and
(C) interest on any Indebtedness that may optionally be determined at an
interest rate based upon a factor of a prime or similar rate, a eurocurrency
interbank offered rate, or other rate, shall be determined to have been based
upon the rate actually chosen, or if none, then based upon such optional rate
chosen as the Borrower or Restricted Subsidiary may designate.

 

Pro forma calculations made pursuant to the definition of the term “Pro Forma
Basis” shall be determined in good faith by a Responsible Officer of the
Borrower and, for any fiscal period ending on or prior to the first anniversary
of any such asset acquisition, asset disposition, discontinued operation or
operational change, Subsidiary Redesignation or Unrestricted Subsidiary
Designation, may include adjustments to reflect operating expense reductions and
other operating improvements or synergies reasonably expected to result from
such asset acquisition, asset disposition, discontinued operation, operational
change, or Subsidiary Redesignation and for purposes of determining compliance
with the Consolidated Fixed Charge Coverage Ratio such adjustments may reflect
additional operating expense reductions and other additional operating
improvements and synergies that (x) would be includable in pro forma financial
statements prepared in accordance with Regulation S-X and (y) such other
adjustments not includable in Regulation S-X under the Securities Act for which
substantially all of the steps necessary for the realization thereof have been
taken or are reasonably anticipated by the Borrower to be taken in the next
twelve (12)-month period following the consummation thereof and, are estimated
on a good faith basis by the Borrower; provided, however that the aggregate
amount of any such adjustments pursuant to clause (y) shall not exceed (together
with the aggregate add back to EBITDA pursuant to clause (a)(iv) thereof with
respect to the applicable four (4) fiscal quarter period) 20% of the EBITDA of
the Borrower and the Restricted Subsidiaries for any four (4) fiscal quarter
period (prior to giving effect to any add back pursuant to
clause (a)(iv) thereof).  The Borrower shall deliver to the Administrative Agent
a certificate of a Responsible Officer of the Borrower setting forth such
demonstrable or additional operating expense reductions and other operating
improvements or synergies and information and calculations supporting them in
reasonable detail.

 

“Pro Rata” shall mean with respect to any Lender, a percentage (rounded to the
ninth decimal place) determined (a) while Revolver Commitments are outstanding,
by dividing the amount of such Lender’s Revolver Commitment by the aggregate
amount of all Revolver Commitments; and (b) at any other time, by dividing the
amount of such Lender’s Revolver Loans and LC Obligations by the aggregate
amount of all outstanding Revolver Loans and LC Obligations.

 

“Prohibited Transaction” shall have the meaning assigned to such term in
Section 406 of ERISA and/or Section 4975(c) of the Code.

 

“Projections” shall mean the projections of Holdings, the Borrower and its
Subsidiaries provided to the Administrative Agent prior to the Closing Date.

 

“Protective Advances” shall have the meaning assigned to such term in
Section 2.25.

 

37

--------------------------------------------------------------------------------


 

“Qualified Capital Stock” shall mean any Equity Interest of any Person that does
not by its terms (or by the terms of any security into which it is convertible
or for which it is exchangeable or exercisable) or upon the happening of any
event (a) provide for scheduled payments of dividends in cash (other than at the
option of the issuer) prior to the date that is, at the time of issuance of such
Equity Interest, ninety-one (91) days after the Revolver Termination Date,
(b) become mandatorily redeemable at the option of the holder thereof (other
than for Qualified Capital Stock or pursuant to customary provisions relating to
redemption upon a change of control or sale of assets) pursuant to a sinking
fund obligation or otherwise prior to the date that is, at the time of issuance
of such Equity Interest, ninety-one (91) days after the Revolver Termination
Date or (c) become convertible or exchangeable at the option of the holder
thereof for Indebtedness or Equity Interests that are not Qualified Capital
Stock; provided further, that if any such Equity Interest is issued pursuant to
a plan for the benefit of the employees, directors, officers, managers or
consultants of Holdings (or any Parent Entity thereof), the Borrower or its
Subsidiaries or by any such plan to such Persons, such Equity Interest shall not
be regarded as an Equity Interest not constituting Qualified Capital Stock
solely because it may be required to be repurchased by Holdings (any Parent
Entity), the Borrower or its Subsidiaries in order to satisfy applicable
regulatory obligations.

 

“Real Estate Event” means the Borrower’s satisfaction of the conditions required
by Section 5.12(f) to include Mortgaged Properties in the Borrowing Base.

 

“Real Estate Event Amount” shall have the meaning assigned to such term in
Section 5.12(f).

 

“Reference Period” shall have the meaning assigned to such term in the
definition of “Pro Forma Basis.”

 

“Refinance” shall have the meaning assigned to such term in the definition of
the term “Permitted Refinancing Indebtedness,” “Refinancing” and “Refinanced”
shall have meanings correlative thereto.

 

“Refunding Capital Stock” shall have the meaning assigned to such term in
Section 6.06(l).

 

“Register” shall have the meaning assigned to such term in Section 9.04(b)(iv).

 

“Regulation FD” shall mean Regulation FD as promulgated by the U.S. Securities
and Exchange Commission under the Securities Act and Exchange Act as in effect
from time to time.

 

“Regulation U” shall mean Regulation U of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

 

“Regulation X” shall mean Regulation X of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

 

“Reimbursement Date” shall have the meaning assigned to such term in
Section 2.05(b)(i).

 

38

--------------------------------------------------------------------------------


 

“Related Fund” shall mean, with respect to any Lender, any Person (other than a
natural person) that is engaged in making, purchasing, holding or otherwise
investing in commercial loans and similar extensions of credit in the ordinary
course of its activities and is administered, advised or managed by (i) such
Lender, (ii) an Affiliate of such Lender or (iii) an entity or an Affiliate of
an entity that administers, advises or manages such Lender.

 

“Related Parties” shall mean, with respect to any specified Person, such
Person’s Affiliates and the respective directors, trustees, officers, employees,
agents and advisors of such Person and such Person’s Affiliates.

 

“Release” shall mean any spilling, leaking, seepage, pumping, pouring, emitting,
emptying, discharging, injecting, escaping, leaching, dumping, disposing,
depositing, emanating or migrating in, into, onto or through the environment. 
“Released” shall have a meaning correlative thereto.

 

“Rent and Charges Reserve” shall mean the aggregate of (a) all past due rent and
other amounts due and owing by a Loan Party to any landlord, warehouseman,
processor, repairman, mechanic, shipper, freight forwarder, broker or other
Person who possesses any Eligible Inventory and could legally assert a Lien on
any Inventory; and (b) a reserve at least equal to two months’ rent and other
periodic charges that would reasonably be expected to be payable to any such
Person, unless it has executed a Lien Waiver, in each case, excluding any
amounts being disputed in good faith; provided, that clause (b) shall only apply
to locations in jurisdictions that are landlord lien priming jurisdictions.

 

“Reorganization” shall mean, with respect to any Multiemployer Plan, the
condition that such plan is in reorganization within the meaning of Section 4241
of ERISA.

 

“Report” shall have the meaning assigned to such term in Section 8.02(b).

 

“Reportable Event” shall mean any reportable event as defined in
Section 4043(c) of ERISA or the regulations issued thereunder with respect to a
Plan (other than a Plan maintained by an ERISA Affiliate that is considered an
ERISA Affiliate only pursuant to subsection (m) or (o) of Section 414 of the
Code), other than those events as to which the thirty (30)-day notice period
referred to in Section 4043(c) of ERISA has been waived.

 

“Required Lenders” shall mean, at any time, the Lenders holding more than 50% of
the aggregate amount of Revolver Commitments and Revolver Loans outstanding at
any time; provided, however the Revolver Commitments and Revolver Loans of any
Defaulting Lender shall be excluded from such calculation; provided further,
that if the number of Lenders, excluding Defaulting Lenders, is greater than one
(1) Lender (including any Lender’s Affiliates as one (1) Person for this
purpose), Required Lenders must include at least two (2) unaffiliated Lenders.

 

“Responsible Officer” of any Person shall mean any executive officer or
Financial Officer of such Person and any other officer or similar official
thereof responsible for the administration of the obligations of such Person in
respect of this Agreement.

 

“Restricted Action” shall have the meaning assigned to such term in the
definition of “Pro Forma Basis.”

 

39

--------------------------------------------------------------------------------


 

“Restricted Debt Payment” shall have the meaning assigned to such term in
Section 6.09(b).

 

“Restricted Payments” shall have the meaning assigned to such term in
Section 6.06.

 

“Restricted Subsidiary” shall mean each Subsidiary of the Borrower that is not
an Unrestricted Subsidiary.

 

“Revolver Commitment” shall mean for any Lender, its obligation to make Revolver
Loans and to participate in LC Obligations up to the maximum principal amount
shown on Schedule 2.01, as hereafter modified pursuant to an Assignment and
Acceptance to which it is a party.  “Revolver Commitments” means the aggregate
amount of such commitments of all Lenders.

 

“Revolver Commitment Increase” shall have the meaning assigned to such term in
Section 2.22(a).

 

“Revolver Commitment Increase Notice” shall have the meaning assigned to such
term in Section 2.22(b).

 

“Revolver Loans” shall mean a loan made pursuant to Section 2.01, including,
without duplication, any Swingline Loan (to the extent the context so requires
the same) and Overadvance Loan.

 

“Revolver Termination Date” shall mean August 18, 2020 or, with respect to any
Revolver Commitment Increase or any Revolver Loan made pursuant thereto, the
date agreed to pursuant to Section 2.22.

 

“Revolving Facility” shall mean the Revolver Commitments and the Revolver Loans
made hereunder.

 

“Revolving Facility Percentage” shall mean, with respect to any Lender, the
percentage of the total Revolver Commitments represented by such Lender’s
Revolver Commitment.  If the Revolver Commitments have terminated or expired,
the Revolving Facility Percentages shall be determined based upon the Revolver
Commitments most recently in effect, giving effect to any assignments pursuant
to Section 9.04.

 

“S&P” shall mean Standard & Poor’s Financial Services LLC.

 

“Sale and Lease-Back Transaction” shall have the meaning assigned to such term
in Section 6.03.

 

“Sanctioned Country” means, at any time, a country or territory which is itself
the subject or target of any Sanctions (at the time of this Agreement,
Cuba, Iran, North Korea, Sudan and Syria).

 

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC, the
U.S. Department of State, the or by

 

40

--------------------------------------------------------------------------------


 

the United Nations Security Council, (b) any Person operating, organized or
resident in a Sanctioned Country or (c) any Person owned or controlled by any
such Person or Persons.

 

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State.

 

“SEC” shall mean the Securities and Exchange Commission or any successor
thereto.

 

“Secured Bank Product Obligations” shall mean Bank Product Debt, including,
without limitation, the Bank Product Debt set forth in Schedule 1.01(a) as of
the date hereof, owing to a Secured Bank Product Provider, up to the maximum
amount (in the case of any Secured Bank Product Provider other than J.P. Morgan
and its Affiliates so long as J.P. Morgan is the Administrative Agent)
reasonably specified by such provider in writing to the Administrative Agent,
which amount may be established or increased (by further written notice to the
Administrative Agent from time to time) as long as no Default or Event of
Default exists.

 

“Secured Bank Product Provider” shall mean (a) J.P. Morgan or any of its
Affiliates; and (b) any other Lender or Affiliate of a Lender that is providing
and any Person that was a Lender or an Affiliate or a Lender at the time it
provided a Bank Product (provided such provider delivers written notice to the
Administrative Agent, in form and substance reasonably satisfactory to the
Administrative Agent, which has been countersigned by the Borrower to designate
such Bank Product as a Secured Bank Product Obligation, (i) describing the Bank
Product and setting forth the maximum amount to be secured by the Collateral and
the methodology to be used in calculating such amount, and (ii) agreeing to be
bound by Section 8.12).

 

“Secured Obligations” shall mean the Obligations and the Secured Bank Product
Obligations.

 

“Secured Parties” shall mean the “Secured Parties” as defined in the Collateral
Agreement.

 

“Securities Act” shall mean the Securities Act of 1933.

 

“Security Documents” shall mean the Mortgages, the Collateral Agreement and each
of the security agreements, mortgages and other instruments and documents
executed and delivered pursuant to any of the foregoing or pursuant to
Section 5.09.

 

“Settlement Report” shall mean a report summarizing Revolver Loans and
participations in LC Obligations outstanding as of a given settlement date,
allocated to the Lenders on a Pro Rata basis in accordance with their Revolver
Commitments.

 

“Shrink” means Inventory which has been lost, misplaced, stolen, or is otherwise
unaccounted for.

 

41

--------------------------------------------------------------------------------


 

“Specified Event of Default” shall mean any Event of Default arising under
Section 7.01(a) (solely relating to a material misrepresentation contained in
any Borrowing Base Certificate), (b), (c), (d) (solely relating to a failure to
comply with Section 5.12(c) or 6.10), (h), (i), (e)(i), (e)(ii) (solely relating
to a failure to comply with clause (j) of the definition of “Collateral and
Guarantee Requirement”) or (m).

 

“Stated Amount” means at any time the maximum amount for which a Letter of
Credit may be honored.

 

“Subordinated Indebtedness” shall mean any unsecured Indebtedness of the
Borrower or any Restricted Subsidiary that is expressly subordinated in right of
payment to the Obligations.

 

“Subordinated Intercompany Debt” shall have the meaning assigned to such term in
Section 6.01(d).

 

“Subsidiary” shall mean, with respect to any Person (herein referred to as the
“parent”), any corporation, partnership, association or other business entity of
which securities or other ownership interests representing more than 50% of the
ordinary voting power or more than 50% of the partnership interests are, at the
time any determination is being made, directly or indirectly, owned, Controlled
or held by the parent.

 

“Subsidiary Guarantor” shall mean each Restricted Subsidiary that is a Wholly
Owned Subsidiary of the Borrower, other than (a) any Foreign Subsidiary of the
Borrower, (b) any Subsidiary of a Foreign Subsidiary, (c) any Unrestricted
Subsidiary, (d) any Immaterial Subsidiary or (e) any Excluded Subsidiary.

 

“Subsidiary Redesignation” shall have the meaning assigned to such term in the
definition of “Unrestricted Subsidiary.”

 

“Supermajority Lenders” shall mean the Lenders holding more than 662/3% of the
aggregate amount of Revolver Commitments and Revolver Loans outstanding at any
time; provided, however that (i) the Revolver Commitments and Revolver Loans of
any Defaulting Lender shall be excluded from such calculation and (ii) if the
number of Lenders, excluding Defaulting Lenders, is greater than or equal to
three (3) Lenders (including any Lender’s Affiliates as one (1) Person for this
purpose), Supermajority Lenders must include at least three (3) unaffiliated
Lenders.

 

“Swap” shall mean any agreement, contract, or transaction that constitutes a
“swap” within the meaning of section 1a(47) of the Commodity Exchange Act.

 

“Swap Agreement” shall mean any agreement with respect to any swap, forward,
future or derivative transaction or option or similar agreement involving, or
settled by reference to, one (1) or more rates, currencies, commodities, equity
or debt instruments or securities, or economic, financial or pricing indices or
measures of economic, financial or pricing risk or value or any similar
transaction or any combination of these transactions, provided that no phantom
stock or other employee benefit plan providing for payments only on account of
services provided by current or former directors, officers, employees, members
of management or consultants of Holdings, the Borrower or any of their
Subsidiaries shall be a Swap Agreement.

 

42

--------------------------------------------------------------------------------


 

“Swap Obligation” shall mean, with respect to any Person, any obligation to pay
or perform under any Swap.

 

“Swingline Borrowing” shall mean a Borrowing comprised of Swingline Loans.

 

“Swingline Lender” shall mean J.P. Morgan.

 

“Swingline Loan” shall mean any Borrowing of CBFR Loans funded with the
Administrative Agent’s or any other Swingline Lender’s funds, until such
Borrowing is settled among the Lenders or repaid by the Borrower.

 

“Syndication Agent” shall have the meaning assigned to such term in the
introductory paragraph of this Agreement.

 

“Tax and Trust Funds” means cash, cash equivalents or other assets comprised
solely of (a) funds used for payroll and payroll taxes and other employee
benefit payments to or for the benefit of such Loan Party’s employees in the
current period (which may be monthly or quarterly, as applicable), (b) all taxes
required to be collected, remitted or withheld in the current period (which may
be monthly or quarterly, as applicable) (including, without limitation, federal
and state withholding taxes (including the employer’s share thereof)) and
(c) any other funds which any Loan Party holds in trust or as an escrow or
fiduciary for another person (which is not a Loan Party) in the ordinary course
of business.

 

“Tax Distributions” shall have the meaning assigned to such term in
Section 6.06(f).

 

“Taxes” shall mean any and all present or future taxes, levies, imposts, duties
(including stamp duties), deductions, charges (including ad valorem charges) or
withholdings imposed by any Governmental Authority and any and all interest and
penalties related thereto.

 

“Term Agent” shall mean the Person from time to time acting as trustee,
administrative agent and/or collateral agent under the Term Documents.

 

“Term Documents” shall mean the loan agreement, indenture or other principal
document governing the Term Facility Debt, any guarantees issued thereunder and
the collateral and security documents (and intercreditor agreements) entered
into in connection therewith.

 

“Term Facility Debt” shall mean term Indebtedness of the Borrower or a
Subsidiary Guarantor; provided that unless the Required Lenders otherwise
expressly consent in writing prior to the issuance thereof, (i) no such
Indebtedness shall be guaranteed by any Person other than Holdings, the Borrower
or a Subsidiary Guarantor, (ii) no such Indebtedness shall have a final maturity
prior to, or a Weighted Average Life to Maturity shorter than, the date
occurring ninety-one (91) days following the Revolver Termination Date,
(iii) any “asset sale” mandatory prepayment provision or offer to prepay
covenant included in the agreement governing such Indebtedness shall provide
that the Borrower or the respective Subsidiary shall be permitted to repay
obligations and terminate commitments under this Agreement before prepaying or
offering to prepay such Indebtedness with the proceeds of Collateral (other than
Term Priority Collateral), (iv) (a) such Indebtedness is secured by assets
comprising Current Asset Collateral only on a junior-lien basis relative to the
Liens on such Collateral securing the

 

43

--------------------------------------------------------------------------------


 

Obligations of the Loan Parties hereunder, (b) concurrently with the incurrence
of any such Indebtedness, if any Liens are to be granted on Term Priority
Collateral (including any assets not previously comprising Collateral) securing
such Indebtedness, the Administrative Agent, for the benefit of the Secured
Parties, shall have been granted valid and perfected second-priority liens
pursuant to Security Documents reasonably satisfactory to the Administrative
Agent in all respects, including the addition of affirmative covenants regarding
further assurances with respect to new Collateral that are similar to those in
the existing Loan Documents or are otherwise reasonably satisfactory to the
Administrative Agent, and the Loan Parties shall have provided, at the request
of the Administrative Agent, a signed copy of an opinion, addressed to the
Administrative Agent, the Lenders and the other Secured Parties, of counsel to
the Loan Parties reasonably acceptable to the Administrative Agent as to the
requirements of this clause (b), (c) such Indebtedness is not secured by any
property or assets other than the Collateral (after giving effect to clause (b))
over which a Lien has been properly granted (and perfected, if applicable) in
favor of the Secured Parties, (d) the security agreements relating to such
Indebtedness are substantially the same as the Security Documents (with such
differences as are reasonably satisfactory to the Administrative Agent) and
(e) the agent or other representative acting on behalf of the holders of such
Indebtedness shall have become party to an intercreditor agreement reasonably
satisfactory to the Administrative Agent and the Required Lenders in all
respects (which shall provide that (1) the Liens on (a) the Collateral (other
than Term Priority Collateral) in favor of the Administrative Agent (for the
benefit of the Secured Parties) shall be senior to such Liens in favor of the
holders of Term Facility Debt, and (b) the Term Priority Collateral in favor of
the Administrative Agent (for the benefit of the Secured Parties) shall be
junior to such Liens in favor of the holders of Term Facility Debt, (2) there
shall be no Liens on any Term Priority Collateral in favor of the holders of
Term Facility Debt if a Lien has not been granted over the same Collateral in
favor of the Secured Parties hereunder and (3) the Secured Parties shall be
(x) granted a customary license from the holders of the Term Facility Debt
allowing them to use intellectual property affixed to, or required in connection
with the enforcement on or Disposition of Current Asset Collateral and
(y) granted customary authorization from the holders of the Term Facility Debt
for access to and use of fixtures, furnishings, furniture and equipment and real
estate constituting Term Priority Collateral in connection with the enforcement
on or Disposition of Current Asset Collateral), as such intercreditor agreement
may be amended, amended and restated, modified or supplemented from time to time
in accordance with the terms hereof and thereof, and (v) the representations and
warranties, covenants, and events of default, taken as a whole (excluding
pricing, prepayment premiums and fees) regarding such Term Facility Debt, shall
be no more onerous in any material respect than the related provisions contained
in this Agreement; provided that any such terms may be more onerous to the
extent they take effect after the Revolver Termination Date and that neither
(1) a typical “term loan B” covenant package allowing for customary “builder”
baskets and/or incurrence-based basket in lieu of actions permitted upon
satisfying the requirements of “Payment Conditions”, nor (2) the addition of
customary mandatory prepayments with asset sale proceeds, casualty proceeds,
incurrence of non-permitted Indebtedness and/or “excess cash flow” shall be
deemed more onerous.  The incurrence of Term Facility Debt shall be deemed to be
a representation and warranty by the Borrower that all conditions thereto have
been satisfied in all material respects and that such incurrence is permitted in
accordance with the terms of this Agreement, which representation and warranty
shall be deemed to be a representation and warranty for all purposes hereunder.

 

44

--------------------------------------------------------------------------------


 

“Term Priority Collateral” shall mean, collectively, any assets of a Loan Party
that do not constitute Current Asset Collateral (including any real property
that has either (a) never become a Mortgaged Property hereunder, or (b) been
removed from the calculation of the Borrowing Base in connection with the
incurrence of Term Facility Debt after a previously existing Real Estate Event),
with respect to which any security interests have been granted (or are purported
to have been granted) in favor of the holders (or any agent or trustee for the
holders) of any Term Facility Debt.

 

“Test Period” shall mean, on any date of determination, the period of
four (4) consecutive fiscal quarters (taken as one (1) accounting period) of the
Borrower then most recently ended for which financial statements have been most
recently delivered or were required to be delivered.

 

“Transaction Costs” shall mean fees and expenses payable or otherwise borne by
Holdings, any other Parent Entity, the Borrower and its Subsidiaries in
connection with the Transactions occurring on or about the Closing Date.

 

“Transactions” shall mean, collectively, the transactions to occur pursuant to
the Loan Documents, including (a) the execution and delivery of the Loan
Documents and the initial borrowings hereunder and (b) the repayment of the
Existing Debt.

 

“Type,” when used in respect of any Loan or Borrowing, shall refer to the Rate
by reference to which interest on such Loan or on the Loans comprising such
Borrowing is determined.  For purposes hereof, the term “Rate” shall include the
Adjusted LIBO Rate and the CBFR.

 

“Uniform Customs” shall have the meaning assigned to such term in Section 9.07.

 

“Unrestricted Subsidiary” shall mean any Subsidiary of the Borrower designated
by the Borrower as an Unrestricted Subsidiary hereunder by written notice to the
Administrative Agent; provided that the Borrower shall only be permitted to so
designate an Unrestricted Subsidiary (each an “Unrestricted Subsidiary
Designation”) so long as (a) as of the date of such designation, no Default or
Event of Default pursuant to Sections 7.01(b), (c), (h) and (i) exists or would
result therefrom, (b) as of the date of such designation, the designation of
such Unrestricted Subsidiary shall comply with Section 6.04, with the amount of
the fair market value of any assets owned by such Unrestricted Subsidiary and
any of its Subsidiaries (based on the Borrower’s or such Restricted Subsidiary’s
ownership interest in such Unrestricted Subsidiary) at the time of the
designation thereof being deemed an Investment pursuant to Section 6.04 (as
reasonably determined by the Borrower in good faith) and (c) as of the date of
such designation, the Borrower shall have delivered to the Administrative Agent
an officer’s certificate executed by a Responsible Officer of the Borrower,
certifying to such officer’s knowledge, compliance with the requirements of
preceding clauses (a) and (b).  The Borrower may designate any Unrestricted
Subsidiary to be a Restricted Subsidiary for purposes of the credit
documentation (each, a “Subsidiary Redesignation”); provided that (i) no Default
or Event of Default pursuant to Sections 7.01(b), (c), (h) and (i) then exists
or would occur as a consequence of any such Subsidiary Redesignation (including,
but not limited to, under Sections 6.01 and 6.02), (ii) treating such Subsidiary
Redesignation as a contribution to the Borrower of an amount equal to the fair
market value of such Unrestricted Subsidiary (based on the Borrower’s or such

 

45

--------------------------------------------------------------------------------


 

Restricted Subsidiary’s ownership interest in such Unrestricted Subsidiary) (as
reasonably determined by the Borrower in good faith) and (iii) the Borrower
shall have delivered to the Administrative Agent an officer’s certificate
executed by a Responsible Officer of the Borrower, certifying to such officer’s
knowledge, compliance with the requirements of preceding clauses (i) and (ii),
inclusive.

 

“Unrestricted Subsidiary Designation” shall have the meaning assigned to such
term in the definition of “Unrestricted Subsidiary.”

 

“Unused Line Fee” shall have the meaning assigned to such term in
Section 2.12(b).

 

“Unused Line Fee Rate” shall mean 0.25% per annum on the average daily unused
Availability, calculated based upon the actual number of days elapsed over a
360-day year payable quarterly in arrears.

 

“U.S. Person” shall mean any Person that is a “United States Person” as defined
in Section 7701(a)(30) of the Code.

 

“USA PATRIOT Act” shall mean The Uniting and Strengthening America by Providing
Adequate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. No. 107 56 (signed into law October 26, 2001)).

 

“U.S. Tax Compliance Certificate” shall have the meaning assigned to such term
in Section 2.17(e)(B)(iii).

 

“Weighted Average Life to Maturity” shall mean, when applied to any Indebtedness
at any date, the number of years obtained by dividing:  (a) the sum of the
product obtained by multiplying (i) the amount of each then remaining
installment, sinking fund, serial maturity or other required payments of
principal, including a payment at final maturity, in respect thereof, by
(ii) the number of years (calculated to the nearest one-twelfth that will elapse
between such date and the making of such payment); by (b) the outstanding
principal amount of such Indebtedness.

 

“Wholly Owned Subsidiary” of any Person shall mean a subsidiary of such Person,
all of the outstanding Equity Interests of which (other than directors’
qualifying shares or nominee or other similar shares (including shares issued to
foreign nationals) required pursuant to applicable law) are owned by such Person
or another Wholly Owned Subsidiary of such Person.

 

“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.

 

SECTION 1.02.           Terms Generally.

 

(a)                                 The definitions set forth or referred to in
Section 1.01 shall apply equally to both the singular and plural forms of the
terms defined.  The words “herein,” “hereto,” “hereof” and “hereunder” and words
of similar import when used in any Loan Document shall

 

46

--------------------------------------------------------------------------------


 

refer to such Loan Document as a whole and not to any particular provision
thereof.  Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms.  The words “include,”
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation.”  All references herein to Articles, Sections, Exhibits and
Schedules shall be deemed references to Articles and Sections of, and Exhibits
and Schedules to, the Loan Documents in which the reference appears unless the
context shall otherwise require.

 

(b)                                 Except as otherwise expressly provided
herein, any reference in this Agreement to any Loan Document or other document,
agreement or instrument (including any by-laws, limited partnership agreement,
limited liability company agreement, articles of incorporation, certificate of
limited partnership or certificate of formation, as the case may be) shall mean
such Loan Document, agreement or instrument as amended, restated, amended and
restated, supplemented, otherwise modified, replaced, renewed, extended or
refinanced from time to time and any reference in this Agreement to any Person
shall include a reference to such Person’s permitted assigns and
successors-in-interest.

 

SECTION 1.03.           Accounting Terms.

 

(a)                                 Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if the
Borrower notifies the Administrative Agent that the Borrower requests an
amendment to any provision hereof to eliminate the effect of any change
occurring after the Closing Date in GAAP or in the application thereof on the
operation of such provision (or if the Administrative Agent notifies the
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith; provided further
that if an amendment is requested by the Borrower or the Required Lenders, then
the Borrower and the Administrative Agent shall negotiate in good faith to enter
into an amendment of such affected provisions (without the payment of any
amendment or similar fees to the Lenders) to preserve the original intent
thereof in light of such change in GAAP or the application thereof subject to
the approval of the Required Lenders (not to be unreasonably withheld,
conditioned or delayed); provided further that all terms of an accounting or
financial nature used herein shall be construed, and all computations of amounts
and ratios referred to herein shall be made without giving effect to (i) any
election under Accounting Standards Codification 825-10-25 (previously referred
to as Statement of Financial Accounting Standards 159) (or any other Accounting
Standards Codification or Financial Accounting Standard having a similar result
or effect) to value any Indebtedness or other liabilities of the Borrower or any
Subsidiary at “fair value,” as defined therein and (ii) any treatment of
Indebtedness in respect of convertible debt instruments under Accounting
Standards Codification 470-20 (or any other Accounting Standards Codification or
Financial Accounting Standard having a similar result or effect) to value any
such Indebtedness in a reduced or bifurcated manner as described therein, and
such Indebtedness shall at all times be valued at the full stated principal
amount thereof.

 

47

--------------------------------------------------------------------------------


 

(b)                                 Notwithstanding anything to the contrary
contained in paragraph (a) above or the definition of Capital Lease Obligations,
in the event of an accounting change requiring all leases to be capitalized,
only those leases (assuming for purposes hereof that they were in existence on
the date hereof) that would constitute Capital Lease Obligations on the date
hereof shall be considered Capital Lease Obligations and all calculations and
deliverables under this Agreement or any other Loan Document shall be made in
accordance therewith (provided that all financial statements delivered to the
Administrative Agent in accordance with the terms of this Agreement after the
date of such accounting change shall contain a schedule showing the adjustments
necessary to reconcile such financial statements with GAAP as in effect
immediately prior to such accounting change).

 

SECTION 1.04.           Rounding.  Except as otherwise expressly provided
herein, any financial ratios required to be maintained by the Borrower pursuant
to this Agreement shall be calculated by dividing the appropriate component by
the other component, carrying the result to one (1) place more than the number
of places by which such ratio is expressed herein and rounding the result up or
down to the nearest number (with a rounding up if there is no nearest number).

 

SECTION 1.05.           Timing of Payment or Performance.  When the payment of
any obligation or the performance of any covenant, duty or obligation is stated
to be due or performance required on a day which is not a Business Day (other
than as described in the definition of CBFR, Federal Funds Effective Rate or
Interest Period), the date of such payment or performance shall extend to the
immediately succeeding Business Day and such extension of time shall be
reflected in computing interest or fees, as the case may be.

 

SECTION 1.06.           Classification.  For purposes of determining compliance
at any time with Sections 6.01, 6.02, 6.04, 6.05, 6.06, 6.07 and 6.09, in the
event that any Lien, Investment, Indebtedness, Disposition, Restricted Payment,
affiliate transaction, contractual restriction or prepayment of Indebtedness
meets the criteria of more than one (1) of the categories of transactions or
items permitted pursuant to any clause of such Sections 6.01, 6.02, 6.04, 6.05,
6.06, 6.07 and 6.09, the Borrower, in its sole discretion, may classify or
reclassify such transaction or item (or portion thereof) and will only be
required to include the amount and type of such transaction (or portion thereof)
in any one (1) category; provided that such transaction or item (or any portion
thereof) may not be reclassified into Section 6.01(o), 6.04(r) or 6.06(k).

 

SECTION 1.07.           References to Laws.  Unless otherwise expressly provided
herein, references to any law shall include all statutory and regulatory
provisions consolidating, amending, replacing, supplementing or interpreting
such law.

 

SECTION 1.08.           Pro Forma.  Notwithstanding anything to the contrary
contained herein, financial ratios and tests (including the Consolidated Fixed
Charge Coverage Ratio and the amount of Consolidated Total Assets) pursuant to
this Agreement shall be calculated in the manner prescribed by the definition of
“Pro Forma Basis.”

 

48

--------------------------------------------------------------------------------


 

ARTICLE II

 

The Credits

 

SECTION 2.01.           Revolver Commitments.  Each Lender agrees, severally on
a Pro Rata basis up to its Revolver Commitment, on the terms set forth herein,
to make Revolver Loans to the Borrower from time to time on the Closing Date
through the Commitment Revolver Termination Date.  The Revolver Loans may be
repaid and reborrowed as provided herein.  In no event shall the Lenders have
any obligation to honor a request for a Revolver Loan if the unpaid balance of
Revolver Loans outstanding at such time (including the requested Revolver Loan)
would exceed the Line Cap.

 

SECTION 2.02.           Loans and Borrowings.

 

(a)                                 All Loans shall be made by the Lenders
ratably in accordance with their respective Revolver Commitments.  The failure
of any Lender to make any Revolver Loan required to be made by it shall not
relieve any other Lender of its obligations hereunder.

 

(b)                                 Subject to Section 2.14, each Borrowing
(other than a Swingline Borrowing) shall be (i) comprised entirely of CBFR Loans
or Eurodollar Loans as the Borrower may request in accordance herewith and
(ii) (x) in the case of Eurodollar Loans, in a minimum amount of $1,000,000, or
an increment of $100,000 in excess thereof or (y) in the case of CBFR Loans, no
minimum amount or predetermined increment shall apply.  Each Swingline Borrowing
shall be a CBFR Borrowing.  Each Lender at its option may make any CBFR Loan or
Eurodollar Loan by causing any domestic or foreign branch or Affiliate of such
Lender to make such Revolver Loan; provided that, any exercise of such option
shall not affect the obligation of the Borrower to repay such Revolver Loan in
accordance with the terms of this Agreement and such Lender shall not be
entitled to any amounts payable under Section 2.15 or 2.17 solely in respect of
increased costs resulting from such exercise and existing at the time of such
exercise.

 

(c)                                  Borrowings of more than one Type may be
outstanding at the same time; provided that, without the consent of the
Administrative Agent, there shall not at any time be more than a total of ten
(10) Eurodollar Borrowings outstanding.

 

(d)                                 Notwithstanding any other provision of this
Agreement, the Borrower shall not be entitled to request, or to elect to convert
or continue, any Borrowing if the Interest Period requested with respect thereto
would end after the Revolver Termination Date.

 

SECTION 2.03.           Requests for Borrowings and Notices.

 

(a)                                 To request a Borrowing of Revolver Loans,
the Borrower shall notify the Administrative Agent of such request by telephone
(a) in the case of a Eurodollar Borrowing, not later than 12:00 p.m., Local
Time, three (3) Business Days before the date of the proposed Borrowing or
(b) in the case of a CBFR Borrowing, not later than 12:00 p.m., Local Time, on
the date of the proposed Borrowing.  Such telephonic Borrowing Request shall be
irrevocable and shall be confirmed promptly by hand delivery, fax or other
electronic transmission (including by “.pdf” or “.tif”) to the Administrative
Agent of a written Borrowing Request in a form approved

 

49

--------------------------------------------------------------------------------


 

by the Administrative Agent and signed by the Borrower.  Such telephonic and
written Borrowing Request shall specify the following information in compliance
with Section 2.02:

 

(i)                                     the aggregate amount of the requested
Borrowing;

 

(ii)                                  the date of such Borrowing, which shall be
a Business Day;

 

(iii)                               whether such Borrowing is to be a CBFR
Borrowing or a Eurodollar Borrowing;

 

(iv)                              in the case of a Eurodollar Borrowing, the
initial Interest Period to be applicable thereto, which shall be a period
contemplated by the definition of the term “Interest Period”; and

 

(v)                                 the location and number of the Borrower’s
account to which funds are to be disbursed.

 

If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be a CBFR Borrowing.  If no Interest Period is specified with
respect to a requested Eurodollar Borrowing, then the Borrower shall be deemed
to have selected a Eurodollar Borrowing with an Interest Period of one
(1) month’s duration.  Promptly following receipt of the Borrowing Request in
accordance with this Section, the Administrative Agent shall advise each Lender
of the details thereof and of the amount of such Lender’s Revolver Loan to be
made as part of the requested Borrowing.

 

SECTION 2.04.           Swingline Loans; Settlement.

 

(a)                                 The Administrative Agent may, but shall not
be obligated to, advance Swingline Loans to the Borrower, up to an aggregate
outstanding amount of $20,000,000.  Each Swingline Loan shall constitute a
Revolver Loan for all purposes, except that payments thereon shall be made to
the Administrative Agent for its own account.  The obligation of the Borrower to
repay Swingline Loans shall be evidenced by the records of the Administrative
Agent and need not be evidenced by any promissory note.  The Borrower
acknowledges that in the event that a reallocation of the Swingline Loan
Fronting Exposure of a Defaulting Lender pursuant to Section 2.21 does not fully
cover the Swingline Loan Fronting Exposure of such Defaulting Lender, the
Administrative Agent may require the Borrower to, at its option, prepay or Cash
Collateralize such remaining Fronting Exposure in respect of each outstanding
Swingline Loan and will have no obligation to issue new Swingline Loans, or to
extend or renew existing Swingline Loans to the extent such Fronting Exposure
would exceed the commitments of the non-Defaulting Lenders, unless such
remaining Fronting Exposure is Cash Collateralized.

 

(b)                                 Settlement among the Lenders and the
Administrative Agent with respect to Swingline Loans and other Revolver Loans
shall take place on a date determined from time to time by the Administrative
Agent (but at least weekly), in accordance with the Settlement Report delivered
by the Administrative Agent to the Lenders.  Between settlement dates, the
Administrative Agent may in its discretion apply principal payments on Revolver
Loans to Swingline Loans, regardless of any designation by the Borrower or any
provision herein to the contrary.  Each Lender’s obligation to make settlements
with the Administrative Agent is

 

50

--------------------------------------------------------------------------------


 

absolute and unconditional, without offset, counterclaim or other defense, and
whether or not the Revolver Commitments have terminated, an Overadvance exists
or the conditions in Section 4.02 are satisfied.  If, due to an Insolvency
Proceeding with respect to the Borrower or otherwise, any Swingline Loan may not
be settled among the Lenders hereunder, then each Lender shall be deemed to have
purchased from the Administrative Agent a Pro Rata participation in each unpaid
Swingline Loan and shall transfer the amount of such participation to the
Administrative Agent, in immediately available funds, within one Business Day
after the Administrative Agent’s request therefor.

 

(c)                                  Provisions Related to Revolver Commitment
Increases with Respect to Swingline Loans.  If the maturity date in respect of
any tranche of Revolver Commitments occurs at a time when another tranche or
tranches of Revolver Commitments is or are in effect with a longer maturity
date, then on the earliest occurring maturity date all then outstanding
Swingline Loans shall be repaid in full on such date (and there shall be no
adjustment to the participations in such Swingline Loans as a result of the
occurrence of such maturity date); provided, however, that if on the occurrence
of such earliest maturity date (after giving effect to any repayments of
Revolver Loans and any reallocation of Letter of Credit participations as
contemplated in Section 2.05(b)), there shall exist sufficient unutilized or
Revolver Commitment Increases so that the respective outstanding Swingline Loans
could be incurred pursuant to the Revolver Commitment Increases which will
remain in effect after the occurrence of such maturity date, then there shall be
an automatic adjustment on such date of the participations in such Swingline
Loans and the same shall be deemed to have been incurred solely pursuant to the
relevant or Revolver Commitment Increases, and such Swingline Loans shall not be
so required to be repaid in full on such earliest maturity date.

 

SECTION 2.05.           Letters of Credit.

 

(a)                                 Issuance of Letters of Credit.  At any time
on or after the Closing Date, the Issuing Banks may issue Letters of Credit
denominated in Dollars totaling up to a maximum of $30,000,000, or, if the
Borrower shall have delivered a written request to the Administrative Agent to
increase the Letter of Credit Subline (the delivery of such request, a “Letter
of Credit Increase Event”), the amount requested by the Borrower (up to a
maximum of $50,000,000), in aggregate principal amount from time to time until
30 days prior to the Revolver Termination Date (or until the Commitment Revolver
Termination Date, if earlier), on the terms set forth herein, including the
following:

 

(i)                                     The Borrower acknowledges that the
Issuing Bank’s issuance of any Letter of Credit is conditioned upon the Issuing
Bank’s receipt of a LC Application with respect to the requested Letter of
Credit, as well as such other instruments and agreements as the Issuing Bank may
customarily require for issuance of a letter of credit of similar type and
amount.  The Issuing Bank shall have no obligation to issue any Letter of Credit
unless (i) the Issuing Bank receives a LC Request and LC Application at least 3
Business Days (or shorter period of time as may be agreed by the Administrative
Agent in its reasonable discretion) prior to the requested date of issuance; and
(ii) each LC Condition is satisfied.  If, in sufficient time to act, the Issuing
Bank receives written notice from Required Lenders that a LC Condition has not
been satisfied, the Issuing Bank shall not issue the requested Letter of
Credit.  Prior to receipt of any such notice,

 

51

--------------------------------------------------------------------------------


 

the Issuing Bank shall not be deemed to have knowledge of any failure of LC
Conditions.  In the event that a reallocation of the Fronting Exposure with
respect to LC Obligations of a Defaulting Lender pursuant to
Section 2.21(a) does not fully cover the Fronting Exposure with respect to LC
Obligations of such Defaulting Lender and such Defaulting Lender has not Cash
Collateralized its obligations or otherwise made arrangements reasonably
satisfactory to the Issuing Bank, the applicable Issuing Bank may require the
Borrower to Cash Collateralize such remaining Fronting Exposure in respect of
each outstanding Letter of Credit and will have no obligation to issue new
Letters of Credit, or to extend, renew or amend existing Letters of Credit to
the extent the Fronting Exposure with respect to LC Obligations would exceed the
commitments of the non-Defaulting Lenders, unless such remaining Fronting
Exposure with respect to LC Obligations is Cash Collateralized.

 

(ii)                                  Letters of Credit may be requested by the
Borrower to support obligations incurred in the ordinary course of business, to
backstop or replace Existing Letters of Credit through the issuance of new
Letters of Credit for the account of the issuers of such Existing Letters of
Credit (including, by “grandfathering” such Existing Letters of Credit in this
Agreement which shall, for the avoidance of doubt, be deemed issued pursuant to
this Agreement), for any purpose permitted under this Agreement and the other
Loan Documents or as otherwise approved by the Administrative Agent.  The
renewal or extension of any Letter of Credit shall be treated as the issuance of
a new Letter of Credit, except that delivery of a new LC Application may be
required or waived at the discretion of the Issuing Bank.

 

(iii)                               The Borrower assumes all risks of the acts,
omissions or misuses of any Letter of Credit by the beneficiary.  In connection
with issuance of any Letter of Credit, none of the Administrative Agent, the
Issuing Bank or any Lender shall be responsible for the existence, character,
quality, quantity, condition, packing, value or delivery of any goods purported
to be represented by any LC Documents; any differences or variation in the
character, quality, quantity, condition, packing, value or delivery of any goods
from that expressed in any LC Documents; the form, validity, sufficiency,
accuracy, genuineness or legal effect of any LC Documents or of any endorsements
thereon; the time, place, manner or order in which shipment of goods is made;
partial or incomplete shipment of, or failure to ship, any goods referred to in
a Letter of Credit or LC Documents; any deviation from instructions, delay,
default or fraud by any shipper or other Person in connection with any goods,
shipment or delivery; any breach of contract between a shipper or vendor and the
Borrower; errors, omissions, interruptions or delays in transmission or delivery
of any messages, by mail, cable, telegraph, telex, telecopy, e-mail, telephone
or otherwise; errors in interpretation of technical terms; the misapplication by
a beneficiary of any Letter of Credit or the proceeds thereof; or any
consequences arising from causes beyond the control of the Issuing Bank, the
Administrative Agent or any Lender, including any act or omission of a
Governmental Authority.  The Issuing Bank shall be fully subrogated to the
rights and remedies of each beneficiary whose claims against the Borrower is
discharged with proceeds of any Letter of Credit.

 

52

--------------------------------------------------------------------------------


 

(iv)                              In connection with its administration of and
enforcement of rights or remedies under any Letters of Credit or LC Documents,
the Issuing Bank shall be entitled to act, and shall be fully protected in
acting, upon any certification, documentation or communication in whatever form
believed by the Issuing Bank, in good faith, to be genuine and correct and to
have been signed, sent or made by a proper Person.  The Issuing Bank may consult
with and employ legal counsel, accountants and other experts to advise it
concerning its obligations, rights and remedies, and shall be entitled to act
upon, and shall be fully protected in any action taken in good faith reliance
upon, any advice given by such experts.  The Issuing Bank may employ agents and
attorneys-in-fact in connection with any matter relating to Letters of Credit or
LC Documents

 

(v)                                 Notwithstanding anything to the contrary in
this Section 2.05(a), the foregoing shall not be construed to excuse any Issuing
Bank from liability to the Borrower to the extent of any direct damages (as
opposed to consequential damages) suffered by the Borrower that are caused by
such Issuing Bank’s failure to exercise reasonable care when determining whether
drafts and other documents presented under a Letter of Credit comply with the
terms thereof, that are the result of gross negligence, bad faith or willful
misconduct on the part of the applicable Issuing Bank.

 

(vi)                              For the avoidance of doubt, (a) no LC
Documents shall (i) contain any representations and warranties, covenants or
events of default not set forth in this Agreement and any representations and
warranties, covenants and events of default shall be subject to the same
qualifiers, exceptions and exclusions as those set forth in this Agreement or
(ii) provide for any collateral security or Liens and (b) to the extent any of
the foregoing provisions are contained therein and not contained herein, then
such provisions shall be rendered null and void and any such qualifiers,
exceptions and exclusions contained herein shall be deemed incorporated therein,
mutatis mutandis.

 

(b)                                 Reimbursement; Participations.

 

(i)                                     If the Issuing Bank honors any request
for payment under a Letter of Credit, the Borrower shall pay to the Issuing
Bank, by 1:00 p.m. (Local Time) (or such later time as the Administrative Agent
may agree) within one Business Day following receipt by the Borrower of notice
from the relevant Issuing Bank (“Reimbursement Date”), the amount paid by the
Issuing Bank under such Letter of Credit, together with interest at the interest
rate for CBFR Loans from the Reimbursement Date until payment by the Borrower. 
The obligation of the Borrower to reimburse the Issuing Bank for any payment
made under a Letter of Credit shall be absolute, unconditional, irrevocable and,
subject to Section 2.05(a)(v), shall be paid without regard to any lack of
validity or enforceability of any Letter of Credit or the existence of any
claim, setoff, defense or other right that the Borrower may have at any time
against the beneficiary.  Unless the Borrower notifies the Administrative Agent
that it intends to reimburse the Issuing Bank for a drawing under a Letter of
Credit, whether or not the Borrower submits a Borrowing Request, the Borrower
shall be deemed to have requested a Borrowing of CBFR Loans in an amount
necessary to pay all amounts due to the Issuing Bank on any Reimbursement Date
and each Lender agrees to fund its Pro Rata share of such Borrowing whether or
not the Revolver Commitments have terminated, an Overadvance exists or is
created thereby,

 

53

--------------------------------------------------------------------------------


 

or the conditions in Section 4.02 are satisfied.  Upon the issuance of a Letter
of Credit, each Lender shall be deemed to have irrevocably and unconditionally
purchased from the Issuing Bank, without recourse or warranty, an undivided Pro
Rata interest and participation in all LC Obligations relating to the Letter of
Credit.  If the Issuing Bank makes any payment under a Letter of Credit and the
Borrower does not reimburse such payment on the Reimbursement Date, the
Administrative Agent shall promptly notify the Lenders and each Lender shall
promptly (within one Business Day) and unconditionally pay to the Administrative
Agent, for the benefit of the Issuing Bank, the Lender’s Pro Rata share of such
payment.

 

(ii)                                  The obligation of each Lender to make
payments to the Administrative Agent for the account of the Issuing Bank in
connection with the Issuing Bank’s payment under a Letter of Credit shall be
absolute, unconditional and irrevocable, not subject to any counterclaim,
setoff, qualification or exception whatsoever, and shall be made in accordance
with this Agreement under all circumstances, irrespective of:  any lack of
validity or unenforceability of any Loan Documents; any draft, certificate or
other document presented under a Letter of Credit having been determined to be
forged, fraudulent, invalid or insufficient in any respect or any statement
therein being untrue or inaccurate in any respect; or the existence of any
setoff or defense that any Loan Party may have with respect to any Obligations. 
The Issuing Bank does not assume any responsibility for any failure or delay in
performance or any breach by the Borrower or other Person of any obligations
under any LC Documents.  The Issuing Bank does not make to the Lenders any
express or implied warranty, representation or guaranty with respect to the
Collateral, LC Documents or any Loan Party.  The Issuing Bank shall not be
responsible to any Lender for:  any recitals, statements, information,
representations or warranties contained in, or for the execution, validity,
genuineness, effectiveness or enforceability of any LC Documents; the validity,
genuineness, enforceability, collectability, value or sufficiency of any
Collateral or the perfection of any Lien therein; or the assets, liabilities,
financial condition, results of operations, business, creditworthiness or legal
status of any Loan Party.

 

(iii)                               No Issuing Bank shall be liable to any
Lender or other Person for any action taken or omitted to be taken in connection
with any LC Documents except as a result of its actual gross negligence, bad
faith or willful misconduct.  The Issuing Bank shall not have any liability to
any Lender if the Issuing Bank refrains from any action under any Letter of
Credit or LC Documents until it receives written instructions from Required
Lenders.

 

(c)                                  Cash Collateral.  Except as otherwise
provided herein, if any LC Obligations, whether or not then due or payable,
shall for any reason be outstanding at any time (a) that an Event of Default has
occurred and is continuing, (b) that Availability is less than zero, (c) after
the Commitment Revolver Termination Date, or (d) within 5 Business Days prior to
the Revolver Termination Date, then the Borrower shall, at the Issuing Bank’s or
the Administrative Agent’s request, Cash Collateralize the stated amount of all
outstanding Letters of Credit (at 100% in the case of clause (b), and otherwise
at 103%) and pay to the Issuing Bank the amount of all other LC Obligations.  If
the Borrower fails to provide any Cash Collateral as required hereunder, the
Administrative Agent may (and shall upon direction of Required Lenders)

 

54

--------------------------------------------------------------------------------


 

advance, as Revolver Loans, the amount of the Cash Collateral required (whether
or not the Revolver Commitments have terminated, an Overadvance exists or the
conditions in Section 4.02 are satisfied).

 

(d)                                 Provisions Related to Revolver Commitment
Increases with respect to Letters of Credit.  If the maturity date in respect of
any tranche of Revolver Commitments occurs prior to the expiration of any Letter
of Credit, then (i) if one or more other tranches of Revolver Commitments in
respect of which the maturity date shall not have occurred are then in effect,
such Letters of Credit shall automatically be deemed to have been issued
(including for purposes of the obligations of the Lenders to purchase
participations therein and to make Revolver Loans and payments in respect
thereof pursuant to Section 2.05(b) under (and ratably participated in by the
Lenders pursuant to) the Revolver Commitments in respect of such non-terminating
tranches up to an aggregate amount not to exceed the aggregate principal amount
of the unutilized Revolver Commitments thereunder at such time (it being
understood that no partial Stated Amount of any Letter of Credit may be so
reallocated)) and (ii) to the extent not reallocated pursuant to immediately
preceding clause (i), the Borrower shall Cash Collateralize any such Letter of
Credit in accordance with Section 2.05(c).  Commencing with the maturity date of
any tranche of Revolver Commitments, the sublimit for Letters of Credit shall be
agreed with the Lenders under the extended tranches.

 

(e)                                  Resignation or Removal of the Issuing
Bank.  The Issuing Bank may resign at any time upon at least 30 days’ prior
notice to the Administrative Agent and the Borrower.  Any Issuing Bank may be
replaced at any time by written agreement among the Borrower, the Administrative
Agent, the replaced Issuing Bank and the successor Issuing Bank.  On the
effective date of such resignation or replacement, the Issuing Bank shall have
no further obligation to issue, amend, renew, extend or otherwise modify any
Letter of Credit, but shall continue to have all rights and obligations of an
Issuing Bank hereunder, including under Sections 2.05, 8.06, and 9.05, relating
to any Letter of Credit issued prior to such date.  The Administrative Agent
shall promptly appoint a replacement Issuing Bank, which, as long as no Event of
Default under Sections 7.01(b), (c), (h) (with respect to the Borrower only) and
(i) (with respect to the Borrower only) has occurred and is continuing, shall be
reasonably acceptable to the Borrower.

 

SECTION 2.06.           Funding of Borrowings.

 

(a)                                 Each Lender shall make a Revolver Loan to be
made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds by 1:00 p.m., Local Time, to the account of the
Administrative Agent most recently designated by it for such purpose by notice
to the Lenders; provided that Swingline Loans shall be made as provided in
Section 2.04.  The Administrative Agent will make the proceeds of such Revolver
Loans available to the Borrower by promptly crediting the amounts so received,
in like funds, to an account designated by the Borrower in the applicable
Borrowing Request.

 

(b)                                 Unless the Administrative Agent shall have
received notice from a Lender prior to the date of the Borrowing Request that
such Lender will not make available to the Administrative Agent such Lender’s
share of the Borrowing, the Administrative Agent may assume that such Lender has
made such share available on such date in accordance with

 

55

--------------------------------------------------------------------------------


 

paragraph (a) of this Section and may, in reliance upon such assumption, make
available to the Borrower a corresponding amount.  In such event, if a Lender
has not in fact made its share of the Borrowing available to the Administrative
Agent, then the applicable Lender and the Borrower agrees to pay to the
Administrative Agent (provided, that any such payment by the Borrower to the
Administrative Agent is without prejudice to any claim the Borrower may have
against such applicable Lender) forthwith on demand (without duplication) such
corresponding amount with interest thereon, for each day from and including the
date such amount is made available to the Borrower to but excluding the date of
payment to the Administrative Agent, at (i) in the case of such Lender, the
greater of the Federal Funds Effective Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation or (ii) in the case of the Borrower, the interest rate applicable
to CBFR Loans.  If such Lender pays such amount to the Administrative Agent,
then such amount shall constitute such Lender’s Revolver Loan included in such
Borrowing.

 

SECTION 2.07.           Interest Elections.

 

(a)                                 Each Borrowing initially shall be of the
Type specified in the applicable Borrowing Request and, in the case of a
Eurodollar Borrowing, shall have an initial Interest Period as specified in such
Borrowing Request.  Thereafter, the Borrower may elect to convert such Borrowing
to a different Type or to continue such Borrowing and, in the case of a
Eurodollar Borrowing, may elect Interest Periods therefor, all as provided in
this Section.  The Borrower may elect different options with respect to
different portions of the affected Borrowing, in which case each such portion
shall be allocated ratably among the Lenders holding the Revolver Loans
comprising such Borrowing, and the Revolver Loans comprising each such portion
shall be considered a separate Borrowing.  This Section shall not apply to
Swingline Borrowings, which may not be converted or continued.

 

(b)                                 To make an election pursuant to this
Section, the Borrower shall notify the Administrative Agent of such election by
telephone by the time that a Borrowing Request would be required under
Section 2.03 if the Borrower were requesting a Borrowing of the Type resulting
from such election to be made on the effective date of such election.  Each such
telephonic Interest Election Request shall be irrevocable and shall be confirmed
promptly (but in any event on the same Business Day) by hand delivery, fax or
other electronic transmission (including by “.pdf” or “.tif”) to the
Administrative Agent of a written Interest Election Request in the form of
Exhibit D and signed by the Borrower.

 

(c)                                  Each telephonic and written Interest
Election Request shall specify the following information in compliance with
Section 2.02:

 

(i)                                     the Borrowing to which such Interest
Election Request applies and, if different options are being elected with
respect to different portions thereof, the portions thereof to be allocated to
each resulting Borrowing (in which case the information to be specified pursuant
to clauses (iii) and (iv) below shall be specified for each resulting
Borrowing);

 

(ii)                                  the effective date of the election made
pursuant to such Interest Election Request, which shall be a Business Day;

 

56

--------------------------------------------------------------------------------


 

(iii)                               whether the resulting Borrowing is to be a
CBFR Borrowing or a Eurodollar Borrowing;

 

(iv)                              if the resulting Borrowing is a Eurodollar
Borrowing, the Interest Period to be applicable thereto after giving effect to
such election, which shall be a period contemplated by the definition of the
term “Interest Period”; and

 

(v)                                 following any notice from the Administrative
Agent contemplated by clause (e) of this Section 2.07, as of the date of such
Interest Election Request, no event shall have occurred and be continuing or
would result from the consummation of the conversion and/or continuation
contemplated thereby that would constitute an Event of Default.

 

(d)                                 Promptly following receipt of an Interest
Election Request, the Administrative Agent shall advise each Lender to which
such Interest Election Request relates of the details thereof and of such
Lender’s portion of each resulting Borrowing.

 

(e)                                  If the Borrower fails to deliver a timely
Interest Election Request with respect to a Eurodollar Borrowing prior to the
end of the Interest Period applicable thereto, then, unless such Borrowing is
repaid as provided herein, at the end of such Interest Period such Borrowing
shall be converted to a CBFR Borrowing.  Notwithstanding any contrary provision
hereof, if an Event of Default has occurred and is continuing and the
Administrative Agent, at the written request (including a request through
electronic means) of the Required Lenders, so notifies the Borrower, then, so
long as an Event of Default is continuing (i) no outstanding Borrowing may be
converted to or continued as a Eurodollar Borrowing and (ii) unless repaid, each
Eurodollar Borrowing shall be converted to a CBFR Borrowing at the end of the
Interest Period applicable thereto.

 

SECTION 2.08.           Repayment of Loans; Termination of Revolver Commitments.

 

(a)                                 Revolver Loans shall be due and payable in
full on the Revolver Termination Date, unless payment is sooner required
hereunder.  Revolver Loans may be prepaid from time to time, without penalty or
premium.

 

(b)                                 To the extent that at any time outstanding
Revolver Loans and LC Obligations exceed the Line Cap, the Borrower shall within
three (3) Business Days first repay such outstanding Revolver Loans (and
thereafter Cash Collateralize such outstanding LC Obligations at 100% of the
face value thereof, to the extent remaining) in an amount equal to such excess.

 

(c)                                  The Revolver Commitments shall terminate on
the Revolver Termination Date, unless sooner terminated in accordance with this
Agreement.  Upon at least 3 days (or such shorter period of time as the
Administrative Agent may agree in its reasonable discretion) prior written
notice to the Administrative Agent at any time, the Borrower may, at its option,
terminate the Revolver Commitments and this Agreement.  Any notice of
termination given by the Borrower shall be irrevocable; provided that such
notice may state that such notice is conditioned upon the effectiveness of other
credit facilities or transactions, in which case such notice may be

 

57

--------------------------------------------------------------------------------


 

revoked by the Borrower (by notice to the Administrative Agent on or prior to
the specified effective date) if such condition is not satisfied.  On the
Revolver Termination Date, the Borrower shall make Full Payment of all
Obligations.

 

(d)                                 The Borrower may permanently reduce the
Revolver Commitments, on a Pro Rata basis for each Lender, upon at least 5 days
(or such shorter period of time as the Administrative Agent may agree in its
reasonable discretion) prior written notice to the Administrative Agent
delivered at any time, which notice shall specify the amount of the reduction
and shall be irrevocable once given.  Each reduction shall be in a minimum
amount of $1,000,000, or an increment of $100,000 in excess thereof.

 

SECTION 2.09.           Evidence of Debt.

 

(a)                                 Each Lender shall maintain in accordance
with its usual practice an account or accounts evidencing the indebtedness of
the Borrower to such Lender resulting from the Revolver Loan made by such
Lender, including the amounts of principal and interest payable and paid to such
Lender from time to time hereunder.

 

(b)                                 The Administrative Agent (or its agent or
sub-agent appointed by it) shall maintain the Register, as set forth in
Section 9.04(b)(iv), in which it shall record (i) the amount of each Revolver
Loan made hereunder and Type thereof and the Interest Period (if any) applicable
thereto, (ii) the amount of any principal or interest due and payable or to
become due and payable from the Borrower to each Lender hereunder and (iii) any
amount received by the Administrative Agent hereunder for the account of the
Lenders and each Lender’s share thereof.

 

(c)                                  The entries made in the accounts maintained
pursuant to paragraph (a) or (b) of this Section shall be prima facie evidence
of the existence and amounts of the obligations recorded therein absent manifest
error; provided that the failure of any Lender or the Administrative Agent to
maintain such accounts or any error therein shall not in any manner affect the
obligation of the Borrower to repay the Revolver Loans in accordance with the
terms of this Agreement and, provided further that in the event of any
inconsistency between the Register and any Lender’s records, the recordations in
the Register shall govern.

 

(d)                                 Any Lender may request that the Revolver
Loans made by it be evidenced by a promissory note (a “Note”) in the form of
Exhibit M.  In such event, the Borrower shall prepare, execute and deliver to
such Lender a promissory note payable to the order of such Lender (or, if
requested by such Lender, to such Lender and its registered assigns) and in a
form approved by the Administrative Agent and the Borrower.  Thereafter, the
Revolver Loans evidenced by such promissory note and interest thereon shall at
all times (including after assignment pursuant to Section 9.04) be represented
by one (1) or more promissory notes in such form payable to the payee named
therein, unless such Note is surrendered to the Borrower.

 

SECTION 2.10.           Application of Payment in the Dominion Accounts.  Upon
delivery of a written notice to the Borrower from the Administrative Agent that
specifies that “cash dominion” is being instituted, the ledger balance in the
Dominion Account as of the end of a Business Day shall be applied to reduce the
outstanding Secured Obligations at the beginning of the next Business Day during
any Liquidity Period.  During a Liquidity Period, the Borrower

 

58

--------------------------------------------------------------------------------


 

irrevocably waives the right to direct the application of any payments or
Collateral proceeds in the Dominion Account or any Deposit Account subject to a
Deposit Account Control Agreement, and agrees that the Administrative Agent
shall have the continuing, exclusive right to apply and reapply the same against
the outstanding Secured Obligations, in accordance with the terms of this
Agreement and the other Loan Documents.

 

SECTION 2.11.           [Reserved].

 

SECTION 2.12.           Fees.

 

(a)                                 The Borrower agrees to pay to the
Administrative Agent, for the account of the Administrative Agent, the agency
fees set forth in the Fee Letter, at the times and in the amount specified
therein (the “Agency Fees”).

 

(b)                                 Unused Line Fee.  The Borrower shall pay to
the Administrative Agent, for the Pro Rata benefit of the Lenders (other than
any Defaulting Lender), a fee equal to the Unused Line Fee Rate multiplied by
the amount by which the Revolver Commitments (other than Revolver Commitments of
a Defaulting Lender) exceed the average daily balance of outstanding Revolver
Loans and stated amount of outstanding Letters of Credit during any fiscal
quarter (such fee, the “Unused Line Fee”).  Such fee shall be payable in
arrears, on the first Business Day of each fiscal quarter.

 

(c)                                  LC Facility Fees.  The Borrower shall pay
(a) to the Administrative Agent, for the Pro Rata benefit of the Lenders, a fee
equal to (i) the Applicable Margin in effect for Eurodollar Loans times the
average daily Stated Amount of outstanding “standby” Letters of Credit and
(ii) 50% of such Applicable Margin times the average daily Stated Amount of
outstanding “commercial” Letters of Credit, in each case, which fee shall be
payable in arrears, on the first Business Day of each fiscal quarter; (b) to the
applicable Issuing Bank, for its own account, a fronting fee not in excess of
0.125% per annum of the Stated Amount of each Letter of Credit (“Issuing Bank
Fee”), which fee shall be calculated based upon the actual number of days
elapsed over a 360-day year and payable in arrears, on the first Business Day of
each fiscal quarter; and (c) to the applicable Issuing Bank, for its own
account, all customary charges associated with the issuance, registration,
amending, negotiating, payment, processing, transfer and administration of
Letters of Credit, which charges shall be paid as and when incurred upon demand
(all fees pursuant to this clause (c), together with the Agency Fees and the
Unused Line Fees, the “Fees”).

 

(d)                                 All Fees shall be paid on the dates due, in
immediately available funds, to the Administrative Agent.  Once paid, none of
the Fees shall be refundable under any circumstances unless otherwise provided
in the Fee Letter.

 

(e)                                  Closing Fee.  The Borrower agrees to pay on
the Closing Date to each Lender party to this Agreement on the Closing Date, as
compensation for the making of such Revolver Commitment, a closing fee (the
“Closing Fee”) in an amount equal to 0.15% of the stated principal amount of
such Lender’s Revolver Commitment on the Closing Date.  Such Closing Fee will be
in all respects fully earned, due and payable on the Closing Date and
non-refundable and non-creditable thereafter.

 

59

--------------------------------------------------------------------------------


 

SECTION 2.13.           Interest.

 

(a)                                 The Revolver Loans comprising each CBFR
Borrowing shall bear interest at the CBFR plus the Applicable Margin.

 

(b)                                 The Revolver Loans comprising each
Eurodollar Borrowing shall bear interest at the Adjusted LIBO Rate for the
Interest Period in effect for such Borrowing plus the Applicable Margin.

 

(c)                                  Notwithstanding the foregoing, if any
principal of or interest on any Revolver Loan or any Fees or other amount
payable by the Borrower hereunder is not paid when due, whether at stated
maturity, upon acceleration or otherwise or any Event of Default under
Section 7.01(h) or (i) exists, all overdue amounts shall bear interest, after as
well as before judgment, at a rate per annum equal to (i) in the case of overdue
principal of, or interest on, any Revolver Loan, 2% plus the rate otherwise
applicable to such Revolver Loan as provided in the preceding paragraphs of this
Section or (ii) in the case of any other amount, 2% plus the rate applicable to
CBFR Loans as provided in paragraph (a) of this Section (in each case, the
“Default Rate”).

 

(d)                                 Accrued interest on each Revolver Loan shall
be payable in arrears on each Interest Payment Date for such Revolver Loan and
on the Revolver Termination Date; provided that (i) interest accrued pursuant to
paragraph (c) of this Section shall be payable on demand, (ii) in the event of
any repayment or prepayment of any Revolver Loan, accrued interest on the
principal amount repaid or prepaid shall be payable on the date of such
repayment or prepayment and (iii) in the event of any conversion of any
Eurodollar Loan prior to the end of the current Interest Period therefor,
accrued interest on such Eurodollar Loan shall be payable on the effective date
of such conversion.

 

(e)                                  All interest hereunder shall be computed on
the basis of a year of three hundred sixty (360) days, except that interest
computed by reference to the CBFR at times when the CBFR is based on the Prime
Rate shall be computed on the basis of a year of three hundred sixty-five
(365) days (or three hundred sixty-six (366) days in a leap year), and in each
case shall be payable for the actual number of days elapsed (including the first
day but excluding the last day).  The applicable CBFR or Adjusted LIBO Rate
shall be determined by the Administrative Agent, and such determination shall be
conclusive absent manifest error.

 

SECTION 2.14.           Alternate Rate of Interest.  If prior to the
commencement of any Interest Period for a Eurodollar Borrowing:

 

(a)                                 the Administrative Agent determines (which
determination shall be conclusive absent manifest error) that adequate and
reasonable means do not exist for ascertaining the Adjusted LIBO Rate for such
Interest Period; or

 

(b)                                 the Administrative Agent is advised by the
Required Lenders that the Adjusted LIBO Rate for such Interest Period will not
adequately and fairly reflect the cost to such Lenders of making or maintaining
their Revolver Loans included in such Borrowing for such Interest Period;

 

60

--------------------------------------------------------------------------------


 

then the Administrative Agent shall give written notice thereof to the Borrower
and the Lenders as promptly as practicable thereafter and, until the
Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurodollar Borrowing shall be ineffective
and such Borrowing shall be converted to or continued as on the last day of the
Interest Period applicable thereto a CBFR Borrowing, and (ii) if the Borrowing
Request requests a Eurodollar Borrowing, such Borrowing shall be made as a CBFR
Borrowing.

 

SECTION 2.15.           Increased Costs.

 

(a)                                 If any Change in Law shall:

 

(i)                                     impose, modify or deem applicable any
reserve, special deposit or similar requirement against assets of, deposits with
or for the account of, or credit extended by, any Lender (except any such
reserve requirement reflected in the Adjusted LIBO Rate) or Issuing Bank; or

 

(ii)                                  subject any Lender Party to any Taxes
(other than (A) Indemnified Taxes paid or payable under Section 2.17, (B) Other
Taxes and (C) Excluded Taxes) on its loans, loan principal, letters of credit,
commitments, or other obligations, or its deposits, reserves, other liabilities
or capital attributable thereto; or

 

(iii)                               impose on any Lender or Issuing Bank or the
London interbank market any other condition affecting this Agreement or
Eurodollar Loans made by such Lender or any Letter of Credit or participation
therein;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Loan (or of maintaining its
obligation to make any such Loan) or to increase the cost to such Lender or
Issuing Bank of participating in, issuing or maintaining any Letter of Credit or
to reduce the amount of any sum received or receivable by such Lender or Issuing
Bank hereunder (whether of principal, interest or otherwise), then within thirty
(30) days of receipt of a certificate of the type specified in
paragraph (d) below the Borrower will pay to such Lender or Issuing Bank, as
applicable, such additional amount or amounts as will compensate such Lender or
Issuing Bank, as applicable, for such additional costs incurred or reduction
suffered.

 

(b)                                 If any Lender or Issuing Bank determines
that any Change in Law regarding capital requirements or liquidity requirements
has or would have the effect of reducing the rate of return on such Lender’s or
Issuing Bank’s capital or on the capital of such Lender’s or Issuing Bank’s
holding company, if any, as a consequence of this Agreement or the Revolver
Loans made by, or participations in Letters of Credit held by, such Lender, or
the Letters of Credit issued by such Issuing Bank, to a level below that which
such Lender or such or Issuing Bank or such Lender’s or such Issuing Bank’s
holding company could have achieved but for such Change in Law (taking into
consideration such Lender’s or Issuing Bank’s policies and the policies of such
Lender’s or Issuing Bank’s holding company with respect to capital adequacy and
liquidity), then from time to time within thirty (30) days of receipt of a
certificate of the type specified in paragraph (d) below the Borrower shall pay
to such Lender or such Issuing Bank, as

 

61

--------------------------------------------------------------------------------


 

applicable, such additional amount or amounts as will compensate such Lender or
such Issuing Bank or such Lender’s or such Issuing Bank’s holding company for
any such reduction suffered.

 

(c)                                  Notwithstanding anything herein to the
contrary, (i) all requests, rules, guidelines, requirements and directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or by United States
or foreign regulatory authorities, in each case pursuant to Basel III, and
(ii) the Dodd-Frank Wall Street Reform and Consumer Protection Act and all
requests, rules, guidelines, requirements and directives thereunder or issued in
connection therewith or in implementation thereof, shall in each case be deemed
to be a Change in Law, regardless of the date enacted, adopted, issued or
implemented.

 

(d)                                 A certificate of a Lender or an Issuing Bank
setting forth in reasonable detail the calculation of the amount or amounts
necessary to compensate such Lender or Issuing Bank or its holding company, as
applicable, as specified in paragraph (a) or (b) of this Section shall be
delivered to the Borrower and shall be conclusive absent manifest error;
provided that such certificate from each such Lender or Issuing Bank shall
contain a certification to the Borrower that such Lender or Issuing Bank is
generally requiring reimbursement for the relevant amounts from similarly
situated borrowers under comparable syndicated credit facilities.  The Borrower
shall pay such Lender or Issuing Bank, as applicable, the amount shown as due on
any such certificate within thirty (30) days after receipt thereof.

 

(e)                                  Promptly after any Lender or any Issuing
Bank has determined that it will make a request for increased compensation
pursuant to this Section 2.15, such Lender or Issuing Bank shall notify the
Borrower thereof.  Failure or delay on the part of any Lender or Issuing Bank to
demand compensation pursuant to this Section shall not constitute a waiver of
such Lender’s or Issuing Bank’s right to demand such compensation; provided that
the Borrower shall not be required to compensate a Lender or an Issuing Bank
pursuant to this Section for any increased costs or reductions incurred more
than ninety (90) days prior to the date that such Lender or Issuing Bank, as
applicable, notifies the Borrower of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s or Issuing Bank’s intention
to claim compensation therefor; provided, further, that, if the Change in Law
giving rise to such increased costs or reductions is retroactive, then the
ninety (90) day period referred to above shall be extended to include the period
of retroactive effect thereof.

 

SECTION 2.16.           Break Funding Payments.  In the event of (a) the payment
of any principal of any Eurodollar Loan other than on the last day of an
Interest Period applicable thereto (including as a result of an Event of
Default), (b) the conversion of any Eurodollar Loan other than on the last day
of the Interest Period applicable thereto, (c) the failure to borrow, convert,
continue or prepay any Eurodollar Loan on the date specified in any notice
delivered pursuant hereto or (d) the assignment of any Eurodollar Loan other
than on the last day of the Interest Period applicable thereto as a result of a
request by the Borrower pursuant to Section 2.19, then, in any such event, the
Borrower shall compensate each Lender for the loss, cost and expense
attributable to such event (excluding loss of margin).  Such loss, cost and
expense to any Lender shall be deemed to be the amount reasonably determined by
such Lender to be the excess, if any, of (i) the amount of interest which would
have accrued on the principal amount of such Loan had such event not occurred,
at the Adjusted LIBO Rate that would have

 

62

--------------------------------------------------------------------------------


 

been applicable to such Loan but exclusive of the Applicable Margin relating
thereto, for the period from the date of such event to the last day of the then
current Interest Period therefor (or, in the case of a failure to borrow,
convert or continue, for the period that would have been the Interest Period for
such Loan), over (ii) the amount of interest which would accrue on such
principal amount for such period at the interest rate which such Lender would
bid were it to bid, at the commencement of such period, for U.S. Dollar deposits
of a comparable amount and period from other banks in the eurodollar market.  A
certificate of any Lender setting forth any amount or amounts that such Lender
is entitled to receive pursuant to this Section shall be delivered to the
Borrower and shall be conclusive absent manifest error.  The Borrower shall pay
such Lender the amount shown as due on any such certificate within thirty
(30) days after receipt thereof.

 

SECTION 2.17.           Taxes.

 

(a)                                 Any and all payments by or on account of any
obligation of any Loan Party hereunder shall be made free and clear of and
without deduction or withholding for any Indemnified Taxes or Other Taxes;
provided that if a Loan Party or other applicable withholding agent shall be
required to deduct any Indemnified Taxes or Other Taxes from such payments, then
(i) the sum payable shall be increased as necessary so that after making all
required deductions (including deductions applicable to additional sums payable
under this Section) the Administrative Agent, any Lender or any Issuing Bank, as
applicable, receives an amount equal to the sum it would have received had no
such deductions been made, (ii) the applicable withholding agent shall make such
deductions and (iii) the applicable withholding agent shall timely pay the full
amount deducted to the relevant Governmental Authority in accordance with
applicable law.

 

(b)                                 In addition, the Loan Parties shall pay any
Other Taxes to the relevant Governmental Authority in accordance with applicable
law.

 

(c)                                  Each Loan Party shall indemnify the
Administrative Agent, each Lender and each Issuing Bank, within ten (10) days
after written demand therefor, for the full amount of any Indemnified Taxes or
Other Taxes paid by the Administrative Agent, such Lender or such Issuing Bank,
as applicable, on or with respect to any payment by or on account of any
obligation of such Loan Party hereunder (including Indemnified Taxes or Other
Taxes imposed or asserted on or attributable to amounts payable under this
Section) and any penalties, interest and reasonable expenses arising therefrom
or with respect thereto.  A certificate as to the amount of such payment or
liability, prepared in good faith and delivered to such Loan Party by a Lender
or an Issuing Bank or by the Administrative Agent on its own behalf, on behalf
of another Agent or on behalf of a Lender or an Issuing Bank, shall be
conclusive absent manifest error.

 

(d)                                 As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by a Loan Party to a Governmental Authority,
such Loan Party shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.

 

63

--------------------------------------------------------------------------------


 

(e)                                  (i)  Any Lender that is entitled to an
exemption from or reduction of withholding Tax with respect to payments made
under any Loan Document shall deliver to the Borrower and the Administrative
Agent, at the time or times reasonably requested by the Borrower or the
Administrative Agent, such properly completed and executed documentation
reasonably requested by the Borrower or the Administrative Agent as will permit
such payments to be made without withholding or at a reduced rate of
withholding.  In addition, any Lender, if reasonably requested by the Borrower
or the Administrative Agent, shall deliver such other documentation prescribed
by applicable law or reasonably requested by the Borrower or the Administrative
Agent as will enable the Borrower or the Administrative Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements.  Notwithstanding anything to the contrary in the
preceding two (2) sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in
Section 2.17(e)(ii)(A), (ii)(B) and (ii)(D) below) shall not be required if in
the Lender’s reasonable judgment such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.

 

(ii)                                  Without limiting the generality of the
foregoing, in the event that the Borrower is a U.S. Person,

 

(A)                               any Lender that is a U.S. Person shall deliver
to the Borrower and the Administrative Agent on or prior to the date on which
such Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of IRS Form W-9 certifying that such Lender is exempt
from U.S. federal backup withholding tax;

 

(B)                               any Foreign Lender shall, to the extent it is
legally entitled to do so, deliver to the Borrower and the Administrative Agent
(in such number of copies as shall be requested by the recipient) on or prior to
the date on which such Foreign Lender becomes a Lender under this Agreement (and
from time to time thereafter upon the reasonable request of the Borrower or the
Administrative Agent), whichever of the following is applicable:

 

(1)                                 in the case of a Foreign Lender claiming the
benefits of an income tax treaty to which the United States is a party (x) with
respect to payments of interest under any Loan Document, executed originals of
IRS Form W-8BEN or W-8BEN-E establishing an exemption from, or reduction of,
U.S. federal withholding Tax pursuant to the “interest” article of such tax
treaty and (y) with respect to any other applicable payments under any Loan
Document, IRS Form W-8BEN or W-8BEN-E establishing an exemption from, or
reduction of, U.S. Federal withholding Tax pursuant to the “business profits” or
“other income” article of such tax treaty;

 

(2)                                 executed originals of IRS Form W-8ECI;

 

(3)                                 in the case of a Foreign Lender claiming the
benefits of the exemption for portfolio interest under Section 881(c) of the
Code, (x) a certificate

 

64

--------------------------------------------------------------------------------


 

substantially in the form of Exhibit L-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of Section
881(c)(3)(B) of the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and
(y) executed originals of IRS Form W-8BEN or W-8BEN-E; or

 

(4)                                 to the extent a Foreign Lender is not the
beneficial owner, executed originals of IRS Form W-8IMY, accompanied by IRS
Form W-8ECI, IRS Form W-8BEN or W-8BEN-E, a U.S. Tax Compliance Certificate
substantially in the form of Exhibit L-2 or Exhibit L-3, IRS Form W-9, and/or
other certification documents from each beneficial owner, as applicable;
provided that if the Foreign Lender is a partnership and one (1) or more direct
or indirect partners of such Foreign Lender are claiming the portfolio interest
exemption, such Foreign Lender may provide a U.S. Tax Compliance Certificate
substantially in the form of Exhibit L-4 on behalf of each such direct and
indirect partner;

 

(C)                               any Foreign Lender shall, to the extent it is
legally entitled to do so, deliver to the Borrower and the Administrative Agent
(in such number of copies as shall be requested by the recipient) on or prior to
the date on which such Foreign Lender becomes a Lender under this Agreement (and
from time to time thereafter upon the reasonable request of the Borrower or the
Administrative Agent), executed originals of any other form prescribed by
applicable law as a basis for claiming exemption from or a reduction in
U.S. federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by applicable law to permit the Borrower or
the Administrative Agent to determine the withholding or deduction required to
be made; and

 

(D)                               if a payment made to a Lender under any Loan
Document would be subject to U.S. federal withholding Tax imposed by FATCA if
such Lender were to fail to comply with the applicable reporting requirements of
FATCA (including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Lender shall deliver to the Borrower and the Administrative
Agent at the time or times prescribed by law and at such time or times
reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower or the Administrative Agent as may be
necessary for the Borrower and the Administrative Agent to comply with their
obligations under FATCA and to determine that such Lender has complied with such
Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment.  Solely for purposes of this clause (D), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.

 

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

 

65

--------------------------------------------------------------------------------


 

(f)                                   If the Administrative Agent or a Lender
determines, in its sole discretion exercised in good faith, that it has received
a refund of any Indemnified Taxes or Other Taxes as to which it has been
indemnified by a Loan Party or with respect to which such Loan Party has paid
additional amounts pursuant to this Section 2.17, it shall pay over such refund
to such Loan Party (but only to the extent of indemnity payments made, or
additional amounts paid, by such Loan Party under this Section 2.17 with respect
to the Indemnified Taxes or Other Taxes giving rise to such refund), net of all
out-of-pocket expenses of the Administrative Agent or such Lender (including any
Taxes imposed with respect to such refund) as is determined by the
Administrative Agent or Lender and in its sole discretion, and without interest
(other than any interest paid by the relevant Governmental Authority with
respect to such refund); provided that such Loan Party, upon the request of the
Administrative Agent or such Lender, agrees to repay as soon as reasonably
practicable the amount paid over to such Loan Party (plus any penalties,
interest or other charges imposed by the relevant Governmental Authority) to the
Administrative Agent or such Lender in the event the Administrative Agent or
such Lender is required to repay such refund to such Governmental Authority. 
Notwithstanding anything to the contrary in this paragraph (f), in no event will
the indemnified party be required to pay any amount to an indemnifying party
pursuant to this paragraph (f) the payment of which would place the indemnified
party in a less favorable net after-Tax position than the indemnified party
would have been in if the Tax subject to indemnification and giving rise to such
refund had not been deducted, withheld or otherwise imposed and the
indemnification payments or additional amounts with respect to such Tax had
never been paid.  This Section 2.17(f) shall not be construed to require the
Administrative Agent or any Lender to make available its Tax returns (or any
other information relating to its Taxes which it deems confidential) to the Loan
Parties or any other Person.

 

(g)                                  Each Lender shall severally indemnify the
Administrative Agent, within ten (10) days after demand therefor, for (i) any
Taxes attributable to such Lender (but only to the extent that any Loan Party
has not already indemnified the Administrative Agent for such Taxes and without
limiting the obligation of the Loan Parties to do so) and (ii) any Taxes
attributable to such Lender’s failure to comply with the provisions of
Section 9.04(c) relating to the maintenance of a Participant Register, in either
case, that are payable or paid by the Administrative Agent in connection with
any Loan Document, and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority.  A certificate as to the amount of such
payment or liability delivered to any Lender by the Administrative Agent shall
be conclusive absent manifest error.  Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (g).

 

(h)                                 For purposes of this Section 2.17, the term
“Lender” includes any Issuing Bank and the Swingline Lender.

 

66

--------------------------------------------------------------------------------


 

SECTION 2.18.           Payments Generally; Pro Rata Treatment; Sharing of
Set-offs.

 

(a)                                 Unless otherwise specified, the Borrower
shall make each payment required to be made by it hereunder (whether of
principal, interest, fees or reimbursement of L/C Disbursements, or of amounts
payable under Section 2.15, 2.16, or 2.17, or otherwise) prior to 2:00 p.m.,
Local Time, on the date when due, in immediately available funds, without
condition or deduction for any defense, recoupment, set-off or counterclaim. 
Any amounts received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon.  All such payments
shall be made to the Administrative Agent to the applicable account designated
to the Borrower by the Administrative Agent, except payments to be made directly
to the applicable Issuing Bank or the Swingline Lender as expressly provided
herein.  The Administrative Agent shall distribute any such payments received by
it for the account of any other Person to the appropriate recipient promptly
following receipt thereof.  All payments hereunder shall be made in Dollars. 
Any payment required to be made by the Administrative Agent hereunder shall be
deemed to have been made by the time required if the Administrative Agent shall,
at or before such time, have taken the necessary steps to make such payment in
accordance with the regulations or operating procedures of the clearing or
settlement system used by the Administrative Agent to make such payment.

 

(b)                                 If at any time insufficient funds are
received by and available to the Administrative Agent from the Borrower to pay
fully all amounts of principal, unreimbursed L/C Disbursements, interest and
fees then due from the Borrower hereunder, such funds (except as otherwise
provided in the Collateral Agreement with respect to the application of amounts
realized from the Collateral) shall be applied (i) first, towards payment of
interest and fees then due from the Borrower hereunder, ratably among the
parties entitled thereto in accordance with the amounts of interest and fees
then due to such parties, and (ii) second, towards payment of principal and
unreimbursed L/C Disbursements then due from the Borrower hereunder, ratably
among the parties entitled thereto in accordance with the amounts of principal
and unreimbursed L/C Disbursements then due to such parties.

 

(c)                                  If (other than (x) any payment obtained by
a Lender as consideration for the assignment or sale of a participation in any
of its Revolver Loans to any assignee or participant, including any assignee or
participation that is a Loan Party or any of its Affiliates or (y) as otherwise
expressly provided elsewhere herein, including, without limitation, as provided
in or contemplated by Section 9.04(f)) any Lender shall, by exercising any right
of set-off or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of its Revolver Loans or participations in L/C
Disbursements or Swingline Loans resulting in such Lender receiving payment of a
greater proportion of the aggregate amount of its Revolver Loans and accrued
interest thereon than the proportion received by any other Lender, then the
Lender receiving such greater proportion shall purchase (for cash at face value)
participations in the Revolver Loans and participations in L/C Disbursements and
Swingline Loans of other Lenders to the extent necessary so that the benefit of
all such payments shall be shared by the Lenders ratably in accordance with the
aggregate amount of principal of and accrued interest on their respective
Revolver Loans and participations in L/C Disbursements and Swingline Loans;
provided that (i) if any such participations are purchased and all or any
portion of the payment

 

67

--------------------------------------------------------------------------------


 

giving rise thereto is recovered, such participations shall be rescinded and the
purchase price restored to the extent of such recovery, without interest, and
(ii) the provisions of this paragraph (c) shall not be construed to apply to any
payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement.  The Borrower consents to the foregoing and agrees, to
the extent it may effectively do so under applicable law, that any Lender
acquiring a participation pursuant to the foregoing arrangements may exercise
against the Borrower rights of set-off and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of the Borrower
in the amount of such participation.

 

(d)                                 Unless the Administrative Agent shall have
received notice from the Borrower prior to the date on which any payment is due
to the Administrative Agent for the account of the Lenders or the applicable
Issuing Bank hereunder that the Borrower will not make such payment, the
Administrative Agent may assume that the Borrower has made such payment on such
date in accordance herewith and may, in reliance upon such assumption,
distribute to the Lenders or the applicable Issuing Bank, as applicable, the
amount due.  In such event, if the Borrower has not in fact made such payment,
then each of the Lenders or the applicable Issuing Bank, as applicable,
severally agrees to repay to the Administrative Agent forthwith on demand the
amount so distributed to such Lender or Issuing Bank with interest thereon, for
each day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the greater of the
Federal Funds Effective Rate and a rate determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation.

 

(e)                                  If any Lender shall fail to make any
payment required to be made by it pursuant to Section 2.04(b), 2.05(b),
2.06(b) or 2.18(d), then the Administrative Agent may, in its discretion
(notwithstanding any contrary provision hereof), apply any amounts thereafter
received by the Administrative Agent for the account of such Lender to satisfy
such Lender’s obligations under such Sections until all such unsatisfied
obligations are fully paid.

 

(f)                                   Each borrowing by the Borrower from the
Lenders hereunder shall be made pro rata according to the respective Revolving
Facility Percentages of the relevant Lenders.

 

SECTION 2.19.           Mitigation Obligations; Replacement of Lenders.

 

(a)                                 If any Lender requests compensation under
Section 2.15, or if the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 2.17, then such Lender shall use reasonable efforts to designate a
different Lending Office for funding or booking its Revolver Loans hereunder or
to assign its rights and obligations hereunder to another of its offices,
branches or Affiliates, if, in the reasonable judgment of such Lender, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 2.15 or 2.17, as applicable, in the future and (ii) would not subject
such Lender to any material unreimbursed cost or expense and would not otherwise
be disadvantageous to such Lender in any material respect.  The Borrower hereby
agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.

 

68

--------------------------------------------------------------------------------


 

(b)                                 If any Lender requests compensation under
Section 2.15, or if the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 2.17, or if any Lender is a Defaulting Lender or becomes an Affected
Lender, then the Borrower may, at its sole expense and effort, upon notice to
such Lender and the Administrative Agent, (i) terminate the Revolver Commitments
of such Lender and repay all Obligations of the Borrower owing to such Lender
relating to the Revolver Loans and participations held by such Lender as of such
termination date or (ii) require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in
Section 9.04), all its interests, rights and obligations under this Agreement to
an assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment); provided that (i) the Borrower
shall have received the prior written consent of the Administrative Agent, which
consent shall not unreasonably be withheld, (ii) such Lender shall have received
payment of an amount equal to the outstanding principal of its Revolver Loans,
participations in L/C Disbursements and Swingline Loans, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder, from the
assignee (to the extent of such outstanding principal and accrued interest and
fees) or the Borrower (in the case of all other amounts), (iii) in the case of
any such assignment resulting from a claim for compensation under Section 2.15
or payments required to be made pursuant to Section 2.17, such assignment will
result in a reduction in such compensation or payments, (iv) the Borrower shall
be liable to such Lender under Section 2.16 if any Eurodollar Loan owing to such
Lender is repaid or purchased other than on the last day of the Interest Period
relating thereto, (v) such assignment shall otherwise comply with Section 9.04
(provided that the Borrower shall be obligated to pay the registration and
processing fee referred to therein) and (vi) until such time as such Revolver
Commitments are terminated, obligations are repaid or such assignment is
consummated, the Borrower shall pay all additional amounts (if any) required
pursuant to Section 2.15 or Section 2.17, as the case may be.  Nothing in this
Section 2.19 shall be deemed to prejudice any rights that the Borrower, the
Administrative Agent or any Lender may have against any replaced Lender.  Each
Lender hereby grants to the Administrative Agent an irrevocable power of
attorney (which power is coupled with an interest) to execute and deliver, on
behalf of such Lender as assignor, any Assignment and Acceptance necessary to
effectuate any assignment of such Lender’s interests hereunder in the
circumstances contemplated by this Section 2.19(b).

 

(c)                                  If any Lender (such Lender, a
“Non-Consenting Lender”) has failed to consent to a proposed amendment, waiver,
discharge or termination which pursuant to the terms of Section 9.08 requires
the consent of all of the Lenders or all of the Lenders affected and with
respect to which the Required Lenders shall have granted their consent, then the
Borrower shall have the right (unless such Non-Consenting Lender grants such
consent) to replace such Non-Consenting Lender by (i) terminating the Revolver
Commitments of such Lender and repaying all obligations of the Borrower owing to
such Lender relating to the Revolver Loans and participations held by such
Lender as of such termination date or (ii) requiring such Non-Consenting Lender
to assign (in accordance with and subject to the restrictions contained in
Section 9.04) all or the affected portion of its Revolver Loans and its Revolver
Commitments hereunder to one (1) or more assignees, provided that:  (a) all
Obligations of the Borrower owing to such Non-Consenting Lender being replaced
shall be paid in full to such Non-Consenting Lender concurrently with such
assignment, (b) the replacement Lender shall purchase the foregoing by paying to
such Non-Consenting Lender a price equal to the principal amount

 

69

--------------------------------------------------------------------------------


 

thereof plus accrued and unpaid interest thereon, (c) the Borrower shall be
liable to such Lender under Section 2.16 if any Eurodollar Loan owing to such
Lender is repaid or purchased other than on the last day of the Interest Period
relating thereto, (d) such assignment shall otherwise comply with Section 9.04
(provided that the Borrower shall be obligated to pay the registration and
processing fee referred to therein) and (e) the replacement Lender shall grant
its consent with respect to the applicable proposed amendment, waiver, discharge
or termination.  Each Lender hereby grants to the Administrative Agent an
irrevocable power of attorney (which power is coupled with an interest) to
execute and deliver, on behalf of such Lender as assignor, any Assignment and
Acceptance necessary to effectuate any assignment of such Lender’s interests
hereunder in the circumstances contemplated by this Section 2.19(c).

 

SECTION 2.20.           Illegality.  If any Lender reasonably determines that
any Change in Law has made it unlawful, or that any Governmental Authority has
asserted after the Closing Date that it is unlawful, for any Lender or its
applicable Lending Office to make or maintain any Eurodollar Loans, then, on
notice thereof by such Lender to the Borrower through the Administrative Agent
(at which time such Lender shall be deemed an “Affected Lender”), any
obligations of such Affected Lender to make or continue Eurodollar Loans or to
convert CBFR Borrowings to Eurodollar Borrowings shall be suspended until such
Affected Lender notifies the Administrative Agent and the Borrower that the
circumstances giving rise to such determination no longer exist.  Upon receipt
of such notice, the Borrower shall upon demand from such Affected Lender (with a
copy to the Administrative Agent), either convert all Eurodollar Borrowings of
such Affected Lender to CBFR Borrowings, either on the last day of the Interest
Period therefor, if such Affected Lender may lawfully continue to maintain such
Eurodollar Borrowings to such day, or immediately, if such Affected Lender may
not lawfully continue to maintain such Loans.  Upon any such prepayment or
conversion, the Borrower shall also pay accrued interest on the amount so
prepaid or converted.

 

SECTION 2.21.           Defaulting Lenders.

 

(a)                                 Reallocation of Pro Rata Share; Amendments. 
For purposes of determining the Lenders’ obligations to fund or acquire
participations in Revolver Loans (including Swingline Loans) or Letters of
Credit, the Administrative Agent may exclude the Revolver Commitments and
Revolver Loans of any Defaulting Lender(s) from the calculation of Pro Rata
shares and any Revolver Commitments or Fronting Exposure of any such Defaulting
Lender shall automatically be reallocated among the non-Defaulting Lenders Pro
Rata in accordance with their Revolver Commitments up to an amount such that the
Revolver Commitment of each non-Defaulting Lender does not exceed its Revolver
Commitments, so long as the conditions set forth in Section 4.02 are satisfied
at the time of such reallocation.  A Defaulting Lender shall have no right to
vote on any amendment, waiver or other modification of a Loan Document, except
as provided in Section 9.08.

 

(b)                                 Payments; Fees.  Any payment of principal,
interest, fees or other amounts received by the Administrative Agent for the
account of a Defaulting Lender (whether voluntary or mandatory, at maturity,
pursuant to Article VII or otherwise, and including any amounts made available
to the Administrative Agent by that Defaulting Lender pursuant to Section 9.06),
shall be applied at such time or times as may be determined by the
Administrative Agent as follows:  first, to the payment of any amounts owing by
that Defaulting Lender to the Administrative

 

70

--------------------------------------------------------------------------------


 

Agent hereunder; second, to the payment on a Pro Rata basis of any amounts owing
by that Defaulting Lender to any applicable Issuing Banks and Swingline Lenders
hereunder; third, if so reasonably determined by the Administrative Agent or
reasonably requested by the applicable Issuing Bank or Swingline Lender, to be
held as Cash Collateral at a rate of 100% of the Fronting Exposure of such
Defaulting Lender; fourth, to the funding of any Revolver Loan in respect of
which that Defaulting Lender has failed to fund its portion thereof as required
by this Agreement, as determined by the Administrative Agent; fifth, if so
determined by the Administrative Agent or the Borrower, to be held in a deposit
account and released in order to satisfy obligations of that Defaulting Lender
to fund Revolver Loans under this Agreement and to Cash Collateralize any
Issuing Bank’s Fronting Exposure with respect to such Defaulting Lender; sixth,
to the payment of any amounts owing to the Lenders, the Issuing Banks or
Swingline Lenders as a result of any judgment of a court of competent
jurisdiction obtained by any Lender, any Issuing Bank or any Swingline Lender
against that Defaulting Lender as a result of that Defaulting Lender’s breach of
its obligations under this Agreement; seventh, to the payment of any amounts
owing to the Borrower as a result of any judgment of a court of competent
jurisdiction obtained by the Borrower against that Defaulting Lender as a result
of that Defaulting Lender’s breach of its obligations under this Agreement; and
eighth, to that Defaulting Lender or as otherwise directed by a court of
competent jurisdiction; provided that if (x) such payment is a payment of the
principal amount of any Revolver Loans or LC Obligations in respect of which
that Defaulting Lender has not fully funded its appropriate share and (y) such
Revolver Loans or LC Obligations were made at a time when the conditions set
forth in Section 4.02 were satisfied or waived, such payment shall be applied
solely to pay the Revolver Loans of, and LC Obligations owed to, all
non-Defaulting Lenders on a Pro Rata basis prior to being applied to the payment
of any Revolver Loans of, or LC Obligations owed to, that Defaulting Lender. 
Any payments, prepayments or other amounts paid or payable to a Defaulting
Lender that are applied (or held) to pay amounts owed by a Defaulting Lender or
to post Cash Collateral pursuant to this Section 2.21(b) shall be deemed paid to
and redirected by that Defaulting Lender, and each Lender irrevocably consents
hereto.  A Lender shall not be entitled to receive any fees accruing hereunder
during the period in which it is a Defaulting Lender, and the unfunded portion
of its Revolver Commitment shall be disregarded for purposes of calculating the
Unused Line Fee Rate under Section 2.12(b).  To the extent any LC Obligations
owing to a Defaulting Lender are reallocated to other Lenders, Letter of Credit
fees attributable to such LC Obligations under Section 2.12(c) shall be paid to
such other Lenders.  The Administrative Agent shall be paid all Letter of Credit
fees attributable to LC Obligations that are not so reallocated.

 

(c)                                  Cure.  The Borrower, the Administrative
Agent and the Issuing Bank may agree in writing that a Lender is no longer a
Defaulting Lender.  At such time, Pro Rata shares shall be reallocated without
exclusion of such Lender’s Revolver Commitments and Revolver Loans, and all
outstanding Revolver Loans, LC Obligations and other exposures under the
Revolver Commitments shall be reallocated among the Lenders and settled by the
Administrative Agent (with appropriate payments by the reinstated Lender) in
accordance with the readjusted Pro Rata shares.  Unless expressly agreed in
writing by the Borrower, the Administrative Agent and the Issuing Bank (each of
which shall make such determination, in its sole discretion), no reinstatement
of a Defaulting Lender shall constitute a waiver or release of claims against
such Lender.  The failure of any Lender to fund a Revolver Loan, to make a
payment in respect of LC Obligations or otherwise to perform its obligations
hereunder shall not relieve any other Lender

 

71

--------------------------------------------------------------------------------


 

of its obligations, and no Lender shall be responsible for default by another
Lender.  No reallocation hereunder shall constitute a wavier or release of any
claim of any party hereunder against a Defaulting Lender arising from that
Lender having become a Defaulting Lender, including any claim of a
non-Defaulting Lender as a result of such non-Defaulting Lender’s increased
exposure following such reallocation.

 

SECTION 2.22.           Revolver Commitment Increase.

 

(a)                                 Subject to the terms and conditions set
forth herein, after the Closing Date, the Borrower shall have the right to
request, by written notice to the Administrative Agent, an increase in the
Revolver Commitments (a “Revolver Commitment Increase”) in an aggregate amount
not to exceed $100,000,000; provided that (a) the Borrower shall only be
permitted to request five (5) Revolver Commitment Increases during the term of
this Agreement, (b) any Revolver Commitment Increase shall be in a minimum
amount of $10,000,000, and (c) after giving effect to all such Revolver
Commitment Increases, the aggregate amount of the Revolver Commitments
outstanding shall not exceed $280,000,000.

 

(b)                                 Each notice submitted pursuant to this
Section 2.22 (a “Revolver Commitment Increase Notice”) requesting a Revolver
Commitment Increase shall specify the amount of the increase in the Revolver
Commitments being requested.  Upon receipt of a Revolver Commitment Increase
Notice, the Administrative Agent may (at the direction of the Borrower) promptly
notify the Lenders and each Lender may (subject to the Borrower’s consent) have
the right to elect to have its Revolver Commitment increased by its Pro Rata
share (it being understood and agreed that a Lender may elect to have its
Revolver Commitment increased in excess of its Pro Rata share in its discretion
if any other Lender declines to participate in the Revolver Commitment Increase)
of the requested increase in Revolver Commitments; provided that (i) each Lender
may elect or decline, in its sole discretion, to have its Revolver Commitment
increased in connection with any requested Revolver Commitment Increase, it
being understood that no Lender shall be obligated to increase its Revolver
Commitment or make any Revolver Loan under any Revolver Commitment Increase
unless it, in its sole discretion, so agrees and, if a Lender fails to respond
to any Revolver Commitment Increase Notice within five (5) Business Days after
such Lender’s receipt of such request, such Lender shall be deemed to have
declined to participate in such Revolver Commitment Increase, (ii) if any Lender
declines to participate in any Revolver Commitment Increase and, as a result,
commitments from additional financial institutions are required in connection
with the Revolver Commitment Increase, any Person or Persons providing such
commitment shall be subject to the written consent of the Administrative Agent,
the Swingline Lender and the Issuing Bank (such consent not to be unreasonably
withheld or delayed), if such consent would be required pursuant to the
definition of Eligible Assignee and (iii) in no event shall a Defaulting Lender
be entitled to participate in such Revolver Commitment Increase.  In the event
that any Lender or other Person agrees to participate in any Revolver Commitment
Increase (each an “Increase Loan Lender”), such Revolver Commitment Increase
shall become effective on such date as shall be mutually agreed upon by the
Increase Loan Lenders and the Borrower, which date shall be as soon as
practicable after the date of receipt of the Revolver Commitment Increase Notice
(such date, the “Increase Date”); provided that the establishment of such
Revolver Commitment Increase and the obligation of such Increase Loan Lenders to
make the Revolver Loans thereunder shall be subject to the satisfaction of each
of the following conditions:  (1) no Event of Default would

 

72

--------------------------------------------------------------------------------


 

exist after giving effect thereto; (2) the Revolver Commitment Increase shall be
effected pursuant to one or more joinder agreements executed and delivered by
the Borrower, the Administrative Agent, and the Increase Loan Lenders, each of
which shall be reasonably satisfactory to the Borrower, the Administrative
Agent, and the Increase Loan Lenders; (3) Loan Parties shall execute and deliver
or cause to be executed and delivered to the Administrative Agent such
amendments to the Loan Documents, legal opinions and other documents as the
Administrative Agent may reasonably request in connection with any such
transaction, which amendments, legal opinions and other documents shall be
reasonably satisfactory to the Administrative Agent; and (4) the Borrower shall
have paid to the Administrative Agent and the Lenders such additional fees as
may be required to be paid by the Borrower in connection therewith.

 

(c)                                  On the Increase Date, upon fulfillment of
the conditions set forth in this Section 2.22, (i) the Administrative Agent
shall effect a settlement of all outstanding Revolver Loans among the Lenders
that will reflect the adjustments to the Revolver Commitments of the Lenders as
a result of the Revolver Commitment Increase, (ii) the Administrative Agent
shall notify the Lenders and Loan Parties of the occurrence of the Revolver
Commitment Increase to be effected on the Increase Date, (iii) Schedule 2.01
shall be deemed modified to reflect the revised Revolver Commitments of the
affected the Lenders and (iv) Notes will be issued, at the expense of the
Borrower, to any Lender participating in the Revolver Commitment Increase and
requesting a Note.

 

(d)                                 The terms and provisions of the Revolver
Commitment Increase shall be identical to the Revolver Loans and the Revolver
Commitments (other than with respect to fees) and, for purposes of this
Agreement and the other Loan Documents, all Revolver Loans made under the
Revolver Commitment Increase shall be deemed to be Revolver Loans.  Without
limiting the generality of the foregoing, (i) the rate of interest applicable to
the Revolver Commitment Increase shall be the same as the rate of interest
applicable to the existing Revolver Loans, (ii) unused line fees applicable to
the Revolver Commitment Increase shall be calculated using the same Unused Line
Fee Rates applicable to the existing Revolver Loans, (iii) the Revolver
Commitment Increase shall share ratably in any mandatory prepayments of the
Revolver Loans, (iv) after giving effect to such Revolver Commitment Increases
and prior to the Commitment Revolver Termination Date, Revolver Commitments
shall be reduced on a Pro Rata basis, and (v) the Revolver Commitment Increase
shall rank pari passu in right of payment and security with the existing
Revolver Loans.  Notwithstanding the foregoing or anything to the contrary
contained in the Loan Documents (including Section 9.08), the rate of interest
and the Unused Line Fee Rate or similar fee or interest rate applicable to the
existing Revolver Loans may, at the sole option of the Borrower, be increased in
excess of the rate of interest and/or fee applicable thereto to match that
applicable to the Revolver Commitment Increase.  Each joinder agreement and any
amendment to any Loan Document requested by the Administrative Agent in
connection with the establishment of the Revolver Commitment Increase may,
without the consent of any of the Lenders, effect such amendments to this
Agreement and the other Loan Documents as may be reasonably necessary or
appropriate, in the opinion of the Administrative Agent and the Borrower, to
effect the provisions of this Section 2.22.

 

73

--------------------------------------------------------------------------------


 

SECTION 2.23.           [Reserved].

 

SECTION 2.24.           Overadvances.  If the aggregate Revolver Loans and LC
Obligations outstanding exceed the Line Cap (an “Overadvance”) at any time, the
excess amount shall be payable by the Borrower on demand by the Administrative
Agent, but all such Revolver Loans shall nevertheless constitute Secured
Obligations secured by the Collateral and entitled to all benefits of the Loan
Documents.  The Administrative Agent may require the Lenders to honor requests
for Overadvance Loans and to forbear from requiring the Borrower to cure an
Overadvance, (a) when no other Event of Default is known to the Administrative
Agent, as long as (i) the Overadvance does not continue for more than 30
consecutive days (and no Overadvance may exist for at least five consecutive
days thereafter before further Overadvance Loans are required from the Lenders),
and (ii) the aggregate amount of all Overadvances and Protective Advances does
not exceed 5% of the Borrowing Base and (b) regardless of whether an Event of
Default exists, if the Administrative Agent discovers an Overadvance not
previously known by it to exist, as long as from the date of such discovery the
Overadvance (i) is not increased by more than $500,000, and (ii) does not
continue for more than 30 consecutive days.  In no event shall Overadvance Loans
be required that would cause the aggregate outstanding Revolver Loans and LC
Obligations to exceed the aggregate Revolver Commitments.  The making of any
Overadvance shall not create nor constitute a Default or Event of Default; it
being understood that the making or continuance of an Overadvance shall not
constitute a waiver by the Administrative Agent or the Lenders of the then
existing Event of Default.  In no event shall the Borrower or other Loan Party
be permitted to require any Overadvance Loan to be made.

 

SECTION 2.25.           Protective Advances.  The Administrative Agent shall be
authorized, in its discretion, following notice to and consultation with the
Borrower, at any time, to make CBFR Loans (“Protective Advances”) (a) in an
aggregate amount, together with the aggregate amount of all Overadvance Loans,
not to exceed 5% of the Borrowing Base, if the Administrative Agent deems such
Protective Advances necessary or desirable to preserve and protect the
Collateral, or to enhance the collectability or repayment of the Obligations; or
(b) to pay any other amounts chargeable to Loan Parties under any Loan
Documents, including costs, fees and expenses; provided that, the aggregate
amount of outstanding Protective Advances plus the outstanding amount of
Revolver Loans and LC Obligations shall not exceed the aggregate Revolver
Commitments.  Each Lender shall participate in each Protective Advance on a Pro
Rata basis.  Required Lenders may at any time revoke the Administrative Agent’s
authority to make further Protective Advances under clause (a) by written notice
to the Administrative Agent.  Absent such revocation, the Administrative Agent’s
determination that funding of a Protective Advance is appropriate shall be
conclusive.  The Administrative Agent may use the proceeds of such Protective
Advances to (a) protect, insure, maintain or realize upon any Collateral; or (b)
defend or maintain the validity or priority of the Administrative Agent’s Liens
in any Collateral, including any payment of a judgment, insurance premium,
warehouse charge, finishing or processing charge, or landlord claim, or any
discharge of a Lien; provided that the Administrative Agent shall use reasonable
efforts to notify the Borrower after paying any such amount or taking any such
action and shall not make payment of any item that is being properly contested.

 

74

--------------------------------------------------------------------------------


 

ARTICLE III



Representations and Warranties

 

Each of Holdings (solely to the extent applicable to it) and each other Loan
Party represents and warrants to each of the Lenders that:

 

SECTION 3.01.           Organization; Powers.  Each of Holdings, the Borrower
and each of the Restricted Subsidiaries (a) is a limited partnership, limited
liability company or corporation duly organized, validly existing and in good
standing (or, if applicable in a foreign jurisdiction, enjoys the equivalent
status under the laws of any jurisdiction of organization outside the United
States) under the laws of the jurisdiction of its organization, (b) has all
requisite power and authority to own its property and assets and to carry on its
business as now conducted, (c) is qualified to do business and in good standing
in each jurisdiction where such qualification is required; except in each case
referred to in this Section 3.01 (other than in clause (a) and clause (b),
respectively, with respect to the Borrower), to the extent that failure to do so
could not reasonably be expected to have a Material Adverse Effect.

 

SECTION 3.02.           Authorization.  The execution, delivery and performance
by Holdings, the Borrower and each of the Subsidiary Guarantors of each of the
Loan Documents to which it is a party, and the borrowings hereunder, the
transactions forming a part of the Transactions and the payment of the
Transaction Costs (a) have been duly authorized by all corporate, stockholder,
limited partnership or limited liability company action required to be obtained
by Holdings, the Borrower and such Subsidiary Guarantors and (b) will not
(i) violate (A) any provision of (x) law, statute, rule or regulation applicable
to such party, or (y) of the certificate or articles of incorporation or other
constitutive documents or by-laws of Holdings, the Borrower or any such
Subsidiary Guarantor, (B) any applicable order of any court or any rule,
regulation or order of any Governmental Authority or (C) any provision of any
indenture, certificate of designation for preferred stock, agreement or other
instrument to which Holdings, the Borrower or any such Subsidiary Guarantor is a
party or by which any of them or any of their property is or may be bound,
(ii) be in conflict with, result in a breach of or constitute (alone or with
notice or lapse of time or both) a default under, give rise to a right of or
result in any cancellation or acceleration of any right or obligation (including
any payment) or to a loss of a material benefit under any such indenture,
certificate of designation for preferred stock, agreement or other instrument,
where any such conflict, violation, breach or default referred to in
clause (b)(i)(A)(x), (b)(i)(B), (b)(i)(C) or (b)(ii) of this Section 3.02, could
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect, or (iii) result in the creation or imposition of any Lien upon
or with respect to any property or assets now owned or hereafter acquired by
Holdings, the Borrower or any such Subsidiary Guarantor, other than the Liens
created by the Loan Documents and Liens permitted by Section 6.02 hereof.

 

SECTION 3.03.           Enforceability.  This Agreement has been duly executed
and delivered by Holdings and the Borrower and constitutes, and each other Loan
Document when executed and delivered by each Loan Party that is party thereto
will constitute, a legal, valid and binding obligation of such Loan Party
enforceable against each such Loan Party in accordance with its terms, subject
to (i) the effects of bankruptcy, insolvency, moratorium, reorganization,
fraudulent conveyance or other similar laws affecting creditors’ rights
generally,

 

75

--------------------------------------------------------------------------------


 

(ii) general principles of equity (regardless of whether such enforceability is
considered in a proceeding in equity or at law) and (iii) implied covenants of
good faith and fair dealing.

 

SECTION 3.04.           Governmental Approvals.  No action, consent or approval
of, registration or filing with or any other action by any Governmental
Authority is or will be required in connection with the Transactions and the
payment of the Transaction Costs, except for (a) the filing of Uniform
Commercial Code financing statements, (b) filings with the United States Patent
and Trademark Office and the United States Copyright Office and comparable
offices in foreign jurisdictions and equivalent filings in foreign
jurisdictions, (c) recordation of the Mortgages, (d) such as have been made or
obtained and are in full force and effect and (e) such actions, consents,
approvals, registrations or filings the failure to be obtained or made which
could not reasonably be expected to have a Material Adverse Effect.

 

SECTION 3.05.           Financial Statements.

 

(a)                                 The audited consolidated balance sheets of
the Borrower and its Subsidiaries at June 30, 2012, 2013 and 2014, and the
audited consolidated statements of income and cash flows of the Borrower and its
Subsidiaries for such fiscal years, reported on by and accompanied by an audit
opinion from Ernst & Young, copies of which have heretofore been furnished to
each Lender, present fairly in all material respects the consolidated financial
condition of the Borrower and its Subsidiaries for such periods and as at such
dates and the consolidated results of operations and cash flows of the Borrower
and its Subsidiaries for the years then ended.

 

(b)                                 The unaudited interim consolidated balance
sheet of the Borrower and its Subsidiaries as at March 31, 2015, and the related
unaudited interim consolidated statements of income and cash flows for the three
(3)-month period then ended (including for the comparable period in fiscal year
2014), present fairly in all material respects the consolidated financial
condition of the Borrower and its Subsidiaries as at such date (subject to
normal year-end audit adjustments).  All such financial statements have been
prepared in accordance with GAAP (subject to (i) normal year-end adjustments and
(ii) the absence of notes), except as approved by the aforementioned firm of
accountants and disclosed therein.

 

SECTION 3.06.           No Material Adverse Effect.  Since June 30, 2014, no
event, development, circumstance or change has occurred that has or would
reasonably be expected to have a Material Adverse Effect.

 

SECTION 3.07.           Title to Properties; Possession Under Leases.

 

(a)                                 Each of Holdings, the Borrower and the
Restricted Subsidiaries has good and insurable fee simple title to the Mortgaged
Properties, if any, and good and insurable fee simple title to, or good and
valid interests in easements or other limited property interests in, as
applicable, all its other real properties and has good and valid title to its
personal property and assets, in each case, free and clear of Liens except for
defects in title that do not impair the value thereof in any material respect or
interfere with its ability to conduct its business as currently conducted or to
utilize such properties and assets for their intended purposes and Liens
expressly permitted by Section 6.02 and except where the failure to have such
title or interest or existence

 

76

--------------------------------------------------------------------------------


 

of such Lien could not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect.

 

(b)                                 Each of Holdings, the Borrower and the
Restricted Subsidiaries owns or possesses, or is licensed or otherwise has the
right to use, all patents, trademarks, service marks, trade names and copyrights
and all licenses and rights with respect to the foregoing, reasonably necessary
for the present conduct of its business, without any conflict (of which the
Borrower has been notified in writing) with the rights of others, except where
the failure to have such rights or where such conflicts and restrictions could
not reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.

 

SECTION 3.08.           Subsidiaries.

 

(a)                                 Schedule 3.08(a) sets forth as of the
Closing Date the name and jurisdiction of incorporation, formation or
organization of each Subsidiary of Holdings and, as to each such Subsidiary, the
percentage of each class of outstanding Equity Interests owned by Holdings or by
any such Subsidiary.

 

(b)                                 As of the Closing Date, there are no
outstanding subscriptions, options, warrants, calls, rights or other agreements
or commitments (other than directors’ qualifying shares) of any nature relating
to any Equity Interests of any Restricted Subsidiary.

 

SECTION 3.09.           Litigation; Compliance with Laws.

 

(a)                                 There are no actions, suits, investigations
or proceedings at law or in equity or by or on behalf of any Governmental
Authority or in arbitration now pending against, or to the knowledge of Holdings
or the Borrower threatened in writing against, Holdings or the Borrower or any
of the Restricted Subsidiaries or any business, property or rights of any such
Person (i) that involve any Loan Document, the Transactions or the payment of
the Transaction Costs or (ii) that would reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect.

 

(b)                                 None of Holdings, the Borrower, the
Restricted Subsidiaries or their respective properties or assets is in violation
of any law, rule or regulation (including any zoning, building, ordinance, code
or approval or any building permit, but excluding any Environmental Laws that
are the subject of Section 3.16) or any restriction of record or agreement
affecting any owned real property, including the Mortgaged Property, or is in
default with respect to any judgment, writ, injunction or decree of any
Governmental Authority, where such violation or default could reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.

 

SECTION 3.10.           Investment Company Act.  None of Holdings, the Borrower
or any Restricted Subsidiary is an “investment company” as defined in, or
subject to regulation under, the Investment Company Act of 1940, as amended.

 

SECTION 3.11.           [Reserved].

 

77

--------------------------------------------------------------------------------


 

SECTION 3.12.           Federal Reserve Regulations.

 

(a)                                 None of Holdings, the Borrower or any
Restricted Subsidiary is engaged principally, or as one of its important
activities, in the business of extending credit for the purpose of purchasing or
carrying Margin Stock.

 

(b)                                 No part of the proceeds of any Loan will be
used, whether directly or indirectly, and whether immediately, incidentally or
ultimately, (i) to purchase or carry Margin Stock or to extend credit to others
for the purpose of purchasing or carrying Margin Stock or to refund indebtedness
originally incurred for such purpose, or (ii) for any purpose that entails a
violation of, or that is inconsistent with, the provisions of the Regulations of
the Board, including Regulation U or Regulation X.

 

SECTION 3.13.           Tax Returns.

 

(a)                                 Each of Holdings, the Borrower and its
Subsidiaries has filed or caused to be filed all U.S. federal, state, local and
non-U.S. Tax returns required to have been filed by it that are material to such
companies, taken as a whole, and each such Tax return is true and correct in all
material respects, except, in each case, as could not be, individually or in the
aggregate, reasonably expected to have a Material Adverse Effect;

 

(b)                                 Each of Holdings, the Borrower and its
Subsidiaries has timely paid or caused to be timely paid all Taxes shown to be
due and payable by it on the returns referred to in clause (a) and all other
Taxes or assessments (or made adequate provision (in accordance with GAAP) for
the payment of all such amounts due) with respect to all periods or portions
thereof ending on or before the Closing Date (except Taxes or assessments that
are being contested in good faith by appropriate proceedings in accordance with
Section 5.03 and for which Holdings, the Borrower or any of its Subsidiaries (as
the case may be) has set aside on its books adequate reserves (in accordance
with GAAP), which Taxes, if not paid or adequately provided for, could,
individually or in the aggregate, reasonably be expected to have, a Material
Adverse Effect; and

 

(c)                                  Other than as could not be, individually or
in the aggregate, reasonably expected to have a Material Adverse Effect, with
respect to each of Holdings, the Borrower and its Subsidiaries, no tax lien has
been filed, and, to the knowledge of the Borrower and its Subsidiaries, no claim
is being asserted, with respect to any such Taxes.

 

SECTION 3.14.           No Material Misstatements.

 

(a)                                 As of the Closing Date only, all written
information (other than the Projections, other forward looking information and
information of a general economic or industry specific nature) (the
“Information”) concerning Holdings, the Borrower, its Subsidiaries and the
Transactions included in the information memorandum or otherwise prepared by or
on behalf of the foregoing or their representatives and made available, by or on
behalf of Holdings or the Borrower, to the Lead Arranger, any Lenders or the
Administrative Agent in connection with the Transactions or any other
transactions contemplated hereby, when taken as a whole, were true and correct
in all material respects as of the Closing Date and does not as of such date
contain any untrue statement of a material fact or omit to state a material fact
necessary in order

 

78

--------------------------------------------------------------------------------


 

to make the statements contained therein not materially misleading in light of
the circumstances under which such statements were made.

 

(b)                                 The Projections furnished to the Lead
Arranger, the Administrative Agent or the Lenders have been prepared in good
faith based upon assumptions believed by the Borrower to be reasonable at the
time made, as of the date the Projections were furnished to the Lead Arranger,
the Administrative Agent or the Lenders and as of the Closing Date (it being
understood that actual results may vary from the Projections and that such
variations may be material).

 

SECTION 3.15.           Employee Benefit Plans.

 

(a)                                 Except as could not reasonably be expected,
individually or in the aggregate, to have a Material Adverse Effect:  (i) each
Loan Party and each ERISA Affiliate is in compliance with the applicable
provisions of ERISA and the provisions of the Code relating to Plans and the
regulations and published interpretations thereunder; and (ii) no ERISA Event
has occurred or is reasonably expected to occur; the present value of all
accumulated benefit obligations under each Plan (based on those assumptions used
for purposes of Accounting Standards Codification No. 715:  Compensation
Retirement Benefits) did not, as of the date of the most recent financial
statements reflecting such amounts, exceed the fair market value of the assets
of such Plan allocable to such accrued benefits and the present value of all
accrued benefit obligations of all underfunded Plans did not, as of the date of
the most recent financial statements reflecting such amounts, exceed the value
of the assets of all such underfunded Plans.

 

(b)                                 Except as could not reasonably be expected,
individually or in the aggregate, to have a Material Adverse Effect, no Foreign
Plan Event has occurred.

 

SECTION 3.16.           Environmental Matters.  Except as to matters that could
not reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect:  (i) no written notice of violation, request for information,
order, complaint or assertion of penalty has been received by the Borrower or
any of the Restricted Subsidiaries, and there are no judicial, administrative or
other actions, suits or proceedings pending or, to the knowledge of the
Borrower, threatened which allege a violation of or liability under any
Environmental Laws or concerning Hazardous Materials, in each case relating to
the Borrower or any of the Restricted Subsidiaries, (ii) the Borrower and the
Restricted Subsidiaries has all permits necessary for its operations to comply
with all applicable Environmental Laws and is, and during the term of all
applicable statutes of limitation, has been, in compliance with the terms of
such permits and with all other applicable Environmental Laws, (iii) no
Hazardous Material is located at any property currently or formerly owned,
operated or leased by the Borrower or any of the Restricted Subsidiaries in
quantities or concentrations that would reasonably be expected to give rise to
any liability or obligation of the Borrower or any of the Restricted
Subsidiaries under any Environmental Laws, and no Hazardous Material has been
generated by or on behalf of the Borrower or any of the Restricted Subsidiaries
that has been transported to or Released at or from any location in a manner
that would reasonably be expected to give rise to any liability or obligation of
the Borrower or any of the Restricted Subsidiaries, and (iv) there is no
agreement to which the Borrower or any of the Restricted Subsidiaries is a party
in which the Borrower or any of the Restricted Subsidiaries has assumed or
undertaken, or retained, responsibility for any

 

79

--------------------------------------------------------------------------------


 

known or reasonably likely liability or obligation arising under or relating to
Environmental Laws.

 

SECTION 3.17.           Security Documents.

 

(a)                                 The Collateral Agreement is effective to
create in favor of the Administrative Agent (for the benefit of the Secured
Parties) a legal, valid and enforceable security interest in the Collateral
described therein and proceeds thereof.  In the case of Deposit Accounts, when
Deposit Account Control Agreements are entered into by the Administrative Agent,
and in the case of the other Collateral described in the Collateral Agreement,
when financing statements and other filings described on Schedule 3.17 are filed
in the offices specified on Schedule 3.17, the Administrative Agent (for the
benefit of the Secured Parties) shall have a fully perfected Lien on, and
security interest in, all right, title and interest of the Loan Parties in such
Collateral and, subject to Section 9-315 of the New York Uniform Commercial
Code, the proceeds thereof, as security for the Obligations, in each case to the
extent security interests in such Collateral can be perfected by the execution
of Deposit Account Control Agreements or the filing Uniform Commercial Code
financing statements, as applicable, in each case prior and superior in right to
any other Person (except, Liens expressly permitted by Section 6.02).

 

(b)                                 [Reserved.]

 

(c)                                  The Mortgages, if any, shall be effective
to create in favor of the Administrative Agent (for the benefit of the Secured
Parties) a legal, valid and enforceable Lien on all of the Loan Parties’ right,
title and interest in and to the Mortgaged Property thereunder and the proceeds
thereof, and when such Mortgages are filed or recorded in the proper real estate
filing or recording offices, the Administrative Agent (for the benefit of the
Secured Parties) shall have a fully perfected Lien on, and security interest in,
all right, title and interest of the Loan Parties in such Mortgaged Property
and, to the extent applicable, subject to Section 9-315 of the Uniform
Commercial Code, the proceeds thereof, in each case prior and superior in right
to any other Person, other than with respect to the rights of a Person pursuant
to Liens expressly permitted by Section 6.02.

 

SECTION 3.18.           Solvency.  Immediately after giving effect to the
Transactions and the payment of the Transaction Costs on the Closing Date and
immediately following the making of the Revolver Loans on the Closing Date and
on the date of each Borrowing and after giving effect to the application of the
proceeds of the Revolver Loans, (i) the fair value of the assets of Holdings,
the Borrower and its Subsidiaries on a consolidated basis, at a fair valuation,
will exceed the debts and liabilities, direct, subordinated, contingent or
otherwise, of Holdings, the Borrower and its Subsidiaries on a consolidated
basis, respectively; (ii) the present fair saleable value of the property of
Holdings, the Borrower and its Subsidiaries on a consolidated basis will be
greater than the amount that will be required to pay the probable liability of
Holdings, the Borrower and its Subsidiaries on a consolidated basis,
respectively, on their debts and other liabilities, direct, subordinated,
contingent or otherwise, as such debts and other liabilities become absolute and
matured; (iii) Holdings, the Borrower and its Subsidiaries on a consolidated
basis will be able to pay their debts and liabilities, direct, subordinated,
contingent or otherwise, as such debts and liabilities become absolute and
matured; and

 

80

--------------------------------------------------------------------------------


 

(iv) Holdings, the Borrower and its Subsidiaries on a consolidated basis will
not have unreasonably small capital with which to conduct the businesses in
which they are engaged as such businesses are now conducted and are proposed to
be conducted following the Closing Date.

 

SECTION 3.19.           Labor Matters.  Except as, individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect: 
(a) there are no strikes or other labor disputes pending or, to the knowledge of
Holdings or the Borrower, threatened in writing against the Borrower or any of
the Restricted Subsidiaries; (b) the hours worked and payments made to employees
of the Borrower and the Restricted Subsidiaries have not been in violation of
the Fair Labor Standards Act or any other applicable law dealing with such
matters; (c) all Persons treated as contractors by the Borrower and the
Restricted Subsidiaries are properly categorized as such, and not as employees,
under applicable law; and (d) all payments due from the Borrower or any of the
Restricted Subsidiaries or for which any claim may be made against the Borrower
or any of the Restricted Subsidiaries, on account of wages and employee health
and welfare insurance and other benefits have been paid or accrued as a
liability on the books of the Borrower or such Restricted Subsidiary to the
extent required by GAAP.  Except as, individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect the consummation of the
Transactions and the payment of the Transaction Costs will not give rise to a
right of termination or right of renegotiation on the part of any union under
any material collective bargaining agreement to which the Borrower or any of its
Subsidiaries (or any predecessor) is a party or by which Holdings, the Borrower
or any of its Subsidiaries (or any predecessor) is bound.

 

SECTION 3.20.           Insurance.  Schedule 3.20 sets forth a true, complete
and correct description of all material insurance maintained by or on behalf of
Holdings, the Borrower or the Restricted Subsidiaries as of the Closing Date. 
Except as, individually or in the aggregate, could not reasonably be expected to
have a Material Adverse Effect, as of such date, such insurance is in full force
and effect.

 

SECTION 3.21.           USA PATRIOT Act and OFAC.

 

(a)                                 To the extent applicable, each Loan Party is
in compliance, in all material respects, with the (i) Trading with the Enemy
Act, as amended, and each of the foreign assets control regulations of the
United States Treasury Department (31 CFR, Subtitle B, Chapter V, as amended)
and any other enabling legislation or executive order relating thereto, and
(ii) USA PATRIOT Act.  To the knowledge of the Borrower, no part of the proceeds
of the Loans will be used, directly or indirectly, for any payments to any
governmental official or employee, political party, official of a political
party, candidate for political office, or anyone else acting in an official
capacity, in order to obtain, retain or direct business or obtain any improper
advantage, in violation of the United States Foreign Corrupt Practices Act of
1977, as amended.

 

(b)                                 At all times following the date of
implementation thereof required by Section 5.11, the Borrower has implemented
and maintains in effect policies and procedures designed to ensure compliance by
the Borrower, its Subsidiaries and their respective directors, officers,
employees and agents with Anti-Corruption Laws and applicable Sanctions, and the
Borrower, its Subsidiaries and their respective officers and employees.

 

81

--------------------------------------------------------------------------------


 

(c)                                  To the knowledge of the Borrower, its
directors and agents are in compliance with Anti-Corruption Laws and applicable
Sanctions in all material respects.

 

(d)                                 None of (i) the Borrower, any Subsidiary or
any of their respective directors, officers or employees, or (ii) to the
knowledge of the Borrower, any agent of the Borrower or any Subsidiary that will
act in any capacity in connection with or benefit from the credit facility
established hereby, is a Sanctioned Person.

 

(e)                                  No Borrowing or Letter of Credit, use of
proceeds by the Borrower or other transaction contemplated by the Credit
Agreement will violate Anti-Corruption Laws or applicable Sanctions.

 

ARTICLE IV



Conditions of Lending

 

The Administrative Agent, Swingline Lender, the Issuing Bank and the Lenders
shall not be required to fund any Revolver Loans or Swingline Loans, or arrange
for the issuance of any Letters of Credit on the Closing Date, until the
following conditions are satisfied or waived:

 

SECTION 4.01.           Closing Date.  On the Closing Date:

 

(a)                                 The Administrative Agent shall have received
a Borrowing Request as required by Section 2.03 (or a Borrowing Request shall
have been deemed given in accordance with the last paragraph of Section 2.03).

 

(b)                                 The representations and warranties set forth
in Article III hereof shall be true and correct in all material respects as of
such date, with the same effect as though made on and as of such date, except to
the extent such representations and warranties expressly relate to an earlier
date (in which case such representations and warranties shall be true and
correct in all material respects as of such earlier date).

 

(c)                                  At the time of and immediately after giving
effect to the Closing Date and upon the making of any Revolver Loans, no Event
of Default or Default shall have occurred and be continuing.

 

(d)                                 The Administrative Agent (or its counsel)
shall have received from each party hereto either (i) a counterpart of this
Agreement signed on behalf of such party or (ii) written evidence satisfactory
to the Administrative Agent (which may include fax or other electronic
transmission of a signed signature page of this Agreement) that such party has
signed a counterpart of this Agreement.

 

(e)                                  The Administrative Agent shall have
received, on behalf of itself and the Lenders on the Closing Date, a written
opinion from Sidley Austin LLP, special counsel for Holdings and the Borrower
(A) dated the Closing Date, (B) addressed to the Administrative Agent and the
Lenders on the Closing Date and (C) in form and substance reasonably
satisfactory to the Administrative Agent and covering such other matters
relating to the Loan

 

82

--------------------------------------------------------------------------------


 

Documents and the Transactions as the Administrative Agent shall reasonably
request, and each of Holdings and the Borrower hereby instructs its counsel to
deliver such opinions.

 

(f)                                   The Administrative Agent shall have
received in the case of each Loan Party each of the items referred to in
clauses (i), (ii), (iii) and (iv) below:

 

(1)                                 a copy of the certificate or articles of
incorporation, certificate of limited partnership or certificate of formation,
including all amendments thereto, of each Loan Party, certified as of a recent
date by the Secretary of State (or other similar official) of the jurisdiction
of its organization, and a certificate as to the good standing (to the extent
such concept or a similar concept exists under the laws of such jurisdiction) of
each such Loan Party as of a recent date from such Secretary of State (or other
similar official);

 

(2)                                 a certificate of the secretary or assistant
secretary or similar officer of each Loan Party dated the Closing Date and
certifying:

 

(A)                               that attached thereto is a true and complete
copy of the by-laws (or limited partnership agreement, limited liability company
agreement or other equivalent governing documents) of such Loan Party as in
effect on the Closing Date,

 

(B)                               that attached thereto is a true and complete
copy of resolutions duly adopted by the board of directors (or equivalent
governing body) of such Loan Party (or its managing general partner or managing
member) authorizing the execution, delivery and performance of the Loan
Documents to which such Person is a party and, in the case of the Borrower, the
borrowings hereunder, and that such resolutions have not been modified,
rescinded or amended and are in full force and effect on the Closing Date,

 

(C)                               that the certificate or articles of
incorporation, certificate of limited partnership or certificate of formation of
such Loan Party has not been amended since the date of the last amendment
thereto disclosed pursuant to clause (i) above,

 

(D)                               as to the incumbency and specimen signature of
each officer executing any Loan Document or any other document delivered in
connection herewith on behalf of such Loan Party,

 

(E)                                as to the absence of any pending proceeding
for the dissolution or liquidation of such Loan Party;

 

(3)                                 a certificate of another officer as to the
incumbency and specimen signature of the Secretary or Assistant Secretary or
similar officer executing the certificate pursuant to clause (ii) above; and

 

83

--------------------------------------------------------------------------------


 

(4)                                 a certificate of a Responsible Officer of
Holdings or the Borrower certifying that as of the Closing Date (i) all the
representations and warranties described in Section 4.01(b) are true and correct
to the extent set forth therein and (ii) that as of the Closing Date, no Default
or Event of Default has occurred and is continuing or would result from any
Borrowing to occur on the date hereof or the application of the proceeds
thereof.

 

(g)                                  (i) The Collateral and Guarantee
Requirement shall have been satisfied, (ii) the Administrative Agent shall have
received a duly completed Collateral Questionnaire dated the Closing Date,
together with all attachments contemplated thereby, (iii) the Administrative
Agent shall have received the results of a search of the Uniform Commercial Code
(or equivalent) filings made with respect to the Loan Parties and copies of the
financing statements (or similar documents) disclosed by such search and
(iv) the Administrative Agent shall have received evidence reasonably
satisfactory to the Administrative Agent that the Liens indicated by such
financing statements (or similar documents) are either permitted by Section 6.02
or have been released (or authorized for release in a manner reasonably
satisfactory to the Administrative Agent).

 

(h)                                 The Lenders shall have received the
financial statements, Projections and other financial information referred to in
Section 3.05 and Section 3.14.

 

(i)                                     On the Closing Date, substantially
concurrently with the funding of the Loans, Holdings and its Subsidiaries shall
have paid in full the Existing Debt and caused the termination of any revolving
commitments to lend or make other revolving extensions of credit under the
Existing Credit Agreement.

 

(j)                                    The Lenders shall have received a
solvency certificate substantially in the form of Exhibit F and signed by a
Responsible Officer of the Parent.

 

(k)                                 The Administrative Agent shall have received
all fees payable thereto or to any Lender on or prior to the Closing Date and,
to the extent invoiced at least 3 Business Days prior to the Closing Date, all
other amounts due and payable pursuant to the Loan Documents on or prior to the
Closing Date, including, to the extent invoiced, reimbursement or payment of all
reasonable and documented out-of-pocket expenses (including reasonable and
documented fees, charges and disbursements of Cahill Gordon & Reindel LLP)
required to be reimbursed or paid by the Loan Parties hereunder or under any
other Loan Document.

 

(l)                                     Since June 30, 2014, there shall not
have occurred and there is no circumstance or occurrence that is reasonably
likely to have (individually or in the aggregate) a Material Adverse Effect.

 

(m)                             To the extent requested by the Administrative
Agent not less than ten (10) days prior to the Closing Date, the Administrative
Agent shall have received, at least five (5) days prior to the Closing Date, all
documentation and other information required by regulatory authorities under
applicable “know your customer” and anti-money laundering rules and regulations,
including without limitation the USA PATRIOT Act.

 

84

--------------------------------------------------------------------------------


 

(n)                                 The Administrative Agent shall have received
duly executed originals (or copies thereof, to the reasonable satisfaction of
the Administrative Agent) of a letter of direction from the Borrower addressed
to the Administrative Agent, on behalf of itself and Lenders, with respect to
the disbursement on the Closing Date of the proceeds of the Loans made on such
date.

 

(o)                                 The Administrative Agent shall have received
a Borrowing Base Certificate prepared as of the last day of the most recent
month ended at least 15 Business Days prior to the Closing Date, which shall
evidence minimum Availability (on a Pro Forma Basis for any requested
Borrowings) of $25,000,000.

 

(p)                                 The Administrative Agent (or its counsel)
shall have received from each party thereto either (i) a counterpart of the Fee
Letter signed on behalf of such party or (ii) written evidence satisfactory to
the Administrative Agent (which may include fax or other electronic transmission
(including a “.pdf” electronic version) of a signed signature page of this
Agreement) that such party has signed a counterpart of the Fee Letter.

 

Each Agent and each Lender, by delivering its signature page to this Agreement
and funding a Loan on the Closing Date shall be deemed to have acknowledged
receipt of and consented to and approved each Loan Document and each other
document required to be approved by any Agent or Lender, as applicable, on the
Closing Date.

 

SECTION 4.02.           Conditions Precedent to All Credit Extensions.  On the
date of each Borrowing (including each Swingline Borrowing) and on the date of
each issuance, amendment, extension or renewal of a Letter of Credit:

 

(a)                                 the Borrower shall have delivered to the
Administrative Agent a customary Borrowing Request, or LC Request as the case
may be;

 

(b)                                 Availability on the proposed date of such
Borrowing shall be equal to or greater than the amount of such proposed
Borrowing or issuance of Letters of Credit;

 

(c)                                  no Default or Event of Default shall exist
at the time of, or result from, such funding or issuance;

 

(d)                                 the representations and warranties of each
Loan Party set forth in Article III of this Agreement or in any Security
Document shall be true and correct in all material respects (without duplication
of any materiality qualifier contained therein) on the date of, and upon giving
effect to, such funding or issuance (except for representations and warranties
that expressly relate to an earlier date, in which case such representations and
warranties shall be true and correct in all material respects as such earlier
date); and

 

(e)                                  with respect to the issuance of any Letter
of Credit, the LC Conditions shall be satisfied.

 

Each request by the Borrower for funding of a Revolver Loan, or issuance of a
Letter of Credit shall constitute a representation by the Borrower that the
conditions in clauses (b) through (d) above are satisfied on the date of such
request and on the date of such funding or issuance.

 

85

--------------------------------------------------------------------------------


 

ARTICLE V



Affirmative Covenants

 

Each of Parent (solely as to Sections 5.01, 5.05 and 5.09 as applicable to it)
and the Borrower covenants and agrees with each Lender that so long as any
Revolver Commitments or Obligations (other than (i) contingent obligations as to
which no claim or demand for payment has been made, or in the case of
indemnification obligations, no notice has been given, and (ii) Obligations that
have been Cash Collateralized, as applicable) are outstanding, unless the
Required Lenders shall otherwise consent in writing, the Borrower (and Holdings
solely to the extent applicable to it) will, and the Borrower will cause each of
the Restricted Subsidiaries to:

 

SECTION 5.01.           Existence; Businesses and Properties.

 

(a)                                 Do or cause to be done all things necessary
to preserve, renew and keep in full force and effect its legal existence, except
(i) where the failure to do so would not reasonably be expected to have a
Material Adverse Effect, (ii) as otherwise expressly permitted under
Section 6.05 and (iii) the liquidation or dissolution of any Restricted
Subsidiary if the assets of such Restricted Subsidiaries are acquired by the
Borrower or a Subsidiary of the Borrower.

 

(b)                                 Except where the failure to do so would not
reasonably be expected to have a Material Adverse Effect, do or cause to be done
all things necessary to (i) lawfully obtain, preserve, renew, extend and keep in
full force and effect the permits, franchises, authorizations, patents,
trademarks, service marks, trade names, copyrights, licenses and rights with
respect thereto reasonably necessary to the normal conduct of the business of
the Borrower and the Restricted Subsidiaries and (ii) at all times maintain and
preserve all property reasonably necessary to the normal conduct of the business
of the Borrower and the Restricted Subsidiaries and keep such property in
satisfactory repair, working order and condition and from time to time make, or
cause to be made, all needful and proper repairs, renewals, additions,
improvements and replacements thereto in accordance with prudent industry
practice (in each case except as expressly permitted by this Agreement).

 

SECTION 5.02.           Insurance.

 

(a)                                 Maintain, with financially sound and
reputable insurance companies having a financial strength rating of at least
“A-” from A.M. Best & Co., insurance in such amounts and against such risks as
are customarily maintained by similarly situated companies engaged in the same
or similar businesses operating in the same or similar locations.  Each such
policy of insurance shall (i) name the Administrative Agent, on behalf of
Secured Parties as an additional insured thereunder as its interests may appear
and (ii) in the case of each casualty insurance policy and marine cargo
insurance policy, contain a loss payable clause and endorsement or such other
customary endorsement, reasonably satisfactory in form and substance to the
Administrative Agent, that names the Administrative Agent, on behalf of Lenders
as the loss payee and mortgagee, if applicable, thereunder and to the extent
available provides for at least thirty (30) days’ prior written notice to the
Administrative Agent of any cancellation of such policy.

 

86

--------------------------------------------------------------------------------


 

(b)                                 If at any time following a Real Estate Event
the area in which the Premises (as defined in the Mortgages) are located is
designated a special “flood hazard area” in any Flood Insurance Rate Map
published by the Federal Emergency Management Agency (or any successor agency),
obtain flood insurance in an amount and otherwise sufficient to comply with all
applicable rules and regulations promulgated pursuant to the Flood Insurance
Laws and deliver to the Administrative Agent evidence of such compliance in form
and substance reasonably satisfactory to the Administrative Agent.

 

SECTION 5.03.           Taxes.

 

Except where the failure to do so would not reasonably be expected to have a
Material Adverse Effect, pay and discharge promptly when due all material Taxes,
imposed upon it or upon its income or profits or in respect of its property, as
well as all lawful claims which, if unpaid, might give rise to a Lien (other
than a Lien permitted under Section 6.02) upon such properties or any part
thereof except to the extent not overdue by more than thirty (30) days or, if
more than thirty (30) days overdue (a) the validity or amount thereof shall be
contested in good faith by appropriate proceedings, and the Borrower or the
affected Restricted Subsidiary, as applicable, shall have set aside on its books
reserves in accordance with GAAP with respect thereto and (b) in the case of a
Tax or claim which has or may become a Lien on any of the Collateral, such
contest proceedings conclusively operate to stay the sale of any portion of the
Collateral to satisfy such Tax or claim.

 

SECTION 5.04.           Financial Statements, Reports, etc.  Furnish to the
Administrative Agent (which will promptly furnish such information to the
Lenders):

 

(a)                                 within ninety (90) days after the end of
each fiscal year (commencing with fiscal year 2015), a consolidated balance
sheet and related statements of operations, cash flows and owners’ equity
showing the financial position of Holdings and its Subsidiaries as of the close
of such fiscal year and the consolidated results of its operations during such
year and setting forth in comparative form the corresponding figures for the
prior fiscal year, which consolidated balance sheet and related statements of
operations, cash flows and owners’ equity shall be accompanied by customary
management’s discussion and analysis and audited by independent public
accountants of recognized national standing and accompanied by an opinion of
such accountants (which opinion shall be without a “going concern” or like
qualification, other than solely with respect to an upcoming maturity date of
Indebtedness or a potential inability to satisfy a financial covenant, or
exception and without any qualification or exception as to the scope of such
audit) to the effect that such consolidated financial statements fairly present,
in all material respects, the financial condition and results of operations of
Holdings and its Subsidiaries on a consolidated basis in accordance with GAAP,
supporting schedules reconciling such consolidated balance sheet and related
statements of operations and cash flows with the consolidated financial
condition and results of operations of Holdings or the Borrower, as applicable,
for the relevant period (it being understood that the delivery by the Borrower
of annual reports on Form 10-K of Holdings and its consolidated Subsidiaries
shall satisfy the requirements of this Section 5.04(a) to the extent such annual
reports include the information specified herein);

 

87

--------------------------------------------------------------------------------


 

(b)                                 within forty-five (45) days after the end of
each of the first three (3) fiscal quarters of each fiscal year (commencing with
the first fiscal quarter of 2016), a consolidated balance sheet and related
statements of operations and cash flows showing the financial position of
Holdings and its Subsidiaries as of the close of such fiscal quarter and the
consolidated results of its operations during such fiscal quarter and the
then-elapsed portion of the fiscal year and setting forth in comparative form
the corresponding figures for the corresponding periods of the prior fiscal
year, all of which shall be in reasonable detail and which consolidated balance
sheet and related statements of operations and cash flows shall be accompanied
by customary management’s discussion and analysis and certified by a Financial
Officer of the Borrower on behalf of the Borrower as fairly presenting, in all
material respects, the financial position and results of operations of Holdings
and its Subsidiaries on a consolidated basis in accordance with GAAP (subject to
normal year-end audit adjustments and the absence of footnotes), supporting
schedules reconciling such consolidated balance sheet and related statements of
operations and cash flows with the consolidated financial position and results
of operations of Holdings or the Borrower, as applicable, for the relevant
period (it being understood that the delivery by the Borrower of quarterly
reports on Form 10-Q of Holdings and its consolidated Subsidiaries shall satisfy
the requirements of this Section 5.04(b) to the extent such quarterly reports
include the information specified herein);

 

(c)                                  if a Liquidity Event has occurred and is
continuing, within thirty (30) days after the end of each month (for each of the
first two (2) months of each fiscal quarter), a balance sheet and related
statements of operations and cash flows showing the financial position of
Holdings and its Subsidiaries as of the close of such month and the consolidated
results of its operations during such month, all of which shall be in reasonable
detail;

 

(d)                                 (i) concurrently with any delivery of
financial statements under paragraphs (a) or (b) above, a certificate of a
Financial Officer of the Borrower in substantially the form attached hereto as
Exhibit I (x) certifying that no Default or Event of Default has occurred or, if
such a Default or an Event of Default has occurred, specifying the nature and
extent thereof and any corrective action taken or proposed to be taken with
respect thereto, (y) setting forth the reasonably detailed calculations with
respect to the Consolidated Fixed Charge Coverage Ratio for such period, whether
or not the requirements of Section 6.10 are then in effect and (z) a summary of
the pro forma adjustments necessary to eliminate the accounts of Unrestricted
Subsidiaries (if any) from such financial statements;

 

(e)                                  promptly after the same become publicly
available, copies of all periodic and other publicly available reports, proxy
statements and, to the extent requested by the Administrative Agent, other
materials filed by Holdings, the Borrower or any of its Subsidiaries with the
SEC or any securities exchange, or distributed to its stockholders generally, as
applicable and all press releases and other statements made available generally
by Holdings or any of its Subsidiaries to the public concerning material
developments in the business of Holdings or any of its Subsidiaries;

 

(f)                                   together with each delivery under
Section 5.04(a), a detailed consolidated and consolidated quarterly budget for
such fiscal year (including a projected consolidated and consolidated balance
sheet of the Borrower and its Subsidiaries as of the end of such fiscal year,
and the related consolidated and consolidated statements of projected cash flow
and projected

 

88

--------------------------------------------------------------------------------


 

income) and, as soon as available, significant revisions, if any, of such budget
and quarterly projections with respect to such fiscal year (to the extent that
such revisions have been approved by the Borrower’s board of directors (or
equivalent governing body)), including a description of underlying assumptions
with respect thereto (collectively, the “Budget”), which Budget shall in each
case be accompanied by the statement of a Financial Officer of the Borrower to
the effect that, to such Financial Officer’s knowledge, the Budget is a
reasonable estimate for the period covered thereby;

 

(g)                                  promptly following a request therefor, all
documentation and other information that the Administrative Agent reasonably
requests on its behalf or on behalf of any Lender in order to comply with its
ongoing obligations under applicable “know your customer” and anti-money
laundering rules and regulations, including the USA PATRIOT Act;

 

(h)                                 together with the delivery of the annual
compliance certificate required by Section 5.04(d), deliver an updated
Collateral Questionnaire reflecting all changes since the date of the
information most recently received pursuant to this paragraph (g) or
Section 5.09(f);

 

(i)                                     promptly following reasonable request
therefore from the Administrative Agent, copies of (i) any documents described
in Sections 101(f) and/or (j) of ERISA with respect to any Plan, and/or (ii) any
notices or documents described in Sections 101(f), (k) and/or (l) of ERISA
requested with respect to any Multiemployer Plan; provided, that if any Loan
Party or any ERISA Affiliate has not requested such documents or notices from
the administrator or sponsor of the applicable Plan or Multiemployer Plan, then,
upon reasonable request of the Administrative Agent, the Loan Party(ies) and/or
the ERISA Affiliate(s) shall promptly make a request for such documents or
notices from such administer or sponsor and the Borrower shall provide copies of
such documents and notices to the Administrative Agent promptly after receipt
thereof;

 

(j)                                    promptly, from time to time, such other
information regarding the operations, business affairs and financial condition
of Holdings, the Borrower or any of its Subsidiaries, or compliance with the
terms of any Loan Document, as in each case the Administrative Agent may
reasonably request (for itself or on behalf of any Lender); and

 

(k)                                 documents required to be delivered pursuant
to this Section 5.04 may be delivered electronically and if so delivered, shall
be deemed to have been delivered on the date (i) on which Holdings or the
Borrower (or a representative thereof) posts such documents (or provides a link
thereto) at www.tuesdaymorning.com; provided that, other than with respect to
items required to be delivered pursuant to Section 5.04(e) above, Holdings or
the Borrower shall promptly notify (which notice may be by facsimile or
electronic mail) the Administrative Agent of the posting of any such documents
at www.tuesdaymorning.com and provide to the Administrative Agent by electronic
mail electronic versions (i.e., soft copies) of such documents; (ii) on which
such documents are delivered by Holdings or the Borrower to the Administrative
Agent for posting on behalf of Holdings and the Borrower on IntraLinks, SyndTrak
or another relevant secure website, if any, to which each Lender and the
Administrative Agent have access (whether a commercial, third-party website or
whether sponsored by the Administrative Agent); (iii) on which such documents
are faxed to the Administrative Agent (or electronically mailed to an address
provided by the Administrative Agent); or (iv) with respect to any item required
to be

 

89

--------------------------------------------------------------------------------


 

delivered pursuant to Section 5.04(e) above in respect of information filed by
Holdings or its applicable Parent Entity with any securities exchange or with
the SEC or any analogous Governmental Authority or private regulatory authority
with jurisdiction over matters relating to securities (other than Form 10-Q
reports and Form 10-K reports), on which such items have been made available on
the SEC website or the website of the relevant analogous governmental or private
regulatory authority.

 

SECTION 5.05.           Litigation and Other Notices.  Furnish to the
Administrative Agent written notice of the following promptly after any
Responsible Officer of Holdings or the Borrower obtains actual knowledge
thereof:

 

(a)                                 any Default or Event of Default, specifying
the nature and extent thereof and the corrective action (if any) proposed to be
taken with respect thereto;

 

(b)                                 any action, suit or proceeding, whether at
law or in equity or by or before any Governmental Authority or in arbitration,
against Holdings, the Borrower or any of their Subsidiaries would reasonably be
expected to have a Material Adverse Effect;

 

(c)                                  the occurrence of any ERISA Event or
Foreign Plan Event that, individually or together with all other ERISA Events or
Foreign Plan Events that have occurred, would reasonably be expected to have a
Material Adverse Effect;

 

(d)                                 the filing of any Lien for unpaid taxes in
excess of $1,000,000;

 

(e)                                  any change in the Borrower’s chief
executive officer or chief financial officer;

 

(f)                                   any discharge, resignation or withdrawal
of the registered public accounting firm (provided that filing an applicable 8-K
with the SEC shall satisfy any notice requirements under clause (e) above or
this clause (f)); and

 

(g)                                  any other development specific to Holdings,
the Borrower or any of their Subsidiaries that is not a matter of general public
knowledge and that has had, or would reasonably be expected to have, a Material
Adverse Effect.

 

SECTION 5.06.           Compliance with Laws.  (a) Comply with all laws, rules,
regulations and orders of any Governmental Authority applicable to it or its
property, except where the failure to do so, individually or in the aggregate,
could not reasonably be expected to result in a Material Adverse Effect;
provided that this Section 5.06 shall not apply to Environmental Laws, which are
the subject of Section 5.08, or to laws related to Taxes, which are the subject
of Section 5.03 and (b) following the implementation thereof as required by
Section 5.11, maintain in effect and enforce such policies and procedures
designed to ensure compliance by the Borrower, its Subsidiaries and their
respective directors, officers, employees and agents with Anti-Corruption Laws
and applicable Sanctions as have been approved by the Administrative Agent
pursuant to Section 5.11.

 

90

--------------------------------------------------------------------------------


 

SECTION 5.07.           Maintaining Records; Access to Properties and
Inspections.

 

(a)                                 Maintain all financial records in a manner
sufficient to permit the preparation of consolidated financial statements in
accordance with GAAP.

 

(b)                                 Permit the Administrative Agent, subject
(except when an Event of Default exists) to reasonable advance notice to, and
reasonable coordination with, the Borrower and normal business hours, to visit
and inspect the properties of the Borrower, at the Borrower’s expense as
provided in clause (c) below, inspect, audit and make extracts from the
Borrower’s corporate, financial or operating records, and discuss with its
officers, employees, agents, advisors and independent accountants (subject to
such accountants’ customary policies and procedures) the Borrower business,
financial condition, assets and results of operations (it being understood that
a representative of the Borrower is allowed to be present in any discussions
with officers, employees, agent, advisors and independent accountants); provided
that the Administrative Agent shall only be permitted to conduct one field
examination, one inventory appraisal and one real estate appraisal (which annual
real estate appraisal shall only be required to the extent that any real estate
is included in the Borrowing Base and shall be required upon written request by
any Lender that is a Lender as of the Closing Date to the Administrative Agent)
with respect to any Collateral comprising the Borrowing Base per 12-month
period; provided further, that if at any time Availability is less than 25% of
the Line Cap during such 12-month period, one additional field examination and
one additional inventory appraisal of Current Asset Collateral will be permitted
in such 12-month period, except that during the existence and continuance of a
Specified Event of Default, there shall be no limit on the number of additional
field examinations, inventory appraisals or additional real property appraisals
(with respect to Mortgaged Properties included in the calculation of the Real
Estate Event Amount only) of Current Asset Collateral that shall be permitted at
the Administrative Agent’s request.  No such inspection or visit shall unduly
interfere with the business or operations of the Borrower, nor result in any
damage to the Property or other Collateral.  Neither the Administrative Agent
nor any Lender shall have any duty to the Borrower to make any inspection, nor
to share any results of any inspection, appraisal or report with the Borrower. 
The Borrower acknowledges that all inspections, appraisals and reports are
prepared by the Administrative Agent and Lenders for their purposes, and the
Borrower shall not be entitled to rely upon them.

 

(c)                                  Reimburse the Administrative Agent for all
reasonable and documented out-of-pocket costs and expenses (other than legal
fees or costs and expenses which are covered under Section 9.05) of the
Administrative Agent in connection with (i) examinations of the Borrower’s books
and records or any other financial or Collateral matters as the Administrative
Agent deems appropriate; and (ii) field examinations and inventory appraisals of
Collateral comprising the Borrowing Base; in each case subject to the
limitations on such examinations, audits and appraisals permitted under the
preceding paragraph.  Subject to and without limiting the foregoing, the
Borrower specifically agrees to pay the Administrative Agent’s then standard
charges for examination activities, including the standard charges of the
Administrative Agent’s internal appraisal group.  This Section shall not be
construed to limit the Administrative Agent’s right to use third parties for
such purposes.

 

SECTION 5.08.           Compliance with Environmental Laws.

 

(a)                                 Comply, and make reasonable efforts to cause
all lessees and other Persons occupying its properties to comply, with all
Environmental Laws applicable to its

 

91

--------------------------------------------------------------------------------


 

operations and properties; and obtain and renew all authorizations and permits
required pursuant to Environmental Law for its operations and properties, in
each case in accordance with Environmental Laws.  This clause (a) shall be
deemed not breached by a noncompliance with the foregoing if, upon learning of
such noncompliance, the Borrower and any of its affected Subsidiaries promptly
undertake reasonable efforts to eliminate such noncompliance, and such
noncompliance and the elimination thereof, in the aggregate with any other
noncompliance with any of the foregoing and the elimination thereof, could not
reasonably be expected to have a Material Adverse Effect.

 

(b)                                 Except as could not reasonably be expected
to have a Material Adverse Effect, generate, use, treat, store, release, dispose
of, and otherwise manage Hazardous Materials in a manner that would not
reasonably be expected to result in a material liability to the Borrower or any
of the Restricted Subsidiaries or to materially affect any real property owned
or leased by any of them; and take reasonable efforts to prevent any other
Person from generating, using, treating, storing, releasing, disposing of, or
otherwise managing Hazardous Materials in a manner that could reasonably be
expected to result in a material liability to, or materially affect any real
property owned or operated by, the Borrower or any of the Restricted
Subsidiaries.

 

SECTION 5.09.           Further Assurances; Mortgages.

 

(a)                                 Execute any and all further documents,
financing statements, agreements and instruments, and take all such further
actions (including the filing and recording of financing statements, fixture
filings, Mortgages and other documents and recordings of Liens in stock
registries), that may be required under any applicable law, or that the
Administrative Agent may reasonably request, to cause the Collateral and
Guarantee Requirement to be and remain satisfied (in the case of fixture filings
and Mortgages only, solely during a Real Estate Event), all at the expense of
the Loan Parties and provide to the Administrative Agent, from time to time upon
reasonable request, evidence reasonably satisfactory to the Administrative Agent
as to the perfection and priority of the Liens created or intended to be created
by the Security Documents.

 

(b)                                 If any asset (other than real property or
improvements thereto or any interest therein) that has an individual fair market
value in an amount greater than $5.0 million (as reasonably estimated by the
Borrower) is acquired by Holdings, the Borrower or any Subsidiary Guarantor
after the Closing Date or owned by an entity at the time it becomes a Subsidiary
Guarantor (in each case other than assets constituting Collateral under a
Security Document that become subject to the Lien of such Security Document upon
acquisition thereof or any asset that is not intended to constitute Collateral
pursuant to the Security Documents), cause such asset to be subjected to a Lien
securing the Obligations and take, and cause the Subsidiary Guarantors to take,
such actions as shall be necessary or reasonably requested by the Administrative
Agent to grant and perfect such Liens, including actions described in
paragraph (a) of this Section, all at the expense of the Loan Parties, subject
to paragraph (c) and paragraph (g) below.

 

(c)                                  As a condition to and at all times
following a Real Estate Event, grant and cause each of the Subsidiary Guarantors
to grant to the Administrative Agent (or, if the Administrative Agent shall so
direct, a collateral agent, sub-agent or similar agent) security interests and
mortgages in fee owned real property of the Borrower or any such Subsidiary

 

92

--------------------------------------------------------------------------------


 

Guarantors that is the subject of such Real Estate Event pursuant to
documentation in such form as is reasonably satisfactory to the Administrative
Agent (each, a “Mortgage”) and constituting valid and enforceable Liens subject
to no other Liens except as are permitted by Section 6.02.  With respect to each
such Mortgage, the Borrower shall deliver (at its expense) to the Administrative
Agent contemporaneously therewith the documents required in clause (d) of the
Collateral and Guarantee Requirement.

 

(d)                                 If (i) any additional Restricted Subsidiary
is formed or acquired after the Closing Date or (ii) any Restricted Subsidiary
ceases to be an Immaterial Subsidiary pursuant to the definition thereof, and,
in each case, if such Subsidiary is a Subsidiary Guarantor, concurrently with
the delivery of financial statements pursuant to Section 5.04(a) or (b), notify
the Administrative Agent and the Lenders thereof and, within twenty
(20) Business Days after such date or such longer period as the Administrative
Agent shall agree, cause the Collateral and Guarantee Requirement to be
satisfied with respect to such Subsidiary; provided that the Collateral and
Guarantee Requirements shall be satisfied with respect to any such Restricted
Subsidiary no later than sixty (60) days following such formation, acquisition
or cessation of its status as an Immaterial Subsidiary, as applicable.

 

(e)                                  [Reserved.]

 

(f)                                   (i) Furnish to the Administrative Agent
promptly (and in any event within thirty (30) days) written notice of any change
in (A) any Loan Party’s corporate or organization name, (B) any Loan Party’s
organizational form or (C) any Loan Party’s organizational identification
number; provided that neither Holdings nor the Borrower shall effect or permit
any such change unless all filings have been made, or will have been made within
any applicable statutory period, under the Uniform Commercial Code or otherwise
that are required in order for the Administrative Agent to continue at all times
following such change to have a valid, legal and perfected security interest in
all the Collateral for the benefit of the Secured Parties and (ii) promptly
notify the Administrative Agent if any material portion of the Collateral is
damaged or destroyed.

 

(g)                                  The Collateral and Guarantee Requirement
and the provisions of this Section 5.09 need not be satisfied with respect to
(i) all leasehold real property, (ii) Equity Interests of any partnerships,
joint ventures and any non-Wholly Owned Subsidiary which cannot be pledged
without the consent of one (1) or more third parties, (iii) margin stock,
(iv) security interests to the extent the same would result in adverse tax
consequences as reasonably determined by the Borrower in consultation with the
Administrative Agent, (v) any property and assets the pledge of which would
require governmental consent, approval, license or authorization (in each case,
after giving effect to the applicable anti-assignment provisions of the Uniform
Commercial Code or other applicable law) and (vi) all foreign intellectual
property and any “intent-to-use” trademark applications prior to the filing of a
“Statement of Use” or “Amendment to Allege Use” with respect thereto, to the
extent, if any, that, and solely during the period, if any, in which, the grant
of a security interest therein would impair the validity or enforceability of
such intent-to-use trademark application under applicable federal law. 
Notwithstanding anything to the contrary herein, the Loan Parties shall not be
required to grant a security interest in any Collateral or perfect a security
interest in (A) any Collateral to the extent the burden or cost of obtaining or
perfecting a security interest therein outweighs the benefit of

 

93

--------------------------------------------------------------------------------


 

the security afforded thereby as reasonably determined by the Borrower and the
Administrative Agent or (B) in any contract, license or permit, if the granting
of a security interest in such asset would be prohibited by enforceable
anti-assignment provisions of contracts or applicable law or a pledge would
violate the terms of any contract with respect to such assets (in each case,
after giving effect to the applicable anti-assignment provisions of the Uniform
Commercial Code or other applicable law) or would trigger termination pursuant
to any “change of control” or similar provision in any contract, (y) no foreign
law security or pledge agreement shall be required and (z) the following
Collateral shall not be required to be perfected (A) motor vehicles and any
other assets subject to state law certificate of title statutes, (B) commercial
tort claims and (C) letter of credit rights to the extent not perfected by the
filing of a financing statement under the Uniform Commercial Code.

 

SECTION 5.10.           Fiscal Year; Accounting.  In the case of Holdings and
the Borrower, (i) cause its fiscal year to end on June 30 and (ii) prohibit any
change to the accounting policies or reporting practices of the Loan Parties,
except in accordance with GAAP.

 

SECTION 5.11.           Post-Closing Covenant.  The Borrower shall, or shall
cause the applicable Loan Party to, satisfy the requirements set forth on
Schedule 5.11 on or prior to the date set forth on such schedule.

 

SECTION 5.12.           Collateral Monitoring and Reporting.

 

(a)                                 Borrowing Base Certificates.  The Borrower
shall deliver to the Administrative Agent (and the Administrative Agent shall
promptly deliver same to the Lenders) monthly Borrowing Base Certificates by the
15th Business Day of each month prepared as of the close of business on the last
Business Day of the previous month or if a Liquidity Event shall have occurred
and be continuing, the Borrower shall deliver to the Administrative Agent weekly
Borrowing Base Certificates by the third Business Day of every week prepared as
of the close of business on Friday of the previous week, which weekly Borrowing
Base Certificates shall be in standard form unless otherwise reasonably agreed
to by the Administrative Agent.  All calculations of Availability in any
Borrowing Base Certificate shall be made by the Borrower and certified by a
Responsible Officer, provided that the Administrative Agent may from time to
time review and adjust any such calculation (i) to the extent the calculation is
not made in accordance with this Agreement or does not accurately reflect the
Availability Reserve or (ii) if any Loan Party disposes of any Mortgaged
Property which is included in the Borrowing Base.  By the 20th day after the end
of each fiscal quarter (commencing with the fiscal quarter ending September 30,
2015), the Borrower shall deliver updates, if any, to Schedule 2(b) to the
Collateral Questionnaire to reflect all locations of Inventory at the end of the
fiscal quarter then ended.

 

(b)                                 Records and Schedules of Accounts.  The
Borrower shall keep accurate and complete records of its Accounts and Credit
Card Receivables, including all payments and collections thereon, and shall
submit to the Administrative Agent sales, collection, reconciliation and other
reports in form satisfactory to the Administrative Agent on a periodic basis
(but not more frequently than at the time of delivery of each Borrowing Base
Certificate pursuant to paragraph (a) of this Section 5.12).  The Borrower shall
also provide to the Administrative

 

94

--------------------------------------------------------------------------------


 

Agent, on or before the 15th Business Day of each month, listing by credit card
provider of all outstanding Credit Card Receivables as of the end of the
preceding month.

 

(c)                                  Maintenance of Dominion Account.  The
Borrower shall maintain Dominion Accounts pursuant to lockbox or other
arrangements reasonably acceptable to the Administrative Agent and shall
establish such lockbox or other arrangement as provided in clause (j) of the
definition of “Collateral and Guarantee Requirement.”  The Administrative Agent
and the Lenders assume no responsibility to the Borrower for any lockbox
arrangement or Dominion Account, including any claim of accord and satisfaction
or release with respect to any check, draft or other item of payment payable to
the Borrower (including those constituting proceeds of Collateral) accepted by
any bank.

 

(d)                                 Proceeds of Collateral.  The Borrower shall
request in writing and otherwise take all necessary steps to ensure that all
payments on Accounts or otherwise relating to Current Asset Collateral are made
directly to a Deposit Account subject to a Deposit Account Control Agreement (or
a lockbox relating to a Dominion Account).  If the Borrower receives cash or any
check, draft or other item of payment payable to the Borrower with respect to
any Collateral, it shall hold the same in trust for the Administrative Agent and
promptly deposit the same into any such Deposit Account or Dominion Account.

 

(e)                                  Administration of Deposit Accounts. 
Schedule 5.12 sets forth all Deposit Accounts (other than Excluded Deposit
Accounts) maintained by the Loan Parties, including all Dominion Accounts, as of
the Closing Date.  Subject to clause (j) of the definition of “Collateral and
Guarantee Requirement,” each Loan Party shall take all actions necessary to
establish the Administrative Agent’s control (within the meaning of the UCC)
over each such Deposit Account other than Excluded Deposit Accounts at all
times.  Each Loan Party shall be the sole account holder of each Deposit Account
and shall not allow any other Person (other than the Administrative Agent and
any Term Agent (which shall have a first priority interest in only those
accounts that are exclusively maintained for Term Priority Collateral proceeds))
to have control over a Deposit Account or any deposits therein.  The Borrower
shall promptly notify the Administrative Agent of any opening or closing of a
Deposit Account, and shall not open any Deposit Accounts (other than any
Excluded Deposit Accounts) at a Bank not reasonably acceptable to the
Administrative Agent.

 

(f)                                   Real Estate Event.  (i)  At the Borrower’s
request, after the Closing Date, the Borrowing Base, provided that no Event of
Default exists at the time of such request, shall include 75% of the fair market
value based on an appraisal that is not more than twelve (12) months old (and
such valuation shall be determined using a 15-year straight-line amortization)
(the “Real Estate Event Amount”) of any real property owned in fee simple title
by the Borrower or any Subsidiary Guarantor for which the Borrower grants to the
Administrative Agent a Mortgage pursuant to Section 5.09 and the Collateral and
Guarantee Requirement; provided that (i) the Borrower’s ability to utilize this
clause (f) shall be subject to the satisfaction of the following conditions: 
(1) delivery of the other items as set forth in clause (d) of the Collateral and
Guarantee Requirement, (2) the Administrative Agent shall have been granted a
commercially reasonable time period to complete reasonable environmental due
diligence on such real property (including, if reasonably requested, a customary
Phase I report) and (3) such other requirements or documents as may be
reasonably requested by the Administrative Agent,

 

95

--------------------------------------------------------------------------------


 

together with customary opinion related to the foregoing; and (ii) the
Borrower’s ability to utilize this clause (f) shall be limited to no more than
three occasions after the Closing Date.

 

(ii)                                  The Borrower may elect to eliminate all
(but not less than all) of such Mortgaged Properties from the Borrowing Base in
connection with its incurrence of Term Facility Debt, upon which written
election the Administrative Agent shall release pursuant to the terms of this
Agreement or, to the extent a Mortgage is provided to the Term Agent, at its
sole discretion release or subordinate its Liens on such Mortgaged Properties
(it being understood (a) that any Real Estate Event Amount attributable to such
Mortgaged Properties shall thereafter be excluded from the calculation of the
Borrowing Base and (b) that Section 2.24 shall apply if the exclusion of any
amount attributable to much Mortgaged Properties from the calculation of the
Borrowing Base shall result in an Overadvance); provided that (x) no Default or
Event of Default then exists or would occur as a consequence of any such release
and (y) the Borrower shall have delivered to the Administrative Agent an
officer’s certificate executed by a Responsible Officer of the Borrower
certifying (I) as to the immediately preceding clause (x), (II) that such
release or subordination is permitted under the Credit Agreement and (III) that
the Administrative Agent is authorized to release or subordinate the same in the
discretion of the Administrative Agent.

 

SECTION 5.13.           Use of Proceeds.  The Borrower will use Letters of
Credit, Revolver Loans and Swingline Loans for working capital needs and other
general corporate purposes of the Borrower and its Subsidiaries, including for
any purpose not otherwise prohibited under this Agreement.

 

ARTICLE VI



Negative Covenants

 

Each of Holdings (solely as to Section 6.08(a)) and the other Loan Parties
covenants and agrees with each Lender that, so long as any Revolver Commitments
or Obligations (other than (i) contingent obligations as to which no claim or
demand for payment has been made, or, in the case of indemnification
obligations, no notice has been given, and (ii) Obligations that have been Cash
Collateralized, as applicable) are outstanding, unless the Required Lenders
shall otherwise consent in writing, the Loan Parties will not and will not
permit any of its Restricted Subsidiaries to (and Holdings as to
Section 6.08(a), will not):

 

SECTION 6.01.           Indebtedness.  Incur, create, assume or permit to exist
any Indebtedness, except:

 

(a)                                 Indebtedness of any Loan Party under the
Loan Documents;

 

(b)                                 Indebtedness pursuant to Swap Agreements not
incurred for speculative purposes;

 

(c)                                  Indebtedness owed to (including obligations
in respect of letters of credit or bank guarantees or similar instruments for
the benefit of) any Person providing workers’ compensation, securing
unemployment insurance and other social security laws or regulation,

 

96

--------------------------------------------------------------------------------


 

health, disability or other employee benefits or property, casualty or liability
insurance or self-insurance or other similar obligations to the Borrower or any
Restricted Subsidiary;

 

(d)                                 Indebtedness of the Borrower to any
Subsidiary and of any Subsidiary to the Borrower or any other Subsidiary
(including pursuant to the Intercompany Note), provided that (i) Indebtedness of
any Subsidiary that is not a Subsidiary Guarantor to the Loan Parties shall be
permitted under Section 6.04 and (ii) Indebtedness of the Borrower and of any
other Loan Party to any Subsidiary that is not a Subsidiary Guarantor (the
“Subordinated Intercompany Debt”) shall be subordinated to the Obligations
pursuant to the subordination terms set forth in the Intercompany Note;

 

(e)                                  Indebtedness in respect of bids, trade
contracts (other than for debt for borrowed money), leases (other than Capital
Lease Obligations), statutory obligations, surety, stay, customs and appeal
bonds, performance, performance and completion and return of money bonds,
government contracts, financial assurances and completion guarantees and similar
obligations, in each case provided in the ordinary course of business, including
those incurred to secure health, safety and environmental obligations in the
ordinary course of business (including Indebtedness in respect of letters of
credit, bank guarantees or similar instruments in lieu of such items to support
the issuance thereof);

 

(f)                                   Cash Management Obligations and other
Indebtedness in respect of netting services, overdraft protection and similar
arrangements, in each case, in connection with cash management and deposit
accounts;

 

(g)                                  (x) Indebtedness assumed or acquired in
connection with Permitted Business Acquisitions, which Indebtedness may be
secured or unsecured, and provided that (A) such Indebtedness exists at the time
of such Permitted Business Acquisition and is not created in contemplation of
such event and (B) after giving effect to the assumption or acquisition of such
Indebtedness, the Payment Conditions are satisfied and (y) any Permitted
Refinancing Indebtedness incurred to Refinance such Indebtedness; provided that
in the case of clauses (x) and (y) if such Indebtedness is incurred by the
Borrower or any Loan Party and secured with the Current Asset Collateral, such
Indebtedness shall be secured on a junior basis with respect to the Current
Asset Collateral pursuant to an intercreditor agreement reasonably satisfactory
to the Administrative Agent and the Required Lenders;

 

(h)                                 Capital Lease Obligations, mortgage
financings and purchase money Indebtedness (including any industrial revenue
bond, industrial development bond and similar financings) incurred by the
Borrower or any Restricted Subsidiary prior to or within two hundred seventy
(270) days after the acquisition, lease, repair or improvement of the respective
asset in order to finance such acquisition, lease, repair or improvement, and
any Permitted Refinancing Indebtedness in respect thereof, in an aggregate
outstanding principal amount that at the time of, and after giving effect to,
the incurrence thereof (together with Indebtedness outstanding pursuant to
paragraph (i) of this Section 6.01) would not exceed $25.0 million for the Test
Period most recently ended on or prior to the date of determination for which
financial statements are available;

 

97

--------------------------------------------------------------------------------


 

(i)                                     Capital Lease Obligations incurred by
the Borrower or any Restricted Subsidiary in respect of any Sale and Lease-Back
Transaction that is permitted under Section 6.03 and any Permitted Refinancing
Indebtedness in respect thereof in an aggregate outstanding principal amount
that at the time of, and after giving effect to the incurrence of (together with
Indebtedness outstanding pursuant to paragraph (h) of this Section 6.01) would
not exceed $25.0 million for the Test Period most recently ended on or prior to
the date of determination for which financial statements are available;

 

(j)                                    Indebtedness of the Borrower constituting
Term Facility Debt, in an aggregate outstanding principal (or committed) amount
at any time that does not cause the Consolidated Secured Leverage Ratio of the
Loan Parties and their Restricted Subsidiaries to exceed 5.00:1.00 on a
Pro Forma Basis;

 

(k)                                 Guarantees (i) by the Loan Parties of the
Indebtedness described in Section 6.01(j) and Section 6.01(o), (ii) by the
Borrower or any Loan Party of any Indebtedness of any other Loan Party permitted
to be incurred under this Agreement, (iii) by the Borrower or any Loan Party of
Indebtedness otherwise permitted hereunder of any Subsidiary that is not a
Subsidiary Guarantor, (iv) by any Restricted Subsidiary that is not a Loan Party
of Indebtedness of Holdings and its Subsidiaries to the extent, in the case of
clauses (iii) and (iv), such Guarantees are permitted by Section 6.04; provided
that Guarantees by the Borrower or any Loan Party under this Section 6.01(k) of
any other Indebtedness of a Person that is subordinated to the Obligations shall
be expressly subordinated to the Obligations on terms not materially less
favorable to the Lenders as those contained in the subordination of such other
Indebtedness to the Obligations; provided further that no Guarantee by Holdings
or any of its Subsidiaries of any Subordinated Indebtedness or the Indebtedness
described in Section 6.01(j) shall be permitted unless Holdings or the
applicable Subsidiaries, as the case may be, shall have also provided a
Guarantee of the Obligations under the Loan Documents on substantially the terms
set forth in the applicable Guarantee of such Indebtedness or on terms
acceptable to the Administrative Agent;

 

(l)                                     Indebtedness arising from agreements of
the Borrower or any Restricted Subsidiary providing for indemnification,
adjustment of purchase or acquisition price or similar obligations (including
without limitation earn-out obligations), in each case, incurred or assumed in
connection with the acquisition or Disposition of any business or assets
(including Equity Interests of Subsidiaries) of the Borrower or any Subsidiary
permitted by Section 6.04 or Section 6.05, other than Guarantees of Indebtedness
incurred by any Person acquiring all or any portion of such business or assets
for the purpose of financing such acquisition;

 

(m)                             [Reserved];

 

(n)                                 Indebtedness consisting of (i) the financing
of insurance premiums or (ii) take-or-pay obligations contained in supply
arrangements, in each case, in the ordinary course of business;

 

(o)                                 (i) additional Indebtedness of the Borrower
or any Restricted Subsidiary and (ii) any Permitted Refinancing Indebtedness in
respect thereof; provided that (x) after giving effect to such incurrence or
issuance, no Event of Default shall have occurred and be continuing,

 

98

--------------------------------------------------------------------------------


 

(y) such Indebtedness shall be Subordinated Indebtedness or other unsecured
Indebtedness that matures no earlier than the date that is, and has a Weighted
Average Life to Maturity no shorter than, at the time of such incurrence or
issuance, ninety-one (91) days after the Revolver Termination Date and (z) after
giving effect to any such incurrence or issuance of secured Indebtedness, the
Payment Conditions are satisfied;

 

(p)                                 [Reserved];

 

(q)                                 Indebtedness existing on the Closing Date
and set forth on Schedule 6.01 and any Permitted Refinancing Indebtedness
incurred to Refinance such Indebtedness;

 

(r)                                    Indebtedness supported by a Letter of
Credit, in a principal amount not in excess of the stated amount of such Letter
of Credit;

 

(s)                                   Indebtedness incurred by the Borrower and
its Restricted Subsidiaries representing (i) deferred compensation to directors,
officers, employees, members of management and consultants of Holdings, any
Parent Entity, the Borrower or any Restricted Subsidiary in the ordinary course
of business and (ii) deferred compensation or other similar arrangements in
connection with the Transactions, any Permitted Business Acquisition or any
Investment permitted hereby;

 

(t)                                    Indebtedness consisting of promissory
notes issued by the Borrower and its Restricted Subsidiaries to current or
former directors, officers, employees, members of management or consultants of,
Holdings, any Parent Entity, the Borrower or any Subsidiary (or their respective
estate, heirs, family members, spouse, former spouse, domestic partner or former
domestic partner) to finance the purchase or redemption of Equity Interests of
any Parent Entity permitted by Section 6.06;

 

(u)                                 Indebtedness in respect of (x) letters of
credit, bankers’ acceptances supporting trade payables, warehouse receipts or
similar facilities entered into in the ordinary course of business or (y) any
Letter of Credit issued in favor of any Issuing Bank or Swingline Lender to
support any Defaulting Lender’s participation in Letters of Credit issued, or
Swingline Loans made hereunder;

 

(v)                                 Indebtedness arising out of the creation of
any Lien (other than for Liens securing debt for borrowed money) permitted under
Section 6.02;

 

(w)                               Indebtedness incurred in the ordinary course
of business in respect of obligations of the Borrower or any Restricted
Subsidiary to pay the deferred purchase price of goods or services or progress
payments in connection with such goods and services;

 

(x)                                 unfunded pension fund and other employee
benefit plan obligations and liabilities incurred in the ordinary course of
business to the extent that they are permitted to remain unfunded under
applicable law;

 

(y)                                 other Indebtedness of any Borrower or any
Restricted Subsidiary, in an aggregate outstanding principal amount that at the
time of, and after giving effect to, the

 

99

--------------------------------------------------------------------------------


 

incurrence thereof would not exceed $10.0 million and any Permitted Refinancing
Indebtedness incurred to Refinance such Indebtedness; and

 

(z)                                  all premium (if any), interest (including
post-petition interest), fees, expenses, charges and additional or contingent
interest on Indebtedness described in paragraphs (a) through (y) above.

 

SECTION 6.02.           Liens.  Create, incur, assume or permit to exist any
Lien on any property or assets (including Equity Interests, evidences of
Indebtedness or other securities of any Person) at the time owned by it or on
any income or revenues or rights in respect of any thereof, except:

 

(a)                                 Liens on property or assets of the Borrower
and the Restricted Subsidiaries existing on the Closing Date and set forth on
Schedule 6.02 and any refinancing, modification, replacement, renewal or
extension thereof; provided, that the Lien does not extend to any additional
property other than after-acquired property that is affixed to or incorporated
in the property covered by such Lien and the proceeds and products thereof;

 

(b)                                 any Lien (i) created under the Loan
Documents, (ii) permitted in respect of any Mortgaged Property (A) in favor of
the Administrative Agent by the terms of the applicable Mortgage and
(B) following the incurrence of any Term Facility Debt and the subsequent
exclusion from the Borrowing Base of all Real Estate Event Amounts, on a
first-priority basis in favor of the Term Agent for the benefit of itself and
holders of such Term Facility Debt, (iii) on cash or deposits granted in favor
of any Swingline Lender or any Issuing Bank hereunder to cash collateralize any
Defaulting Lender’s participation in Letters of Credit issued, or Swingline
Loans made, under this Agreement, as applicable and (iv) subject to the
intercreditor agreement entered into as a prerequisite to the incurrence
thereof, Liens securing Indebtedness permitted by Section 6.01(j) and subject to
the conditions set forth in the definition of Term Facility Debt;

 

(c)                                  any Lien securing Indebtedness or Permitted
Refinancing Indebtedness permitted by (i) Section 6.01(g), provided that such
Lien (A) in the case of Liens securing Capital Lease Obligations and purchase
money Indebtedness, applies solely to the assets securing such Indebtedness
immediately prior to the consummation of the related Permitted Business
Acquisition and after acquired property, to the extent required by the
documentation governing such Indebtedness (without giving effect to any
amendment thereof effected in contemplation of such acquisition or assumption),
and the proceeds and products thereof; provided, that individual financings
otherwise permitted to be secured hereunder provided by one (1) Person (or its
affiliates) may be cross collateralized to other such financings provided by
such Person (or its affiliates), (B) in the case of Liens securing Indebtedness
other than Capital Lease Obligations or purchase money Indebtedness, such Liens
do not extend to the property of any Person other than the Person acquired or
formed to make such acquisition and the subsidiaries of such Person (and the
Equity Interests in such Person), (C) in the case of clause (A) and clause (B),
such Lien is not created in contemplation of or in connection with such
acquisition or assumption, (D) in the case of a Lien securing Permitted
Refinancing Indebtedness, any such Lien is permitted, subject to compliance with
clause (e) of the definition of the term “Permitted Refinancing Indebtedness”
and (E) in the case of any Indebtedness incurred by the Borrower or any Loan
Party and secured with the Current Asset Collateral, such

 

100

--------------------------------------------------------------------------------


 

Indebtedness shall be secured on a junior basis with respect to the Current
Asset Collateral pursuant to an intercreditor arrangement reasonably
satisfactory to the Administrative Agent;

 

(d)                                 Liens for Taxes, assessments or other
governmental charges or levies which are not overdue by more than thirty
(30) days or, if more than thirty (30) days overdue, (i) which are being
contested in accordance with Section 5.03 or (ii) with respect to which the
failure to make payment could not reasonably be expected to have a Material
Adverse Effect;

 

(e)                                  landlord’s, carriers’, warehousemen’s,
mechanics’, materialmen’s, repairmen’s, construction or other like Liens arising
in the ordinary course of business and securing obligations that are not overdue
by more than thirty (30) days or, if more than thirty (30) days overdue,
(i) which are being contested in accordance with Section 5.03 or (ii) with
respect to which the failure to make payment could not reasonably be expected to
have a Material Adverse Effect;

 

(f)                                   (i) pledges and deposits made (including
to support obligations in respect of letters of credit, bank guarantees or
similar instruments to secure) in the ordinary course of business in compliance
with the Federal Employers Liability Act or any other workers’ compensation,
unemployment insurance and other social security laws or regulations and
deposits securing premiums or liability to insurance carriers under insurance or
self-insurance arrangements in respect of such obligations or otherwise as
permitted in Section 6.01(c) and (ii) pledges and deposits securing liability
for reimbursement or indemnification obligations of (including to support
obligations in respect of letters of credit, bank guarantees or similar
instruments for the benefit of) insurance carriers in respect of property,
casualty or liability insurance to the Borrower or any Subsidiary provided by
such insurance carriers;

 

(g)                                  (i) deposits to secure the performance of
bids, trade contracts (other than for debt for borrowed money), leases (other
than Capital Lease Obligations), statutory obligations, surety, stay, customs
and appeal bonds, performance, performance and completion and return of money
bonds, government contracts, financial assurances and completion and similar
obligations and similar obligations, including those incurred to secure health,
safety and environmental obligations in the ordinary course of business and
(ii) obligations in respect of letters of credit or bank guarantees that have
been posted to support payment of the items set forth in clause (i) of this
Section 6.02(g);

 

(h)                                 zoning restrictions, easements, trackage
rights, leases (other than Capital Lease Obligations), licenses, special
assessments, rights-of-way, restrictions on use of real property and other
similar encumbrances incurred in the ordinary course of business that, in the
aggregate, do not interfere in any material respect with the ordinary conduct of
the business of the Borrower or any Subsidiary;

 

(i)                                     Liens securing Capital Lease
Obligations, mortgage financings, and purchase money Indebtedness or
improvements thereto hereafter acquired, leased, repaired or improved by the
Borrower or any Restricted Subsidiary (including the interests of vendors and
lessors under conditional sale and title retention agreements); provided that
(i) such security interests secure Indebtedness permitted by
Section 6.01(h) (including any Permitted Refinancing Indebtedness in respect
thereof), (ii) such security interests are created, and the Indebtedness

 

101

--------------------------------------------------------------------------------


 

secured thereby is incurred, within two hundred seventy (270) days after such
acquisition, lease, completion of construction or repair or improvement (except
in the case of any Permitted Refinancing Indebtedness), (iii) the Indebtedness
secured thereby does not exceed the cost of such equipment or other property or
improvements at the time of such acquisition or construction, including
transaction costs (including any fees, costs or expenses or prepaid interest or
similar items) incurred by the Borrower or any Restricted Subsidiary in
connection with such acquisition or construction or material repair or
improvement or financing thereof and (iv) such security interests do not apply
to any other property or assets of the Borrower or any Restricted Subsidiary
(other than to the proceeds and products of and the accessions to such equipment
or other property or improvements but not to other parts of the property to
which any such improvements are made); provided, that individual financings
otherwise permitted to be secured hereunder provided by one Person (or its
affiliates) may be cross collateralized to other such financings provided by
such Person (or its affiliates);

 

(j)                                    Liens arising out of (i) sale and
lease-back transactions permitted under Section 6.03 and (ii) any Indebtedness
incurred in connection therewith permitted by Section 6.01(i) (and any Permitted
Refinancing Indebtedness in respect thereof), so long as such Liens attach only
to the property sold and being leased in such transaction and any accessions
thereto or proceeds or products thereof and related property;

 

(k)                                 Liens securing judgments that do not
constitute an Event of Default under Section 7.01(j);

 

(l)                                     Liens disclosed by the title insurance
policies delivered in connection with the Mortgages or pursuant to Section 5.09
and any replacement, extension or renewal of any such Lien; provided that such
replacement, extension or renewal Lien shall not cover any property other than
the property that was subject to such Lien prior to such replacement, extension
or renewal; provided, further, that the Indebtedness and other obligations
secured by such replacement, extension or renewal Lien are permitted by this
Agreement;

 

(m)                             any interest or title of a lessor, sublessor,
licensor or sublicensee under any leases, subleases, licenses or sublicenses
entered into by the Borrower or any Restricted Subsidiary in the ordinary course
of business;

 

(n)                                 Liens that are contractual rights of set-off
(i) relating to the establishment of depository relations with banks not given
in connection with the issuance of Indebtedness, (ii) relating to pooled deposit
or sweep accounts of the Borrower or any Restricted Subsidiary to permit
satisfaction of overdraft or similar obligations incurred in the ordinary course
of business of the Borrower or any Restricted Subsidiary, (iii) relating to
purchase orders and other agreements entered into with customers of the Borrower
or any Restricted Subsidiary in the ordinary course of business, (iv) attaching
to commodity trading or other brokerage accounts incurred in the ordinary course
of business and (v) encumbering reasonable customary initial deposits and margin
deposits;

 

(o)                                 Liens arising solely by virtue of any
statutory or common law provision relating to banker’s liens, rights of set-off
or similar rights;

 

102

--------------------------------------------------------------------------------


 

(p)                                 Liens securing obligations in respect
letters of credit permitted under Section 6.01(c), (e), (r) and (u);

 

(q)                                 (i) leases, subleases, licenses or
sublicenses of property in the ordinary course of business or (ii) rights
reserved to or vested in any Person by the terms of any lease, license,
franchise, grant or permit held by the Borrower or any Restricted Subsidiary or
by a statutory provision to terminate any such lease, license, franchise, grant
or permit or to require periodic payments as a condition to the continuance
thereof;

 

(r)                                    Liens in favor of customs and revenue
authorities arising as a matter of law to secure payment of customs duties in
connection with the importation of goods;

 

(s)                                   Liens (i) solely on any cash earnest money
deposits or Permitted Investments made by the Borrower or any of the Restricted
Subsidiaries in connection with any letter of intent or purchase agreement with
respect to any Permitted Business Acquisition or other Investment permitted
hereunder and (ii) consisting of an agreement to dispose of any property in a
transaction permitted under Section 6.05;

 

(t)                                    Liens arising from precautionary UCC
financing statements (or similar filings under other applicable law) regarding
operating leases or consignment or bailee arrangements;

 

(u)                                 Liens on securities that are the subject of
repurchase agreements constituting Permitted Investments under clause (c) of the
definition thereof arising out of such repurchase transaction;

 

(v)                                 [reserved];

 

(w)                               (i) Liens on Equity Interests in Joint
Ventures or Unrestricted Subsidiaries securing obligations of such Joint Venture
or Unrestricted Subsidiaries, as applicable and (ii) customary rights of first
refusal and tag, drag and similar rights in joint venture agreements entered
into in the ordinary course of business;

 

(x)                                 Liens in favor of the Borrower or the
Restricted Subsidiaries that are Loan Parties securing intercompany Indebtedness
permitted under Section 6.04;

 

(y)                                 Liens (i) arising out of conditional sale,
title retention, consignment or similar arrangements for sale of goods entered
into by the Borrower or the Restricted Subsidiaries in the ordinary course of
business and (ii) arising by operation of law under Article 2 of the Uniform
Commercial Code;

 

(z)                                  other Liens with respect to property or
assets of any Borrower or any Restricted Subsidiaries; provided that the
aggregate principal amount of the Indebtedness or other obligations secured by
such Liens does not exceed $10.0 million at any time outstanding;

 

(aa)                          Liens on insurance policies and the proceeds
thereof securing the financing of Indebtedness permitted pursuant to
Section 6.01(n)(i);

 

103

--------------------------------------------------------------------------------


 

(bb)                          If no Letters of Credit are available hereunder,
and solely with the consent of the Administrative Agent (not to be unreasonably
withheld), Liens on specific items of inventory or other goods and the proceeds
thereof securing such Person’s obligations in respect of commercial letters of
credit or banker’s acceptances or issued or created for the account of such
Person to facilitate the purchase, shipment or storage of such inventory or
goods;

 

(cc)                            ground leases in the ordinary course in respect
of real property on which facilities owned or leased by the Borrower or any of
its Subsidiaries are located; and

 

(dd)                          (i) Liens in favor of the Administrative Agent for
the benefit of the Secured Parties securing obligations under Swap Agreements
permitted by Section 6.01,(ii) Liens in favor of the Administrative Agent for
the benefit of the Secured Parties securing Cash Management Obligations
permitted by Section 6.01 and (iii) Liens in favor of the Administrative Agent
for the benefit of the Secured Parties securing Secured Bank Product Obligations
permitted by Section 6.01.

 

SECTION 6.03.           Sale and Lease-Back Transactions.  Enter into any
arrangement, directly or indirectly, with any Person whereby it shall sell or
transfer any property, real or personal, used or useful in its business, whether
now owned or hereafter acquired, and substantially contemporaneously rent or
lease from the transferee such property or other property that it intends to use
for substantially the same purpose or purposes as the property being sold or
transferred (a “Sale and Lease-Back Transaction”), provided that a Sale and
Lease-Back Transaction shall be permitted (a) with respect to property (i) owned
by the Borrower or any Domestic Subsidiary which is a Restricted Subsidiary
(A) that is acquired, leased, repaired or improved after the Closing Date so
long as such Sale and Lease-Back Transaction is consummated within two hundred
seventy (270) days of the acquisition, lease, repair or improvement of such
property or (B) the Disposition of such property shall be permitted by
Section 6.05(g) or (ii) owned by any Foreign Subsidiary which is a Restricted
Subsidiary regardless of when such property was acquired or (b) with respect to
any property owned by the Borrower or any Domestic Subsidiary which is a
Restricted Subsidiary, if at the time the lease in connection therewith is
entered into, and after giving effect to the entering into of such lease, such
lease is otherwise permitted under this Agreement.

 

SECTION 6.04.           Investments, Loans and Advances.  Purchase, hold or
acquire any Equity Interests, evidences of Indebtedness or other securities of,
make or permit to exist any loans or advances to or Guarantees of the
obligations of, another Person, make a designation of a Restricted Subsidiary as
an Unrestricted Subsidiary or make any Acquisition (each, an “Investment”),
except:

 

(a)                                 the Transactions;

 

(b)                                 Investments among the Borrower and its
Subsidiaries; provided that the sum of Investments (valued at the time of the
making thereof and without giving effect to any write-downs or write-offs
thereof, but net in the case of intercompany loans, and in any event, after
giving effect to any returns, profits, distributions, and similar amounts,
repayment of loans and the release of guarantees) after the Closing Date by the
Borrower and the Subsidiary Guarantors in Subsidiaries (including Foreign
Subsidiaries of the Borrower) that are not

 

104

--------------------------------------------------------------------------------


 

Subsidiary Guarantors shall not exceed an aggregate net amount equal to
$10.0 million outstanding at any time; and provided further that intercompany
current liabilities incurred in the ordinary course of business in connection
with the cash management operations of the Borrower and the Restricted
Subsidiaries shall not be included in calculating the limitation in this
paragraph at any time;

 

(c)                                  Permitted Investments and investments that
were Permitted Investments when made;

 

(d)                                 Investments arising out of the receipt by
the Borrower or any Subsidiary of promissory notes and other non-cash
consideration for Dispositions permitted under Section 6.05 (excluding
Section 6.05(e));

 

(e)                                  (i) loans and advances to directors,
officers, employees, members of management or consultants of Holdings (or any
Parent Entity), the Borrower or any Restricted Subsidiary in the ordinary course
of business not to exceed $2.0 million in the aggregate at any time outstanding
(calculated without regard to write-downs or write-offs thereof) and
(ii) advances of payroll payments and expenses to directors, officers,
employees, members of management or consultants in the ordinary course of
business;

 

(f)                                   accounts receivable, notes receivable,
security deposits and prepayments arising and trade credit granted in the
ordinary course of business and any Investments received in satisfaction or
partial satisfaction thereof from financially troubled account debtors and other
credits to suppliers made in the ordinary course of business;

 

(g)                                  Investments under Swap Agreements permitted
pursuant to Section 6.01;

 

(h)                                 Investments existing on, or contractually
committed as of, the Closing Date and set forth on Schedule 6.04 and any
modification, replacement, renewal or extension thereof so long as any such
modification, renewal or extension thereof does not increase the amount of such
Investment except by terms thereof or as otherwise permitted by this
Section 6.04;

 

(i)                                     Investments resulting from pledges and
deposits permitted by Section 6.02(b)(iii), (f) and (g);

 

(j)                                    Investments (i) constituting Permitted
Business Acquisitions, (ii) in any Subsidiary in an amount required to permit
such Person to consummate a Permitted Business Acquisition and (iii) in any
Subsidiary that is not a Subsidiary Guarantor consisting of the Equity Interests
of any Person who is not a Subsidiary Guarantor;

 

(k)                                 Guarantees (i) permitted by
Sections 6.01(k) and (ii) of leases (other than Capital Lease Obligations) or of
other obligations not constituting Indebtedness, in each case in the ordinary
course of business;

 

(l)                                     Investments received in connection with
the bankruptcy or reorganization of any Person, or settlement of obligations of,
or other disputes with or judgments against, or

 

105

--------------------------------------------------------------------------------


 

foreclosure or deed in lieu of foreclosure with respect to any Lien held as
security for an obligation, in each case in the ordinary course of business;

 

(m)                             Investments of the Borrower or any Restricted
Subsidiary acquired after the Closing Date or of a Person merged into or
consolidated with the Borrower or a Restricted Subsidiary, in each case, in
accordance with Section 6.05 (other than Section 6.05(e)), after the Closing
Date to the extent that such Investments were not made in contemplation of or in
connection with such acquisition, merger or consolidation and were in existence
on the date of such acquisition, merger or consolidation and any modification,
replacement, renewal or extension thereof so long as any such modification,
renewal or extension thereof does not increase the amount of such Investment
except as otherwise permitted by this Section 6.04;

 

(n)                                 acquisitions by the Borrower of obligations
of one (1) or more directors, officers, employees, members or management or
consultants of Holdings, the Borrower or its Subsidiaries in connection with
such Person’s acquisition of Equity Interests of Holdings (or its Parent
Entity), so long as no cash is actually advanced by the Borrower or any of its
Subsidiaries to such Persons in connection with the acquisition of any such
obligations;

 

(o)                                 Investments in Holdings in amounts and for
purposes for which Restricted Payments to Holdings would have been permitted
under Section 6.06, in lieu of such Restricted Payments;

 

(p)                                 Investments consisting of Indebtedness,
Liens, Sale and Lease-Back Transactions, mergers, consolidations, Dispositions,
Restricted Payments, Affiliate transactions and prepayments and repurchases of
Indebtedness permitted under Section 6.01, 6.02, 6.03, 6.05, 6.06, 6.07(b)(iv),
6.07(b)(xv) and 6.09;

 

(q)                                 Investments by the Borrower or any
Restricted Subsidiary in an outstanding aggregate amount (valued at the time of
the making thereof, and without giving effect to any write-downs or write-offs
thereof) not to exceed $15.0 million, (plus any returns, profits, distributions
and similar amounts, repayments of loans and the release of guarantees in
respect of Investments theretofore made by it pursuant to this paragraph (q));

 

(r)                                    other Investments by the Borrower or any
Restricted Subsidiary so long as the Payment Conditions are satisfied;

 

(s)                                   Investments in the ordinary course of
business consisting of (i) endorsements for collection or deposit or
(ii) customary trade arrangements with customers;

 

(t)                                    Investments to the extent the
consideration paid therefor consists solely of Equity Interests of the
applicable Person or any direct or indirect parent thereof;

 

(u)                                 Investments made in the ordinary course of
business in connection with obtaining, maintaining or renewing client and
customer contracts and loans or advances made to, and guarantees with respect to
obligations of, distributors, suppliers, licensors and licensees in the ordinary
course of business;

 

106

--------------------------------------------------------------------------------


 

(v)                                 Investments made by any Restricted
Subsidiary that is not a Loan Party to the extent such Investments are made with
the proceeds received by such Restricted Subsidiary from an Investment made by a
Loan Party in such Restricted Subsidiary pursuant to this Section 6.04;

 

(w)                               Unrestricted Subsidiary Designations in
accordance with the definition of Unrestricted Subsidiary; provided, for the
avoidance of doubt, that the Investments capacity for any such Unrestricted
Subsidiary Designation shall be pursuant to other baskets in this Section 6.04
that have capacity for Investments, as applicable.

 

SECTION 6.05.           Mergers, Consolidations and Dispositions.  Merge into or
consolidate with any other Person, or permit any other Person to merge into or
consolidate with it, or Dispose of (in one (1) transaction or in a series of
related transactions) all or any part of its assets (whether now owned or
hereafter acquired), or Dispose of any Equity Interests of any Restricted
Subsidiary of the Borrower, except that this Section shall not prohibit:

 

(a)                                 (i) the Disposition of inventory and
equipment in the ordinary course of business by the Borrower or any Restricted
Subsidiary, (ii) the Disposition of surplus, obsolete, used or worn out
property, whether now owned or hereafter acquired, in the ordinary course of
business by the Borrower or any Restricted Subsidiary, (iii) the leasing or
subleasing of real property in the ordinary course of business by the Borrower
or any Restricted Subsidiary or (iv) the Disposition of Permitted Investments in
the ordinary course of business;

 

(b)                                 if at the time thereof and immediately after
giving effect thereto no Event of Default shall have occurred and be continuing,
(i) the merger of any Subsidiary of Holdings (which shall either be (A) newly
formed expressly for the purpose of such transaction and which owns no assets,
(B) Intermediate Holdings or (C) a Subsidiary of the Borrower) into the Borrower
in a transaction in which the Borrower is the surviving or resulting entity or
the surviving or resulting Person expressly assumes the obligations of the
Borrower in a manner reasonably satisfactory to the Administrative Agent,
(ii) the merger or consolidation of any Subsidiary with or into any other
Subsidiary; provided that in a transaction involving any Subsidiary Guarantor, a
Subsidiary Guarantor shall be the surviving or resulting Person or such
transaction shall be an Investment permitted by Section 6.04, (iii) the
liquidation or dissolution of any Restricted Subsidiary (other than the
Borrower) or change in form of entity of any Restricted Subsidiary if the
Borrower determines in good faith that such liquidation, dissolution or change
in form is in the best interests of the Borrower or (iv) the merger of Parent
and Intermediate Holdings (or the dissolution or consolidation of Intermediate
Holdings);

 

(c)                                  Dispositions among the Borrower and its
Subsidiaries (upon voluntary liquidation or otherwise); provided that any
Dispositions by a Loan Party to a Person that is not a Loan Party shall be for
book value (as reasonably determined by such Person) or such transaction shall,
to the extent sold for less than fair market value (as reasonably estimated by
the Borrower), be made in compliance with Section 6.04;

 

(d)                                 Sale and Lease-Back Transactions permitted
by Section 6.03;

 

107

--------------------------------------------------------------------------------


 

(e)                                  Liens permitted by
Section 6.02, Investments permitted by Section 6.04, and Restricted Payments
permitted by Section 6.06;

 

(f)                                   Dispositions of receivables in the
ordinary course of business (i) not as part of an accounts receivables financing
transaction or (ii) in connection with the collection, settlement or compromise
thereof in a bankruptcy or similar proceeding;

 

(g)                                  Dispositions by the Borrower or any
Restricted Subsidiary of assets not otherwise permitted by this Section 6.05;
provided that the consideration for any Disposition shall be at least 75% cash
consideration (provided that for purposes of the 75% cash consideration
requirement (w) the amount of any Indebtedness or other liabilities of the
Borrower or any Restricted Subsidiary (as shown on such Person’s most recent
balance sheet or in the notes thereto) that are assumed by the transferee of any
such assets, (x) the amount of any trade-in value applied to the purchase price
of any replacement assets acquired in connection with such Disposition and
(y) any securities received by such Restricted Subsidiary from such transferee
that are converted by such Restricted Subsidiary into cash or cash equivalents
(to the extent of the cash or cash equivalents received) following the closing
of the applicable Disposition and (z) any Designated Non-Cash Consideration
received in respect of such Disposition of any assets other than Current Asset
Collateral or real estate having an aggregate fair market value, taken together
with all other Designated Non-Cash Consideration received pursuant to this
clause (z) that is at that time outstanding, not in excess of $15.0 million in
each case, shall be deemed to be cash); provided further that immediately prior
to and after giving effect to such Disposition, no Event of Default shall have
occurred or be continuing; provided further that prior to or concurrently with
any such Disposition of Current Asset Collateral, an updated Borrowing Base
Certificate (based on the Borrowing Base Certificate most recently provided or
required to be provided as of that date by the Borrower) shall have been
provided to the Administrative Agent setting forth the adjusted figures thereon
on a Pro Forma Basis for such Disposition;

 

(h)                                 Dispositions by the Borrower or any
Restricted Subsidiary of assets that were acquired in connection with an
acquisition permitted hereunder (including, without limitation, Permitted
Business Acquisitions); provided that any such sale, transfer, lease or other
disposition shall be made or contractually committed to be made within two
hundred seventy (270) days of the date such assets were acquired by the Borrower
or such Subsidiary; and provided further that, the Payment Conditions are
satisfied at the time of such Disposition;

 

(i)                                     any merger or consolidation in
connection with an Investment permitted under Section 6.04 (including any
Subsidiary Redesignation or Unrestricted Subsidiary Designation); provided that
(i) if the continuing or surviving Person is a Restricted Subsidiary, such
Restricted Subsidiary shall have complied with its obligations under
Section 5.09 (if any), (ii) in the case of a transaction, the purpose of which
is a Subsidiary Redesignation or an Unrestricted Subsidiary Designation, such
transaction must be consummated in compliance with Section 6.04, and (iii) if
the Borrower is a party thereto, the Borrower shall be the continuing or
surviving Person or the continuing or surviving Person shall assume the
obligations of the Borrower in a manner reasonably acceptable to the
Administrative Agent;

 

108

--------------------------------------------------------------------------------


 

(j)                                    licensing and cross-licensing
arrangements involving any technology or other intellectual property of the
Borrower or any Restricted Subsidiary in the ordinary course of business;

 

(k)                                 Dispositions of inventory or other property
of the Borrower and the Restricted Subsidiaries determined by the management of
the Borrower to be no longer useful or necessary in the operation of the
business of the Borrower or any of its Subsidiaries;

 

(l)                                     Permitted Business Acquisitions;

 

(m)                             the issuance of Qualified Capital Stock by the
Borrower;

 

(n)                                 sales of Equity Interests of any Subsidiary
of the Borrower; provided that, in the case of the sale of the Equity Interests
of a Subsidiary Guarantor which is a Wholly Owned Subsidiary, the purchaser
shall be the Borrower or another Subsidiary Guarantor or such transaction shall
fit within another clause of this Section 6.05 or constitute an Investment
permitted by Section 6.04 (other than Section 6.04(p));

 

(o)                                 Dispositions of property to the extent that
(i) such property is exchanged for credit against the purchase price of similar
replacement property or (ii) the proceeds of such sale, transfer, lease or other
disposition are promptly applied to the purchase price of such replacement
property;

 

(p)                                 leases, subleases, licenses or sublicenses
of property in the ordinary course of business and which do not materially
interfere with the business of the Borrower and the Restricted Subsidiaries;

 

(q)                                 Dispositions of property subject to casualty
or condemnation proceeding (including in lieu thereof) upon receipt of the net
proceeds therefor;

 

(r)                                    Dispositions of property in the ordinary
course of business consisting of the abandonment of intellectual property rights
which, in the reasonable good faith determination of the Borrower, are not
material to the conduct of the business of the Borrower and the Restricted
Subsidiaries;

 

(s)                                   Dispositions of Investments in Joint
Ventures to the extent required by, or made pursuant to, buy/sell arrangements
between the joint venture parties set forth in, joint venture arrangements and
similar binding arrangements;

 

(t)                                    Dispositions of real property and related
assets in the ordinary course of business in connection with relocation
activities for directors, officers, employees, members of management, or
consultants of the Borrower and the Restricted Subsidiaries;

 

(u)                                 terminations of Swap Agreements;

 

(v)                                 the expiration of any option agreement in
respect of real or personal property;

 

109

--------------------------------------------------------------------------------


 

(w)                               Dispositions of Unrestricted Subsidiaries;

 

(x)                                 any Restricted Subsidiary of the Borrower
may consummate a merger, dissolution, liquidation or consolidation, the purpose
of which is to effect a Disposition otherwise permitted under this Section 6.05;

 

(y)                                 Dispositions permitted by Section 6.04
(other than Section 6.04(p)) and Section 6.06 (other than Section 6.06(h)) and
Liens permitted by Section 6.02;

 

(z)                                  any surrender or waiver of contractual
rights or the settlement, release or surrender of contractual rights or other
litigation claims in the ordinary course of business;

 

(aa)                          Dispositions in connection with the outsourcing of
services in the ordinary course of business; and

 

(bb)                          as long as (i) no Event of Default then exists or
would arise therefrom and (ii) Availability on the date of the proposed
transaction (calculated on a Pro Forma Basis) is equal to or greater than 10.0%
of the Line Cap, bulk sales or other dispositions of the Loan Parties’ Inventory
outside of the ordinary course of business in connection with store closings
that are conducted on an arm’s-length basis; provided that such store closures
and related Inventory dispositions shall not exceed, in any Fiscal Year 20.0% of
the number of the Loan Parties’ stores as of the beginning of such Fiscal Year
(net of store relocations wherein a binding lease has been entered into for a
new store opening prior to the related store closure date); provided, further,
that all sales of Inventory in connection with store closings shall be paid to a
Deposit Account that is subject to a Deposit Account Control Agreement.

 

Notwithstanding anything to the contrary contained above in this Section 6.05,
(i) no Disposition in excess of $15.0 million shall be permitted by this
Section 6.05 (other than Dispositions pursuant to clause (a)(ii), (a)(iii), (b),
(c), (i), (k), (l), (r), (s), (t) (u), (v), (w), (x) or (aa) (to the extent such
Disposition is not required to be for fair market value)) unless such
Disposition is for fair market value (as reasonably determined by the Borrower),
(ii) no more than $30.0 million in aggregate of Dispositions of Current Assets
Collateral shall be permitted by paragraph (bb) of this Section 6.05 without
receiving at least 75% cash consideration for each such Disposition, (iii) no
Disposition shall be permitted by paragraph (d) or (k) of this Section 6.05
unless such Disposition is for at least 75% cash consideration and (iv) no
Disposition in excess of $15.0 million shall be permitted by paragraph (h) of
this Section 6.05 unless such Disposition is for at least 75% cash
consideration; provided that for purposes of the 75% cash consideration
requirement in the foregoing clauses (iii) and (iv), (w) the amount of any
Indebtedness or other liabilities of the Borrower or any Restricted Subsidiary
(as shown on such Person’s most recent balance sheet or in the notes thereto)
that are assumed by the transferee of any such assets, (x) the amount of any
trade-in value applied to the purchase price of any replacement assets acquired
in connection with such Disposition and (y) any securities received by such
Restricted Subsidiary from such transferee that are converted by such Restricted
Subsidiary into cash or cash equivalents (to the extent of the cash or cash
equivalents received) following the closing of the applicable Disposition, and
(z) any Designated Non-Cash Consideration received in respect of such
Disposition having an aggregate fair market value, taken together with all other
Designated Non-Cash Consideration received pursuant to this

 

110

--------------------------------------------------------------------------------


 

clause (z) that is at that time outstanding, not in excess of $15.0 million
(with the fair market value of each item of Designated Non-Cash Consideration
being measured at the time received and without giving effect to subsequent
changes in value), in each case, shall be deemed to be cash.

 

SECTION 6.06.           Dividends and Distributions.  Declare or pay, directly
or indirectly, any dividend or make any other distribution (by reduction of
capital or otherwise), whether in cash, property, securities or a combination
thereof, with respect to any Equity Interests of the Borrower (other than
dividends and distributions on such Equity Interests payable solely by the
issuance of additional Equity Interests of the Borrower) or directly or
indirectly redeem, purchase, retire or otherwise acquire for value any Equity
Interests of the Borrower or set aside any amount for any such purpose (other
than through the issuance of additional Equity Interests of the Person
redeeming, purchasing, retiring or acquiring such shares) (a “Restricted
Payment”); provided, however, that:

 

(a)                                 [Reserved];

 

(b)                                 the Borrower may make Restricted Payments as
shall be necessary to allow Holdings (or any Parent Entity) (i) to pay operating
expenses in the ordinary course of business and other corporate overhead, legal,
accounting and other professional fees and expenses (including, without
limitation, those owing to third parties plus any customary indemnification
claims made by directors, officers, employees, members of management and
consultants of Holdings (or any Parent Entity) attributable to the ownership or
operations of Holdings, the Borrower and the Restricted Subsidiaries), (ii) to
pay fees and expenses related to any debt or equity offering, investment or
acquisition permitted hereunder (whether or not successful), (iii) to pay
franchise or similar taxes and other fees and expenses required in connection
with the maintenance of its existence and its ownership of the Borrower and in
order to permit Holdings to make payments (other than cash interest payments)
which would otherwise be permitted to be paid by the Borrower under
Section 6.07(b), (iv) to finance any Investment permitted to be made under
Section 6.04; provided, that (A) such Restricted Payments under this
clause (iv) shall be made substantially concurrently with the closing of such
Investment and (B) the Parent Entity shall, immediately following the closing
thereof cause all property acquired to be contributed to the Borrower or, to the
extent permitted under Section 6.04, one (1) of the Restricted Subsidiaries or
the merger of the Person formed or acquired into the Borrower or, to the extent
permitted under Section 6.04, one (1) of the Restricted Subsidiaries in order to
consummate such Investment, and (v) to pay customary salary, bonus and other
benefits payable to directors, officers, employees, members of management or
consultants of Holdings or any Parent Entity to the extent such salary, bonuses
and other benefits are directly attributable and reasonably allocated to the
operations of the Borrower and its Subsidiaries;

 

(c)                                  the Borrower may make Restricted Payments
the proceeds of which are used to purchase or redeem (i) the Equity Interests of
Holdings or any Parent Entity (including related stock appreciation rights or
similar securities) held by then present or former directors, officers,
employees, members of management or consultants of any Parent Entity, the
Borrower or any of its Subsidiaries (or the estate, heirs, family members,
spouse, former spouse, domestic partner or former domestic partner of any of the
foregoing) or by any Plan, provided that the aggregate amount of such Restricted
Payments under this paragraph (c) shall not exceed in any

 

111

--------------------------------------------------------------------------------


 

fiscal year $5.0 million (plus the sum of the amount of (x) net proceeds
received by the Borrower during such fiscal year from sales of Equity Interests
of Holdings or any Parent Entity to directors, officers, employees, members of
management or consultants of Holdings, the Borrower or any Subsidiary (or the
estate, heirs, family members, spouse, former spouse, domestic partner or former
domestic partner of any of the foregoing), or any Plan and (y) net proceeds of
any key-man life insurance policies received during such fiscal year), which, if
not used in any year, may be carried forward to the next subsequent fiscal year
and (ii) fractional shares of Equity Interests;

 

(d)                                 repurchases of Equity Interests in Holdings
(or any Parent Entity), the Borrower or any Restricted Subsidiary deemed to
occur upon exercise of stock options or similar Equity Interests if such
repurchased Equity Interests represent a portion of the exercise price of such
options or taxes to be paid in connection therewith;

 

(e)                                  [Reserved];

 

(f)                                   the Borrower and any Subsidiary of the
Borrower may make Restricted Payments to any direct or indirect member of an
affiliated group of corporations that files a consolidated U.S. federal tax
return with the Borrower (the “Tax Distributions”), provided that, such Tax
Distributions shall not exceed the amount that the Borrower or such Subsidiaries
would have been required to pay in respect of federal, state or local taxes, as
the case may be, in respect of such year if the Borrower or such Subsidiaries
had paid such taxes directly as a stand-alone taxpayer or stand-alone group;

 

(g)                                  [Reserved];

 

(h)                                 to the extent constituting a Restricted
Payment, the Borrower and the Restricted Subsidiaries may enter into the
transactions expressly permitted by Section 6.04 or Section 6.05 (other than
Section 6.05(e));

 

(i)                                     the proceeds of which shall be used by
Holdings to make (or to make a Restricted Payment to any Parent Entity to enable
it to make) cash payments in lieu of the issuance of fractional shares in
connection with the exercise of warrants, options or other securities
convertible into or exchangeable for Equity Interests of Holdings or any Parent
Entity;

 

(j)                                    payments made or expected to be made by
the Borrower or any of its Restricted Subsidiaries in respect of withholding or
similar Taxes payable by any future, present or former officers, directors,
employees, members of management or consultants of the Borrower (or any Parent
Entity) or any of its Subsidiaries (or the estate, heirs, family members,
spouse, former spouse, domestic partner or former domestic partner of the
foregoing) and any repurchases of Equity Interest in consideration of such
payments including demand repurchases in connection with the exercise of stock
options;

 

(k)                                 the Borrower may make Restricted Payments to
Holdings so long as the Payment Conditions are satisfied on a Pro Forma Basis
immediately after giving effect to such Restricted Payment; and

 

112

--------------------------------------------------------------------------------


 

(l)                                     redemptions, repurchases, retirements or
other acquisitions of Equity Interests of the Borrower or any Parent Entity in
exchange for, or out of the proceeds of the substantially concurrent sale (other
than to the Borrower or a Restricted Subsidiary) of, Equity Interests of the
Borrower or any Parent Entity (to the extent the proceeds of such sale are
contributed to the capital of the Borrower) (in each case, other than any Equity
Interests issued or sold that are not Qualified Capital Stock) (“Refunding
Capital Stock”).

 

SECTION 6.07.           Transactions with Affiliates.

 

(a)                                 Sell or transfer any property or assets to,
or purchase or acquire any property or assets from, or otherwise engage in any
other transaction with, any of its Affiliates, unless such transaction is
(i) otherwise permitted (or required) under this Agreement or (ii) except with
respect to any Investments permitted by Section 6.04, upon terms no less
favorable to the Borrower or such Restricted Subsidiary, as applicable, than
would be obtained in a comparable arm’s-length transaction with a Person that is
not an Affiliate.  Any transaction or series of related transactions involving
the payment of less than $5.0 million per year, and less than $15.0 million in
the aggregate, with any such Affiliate shall be deemed to have satisfied the
standard set forth in clause (ii) above if such transaction is approved by a
majority of the Disinterested Directors of the board of managers (or equivalent
governing body) of any Parent Entity, the Borrower or such Restricted
Subsidiary.

 

(b)                                 The foregoing paragraph (a) shall not
prohibit,

 

(i)                                     any issuance of securities, or other
payments, awards or grants in cash, securities or otherwise pursuant to, or the
funding of, employment arrangements, stock options and stock ownership plans
approved by the board of directors (or equivalent governing body) of any Parent
Entity,

 

(ii)                                  loans or advances to directors, officers,
employees, members of management or consultants of Holdings, the Borrower or any
of its Subsidiaries permitted or not prohibited by Section 6.04,

 

(iii)                               transactions among Holdings, the Borrower
and its Subsidiaries, in each case otherwise permitted or not prohibited by the
Loan Documents,

 

(iv)                              the payment of fees and indemnities to
directors, officers, employees, members of management or consultants of any
Parent Entity, the Borrower and the Restricted Subsidiaries in the ordinary
course of business,

 

(v)                                 permitted agreements in existence on the
Closing Date and set forth on Schedule 6.07 or any amendment thereto to the
extent such amendment is not adverse to the Lenders in any material respect,

 

(vi)                              (A) any employment or severance agreements or
arrangements entered into by the Borrower or any of the Restricted Subsidiaries
in the ordinary course of business, (B) any subscription agreement or similar
agreement pertaining to the repurchase of Equity Interests pursuant to put/call
rights or similar rights with employees, officers, directors, members of
management or consultants, and (C) any employee

 

113

--------------------------------------------------------------------------------


 

compensation, benefit plan or arrangement, any health, disability or similar
insurance plan which covers employees, and any reasonable employment contract or
arrangement and transactions pursuant thereto,

 

(vii)                           Restricted Payments permitted under
Section 6.06,

 

(viii)                        any purchase by Holdings of or contributions to,
the equity capital of the Borrower,

 

(ix)                              transactions among the Borrower and the
Restricted Subsidiaries for the purchase or sale of goods, products, parts and
services entered into in the ordinary course of business,

 

(x)                                 any transaction in respect of which the
Borrower delivers to the Administrative Agent (for delivery to the Lenders) a
letter addressed to the board of directors (or equivalent governing body) of the
Borrower from an accounting, appraisal or investment banking firm, in each case
of nationally recognized standing, which letter states that such transaction is
on terms that are no less favorable to the Borrower or such Subsidiary, as
applicable, than would be obtained in a comparable arm’s-length transaction with
a Person that is not an Affiliate,

 

(xi)                              the Transactions, including the payment of all
fees, expenses, bonuses and awards (including Transaction Costs) related to the
Transactions,

 

(xii)                           Guarantees permitted by Section 6.01,

 

(xiii)                        the issuance and sale of Qualified Capital Stock,

 

(xiv)                       transactions with customers, clients, suppliers or
Joint Ventures for the purchase or sale of goods and services entered into in
the ordinary course of business, and

 

(xv)                          the indemnification of directors, officers,
employees, members of management or consultants of any Parent Entity, the
Borrower and its Subsidiaries in accordance with customary practice.

 

SECTION 6.08.           Business of Holdings, the Borrower and the
Subsidiaries.  Notwithstanding any other provisions hereof, engage at any time
in any business or business activity other than:

 

(a)                                 in the case of Holdings, (i) ownership and
acquisition of Equity Interests in Intermediate Holdings or the Borrower, as
applicable, together with activities directly related thereto, (ii) performance
of its obligations under and in connection with the Loan Documents (and
Permitted Refinancing Indebtedness in respect thereof) and the other agreements
contemplated hereby and thereby, (iii) actions incidental to the consummation of
the Transactions (including the payment of Transaction Costs), (iv) the
incurrence of and performance of its obligations related to Indebtedness and
Guarantees incurred by Holdings after the Closing Date and that are related to
the other activities referred to in, or otherwise permitted by, this
Section 6.08(a) including the payment by Holdings, directly or indirectly, of
dividends or

 

114

--------------------------------------------------------------------------------


 

other distributions (by reduction of capital or otherwise), whether in cash,
property, securities or a combination thereof, with respect to any of its Equity
Interests, or directly or indirectly redeeming, purchasing, retiring or
otherwise acquiring for value any of its Equity Interests or setting aside any
amount for any such purpose, (v) actions required by law to maintain its
existence, (vi) the payment of taxes and other customary obligations, (vii) the
issuance of Equity Interests, (viii) any transaction contemplated or referred to
in this Article VI (including guaranteeing Indebtedness or obligations of the
Borrower and its Subsidiaries) and (I) activities incidental to its maintenance
and continuance and to the foregoing activities, or

 

(b)                                 in the case of the Borrower and any
Restricted Subsidiary, any business or business activity conducted by any of
them on the Closing Date and any business or business activities incidental or
related thereto, or any business or activity that is reasonably similar thereto
or a reasonable extension, development or expansion thereof or ancillary
thereto.

 

Notwithstanding anything to the contrary contained in herein, Holdings shall not
sell, dispose of, grant a Lien on or otherwise transfer its Equity Interests in
Intermediate Holdings or the Borrower, as applicable (other than (i) Liens
created by the Security Documents, (ii) subject to the relevant intercreditor
agreement, Liens created by the Term Documents, (iii) Liens arising by operation
of law that would be permitted under Section 6.02 or (iv) the sale, disposition
or other transfer (whether by purchase and sale, merger, consolidation,
liquidation or otherwise) of the Equity Interests of the Borrower to any Parent
Entity that becomes a Loan Party and agrees to be bound by this Section 6.08).

 

SECTION 6.09.           Limitation on Modification of Indebtedness; Modification
of Certificate of Incorporation, By-Laws and Certain Other Agreements; etc.

 

(a)                                 Amend or modify in any manner materially
adverse to the Lenders, or grant any waiver or release under or terminate in any
manner (if such granting or termination shall be materially adverse to the
Lenders), the articles or certificate of incorporation or by-laws or limited
liability company operating agreement of Holdings, the Borrower or any of the
Subsidiary Guarantors; or

 

(b)                                 Make, or agree to make, directly or
indirectly, any payment or other distribution (whether in cash, securities or
other property) of or in respect of principal of or interest on any Subordinated
Indebtedness or unsecured Indebtedness for borrowed money, in each case, with an
aggregate outstanding principal amount in excess of $10.0 million in respect
thereof, or any payment or other distribution (whether in cash, securities or
other property), including any sinking fund or similar deposit, on account of
the purchase, redemption, retirement, acquisition, cancellation or termination
of such Subordinated Indebtedness or unsecured Indebtedness for borrowed money
(except for (i) Refinancings otherwise permitted by Section 6.01, (ii) payments
of regularly scheduled interest, fees, expenses and indemnification obligations
and, to the extent this Agreement is then in effect, principal on the scheduled
maturity date thereof, (iii) any AHYDO “catch up” payments and (iv) the
conversion of any Subordinated Indebtedness or unsecured Indebtedness for
borrowed money to Equity Interests of Holdings or any Parent Entity (each such
payment or distribution, a “Restricted Debt Payment”)); provided, however, that
any such Subordinated Indebtedness or unsecured Indebtedness for borrowed money
may be repurchased, redeemed, retired, acquired, cancelled or

 

115

--------------------------------------------------------------------------------


 

terminated so long as (x) immediately prior to and after giving effect to such
repurchase, no Event of Default shall have occurred or be continuing and (y) the
Payment Conditions are satisfied on a Pro Forma Basis immediately after giving
effect to such Restricted Debt Payment.

 

(c)                                  Permit the Borrower or any Restricted
Subsidiary to enter into any agreement or instrument that by its terms restricts
(i) the payment of dividends or distributions or the making of cash advances to
(or the repayment of cash advances from) the Borrower or any Restricted
Subsidiary or (ii) the granting of Liens on Collateral pursuant to the Security
Documents, in each case other than those arising under any Loan Document,
except, in each case, restrictions existing by reason of:

 

(i)                                     restrictions imposed by applicable law;

 

(ii)                                  contractual encumbrances or restrictions
in effect on the Closing Date or contained in any agreements related to any
Permitted Refinancing Indebtedness incurred to Refinance such Indebtedness, or
any such encumbrances or restrictions in any agreements relating to any Term
Facility Debt issued after the Closing Date or Permitted Refinancing
Indebtedness in respect thereof, in each case so long as the scope of such
encumbrance or restriction is no more expansive in any material respect than any
such encumbrance or restriction in effect on the Closing Date (or the date of
issuance as the case may be), or any agreement (regardless of whether such
agreement is in effect on the Closing Date) providing for the subordination of
Subordinated Intercompany Debt;

 

(iii)                               any restriction on a Subsidiary imposed
pursuant to an agreement entered into for the Disposition of all or
substantially all the Equity Interests or assets of such Subsidiary pending the
closing of such sale or disposition;

 

(iv)                              customary provisions in Joint Venture
agreements and other similar agreements applicable to Joint Ventures entered
into in the ordinary course of business;

 

(v)                                 any restrictions imposed by any agreement
relating to secured Indebtedness permitted by this Agreement to the extent that
such restrictions apply only to the property or assets securing such
Indebtedness;

 

(vi)                              customary provisions contained in leases,
subleases, licenses or sublicenses of intellectual property and other similar
agreements entered into in the ordinary course of business;

 

(vii)                           customary provisions restricting subletting or
assignment of any lease governing a leasehold interest;

 

(viii)                        customary provisions restricting assignment of any
agreement entered into in the ordinary course of business;

 

(ix)                              customary restrictions and conditions
contained in any agreement relating to any Disposition permitted under
Section 6.05 pending the consummation of such Disposition;

 

116

--------------------------------------------------------------------------------


 

(x)                                 customary restrictions and conditions
contained in the document relating to any Lien, so long as (A) such Lien is
permitted under Section 6.02 and such restrictions or conditions relate only to
the specific asset subject to such Lien and the proceeds and products thereof,
and (B) such restrictions and conditions are not created for the purpose of
avoiding the restrictions imposed by this Section 6.09;

 

(xi)                              customary net worth provisions contained in
real property leases entered into by Subsidiaries of the Borrower, so long as
the Borrower has determined in good faith that such net worth provisions could
not reasonably be expected to impair the ability of the Borrower and its
Subsidiaries to meet their ongoing obligations;

 

(xii)                           any agreement in effect at the time such Person
becomes a Restricted Subsidiary, so long as such agreement was not entered into
in contemplation of such Person becoming a Restricted Subsidiary; or

 

(xiii)                        restrictions contained in any documents
documenting Indebtedness of any Subsidiary that is not a Subsidiary Guarantor
permitted hereunder.

 

SECTION 6.10.           Financial Covenant.  The Borrower and its Restricted
Subsidiaries shall, on any date when Availability on such date is less than the
greater of (i) 10% of the Line Cap, and (ii) $12,500,000 (the “FCCR Test
Amount”), maintain a Consolidated Fixed Charge Coverage Ratio of at least 1.0 to
1.0, tested for the four fiscal quarter period ending on the last day of the
most recently ended fiscal quarter for which the Borrower is required to deliver
financial statements to the Administrative Agent in accordance with Section 5.04
of this Agreement, and at the end of each succeeding fiscal quarter thereafter
until the date on which Availability on such date has exceeded the FCCR Test
Amount for 30 consecutive days.

 

SECTION 6.11.           Use of Proceeds.  The Borrower will not request any
Borrowing or Letter of Credit, and the Borrower shall not use, and shall procure
that Holdings, its Subsidiaries and its or their respective directors, officers,
employees and agents shall not use, the proceeds of any Borrowing or Letter of
Credit (a) in furtherance of an offer, payment, promise to pay, or authorization
of the payment or giving of money, or anything else of value, to any Person in
violation of any Anti-Corruption Laws, (b) for the purpose of funding, financing
or facilitating any activities, business or transaction of or with any
Sanctioned Person, or in any Sanctioned Country, or (c)  in any manner that
would result in the violation of any Sanctions applicable to any party hereto.

 

ARTICLE VII



Events of Default

 

SECTION 7.01.           Events of Default.  In case of the happening of any of
the following events (each, an “Event of Default”):

 

(a)                                 any representation or warranty made or
deemed made by any Loan Party in any Loan Document, or in any certificate or
other instrument required to be given by any Loan Party in writing furnished in
connection with or pursuant to any Loan Document, shall prove to

 

117

--------------------------------------------------------------------------------


 

have been false or misleading in any material respect when so made, deemed made
pursuant to the terms of the Loan Documents or so furnished by such Loan Party;

 

(b)                                 default shall be made in the payment of any
principal of any Loan when and as the same shall become due and payable, whether
at the due date thereof or at a date fixed for prepayment thereof or by
acceleration thereof or otherwise;

 

(c)                                  default shall be made in the payment of any
interest on any Loan or in the payment of any Fee or any other amount (other
than an amount referred to in paragraph (b) above) due under any Loan Document,
when and as the same shall become due and payable, and such default shall
continue unremedied for a period of five (5) Business Days;

 

(d)                                 default shall be made in the due observance
or performance by Holdings, the Borrower or any of the Restricted Subsidiaries
of any covenant, condition or agreement contained in Sections 5.05(a), 5.07,
5.11, 5.12(c) or in Article VI;

 

(e)                                  default shall be made in the (i) failure to
deliver a Borrowing Base Certificate required to be delivered pursuant to
Section 5.12(a) within two (2) Business Days of the date such Borrowing Base
Certificate is required to be delivered or (ii) due observance or performance by
Holdings, the Borrower or any of the Restricted Subsidiaries of any covenant,
condition or agreement contained in any Loan Document (other than those
specified in paragraphs (b), (c) and (d) above) and in the case of this
subclause (ii) such default shall continue unremedied for a period of thirty
(30) days after written notice thereof from the Administrative Agent or the
Required Lenders to the Borrower;

 

(f)                                   (i) any event or condition occurs that
(A) results in any Indebtedness in excess of $15.0 million becoming due prior to
its scheduled maturity or (B) enables or permits (with all applicable grace
periods having expired) the holder or holders any Indebtedness in excess of
$15.0 million or any trustee or agent on its or their behalf to cause any such
Indebtedness in excess of $15.0 million to become due, or to require the
prepayment, repurchase, redemption or defeasance thereof, prior to its scheduled
maturity or (ii) Holdings, the Borrower, or any of the Restricted Subsidiaries
shall fail to pay the principal of any Indebtedness in excess of $15.0 million
at the stated final maturity thereof; provided that this paragraph (f) shall not
apply to secured Indebtedness that becomes due as a result of the voluntary sale
or transfer of the property or assets securing such Indebtedness if such sale or
transfer is permitted hereunder; provided further that any such failure is
unremedied and not waived by the holders of such Indebtedness prior to the
acceleration of the Loans pursuant to this Section 7.01;

 

(g)                                  there shall have occurred a Change in
Control;

 

(h)                                 an involuntary proceeding shall be commenced
or an involuntary petition shall be filed in a court of competent jurisdiction
seeking (i) relief in respect of Holdings, the Borrower or any such Restricted
Subsidiary (other than any Immaterial Subsidiary), or of a substantial part of
the property or assets of Holdings, the Borrower or any material Restricted
Subsidiary, under the Bankruptcy Code, or any other federal, state or foreign
bankruptcy, insolvency, receivership or similar law, (ii) the appointment of a
receiver, trustee, custodian, sequestrator, conservator or similar official for
Holdings, the Borrower or any such Restricted

 

118

--------------------------------------------------------------------------------


 

Subsidiary or for a substantial part of the property or assets of Holdings, the
Borrower or any such Restricted Subsidiary or (iii) the winding-up or
liquidation of Holdings, the Borrower or any such Restricted Subsidiary (except,
in the case of any such Restricted Subsidiary, in a transaction permitted by
Section 6.05); and such proceeding or petition shall continue undismissed for
sixty (60) days or an order or decree approving or ordering any of the foregoing
shall be entered;

 

(i)                                     Holdings, the Borrower or any Restricted
Subsidiary (other than any Immaterial Subsidiary), shall (i) voluntarily
commence any proceeding or file any petition seeking relief under the Bankruptcy
Code, or any other federal, state or foreign bankruptcy, insolvency,
receivership or similar law, (ii) consent to the institution of, or fail to
contest in a timely and appropriate manner, any proceeding or the filing of any
petition described in paragraph (h) above, (iii) apply for or consent to the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for Holdings, the Borrower or any such Restricted Subsidiary or
for a substantial part of the property or assets of Holdings, the Borrower or
any such Restricted Subsidiary, (iv) file an answer admitting the material
allegations of a petition filed against it in any such proceeding, (v) make a
general assignment for the benefit of creditors or (vi) become unable or admit
in writing its inability or fail generally to pay its debts as they become due;

 

(j)                                    the failure by Holdings, the Borrower or
any Restricted Subsidiary to pay one (1) or more final judgments aggregating in
excess of $15.0 million (to the extent not covered by third-party insurance as
to which the insurer has been notified of such judgment and does not deny
coverage), which judgments are not discharged or effectively waived or stayed
for a period of sixty (60) consecutive days, or any action shall be legally
taken by a judgment creditor to levy upon assets or properties of Holdings, the
Borrower or any Restricted Subsidiary to enforce any such judgment;

 

(k)                                 (i) an ERISA Event and/or a Foreign Plan
Event shall have occurred, (ii) a trustee shall be appointed by a United States
district court to administer any Plan(s) or (iii) any Loan Party or any ERISA
Affiliate shall have been notified by the sponsor of a Multiemployer Plan that
it has incurred or will be assessed Withdrawal Liability to such Multiemployer
Plan and such Person does not have reasonable grounds for contesting such
Withdrawal Liability or is not contesting such Withdrawal Liability in a timely
and appropriate manner; and in each case in clauses (i) through (iii) above,
such event or condition, together with all other such events or conditions, if
any, could reasonably be expected to have a Material Adverse Effect;

 

(l)                                     (i) any Loan Document shall for any
reason cease to be, or shall be asserted in writing by Holdings, the Borrower or
any Restricted Subsidiary not to be, a legal, valid and binding obligation of
any party thereto, (ii) any security interest purported to be created by any
Security Document and to extend to assets that are not immaterial to Holdings,
the Borrower and the Restricted Subsidiaries on a consolidated basis shall cease
to be, or shall be asserted in writing by Holdings, the Borrower or any other
Loan Party not to be (other than in a notice to the Administrative Agent to take
requisite actions to perfect such Lien), a valid and perfected security interest
(perfected as and having the priority required by the Agreement or the relevant
Security Document and subject to such limitations and restrictions as are set
forth herein and therein) in the securities, assets or properties covered
thereby, except to the extent (x) any

 

119

--------------------------------------------------------------------------------


 

such loss of perfection or priority results from the failure of the
Administrative Agent to maintain possession of certificates actually delivered
to it representing securities pledged under the Collateral Agreement, (y) such
loss is covered by a lender’s title insurance policy as to which the insurer has
been notified of such loss and does not deny coverage and the Administrative
Agent shall be reasonably satisfied with the credit of such insurer or (z) such
loss of perfected security interest may be remedied by the filing of appropriate
documentation without the loss of priority or (iii) the Guarantees pursuant to
the Security Documents by Holdings, the Borrower or the Subsidiary Guarantors of
any of the Obligations shall cease to be in full force and effect (other than in
accordance with the terms thereof), or shall be asserted in writing by Holdings
or the Borrower or any Subsidiary Guarantor not to be in effect or not to be
legal, valid and binding obligations; or

 

(m)                             except as otherwise expressly permitted
hereunder, any Loan Party shall suspend the operation of its business in the
ordinary course, liquidate all or a material portion of its assets or store
locations, or employ an agent or other third party to conduct a program of
closings, liquidations or “Going-Out-Of-Business” sales of any material portion
of its business.

 

then, and in every such event (other than an event with respect to the Borrower
described in paragraph (h) or (i)(i), (ii), (iii) or (iv) above), and at any
time thereafter during the continuance of such event, the Administrative Agent
may, and at the request of the Required Lenders shall, upon notice to the
Borrower, take any or all of the following actions, at the same or different
times:  (i) terminate, reduce or condition any Revolver Commitment, or make any
adjustment to the Borrowing Base, (ii) declare the Loans then outstanding to be
forthwith due and payable in whole or in part, whereupon the principal of the
Loans so declared to be due and payable, together with accrued interest thereon
and any unpaid accrued Fees and all other liabilities of the Borrower accrued
hereunder and under any other Loan Document, shall become forthwith due and
payable, without presentment, demand, protest or any other notice of any kind,
all of which are hereby expressly waived by the Borrower, anything contained
herein or in any other Loan Document to the contrary notwithstanding,
(iii) require the Loan Parties to Cash Collateralize LC Obligations at 103% of
the Stated Amount thereof, and, if the Loan Parties fail promptly to deposit
such Cash Collateral, the Administrative Agent may (and shall upon the direction
of Required Lenders) advance the required Cash Collateral as Revolver Loans
(whether or not an Overadvance exists or is created thereby, or the conditions
in Section 4.02 are satisfied); and in any event with respect to the Borrower
described in paragraph (h) or (i)(i), (ii), (iii) or (iv) above, the Revolver
Commitments shall automatically terminate, the principal of the Loans then
outstanding, together with accrued interest thereon and any unpaid accrued Fees
and all other liabilities of the Borrower accrued hereunder and under any other
Loan Document, shall automatically become due and payable, anything contained
herein or in any other Loan Document to the contrary notwithstanding.

 

SECTION 7.02.           Allocation.  Notwithstanding anything herein to the
contrary, upon the occurrence and during the continuance of an Event of Default,
monies to be applied to the Secured Obligations, whether arising from payments
by the Loan Parties, realization on Collateral, setoff or otherwise, shall be
allocated as follows:

 

120

--------------------------------------------------------------------------------


 

(a)                                 first, to payment of that portion of the
Obligations (excluding the Other Liabilities) constituting fees, indemnities,
expenses (including extraordinary expenses) and other amounts, owing to the
Administrative Agent or the Issuing Bank, in its capacity as such;

 

(b)                                 second, to payment of that portion of the
Obligations (excluding the Other Liabilities) constituting indemnities,
expenses, and other amounts (other than principal, interest and fees) payable to
the Lenders, ratably among them in proportion to the amounts described in this
clause second payable to them;

 

(c)                                  third, to the extent not previously
reimbursed by the Borrower, to payment to the Lenders of that portion of the
Obligations constituting principal and accrued and unpaid interest on any
Permitted Overadvances, ratably among the Lenders in proportion to the amounts
described in this clause third payable to them;

 

(d)                                 fourth, to the extent that Swingline Loans
have not been refinanced by a Committed Loan, payment to the Swingline Lender of
that portion of the Obligations constituting accrued and unpaid interest on the
Swingline Loans;

 

(e)                                  fifth, to payment of that portion of the
Obligations constituting accrued and unpaid interest on the Loans, LC
Obligations and other Obligations, and fees (including Letter of Credit Fees),
ratably among the Lenders and the Issuing Bank in proportion to the respective
amounts described in this clause fifth payable to them;

 

(f)                                   sixth, to the extent that Swingline Loans
have not been refinanced by a Committed Loan, to payment to the Swingline Lender
of that portion of the Obligations constituting unpaid principal of the
Swingline Loans;

 

(g)                                  seventh, to payment of that portion of the
Obligations constituting unpaid principal of the Loans and LC Obligations,
ratably among the Lenders and the Issuing Bank in proportion to the respective
amounts described in this clause seventh held by them;

 

(h)                                 eighth, to the Administrative Agent for the
account of the Issuing Bank, to Cash Collateralize LC Obligations at 103% of the
Stated Amount thereof;

 

(i)                                     ninth, to payment of that portion of the
Obligations arising from Cash Management Services to the extent secured under
the Security Documents, ratably among the Secured Parties in proportion to the
respective amounts described in this clause ninth held by them;

 

(j)                                    tenth, to payment of all other
Obligations arising from Bank Products to the extent secured under the Security
Documents, ratably among the Secured Parties in proportion to the respective
amounts described in this clause tenth held by them; and

 

(k)                                 last, the balance, if any, after all of the
Obligations have been paid in full, to the Loan Parties or as otherwise required
by Law.

 

Amounts shall be applied to each category of Secured Obligations set forth above
until Full Payment thereof and then to the next category.  If amounts are
insufficient to satisfy a

 

121

--------------------------------------------------------------------------------


 

category, they shall be applied on a pro rata basis among the Secured
Obligations in the category.  Amounts distributed with respect to any Secured
Bank Product Obligations shall be the lesser of the maximum Secured Bank Product
Obligations last reported to the Administrative Agent or the actual Secured Bank
Product Obligations as calculated by the methodology reported to the
Administrative Agent for determining the amount due.  The Administrative Agent
shall have no obligation to calculate the amount to be distributed with respect
to any Secured Bank Product Obligations, and may request a reasonably detailed
calculation of such amount from the applicable Secured Party.  If a Secured
Party fails to deliver such calculation within five days following request by
the Administrative Agent, the Administrative Agent may assume the amount to be
distributed is zero.  The allocations set forth in this Section 7.02 are solely
to determine the rights and priorities of the Administrative Agent and the
Secured Parties as among themselves, and may, except as set forth in the next
sentence, be changed by agreement among them without the consent of any Loan
Party.  It is understood and agreed that (i) no Secured Bank Product Obligations
(other than Noticed Hedges) shall be paid pursuant to this Section ahead of any
other Obligations and (ii) no Cash Collateralization of LC Obligations shall be
paid prior to any fees, interest or amounts due in respect of Swingline Loans,
or to the Issuing Bank or the Administrative Agent, in each case, unless
consented to by the Borrower.  If any monies remain after distribution to all of
the categories above, such monies shall be returned to the Borrower.

 

ARTICLE VIII



The Agents

 

SECTION 8.01.           Appointment, Authority and Duties of the Administrative
Agent.

 

(a)                                 Appointment and Authority.  Each Secured
Party hereby irrevocably appoints and designates J.P. Morgan as the
Administrative Agent under all Loan Documents and J.P. Morgan hereby accepts
such appointments.  The Administrative Agent may, and each Secured Party
authorizes the Administrative Agent to, enter into all Loan Documents to which
the Administrative Agent is intended to be a party and accept all Security
Documents, for the benefit of Secured Parties.  Each Secured Party agrees that
any action taken by the Administrative Agent or Required Lenders in accordance
with the provisions of the Loan Documents, and the exercise by the
Administrative Agent or Required Lenders of any rights or remedies set forth
therein, together with all other powers reasonably incidental thereto, shall be
authorized by and binding upon all Secured Parties.  Without limiting the
generality of the foregoing, the Administrative Agent shall have the sole and
exclusive authority to (a) act as the disbursing and collecting agent for the
Lenders with respect to all payments and collections arising in connection with
the Loan Documents; (b) execute and deliver as the Administrative Agent each
Loan Document, including any intercreditor or subordination agreement, and
accept delivery of each Loan Document from any Loan Party or other Person;
(c) act as collateral agent for Secured Parties for purposes of perfecting and
administering Liens under the Loan Documents, and for all other purposes stated
therein; (d) manage, supervise or otherwise deal with Collateral; and (e) take
any Enforcement Action or otherwise exercise any rights or remedies with respect
to any Collateral under the Loan Documents, Applicable Law or otherwise.  No
Secured Party shall have any right individually to take any Enforcement Action
or

 

122

--------------------------------------------------------------------------------


 

otherwise exercise any rights or remedies with respect to any Collateral under
the Loan Documents, Applicable Law or otherwise.  The duties of the
Administrative Agent shall be ministerial and administrative in nature, and the
Administrative Agent shall not have a fiduciary relationship with any Secured
Party, Participant or other Person, by reason of any Loan Document or any
transaction relating thereto.  The Administrative Agent alone shall be
authorized to determine whether any Accounts, Credit Card Receivables or
Inventory constitute Eligible Credit Card Receivables, Eligible Inventory or
Eligible In-Transit Inventory, whether to impose or release any Availability
Reserve, or whether any conditions to funding or to issuance of a Letter of
Credit have been satisfied, which determinations and judgments, if exercised in
good faith, shall exonerate the Administrative Agent from liability to any
Lender or other Person for any error in judgment.

 

(b)                                 Duties.  The Administrative Agent shall not
have any duties except those expressly set forth in the Loan Documents.  The
conferral upon the Administrative Agent of any right shall not imply a duty to
exercise such right, unless instructed to do so by Required Lenders in
accordance with this Agreement.

 

(c)                                  Agent Professionals.  The Administrative
Agent may perform its duties through agents and employees.  The Administrative
Agent may consult with and employ Agent Professionals, and shall be entitled to
act upon, and shall be fully protected in any action taken in good faith
reliance upon, any advice given by an Agent Professional.

 

(d)                                 Instructions of Required Lenders.  The
rights and remedies conferred upon the Administrative Agent under the Loan
Documents may be exercised without the necessity of joinder of any other party,
unless required by Applicable Law.  The Administrative Agent may request
instructions from Required Lenders or other Secured Parties with respect to any
act (including the failure to act) in connection with any Loan Documents, and
may seek assurances to its satisfaction from Secured Parties of their
indemnification obligations against all Claims that could be incurred by the
Administrative Agent in connection with any act.  The Administrative Agent shall
be entitled to refrain from any act until it has received such instructions or
assurances, and the Administrative Agent shall not incur liability to any Lender
by reason of so refraining.  Instructions of Required Lenders shall be binding
upon all Secured Parties, and no Secured Party shall have any right of action
whatsoever against the Administrative Agent as a result of the Administrative
Agent acting or refraining from acting in accordance with the instructions of
Required Lenders.  Notwithstanding the foregoing, instructions by and consent of
specific Lenders or Secured Parties shall be required to the extent provided in
Section 9.08(b).  In no event shall the Administrative Agent be required to take
any action that, in its opinion, is contrary to Applicable Law or any Loan
Documents or could subject any Agent Indemnitee to personal liability.

 

SECTION 8.02.           Agreements Regarding Collateral and Field Examination
Reports.

 

(a)                                 Possession of Collateral.  The
Administrative Agent and Secured Parties appoint each Lender as agent (for the
benefit of Secured Parties) for the purpose of perfecting Liens in any
Collateral held or controlled by such Lender, to the extent such Liens are
perfected by possession or control.  If any Lender obtains possession or control
of any Collateral, it shall

 

123

--------------------------------------------------------------------------------


 

notify the Administrative Agent thereof and, promptly upon the Administrative
Agent’s request, deliver such Collateral to the Administrative Agent or
otherwise deal with it in accordance with the Administrative Agent’s
instructions.

 

(b)                                 Reports.  The Administrative Agent shall
promptly forward to each Lender, when complete, copies of any field audit,
examination or appraisal report prepared by or for the Administrative Agent with
respect to any Loan Party or Collateral (“Report”).  Each Lender agrees (i) that
neither J.P. Morgan nor the Administrative Agent makes any representation or
warranty as to the accuracy or completeness of any Report, and shall not be
liable for any information contained in or omitted from any Report; (ii) that
the Reports are not intended to be comprehensive audits or examinations, and
that the Administrative Agent or any other Person performing any audit or
examination will inspect only specific information regarding the Collateral and
will rely significantly upon the Borrower’s books and records as well as upon
representations of the Borrower’s officers and employees; and (iii) to keep all
Reports confidential in accordance with Section 9.16 and not to distribute or
use any Report in any manner other than administration of the Revolver Loans and
other Obligations.  Each Lender shall indemnify and hold harmless the
Administrative Agent and any other Person preparing a Report from any action
such Lender may take as a result of or any conclusion it may draw from any
Report, as well as from any Claims arising as a direct or indirect result of the
Administrative Agent furnishing a Report to such Lender.

 

SECTION 8.03.           Reliance By the Administrative Agent.  The
Administrative Agent shall be entitled to rely, and shall not incur any
liability in relying, upon any certification, notice or other communication
(including those by telephone, telex, telegram, telecopy or e-mail) believed by
it to be genuine and correct and to have been signed, sent or made by the proper
Person, and upon the advice and statements of Agent Professionals.  The
Administrative Agent shall have a reasonable and practicable amount of time to
act upon any instruction, notice or other communication under any Loan Document,
and shall not be liable for any such delay in acting.

 

SECTION 8.04.           Action Upon Default.  The Administrative Agent shall not
be deemed to have knowledge of any Default or Event of Default, or of any
failure to satisfy any conditions in Article IV, unless it has received written
notice from the Borrower or Required Lenders specifying the occurrence and
nature thereof.  If any Lender acquires knowledge of a Default, Event of Default
or failure of such conditions, it shall promptly notify the Administrative Agent
and the other Lenders thereof in writing.  Each Secured Party agrees that,
except with the written consent of the Required Lenders, it will not take any
Enforcement Action, accelerate Obligations, or exercise any right that it might
otherwise have under Applicable Law to credit bid at foreclosure sales, UCC
sales or other similar dispositions of Collateral or to assert any rights
relating to any Collateral.

 

SECTION 8.05.           Payments Received by Defaulting Lender.  If a Defaulting
Lender obtains a payment or reduction of any Obligation, it shall immediately
turn over the amount thereof to the Administrative Agent for application under
Section 2.21 and it shall provide a written statement to the Administrative
Agent describing the Obligation affected by such payment or reduction.  No
Lender shall set off against any Dominion Account without the prior consent of
the Administrative Agent.

 

124

--------------------------------------------------------------------------------


 

SECTION 8.06.           Limitation on Responsibilities of the Agents.  The
Administrative Agent shall not be liable to any Secured Party for any action
taken or omitted to be taken under the Loan Documents, except for losses to the
extent caused by the Administrative Agent’s gross negligence or willful
misconduct.  The Agents do not assume any responsibility for any failure or
delay in performance or any breach by any Loan Party, Lender or other Secured
Party of any obligations under the Loan Documents.  The Agents do not make any
express or implied representation, warranty or guarantee to Secured Parties with
respect to any Secured Obligations, Collateral, Loan Documents or Loan Party. 
No Agent Indemnitee shall be responsible to Secured Parties for any recitals,
statements, information, representations or warranties contained in any Loan
Documents; the execution, validity, genuineness, effectiveness or enforceability
of any Loan Documents; the genuineness, enforceability, collectability, value,
sufficiency, location or existence of any Collateral, or the validity, extent,
perfection or priority of any Lien therein; the validity, enforceability or
collectability of any Secured Obligations; or the assets, liabilities, financial
condition, results of operations, business, creditworthiness or legal status of
any Loan Party or Account Debtor.  No Agent Indemnitee shall have any obligation
to any Secured Party to ascertain or inquire into the existence of any Default
or Event of Default, the observance by any Loan Party of any terms of the Loan
Documents, or the satisfaction of any conditions precedent contained in any Loan
Documents.

 

SECTION 8.07.           Successor Administrative Agent and Co-Agents.

 

(a)                                 Resignation; Successor Administrative
Agent.  Subject to the appointment and acceptance of a successor Administrative
Agent as provided below, the Administrative Agent may resign at any time by
giving at least 30 days written notice thereof to Lenders and the Borrower. 
Upon receipt of such notice, Required Lenders shall have the right, in
consultation with (and with the consent of) the Borrower, to appoint a successor
Administrative Agent which shall be (i) a Lender or an Affiliate of a Lender; or
(ii) a commercial bank that is organized under the laws of the United States or
any state or district thereof, has a combined capital surplus of at least
$1,000,000,000 and (provided no Event of Default exists under Sections 7.01(b),
7.01(h) and 7.01(i) (with respect to the Borrower only)) is subject to the
approval of the Borrower.  If no successor agent is appointed prior to the date
that is 30 days from the effective date of the resignation of the Administrative
Agent, then the Administrative Agent may appoint a successor agent from among
the Lenders or, if no Lender accepts such role, the Administrative Agent may
appoint Required Lenders as successor Administrative Agent.  Upon acceptance by
a successor Administrative Agent of an appointment to serve as the
Administrative Agent hereunder, or upon appointment of Required Lenders as
successor Administrative Agent, such successor Administrative Agent shall
thereupon succeed to and become vested with all the powers and duties of the
retiring Administrative Agent without further act, and the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder but shall continue to have the benefits of the indemnification set
forth in Section 8.15.  Notwithstanding any Administrative Agent’s resignation,
the provisions of this Section 8.07 shall continue in effect for its benefit
with respect to any actions taken or omitted to be taken by it while the
Administrative Agent.  Any successor to J.P. Morgan by merger or acquisition of
stock or this loan shall continue to be the Administrative Agent hereunder
without further act on the part of the parties hereto, unless such successor
resigns as provided above.

 

125

--------------------------------------------------------------------------------


 

(b)                                 Separate Collateral Administrative Agent. 
It is the intent of the parties that there shall be no violation of any
Applicable Law denying or restricting the right of financial institutions to
transact business in any jurisdiction.  If the Administrative Agent believes
that it may be limited in the exercise of any rights or remedies under the Loan
Documents due to any Applicable Law, the Administrative Agent may appoint,
subject to the approval of the Borrower (such approval not to be unreasonably
withheld or delayed), an additional Person who is not so limited, as a separate
collateral agent or co-collateral agent.  If the Administrative Agent so
appoints a collateral agent or co-collateral agent, each right and remedy
intended to be available to the Administrative Agent under the Loan Documents
shall also be vested in such separate agent.  The parties acknowledge that any
Term Agent may be acting as collateral agent for the Administrative Agent and
the Lenders with respect to Real Estate, equipment and other Term Priority
Collateral and, to such extent, the Administrative Agent hereby appoints the
Term Agent to act in such capacity.  Secured Parties shall execute and deliver
such documents as the Administrative Agent deems appropriate to vest any rights
or remedies in such agent.  If any collateral agent or co-collateral agent shall
die or dissolve, become incapable of acting, resign or be removed, then all the
rights and remedies of such agent, to the extent permitted by Applicable Law,
shall vest in and be exercised by the Administrative Agent until appointment of
a new agent.

 

SECTION 8.08.           Due Diligence and Non-Reliance.  Each Lender
acknowledges and agrees that it has, independently and without reliance upon the
Agents or any other Lenders, and based upon such documents, information and
analyses as it has deemed appropriate, made its own credit analysis of each Loan
Party and its own decision to enter into this Agreement and to fund Revolver
Loans and participate in LC Obligations hereunder.  Each Secured Party has made
such inquiries as it feels necessary concerning the Loan Documents, Collateral
and Loan Parties.  Each Secured Party acknowledges and agrees that the other
Secured Parties have made no representations or warranties concerning any Loan
Party, any Collateral or the legality, validity, sufficiency or enforceability
of any Loan Documents or Secured Obligations.  Each Secured Party will,
independently and without reliance upon any other Secured Party, and based upon
such financial statements, documents and information as it deems appropriate at
the time, continue to make and rely upon its own credit decisions in making
Revolver Loans and participating in LC Obligations, and in taking or refraining
from any action under any Loan Documents.  Except for notices, reports and other
information expressly required to be furnished to or expressly requested by a
Lender, the Administrative Agent shall have no duty or responsibility to provide
any Secured Party with any notices, reports or certificates furnished to the
Administrative Agent by any Loan Party or any credit or other information
concerning the affairs, financial condition, business or properties of any Loan
Party (or any of its Affiliates) which may come into possession of the Agents
and their respective Affiliates.

 

SECTION 8.09.           Remittance of Payments and Collections.

 

(a)                                 Remittances Generally.  All payments by any
Lender to the Administrative Agent shall be made by the time and on the day set
forth in this Agreement, in immediately available funds.  If no time for payment
is specified, payment shall be made by Lender not later than 2:00 p.m. (Local
Time) on such day.  Payment by the Administrative Agent to any Secured Party
shall be made by wire transfer, in the type of funds received by the

 

126

--------------------------------------------------------------------------------


 

Administrative Agent.  Any such payment shall be subject to the Administrative
Agent’s right of offset for any amounts due from such payee under the Loan
Documents.

 

(b)                                 Failure to Pay.  If any Secured Party fails
to pay any amount when due by it to the Administrative Agent pursuant to the
terms hereof, such amount shall bear interest from the due date until paid at
the rate determined by the Administrative Agent as customary in the banking
industry for interbank compensation.  In no event shall Borrower be entitled to
receive credit for any interest paid by a Secured Party to the Administrative
Agent, nor shall any Defaulting Lender be entitled to interest on any amounts
held by the Administrative Agent pursuant to Section 2.21.

 

(c)                                  Recovery of Payments.  If the
Administrative Agent pays any amount to a Secured Party in the expectation that
a related payment will be received by the Administrative Agent from a Loan Party
and such related payment is not received, then the Administrative Agent may
recover such amount from each Secured Party that received it.  If the
Administrative Agent determines at any time that an amount received under any
Loan Document must be returned to a Loan Party or paid to any other Person
pursuant to Applicable Law or otherwise, then, notwithstanding any other term of
any Loan Document, the Administrative Agent shall not be required to distribute
such amount to any Lender.  If any amounts received and applied by the
Administrative Agent to any Secured Obligations are later required to be
returned by the Administrative Agent pursuant to Applicable Law, each Lender
shall pay to the Administrative Agent, on demand, such Lender’s Pro Rata share
of the amounts required to be returned.

 

SECTION 8.10.           The Administrative Agent in its Individual Capacity.  As
a Lender, J.P. Morgan shall have the same rights and remedies under the other
Loan Documents as any other Lender, and the terms “Lenders,” “Required Lenders”
or any similar term shall include J.P. Morgan in its capacity as a Lender. 
J.P. Morgan and its Affiliates may accept deposits from, lend money to, provide
Bank Products to, act as financial or other advisor to, and generally engage in
any kind of business with, Loan Parties and their Affiliates, as if J.P. Morgan
were not the Administrative Agent hereunder, without any duty to account
therefor to the Lenders.  In their individual capacities, J.P. Morgan and its
Affiliates may receive information regarding Loan Parties, their Affiliates and
their Account Debtors (including information subject to confidentiality
obligations), and each Secured Party agrees that J.P. Morgan and its Affiliates
shall be under no obligation to provide such information to any Secured Party,
if acquired in such individual capacity.

 

SECTION 8.11.           Administrative Agent Titles.  Each Lender, other than
J.P. Morgan, that is designated (on the cover page of this Agreement or
otherwise) by J.P. Morgan as an “Agent” or “Arranger” of any type shall not have
any right, power, responsibility or duty under any Loan Documents other than
those applicable to all Lenders in their capacity as such, and shall in no event
be deemed to have any fiduciary relationship with any other Lender.

 

SECTION 8.12.           Bank Product Providers.  Each Secured Bank Product
Provider, by delivery of a notice to the Administrative Agent of a Bank Product,
agrees to be bound by this Article VIII.  Each Secured Bank Product Provider
shall indemnify and hold harmless the Agent Indemnitees, to the extent not
reimbursed by Loan Parties, against all Claims

 

127

--------------------------------------------------------------------------------


 

that may be incurred by or asserted against any Agent Indemnitee in connection
with such provider’s Secured Bank Product Obligations.

 

SECTION 8.13.           Survival.  This Article VIII shall survive Full Payment
of the Obligations.  Other than Sections 8.01, 8.04 and 8.07, this Article VIII
does not confer any rights or benefits upon Borrower or any other Person.  As
between Borrower and Administrative Agent, any action that Administrative Agent
may take under any Loan Documents or with respect to any Obligations shall be
conclusively presumed to have been authorized and directed by Secured Parties.

 

SECTION 8.14.           Withholding Tax.  To the extent required by any
Applicable Law, the Administrative Agent may withhold from any payment to any
Lender an amount equivalent to any applicable withholding Tax.  Without limiting
or expanding the provisions of Section 2.18, each Lender shall indemnify and
hold harmless the Administrative Agent against, within 10 days after written
demand therefor, any and all Taxes and any and all related losses, claims,
liabilities and expenses (including fees, charges and disbursements of any
counsel Administrative Agent) incurred by or asserted against the Administrative
Agent by the IRS or any other Governmental Authority as a result of the failure
of the Administrative Agent to properly withhold Tax from amounts paid to or for
the account of any Lender for any reason (including, without limitation, because
the appropriate form was not delivered or not properly executed, or because such
Lender failed to notify the Administrative Agent of a change in circumstance
that rendered the exemption from, or reduction of withholding Tax ineffective). 
A certificate as to the amount of such payment or liability delivered to any
Lender by the Administrative Agent shall be conclusive absent manifest error. 
Each Lender hereby authorizes the Administrative Agent to set off and apply any
and all amounts at any time owing to such Lender under this Agreement or any
other Loan Document against any amount due the Administrative Agent under this
Section 8.14.  The agreements in this Section 8.14 shall survive the resignation
and/or replacement of the Administrative Agent, any assignment of rights by, or
the replacement of, a Lender, the termination of the Revolver Commitments and
the repayment, satisfaction or discharge of all other Obligations.  For the
avoidance of doubt, for purposes of this Section 8.14, the term “Lender”
includes any Issuing Bank and any Swingline Lender.

 

SECTION 8.15.           Indemnification.  The Lenders agree to indemnify each
Agent and each Joint Lead Arranger in its capacity as such (to the extent not
reimbursed by Holdings or the Borrower and without limiting the obligation of
Holdings or the Borrower to do so), each in an amount equal to its pro rata
share (based on its Revolver Commitments hereunder (or if such Revolver
Commitments shall have expired or been terminated, in accordance with the
respective principal amounts of its applicable outstanding Loans or
participations in L/C Disbursements, as applicable)) thereof, from and against
any and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind whatsoever that
may at any time (whether before or after the payment of the Loans) be imposed
on, incurred by or asserted against such Agent or Joint Lead Arranger in any way
relating to or arising out of, the Revolver Commitments, this Agreement, any of
the other Loan Documents or any documents contemplated by or referred to herein
or therein or the transactions contemplated hereby or thereby or any action
taken or omitted by such Agent or Joint Lead Arranger under or in connection
with any of the foregoing; provided that no Lender shall be liable for the
payment of any portion of such liabilities, obligations, losses, damages,
penalties,

 

128

--------------------------------------------------------------------------------


 

actions, judgments, suits, costs, expenses or disbursements that are found by a
final and nonappealable decision of a court of competent jurisdiction to have
resulted from such Agent’s or Joint Lead Arranger’s gross negligence or willful
misconduct.  The agreements in this Section shall survive the payment of the
Loans and all other amounts payable hereunder.

 

ARTICLE IX

 

Miscellaneous

 

SECTION 9.01.           Notices.

 

(a)                                 Notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by fax or other
electronic transmission, (including by “.pdf” or “.tif”) pursuant to the terms
of this Agreement, as follows:

 

(i)                                     if to any Loan Party, to Tuesday
Morning, Inc., 6250 LBJ Freeway, Dallas, Texas 75240, Attention: Kelly Munsch,
Telecopier: (972) 392-1558, Electronic Address: kmunsch@tuesdaymorning.com, with
a copy to Tuesday Morning, Inc., 6250 LBJ Freeway, Dallas, Texas 75240,
Attention: Meredith W. Bjorck, Telecopier: (972) 387-2344, Electronic Address:
mbjorck@tuesdaymorning.com, with a copy to Sidley Austin LLP, 2001 Ross Avenue,
Suite 3600, Dallas, Texas 75201, Attention: Kelly M. Dybala, Telecopier:  (214)
981-3400, Electronic Address: kdybala@sidley.com;

 

(ii)                                  if to the Administrative Agent, to
JPMorgan Chase Bank, N.A., 2200 Ross Avenue, 9th Floor, TX1-2921, Dallas, TX
75201, Attention:  Christy L. West, Telecopier:  (214) 965-2594, Electronic
Address:  christy.l.west@chase.com, with a copy to Cahill Gordon & Reindel LLP,
80 Pine St., New York, NY 10005, Attention:  Jennifer B. Ezring, Telecopier: 
(212) 378-2415, Electronic Address:  jezring@cahill.com;

 

(iii)                               if to an Issuing Bank, to it at the address,
fax number or electronic address set forth separately in writing; or

 

(iv)                              if to a Lender, to it at the address, fax
number or electronic address set forth on Schedule 2.01 or in the Assignment and
Acceptance pursuant to which such Lender becomes a party hereto.

 

(b)                                 Notices and other communications to the
Lenders hereunder may be delivered or furnished by electronic communications
pursuant to procedures approved by the Administrative Agent; provided that the
foregoing shall not apply to notices pursuant to Article II unless otherwise
agreed by the Administrative Agent and the applicable Lender.  Each of the
Administrative Agent and the Borrower may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it; provided, further, that approval of such
procedures may be limited to particular notices or communications.

 

(c)                                  All notices and other communications given
to any party hereto in accordance with the provisions of this Agreement shall be
deemed to have been given on the date

 

129

--------------------------------------------------------------------------------


 

of receipt if delivered by hand or overnight courier service, sent by fax or (to
the extent permitted by paragraph (b) above) electronic means or on the date
five (5) Business Days after dispatch by certified or registered mail if mailed,
in each case delivered, sent or mailed (properly addressed) to such party as
provided in this Section 9.01 or in accordance with the latest unrevoked
direction from such party given in accordance with this Section 9.01.

 

(d)                                 Any party hereto may change its address or
fax number for notices and other communications hereunder by notice to the other
parties hereto.

 

SECTION 9.02.           Survival of Agreement.  All representations and
warranties made by the Loan Parties herein and in the other Loan Documents shall
be considered to have been relied upon by the Lenders and each Issuing Bank and
shall survive the making of the Loans, the execution and delivery of the Loan
Documents and the issuance of the Letters of Credit, and shall continue in full
force and effect until the Revolver Termination Date.  Without prejudice to the
survival of any other agreements contained herein, obligations for taxes, costs,
indemnifications, reimbursements, damages and other contingent liabilities
contained herein (including pursuant to Sections 2.15, 2.17 and 9.05) shall
survive the payment in full of the principal and interest hereunder, the
expiration of the Letters of Credit, and the termination of the Revolver
Commitments or this Agreement, limited in the manner set forth herein.

 

SECTION 9.03.           Binding Effect.  This Agreement shall become effective
when it shall have been executed by Holdings, the Borrower and the
Administrative Agent and when the Administrative Agent shall have received
copies hereof which, when taken together, bear the signatures of each of the
other parties hereto, and thereafter shall be binding upon and inure to the
benefit of Holdings, the Borrower, each Issuing Bank, the Administrative Agent
and each Lender and their respective permitted successors and assigns.

 

SECTION 9.04.           Successors and Assigns.

 

(a)                                 The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby (including any Affiliate of any Issuing
Bank that issues any Letter of Credit), except that (i) except as otherwise
permitted by Section 6.05 the Borrower may not assign or otherwise transfer any
of its rights or obligations hereunder without the prior written consent of each
Lender (and any attempted assignment or transfer by the Borrower without such
consent shall be null and void) and (ii) no Lender may assign or otherwise
transfer its rights or obligations hereunder except in accordance with this
Section 9.04.  Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby (including any Affiliate of
any Issuing Bank that issues any Letter of Credit), Participants (to the extent
provided in paragraph (c) of this Section 9.04), and, to the extent expressly
contemplated hereby, the Related Parties of each of the Agents, the Issuing
Banks and the Lenders) any legal or equitable right, remedy or claim under or by
reason of this Agreement.

 

(b)                                 (i)  Subject to the conditions set forth in
clause (ii) below, any Lender may assign to one (1) or more Eligible Assignees
(other than to any natural person) all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Revolver

 

130

--------------------------------------------------------------------------------


 

Commitments and the Revolver Loans at the time owing to it) (provided, however,
that pro rata assignments shall not be required and each assignment shall be of
a uniform, and not varying, percentage of all rights and obligations under and
in respect of any applicable Loan and any related Revolver Commitment) with the
prior written consent (such consent not to be unreasonably withheld or delayed)
of:

 

(A)                               the Borrower, provided that no consent of the
Borrower shall be required (i) if an Event of Default under Section 7.01(b) or
(c), or (with respect to the Borrower only) Section 7.01(h) or (i) has occurred
and is continuing and (ii) if such assignment is to a Lender, an Affiliate of a
Lender or a Related Fund in respect of a Lender;

 

(B)                               the Administrative Agent, provided that no
consent of the Administrative Agent shall be required if such assignment is to a
Lender, an Affiliate of a Lender or a Related Fund in respect of a Lender;

 

(C)                               the Issuing Bank, provided that no consent of
the Issuing Bank shall be required unless such assignment increases the
obligation of the assignee to participate in exposure under one or more Letters
of Credit (whether or not then outstanding); and

 

(D)                               the Swingline Lender.

 

(ii)                                  Assignments shall be subject to the
following additional conditions:

 

(A)                               except in the case of an assignment to a
Lender, an affiliate of a Lender or Related Fund or an assignment of the entire
remaining amount of the assigning Lender’s Revolver Commitments or Revolver
Loans, the amount of the Revolver Commitments or Revolver Loans of the assigning
Lender subject to each such assignment (determined as of the date the Assignment
and Acceptance with respect to such assignment is delivered to the
Administrative Agent) shall not be less than $5.0 million, unless each of the
Borrower and the Administrative Agent otherwise consent, provided that such
amounts shall be aggregated in respect of each Lender and its Affiliates or
Related Funds, if any;

 

(B)                               the parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Acceptance together
with a processing and recordation fee of $3,500; and

 

(C)                               the Eligible Assignee, if it shall not be a
Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire and all applicable tax forms.

 

(iii)                               Subject to acceptance and recording thereof
pursuant to clause (b)(v) below and subject to clause (f) below, from and after
the effective date specified in each Assignment and Acceptance the Eligible
Assignee thereunder shall be a party hereto and, to the extent of the interest
assigned by such Assignment and Acceptance, have the rights and obligations of a
Lender under this Agreement, and the assigning Lender thereunder shall, to the
extent of the interest assigned by such Assignment and Acceptance, be released
from its obligations under this Agreement (and, in the case of an Assignment and
Acceptance covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled

 

131

--------------------------------------------------------------------------------


 

to the benefits of Sections 2.15, 2.16, 2.17 and 9.05 as well as any Fees
accrued for its account and not yet paid).  Any assignment or transfer by a
Lender of rights or obligations under this Agreement that does not comply with
this Section 9.04 shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
paragraph (c) of this Section 9.04.

 

(iv)                              The Administrative Agent, acting for this
purpose as an agent of the Borrower, shall maintain at one of its offices a copy
of each Assignment and Acceptance delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Revolver
Commitments of, and principal amount of the Revolver Loans and the LC
Obligations owing to, each Lender or Issuing Bank, as applicable, pursuant to
the terms hereof from time to time (the “Register”).  The entries in the
Register shall be conclusive absent manifest error, and the Borrower, the
Administrative Agent, the Issuing Bank and the Lenders may treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary.  The Register shall be available for inspection by the Borrower, the
Issuing Bank and any Lender (with respect to any entry related to such Lender’s
Loans), at any reasonable time and from time to time upon reasonable prior
notice.

 

(v)                                 Upon its receipt of a duly completed
Assignment and Acceptance executed by an assigning Lender and an Eligible
Assignee (subject to clause (f)), the Eligible Assignee’s completed
Administrative Questionnaire (unless the Eligible Assignee shall already be a
Lender hereunder) and any applicable tax forms, and any written consent to such
assignment required by clause (i) above, the Administrative Agent shall accept
such Assignment and Acceptance and record the information contained therein in
the Register.  No assignment, whether or not evidenced by a promissory note,
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this clause (v).

 

(c)                                  (i)  Any Lender may, without the consent of
the Borrower, the Swingline Lender, the Issuing Bank or the Administrative
Agent, sell participations to one (1) or more banks or other entities (a
“Participant”) in all or a portion of such Lender’s rights and obligations under
this Agreement (including all or a portion of its Revolver Commitments and the
Revolver Loans owing to it); provided that (A) such Lender’s obligations under
this Agreement shall remain unchanged, (B) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (C) the Borrower, the Administrative Agent, the Issuing Bank and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement.  Any
agreement pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and the
other Loan Documents and to approve any amendment, modification or waiver of any
provision of this Agreement and the other Loan Documents; provided that such
agreement may provide that such Lender will not, without the consent of the
Participant, agree to any amendment, modification or waiver that requires the
consent of each Lender directly affected thereby pursuant to
Section 9.04(a)(i) or clauses (i) through (vi) of the first proviso to
Section 9.08(b).  Subject to paragraph (c)(ii) of this Section 9.04, the
Borrower agrees that each Participant shall be entitled to the benefits of

 

132

--------------------------------------------------------------------------------


 

Sections 2.15, 2.16 and 2.17 (subject to the requirements and limitations with
respect thereto) to the same extent as if it were a Lender and had acquired its
interest by assignment pursuant to paragraph (b) of this Section 9.04.  To the
extent permitted by law, each Participant also shall be entitled to the benefits
of Section 9.06 as though it were a Lender, provided such Participant shall be
subject to Section 2.18(c) as though it were a Lender.  Each Lender that sells a
participation shall, acting solely for this purpose as an agent of the Borrower,
maintain a register on which it enters the name and address of each Participant
and the principal amounts (and stated interest) of each Participant’s interest
in the Revolver Loans or other obligations under the Loan Documents (the
“Participant Register”); provided that no Lender shall have any obligation to
disclose all or any portion of the Participant Register to any Person (including
the identity of any Participant or any information relating to a Participant’s
interest in any Revolver Commitments, Revolver Loans, Letters of Credit or its
other obligations under any Loan Document) except to the extent that such
disclosure is necessary to establish that such Revolver Commitment, Revolver
Loan, Letter of Credit or other obligation is in registered form under
Section 5f.103-1(c) of the United States Treasury Regulations.  The entries in
the Participant Register shall be conclusive absent manifest error, and such
Lender shall treat each Person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary.  For the avoidance of doubt, the
Administrative Agent (in its capacity as Administrative Agent) shall have no
responsibility for maintaining a Participant Register.

 

(ii)                                  A Participant shall not be entitled to
receive any greater payment under Section 2.15, 2.16 or 2.17 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Borrower’s prior written consent expressly
acknowledging such Participant may receive a greater benefit.  A Participant
shall not be entitled to the benefits of Section 2.17 to the extent such
Participant fails to comply with Section 2.17(e) as though it were a Lender.

 

(d)                                 Any Lender may at any time, without the
consent of or notice to the Administrative Agent or the Borrower, pledge or
assign a security interest in all or any portion of its rights under this
Agreement (other than to a natural person) to secure obligations of such Lender,
including any pledge or assignment to secure obligations to a Federal Reserve
Bank, and this Section 9.04 shall not apply to any such pledge or assignment of
a security interest; provided that no such pledge or assignment of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such pledgee (including any Eligible Assignee) for such Lender as
a party hereto.

 

(e)                                  The Borrower, upon receipt of written
notice from the relevant Lender, agrees to issue Notes to any Lender requiring
Notes to facilitate transactions of the type described in paragraph (d) above.

 

(f)                                   If any assignment or participation under
this Section 9.04 is made (or attempted to be made) to the extent the Borrower’s
consent is required under the terms of this Section 9.04, to any other Person
without the Borrower’s consent, then the Borrower may, at its sole expense and
effort, upon notice to such Lender and the Administrative Agent, (A) terminate
the Revolver Commitments of such Lender and repay all obligations of the
Borrower owing to such Lender relating to the Revolver Loans and participations
held by such Lender or participant

 

133

--------------------------------------------------------------------------------


 

as of such termination date (in the case of any participation in any Revolver
Loan, to be applied to such participation), or (B) require such Lender to assign
and delegate, without recourse (in accordance with and subject to the
restrictions contained in this Section 9.04), all its interests, rights and
obligations under this Agreement to an assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that (i) such Lender shall have received payment of an
amount equal to the lesser of par or the amount such Lender paid for such
Revolver Loans and participations in L/C Disbursements and Swingline Loans,
accrued interest thereon, accrued fees and all other amounts payable to it
hereunder, from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Borrower (in the case of all other amounts),
(ii) the Borrower shall be liable to such Lender under Section 2.16 if any
Eurodollar Loan owing to such Lender is repaid or purchased other than on the
last day of the Interest Period relating thereto, and (iii) such assignment
shall otherwise comply with this Section 9.04 (provided that no registration and
processing fee referred to in this Section 9.04 shall be owing in connection
with any assignment pursuant to this paragraph).  Each Lender hereby grants to
the Administrative Agent an irrevocable power of attorney (which power is
coupled with an interest) to execute and deliver, on behalf of such Lender, as
assignor, any Assignment and Acceptance necessary to effectuate any assignment
of such Lender’s interests hereunder to an assignee as contemplated hereby in
the circumstances contemplated by this Section 9.04(f).  Nothing in this
Section 9.04(f) shall be deemed to prejudice any rights or remedies the Borrower
may otherwise have at law or equity.

 

(g)                                  If the Borrower wishes to replace all of
the Revolver Loans or Revolver Commitments with ones having different terms, it
shall have the option, with the consent of the Administrative Agent and subject
to at least three (3) Business Days’ advance notice to the Lenders, instead of
prepaying the Revolver Loans or reducing or terminating the Revolver Commitments
to be replaced to (i) require the Lenders to assign the Revolver Loans or
Revolver Commitments to the Administrative Agent or its designees and (ii) amend
the terms thereof in accordance with Section 9.08.  Pursuant to any such
assignment, all Revolver Loans or Revolver Commitments to be replaced shall be
purchased at par (allocated among the Lenders in the same manner as would be
required if such Revolver Loans were being optionally prepaid or such Revolver
Commitments were being optionally reduced or terminated by the Borrower),
accompanied by payment of any accrued interest and fees thereon and any amounts
owing pursuant to Section 9.05(b).  By receiving such purchase price, the
Lenders shall automatically be deemed to have assigned the Revolver Loans or
Revolver Commitments pursuant to the terms of the form of Assignment and
Acceptance attached hereto as Exhibit A, and accordingly no other action by such
Lenders shall be required in connection therewith.  The provisions of this
paragraph (g) are intended to facilitate the maintenance of the perfection and
priority of existing security interests in the Collateral during any such
replacement.

 

SECTION 9.05.           Expenses; Indemnity.

 

(a)                                 The Borrower agrees to pay within thirty
(30) days of demand thereof (together with backup documentation supporting such
request) (i) all reasonable and documented out-of-pocket expenses (including
Other Taxes) incurred by the Agents and Lead Arranger in connection with the
preparation of this Agreement and the other Loan Documents, or by the Agents and
Lead Arranger in connection with the syndication of the Revolver Commitments or
the administration of this Agreement (including expenses incurred in connection
with due

 

134

--------------------------------------------------------------------------------


 

diligence and initial and ongoing Collateral examination to the extent incurred
with the reasonable prior approval of the Borrower and the reasonable and
documented out-of-pocket fees, disbursements and charges for no more than one
(1) outside counsel and, if necessary one (1) local counsel in each material
jurisdiction where Collateral is located for such Persons, taken as a whole) or
in connection with the administration of this Agreement and any amendments,
modifications or waivers of the provisions hereof or thereof (whether or not the
Transactions hereby contemplated shall be consummated) and (ii) all reasonable
and documented out-of-pocket expenses incurred by the Agents or Lead Arranger or
any Lender in connection with the enforcement or protection of their rights in
connection with this Agreement and the other Loan Documents, in connection with
the Revolver Loans made or the Letters of Credit issued hereunder (but limited,
in the case of legal fees and expenses, to the actual reasonable and documented
out-of-pocket fees, charges and disbursements of Cahill Gordon & Reindel LLP,
counsel for the Agents and the Lead Arranger, and, if reasonably necessary
(x) the reasonable and documented out-of-pocket fees, charges and disbursements
of one (1) local counsel per relevant local jurisdiction and (y) in the case of
an actual or potential conflict of interest, the reasonable and documented
out-of-pocket fees, charges and disbursements of one (1) additional counsel to
all affected Persons, taken as a whole).

 

(b)                                 The Borrower agrees to indemnify, on a joint
and several basis, the Administrative Agent, the Lead Arranger, each Issuing
Bank, each Lender and each of their respective Affiliates, successors and
assigns and the directors, trustees, officers, employees, advisors, controlling
Persons and agents of each of the foregoing (each such Person being called an
“Indemnitee”) against, and to hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities and reasonable and documented out-of-pocket
costs and related expenses (including reasonable and documented out-of-pocket
documented fees, charges and disbursements of Cahill Gordon & Reindel LLP and,
if necessary, one (1) local counsel in each relevant local jurisdiction to the
Agents or Lead Arranger, taken as a whole, in each relevant jurisdiction, in the
case of an actual or potential conflict of interest, and one (1) additional
counsel to all affected Indemnitees, taken as a whole) incurred by or asserted
against any Indemnitee arising out of, relating to, or as a result of (i) the
execution or delivery of this Agreement or any other Loan Document or any
agreement or instrument contemplated hereby or thereby, the performance by the
parties hereto and thereto of their respective obligations thereunder or the
consummation of the Transactions (including the payment of the Transaction
Costs) and the other transactions contemplated hereby, (ii) the use of the
proceeds of the Loans or the use of any Letter of Credit or (iii) any claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether or not any Indemnitee is a party thereto, provided that such indemnity
shall not, as to any Indemnitee, be available to the extent that such losses,
claims, damages, liabilities or costs or related expenses (x) are determined by
a judgment of a court of competent jurisdiction to have resulted by reason of
the gross negligence, bad faith or willful misconduct of, or material breach by,
such Indemnitee, (y) arise out of any claim, litigation, investigation or
proceeding brought by such Indemnitee (or its Related Parties) against another
Indemnitee (or its Related Parties) (other than any claim, litigation,
investigation or proceeding brought by or against the Administrative Agent,
acting in its capacity as Administrative Agent) that does not involve any act or
omission of the Borrower or any of its Subsidiaries and arises out of disputes
among the Lenders and/or their transferees.  The Borrower shall not be liable
for any settlement of any proceeding referred to in this Section 9.05 effected
without the Borrower’s written consent (such consent not to be unreasonably
withheld or delayed); provided, however,

 

135

--------------------------------------------------------------------------------


 

that the Borrower shall indemnify the Indemnitees from and against any loss or
liability by reason of such settlement if the Borrower was offered the right to
assume the defense of such proceeding and did not assume such defense or such
proceeding was settled with the written consent of the Borrower, subject to, in
each case, the Borrower’s right in this Section 9.05 to claim an exemption from
such indemnity obligations.  The Borrower shall indemnify the Indemnitees from
and against any final judgment for the plaintiff in any proceeding referred to
in this Section 9.05, subject to the Borrower’s right in this Section 9.05 to
claim an exemption from such indemnity obligations.  The Borrower shall not,
without the prior written consent of any Indemnitee, effect any settlement of
any pending or threatened proceeding in respect of which such Indemnitee is a
party and indemnity could have been sought hereunder by such Indemnitee unless
such settlement (i) includes an unconditional release of such Indemnitee (and
its Related Parties) from all liability or claims that are the subject matter of
such proceeding and (ii) does not include a statement as to or an admission of
fault, culpability or a failure to act by or on behalf of any Indemnitee (or its
Related Parties).  To the extent permitted by applicable law, each party hereto
hereby waives for itself (and, in the case of the Borrower, for each other Loan
Party) any claim against any Loan Party, any Lender, any Administrative Agent,
any Lender Party, any Lead Arranger, and their respective affiliates, directors,
employees, attorneys, agents or sub-agents, on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) (whether or not the claim therefor is based on contract, tort or
duty imposed by any applicable legal requirement) arising out of, in connection
with, as a result of, or in any way related to, this Agreement or any Loan
Document or any agreement or instrument contemplated hereby or thereby or
referred to herein or therein, the transactions contemplated hereby or thereby,
any Loan or the use of the proceeds thereof or any act or omission or event
occurring in connection therewith, and each party hereto (and in the case of the
Borrower on behalf of each other Loan Party) hereby waive, release and agree not
to sue upon any such claim or any such damages, whether or not accrued and
whether or not known or suspected to exist in its favor; provided that nothing
contained in this sentence shall limit the Borrower’s indemnity obligations to
the extent such special, indirect, consequential or punitive damages are
included in any third party claim in connection with which such indemnified
Person is entitled to indemnification hereunder.  The provisions of this
Section 9.05 shall remain operative and in full force and effect regardless of
the expiration of the term of this Agreement, the consummation of the
transactions contemplated hereby, the repayment of any of the Obligations, the
termination of the Revolver Commitments, the expiration of any Letters of
Credit, the invalidity or unenforceability of any term or provision of this
Agreement or any other Loan Document, or any investigation made by or on behalf
of the Administrative Agent, any Issuing Bank or any Lender.  All amounts due
under this Section 9.05 shall be payable on written demand therefor accompanied
by reasonable documentation with respect to any reimbursement, indemnification
or other amount requested.

 

(c)                                  Except as expressly provided in
Section 9.05(a) with respect to Other Taxes, which shall not be duplicative with
any amounts paid pursuant to Section 2.17, this Section 9.05 shall not apply to
Taxes other than Taxes arising from a non-Tax claim.

 

(d)                                 Notwithstanding the foregoing paragraphs in
this Section, if it is found by a final, non-appealable judgment of a court of
competent jurisdiction in any such action, proceeding or investigation that any
loss, claim, damage, liability or cost or related expense of any Indemnitee has
resulted from the gross negligence, bad faith or willful misconduct of such

 

136

--------------------------------------------------------------------------------


 

Indemnitee (or any of its Related Parties) or a material breach of the Loan
Documents by such Indemnitee (or any of its Related Parties), such Indemnitee
will repay such portion of the reimbursed amounts previously paid to such
Indemnitee under this Section that is attributable to expenses incurred in
relation to the set or omission of such Indemnitee which is the subject of such
finding.

 

SECTION 9.06.           Right of Set-off.  If an Event of Default shall have
occurred and be continuing, upon the written consent of the Administrative Agent
or the Required Lenders, each Lender and each Issuing Bank is hereby authorized
at any time and from time to time, to the fullest extent permitted by law, to
set off and apply any and all deposits (general or special, time or demand,
provisional or final) at any time held and other indebtedness at any time owing
by such Lender or such Issuing Bank to or for the credit or the account of
Holdings, the Borrower or any Subsidiary Guarantor (and such Lender or Issuing
Bank will provide prompt notice to such Loan Party) against any of and all the
obligations of Holdings or the Borrower now or hereafter existing under this
Agreement or any other Loan Document held by such Lender or such Issuing Bank,
irrespective of whether or not such Lender or such Issuing Bank shall have made
any demand under this Agreement or such other Loan Document and although the
obligations may be unmatured.  The rights of each Lender and each Issuing Bank
under this Section 9.06 are in addition to other rights and remedies (including
other rights of set-off) that such Lender or such Issuing Bank may have. 
Notwithstanding the foregoing, no amounts set off from any Loan Party shall be
applied to Excluded Swap Obligations of such Loan Party.

 

SECTION 9.07.           Applicable Law.  THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS (OTHER THAN LETTERS OF CREDIT AND AS EXPRESSLY SET FORTH IN OTHER LOAN
DOCUMENTS) SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE
STATE OF NEW YORK.  EACH LETTER OF CREDIT SHALL BE GOVERNED BY, AND SHALL BE
CONSTRUED IN ACCORDANCE WITH, THE LAWS OR RULES DESIGNATED IN SUCH LETTER OF
CREDIT, OR IF NO SUCH LAWS OR RULES ARE DESIGNATED, THE UNIFORM CUSTOMS AND
PRACTICE FOR DOCUMENTARY CREDITS MOST RECENTLY PUBLISHED AND IN EFFECT, ON THE
DATE SUCH LETTER OF CREDIT WAS ISSUED, BY THE INTERNATIONAL CHAMBER OF COMMERCE
(THE “UNIFORM CUSTOMS”) AND, AS TO MATTERS NOT GOVERNED BY THE UNIFORM CUSTOMS,
THE LAWS OF THE STATE OF NEW YORK.

 

SECTION 9.08.           Waivers; Amendment.

 

(a)                                 No failure or delay of the Administrative
Agent, any Issuing Bank or any Lender in exercising any right or power hereunder
or under any Loan Document shall operate as a waiver thereof, nor shall any
single or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power.  The
rights and remedies of the Administrative Agent, each Issuing Bank and the
Lenders hereunder and under the other Loan Documents are cumulative and are not
exclusive of any rights or remedies that they would otherwise have.  No waiver
of any provision of this Agreement or any other Loan Document or consent to any
departure by Holdings, the Borrower or any other Loan Party therefrom shall in
any event be effective unless the same shall be permitted by
paragraph (b) below, and then such

 

137

--------------------------------------------------------------------------------


 

waiver or consent shall be effective only in the specific instance and for the
purpose for which given.  No notice or demand on Holdings, the Borrower or any
other Loan Party in any case shall entitle such Person to any other or further
notice or demand in similar or other circumstances.

 

(b)                                 Except as provided in Section 2.22 with
respect to any Revolver Commitment Increase, neither this Agreement nor any
other Loan Document nor any provision hereof or thereof may be waived, amended
or modified except (x) in the case of this Agreement, pursuant to an agreement
or agreements in writing entered into by Holdings, the Borrower and the Required
Lenders and (y) in the case of any other Loan Document, pursuant to an agreement
or agreements in writing entered into by each party thereto and the
Administrative Agent and consented to by the Required Lenders; provided,
however, that no such agreement shall:

 

(i)                                     decrease or forgive the principal amount
of, or extend the final maturity date of, or decrease the rate of interest on,
any Revolver Loan or any L/C Disbursement, or extend the stated expiration of
any Letter of Credit beyond the Revolver Termination Date, without the prior
written consent of each Lender directly and adversely affected thereby;
provided, that (x) consent of Required Lenders shall not be required for any
waiver, amendment or modification contemplated by this clause (i), (y) any
amendment to the Consolidated Fixed Charge Coverage Ratio or the component
definitions thereof shall not constitute a reduction in the rate of interest for
purposes of this clause (i) and (z) that waiver or reduction of a post-default
increase in interest shall be effective with the consent of the Required Lenders
(and shall not require the consent of each directly and adversely affected
Lender),

 

(ii)                                  increase the Revolver Commitment of any
Lender (other than with respect to any Revolver Commitment Increase to which
such Lender has agreed) without the prior written consent of such affected
Lender (it being understood that waivers or modifications of conditions
precedent, covenants, Defaults or Events of Default or of a mandatory reduction
in the aggregate Revolver Commitments shall not constitute an increase of the
Revolver Commitments of any Lender),

 

(iii)                               extend the Revolver Commitment of any Lender
or decrease the Unused Line Fees or Issuing Bank Fees without the prior written
consent of such Lender or Issuing Bank, as applicable (it being understood that
waivers or modifications of conditions precedent, covenants, Defaults or Events
of Default, mandatory prepayments or of a mandatory reduction in the aggregate
Revolver Commitments shall not constitute an increase or extension of maturity);
provided, that (x) consent of Required Lenders shall not be required for any
waiver, amendment or modification contemplated by this clause (iii) and (y) any
amendment to the Consolidated Fixed Charge Coverage Ratio or the component
definitions thereof shall not constitute a reduction in the Unused Line Fees for
purposes of this clause (iii),

 

(iv)                              except to the extent necessary to give effect
to the express intentions of this Agreement (including Sections 2.22 and 9.04),
which, in respect of any amendment or modification to effect such express
intentions, shall be effective with the consent of the Required Lenders, amend
or modify the provisions of Section 2.18(b) or (c) of this

 

138

--------------------------------------------------------------------------------


 

Agreement in a manner that would by its terms alter the pro rata sharing of
payments required thereby, without the prior written consent of each Lender,

 

(v)                                 amend or modify the provisions of
Section 7.02, Sections 9.08(a), (b) or (c) or reduce the voting percentage set
forth in the definition of “Required Lenders” or “Supermajority Lenders,”
without the prior written consent of each Lender directly and adversely affected
thereby (it being understood that any Revolver Commitment Increase and
additional extensions of credit pursuant to this Agreement may be included in
the determination of the Required Lenders on substantially the same basis as the
Revolver Loans and Revolver Commitments are included on the Closing Date),

 

(vi)                              (x) release all or substantially all the
Collateral (it being understood that a transaction permitted under Section 6.05
shall not constitute a release of all or substantially all of the Collateral),
or release all or substantially all of the value of the Guarantees (except as
otherwise permitted herein (including in connection with a transaction permitted
under Section 6.05) or in the other Loan Documents) under the Collateral
Agreement, unless, in the case of a Subsidiary Guarantor, all or substantially
all the Equity Interests of such Subsidiary Guarantor is sold or otherwise
disposed of in a transaction permitted by this Agreement, without the prior
written consent of each Lender or (y) subordinate the Liens of the
Administrative Agent under the Collateral Documents with respect to Collateral
at that time included in the Borrowing Base and/or all or substantially all of
the Collateral (other than, in each case, in respect of Term Priority Collateral
in accordance with the provisions of the Loan Documents as in effect on the date
hereof or pursuant to Section 9.17) or subordinate the Obligations hereunder,
without the prior written consent of each Lender,

 

(vii)                           without the prior written consent of the
Supermajority Lenders, change the definition of the terms “Availability” or
“Borrowing Base” or any component definition used therein (including, without
limitation, the definitions of “Eligible Credit Card Receivables,” “Eligible
Inventory,” “Real Estate Event Amount” and “Eligible In-Transit Inventory”) if,
as a result thereof, the amounts available to be borrowed by the Borrower would
be increased; provided that the foregoing shall not limit the discretion of the
Administrative Agent to change, establish or eliminate any Availability Reserve
or to add Accounts and Inventory acquired in a Permitted Business Acquisition to
the Borrowing Base as provided herein, or

 

(viii)                        without the prior written consent of the
Supermajority Lenders, increase the percentages and advance rates set forth in
the term “Borrowing Base” or add any new classes of eligible assets thereto,

 

provided, further, that no such agreement shall amend, modify or otherwise
affect the rights or duties of the Administrative Agent, an Issuing Bank or the
Swingline Lender hereunder without the prior written consent of the
Administrative Agent, such Issuing Bank acting as such at the effective date of
such agreement or the Swingline Lender, as applicable.  Each Lender shall be
bound by any waiver, amendment or modification authorized by this Section 9.08
and any consent by any Lender pursuant to this Section 9.08 shall bind any
successor or assignee of such Lender.  Notwithstanding anything to the contrary
herein, no Defaulting Lender shall have any

 

139

--------------------------------------------------------------------------------


 

right to approve or disapprove any amendment, waiver or consent hereunder,
except that (x) the Revolver Commitments of such Lender may not be increased or
extended without the consent of such Lender and (y) the principal and accrued
and unpaid interest of such Lender’s Loans shall not be reduced or forgiven
without the consent of such Lender.

 

(c)                                  Without the consent of the Syndication
Agents or any Joint Lead Arranger or Lender or Issuing Bank, the Loan Parties
and the Administrative Agent may (in their respective sole discretion, or shall,
to the extent required by any Loan Document) enter into any amendment,
modification or waiver of any Loan Document, or enter into any new agreement or
instrument, to effect the granting, perfection, protection, expansion or
enhancement of any security interest in any Collateral or additional property to
become Collateral for the benefit of the Secured Parties, or as required by
local law to give effect to, or protect any security interest for the benefit of
the Secured Parties, in any property or so that the security interests therein
comply with applicable law.

 

(d)                                 [Reserved]

 

(e)                                  Notwithstanding anything to the contrary
contained in this Section 9.08 or any Loan Document, (i) the Borrower and the
Administrative Agent may, without the input or consent of any other Lender,
effect amendments to this Agreement and the other Loan Documents as may be
necessary in the reasonable opinion of the Borrower and the Administrative Agent
to effect the provisions of Sections 2.21, 2.22 or 9.04(f), (ii) if the
Administrative Agent and the Borrower have jointly identified an obvious error
or any error or omission of a technical nature, in each case, in any provision
of the Loan Documents, then the Administrative Agent and the Borrower shall be
permitted to amend such provision and (iii) guarantees, collateral security
documents and related documents executed by Holdings or Subsidiaries in
connection with this Agreement may be in a form reasonably determined by the
Administrative Agent and may be amended, supplemented or waived without the
consent of any Lender if such amendment, supplement or waiver is delivered in
order to (x) comply with local law or advice of local counsel, (y) cure
ambiguities, omissions, mistakes or defects or (z) cause such guarantee,
collateral security document or other document to be consistent with this
Agreement and the other Loan Documents.

 

SECTION 9.09.           Interest Rate Limitation.  Notwithstanding anything
herein to the contrary, if at any time the applicable interest rate on any
Revolver Loan or participation in any L/C Disbursement, together with all fees
and charges that are treated as interest under applicable law (collectively, the
“Charges”), as provided for herein or in any other document executed in
connection herewith, or otherwise contracted for, charged, received, taken or
reserved by any Lender or any Issuing Bank shall exceed the maximum lawful rate
(the “Maximum Rate”) that may be contracted for, charged, taken, received or
reserved by such Lender in accordance with applicable law, the rate of interest
payable hereunder, together with all Charges payable to such Lender or such
Issuing Bank shall be limited to the Maximum Rate, provided that such excess
amount shall be paid to such Lender or such Issuing Bank on subsequent payment
dates to the extent not exceeding the legal limitation.

 

SECTION 9.10.           Entire Agreement.  This Agreement and the other Loan
Documents constitute the entire contract between the parties relative to the
subject matter hereof.

 

140

--------------------------------------------------------------------------------


 

Any previous agreement among or representations from the parties or their
Affiliates with respect to the subject matter hereof is superseded by this
Agreement and the other Loan Documents.  Notwithstanding the foregoing, the Fee
Letter shall survive the execution and delivery of this Agreement and remain in
full force and effect.  Nothing in this Agreement or in the other Loan
Documents, expressed or implied, is intended to confer upon any party other than
the parties hereto and thereto, and their respective successors and assigns
permitted hereunder, any rights, remedies, obligations or liabilities under or
by reason of this Agreement or the other Loan Documents.

 

SECTION 9.11.           WAIVER OF JURY TRIAL.  EACH OF THE PARTIES HERETO HEREBY
AGREES TO WAIVE ITS RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF
ACTION BASED UPON OR ARISING HEREUNDER OR UNDER ANY OF THE OTHER LOAN DOCUMENTS
OR ANY DEALINGS BETWEEN THEM RELATING TO THE SUBJECT MATTER OF THIS LOAN
TRANSACTION OR THE LENDER/BORROWER RELATIONSHIP THAT IS BEING ESTABLISHED.  THE
SCOPE OF THIS WAIVER IS INTENDED TO BE ALL-ENCOMPASSING OF ANY AND ALL DISPUTES
THAT MAY BE FILED IN ANY COURT AND THAT RELATE TO THE SUBJECT MATTER OF THIS
TRANSACTION, INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS AND
ALL OTHER COMMON LAW AND STATUTORY CLAIMS.  EACH PARTY HERETO ACKNOWLEDGES THAT
THIS WAIVER IS A MATERIAL INDUCEMENT TO ENTER INTO A BUSINESS RELATIONSHIP, THAT
EACH HAS ALREADY RELIED ON THIS WAIVER IN ENTERING INTO THIS AGREEMENT, AND THAT
EACH WILL CONTINUE TO RELY ON THIS WAIVER IN ITS RELATED FUTURE DEALINGS.  EACH
PARTY HERETO FURTHER WARRANTS AND REPRESENTS THAT IT HAS REVIEWED THIS WAIVER
WITH ITS LEGAL COUNSEL AND THAT IT KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY
TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL.  THIS WAIVER IS
IRREVOCABLE, MEANING THAT IT MAY NOT BE MODIFIED EITHER ORALLY OR IN WRITING
(OTHER THAN BY A MUTUAL WRITTEN WAIVER SPECIFICALLY REFERRING TO THIS
SECTION 9.11 AND EXECUTED BY EACH OF THE PARTIES HERETO), AND THIS WAIVER SHALL
APPLY TO ANY SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS
HERETO OR ANY OF THE OTHER LOAN DOCUMENTS OR TO ANY OTHER DOCUMENTS OR
AGREEMENTS RELATING TO THE LOANS MADE HEREUNDER.  IN THE EVENT OF LITIGATION,
THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE COURT.

 

SECTION 9.12.           Severability.  In the event any one (1) or more of the
provisions contained in this Agreement or in any other Loan Document should be
held invalid, illegal or unenforceable in any respect, the validity, legality
and enforceability of the remaining provisions contained herein and therein
shall not in any way be affected or impaired thereby.  The parties shall
endeavor in good-faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.

 

SECTION 9.13.           Counterparts.  This Agreement may be executed in two
(2) or more counterparts, each of which shall constitute an original but all of
which, when taken

 

141

--------------------------------------------------------------------------------


 

together, shall constitute but one (1) contract, and shall become effective as
provided in Section 9.03.  Delivery of an executed counterpart to this Agreement
by facsimile transmission or other electronic transmission (including by “.pdf”
or “.tif”) shall be as effective as delivery of a manually signed original.

 

SECTION 9.14.           Headings.  Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.

 

SECTION 9.15.           Jurisdiction; Consent to Service of Process.

 

(a)                                 Each of the parties hereto hereby
irrevocably and unconditionally submits, for itself and its property, to the
exclusive jurisdiction of any New York State court or federal court of the
United States of America sitting in New York City, and any appellate court from
any thereof, in any action or proceeding arising out of or relating to this
Agreement or the other Loan Documents, or for recognition or enforcement of any
judgment, and each of the parties hereto hereby irrevocably and unconditionally
agrees that all claims in respect of any such action or proceeding may be heard
and determined in such New York State or, to the extent permitted by law, in
such federal court.  Each of the parties hereto agrees that a final judgment in
any such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law. 
Nothing in this Agreement shall affect any right that any Lender, the
Administrative Agent or any Issuing Bank may otherwise have to bring any action
or proceeding relating to this Agreement or the other Loan Documents against
Holdings, the Borrower or any Loan Party or their properties in the courts of
any jurisdiction.

 

(b)                                 Each of the parties hereto hereby
irrevocably and unconditionally waives, to the fullest extent it may legally and
effectively do so, any objection which it may now or hereafter have to the
laying of venue of any suit, action or proceeding arising out of or relating to
this Agreement or the other Loan Documents in any New York State or federal
court.  Each of the parties hereto hereby irrevocably waives, to the fullest
extent permitted by law, the defense of an inconvenient forum to the maintenance
of such action or proceeding in any such court.

 

(c)                                  Each of the parties hereto agrees that
service of all process in any such proceeding in any such court may be made by
registered or certified mail, return receipt requested at its address provided
in Section 9.01 agrees that service as so provided in is sufficient to confer
personal jurisdiction over the applicable credit party in any such proceeding in
any such court, and otherwise constitutes effective and binding service in every
respect; and agrees that agents and lenders retain the right to serve process in
any other manner permitted by law or to bring proceedings against any credit
party in the courts of any other jurisdiction.

 

SECTION 9.16.           Confidentiality.  Each of the Lenders, each Issuing Bank
and each of the Agents agrees that it shall maintain in confidence any
information relating to Holdings, the Borrower and the other Loan Parties
furnished to it by or on behalf of Holdings, the Borrower or the other Loan
Parties (other than information that (a) has become generally available to the
public other than as a result of a disclosure by any such party, (b) was already
in possession on a non-confidential basis for a person not known to the
recipient to be bound by

 

142

--------------------------------------------------------------------------------


 

confidentiality obligations to Parent or any Subsidiary thereof or has been
independently developed by such Lender, such Issuing Bank or such Agent without
violating this Section 9.16 or relying on any such information, (c) was
available to such Lender, such Issuing Bank or such Agent from a third party
having, to such Person’s knowledge, no obligations of confidentiality to
Holdings, the Borrower or any other Loan Party) and shall not reveal the same
other than to its directors, trustees, officers, employees and advisors with a
need to know or to any Person that approves or administers the Revolver Loans on
behalf of such Lender (so long as each such Person shall have been instructed to
keep the same confidential in accordance with this Section 9.16 and such Lender,
such Issuing Bank and such Agent shall be responsible for its Affiliates’
compliance with this Section except to the extent such Affiliate shall sign a
written confidentiality agreement in favor of the Borrower), except:  (i) to the
extent necessary to comply with law or any legal process or the requirements of
any Governmental Authority, self-regulatory authorities (including the National
Association of Insurance Commissioners) or of any securities exchange on which
securities of the disclosing party or any affiliate of the disclosing party are
listed or traded (in which case such Lender, such Issuing Bank or such Agent
will promptly notify the Borrower, in advance, to the extent permitted by
applicable law or the rules governing the process requiring such disclosure
(except with respect to any routine or ordinary course audit or examination
conducted by bank accountants or any governmental bank regulatory authority
exercising examination or regulatory authority) and shall use its commercially
reasonable efforts to ensure that any such information so disclosed is accorded
confidential treatment), (ii) as part of the reporting or review procedures to,
or examinations by, Governmental Authorities or self-regulatory authorities,
including the National Association of Insurance Commissioners or the National
Association of Securities Dealers, Inc., (iii) to its parent companies,
affiliates, auditors, assignees, transferees and participants (so long as each
such Person shall have been instructed to keep the same confidential in
accordance with provisions not less restrictive than this Section 9.16 and such
Lender, such Issuing Bank and such Agent shall be responsible for its
Affiliates’ compliance with this Section), (iv) in order to enforce its rights
under any Loan Document in a legal proceeding (in which case it shall use
commercially reasonable efforts to ensure that any such information so disclosed
is accorded confidential treatment), (v) to any pledgee under Section 9.04(d) or
any other existing or prospective assignee of, or existing or prospective
Participant in, any of its rights under this Agreement (so long as such Person
shall have been instructed to keep the same confidential in accordance with this
Section 9.16 or other provisions at least as restrictive as this Section 9.16),
(vi) to any direct or indirect contractual counterparty in Swap Agreements or
such contractual counterparty’s professional advisor (so long as such
contractual counterparty or professional advisor to such contractual
counterparty agrees to be bound by the provisions of this Section 9.16), and
(vii) with the consent of the Borrower.  In addition, each Agent and each Lender
may disclose the existence of this Agreement and the information about this
Agreement to market data collectors, similar services providers to the lending
industry, and service providers to the Agents and the Lenders in connection with
the administration and management of this Agreement, the other Loan Documents
and any Swap Agreement to which a Lender Party is a party.

 

SECTION 9.17.           Release of Liens and Guarantees.  In the event that any
Loan Party conveys, sells, assigns, transfers or otherwise disposes of any
assets or all or any portion of any of the Equity Interests or assets of any
Subsidiary Guarantor to a Person that is not (and is not required to become) a
Loan Party in each case in a transaction not prohibited by

 

143

--------------------------------------------------------------------------------


 

Section 6.05 or in connection with an Unrestricted Subsidiary Designation or in
connection with a pledge of the Equity Interests of joint ventures permitted by
Section 6.02, the Administrative Agent shall promptly (and the Lenders hereby
authorize the Administrative Agent to) take such action and execute any such
documents as may be reasonably requested by Holdings or the Borrower and at the
Borrower’s expense to release any Liens created by any Loan Document in respect
of such Equity Interests or assets, and, in the case of a disposition of the
Equity Interests of any Subsidiary Guarantor in a transaction permitted by
Section 6.05 or in connection with an Unrestricted Subsidiary Designation and as
a result of which such Subsidiary Guarantor would cease to be a Restricted
Subsidiary, terminate such Subsidiary Guarantor’s obligations under its
Guarantee.  Any representation, warranty or covenant contained in any Loan
Document relating to any such Equity Interests, asset or subsidiary of Holdings
shall no longer be deemed to be made once such Equity Interests or asset is so
conveyed, sold, leased, assigned, transferred or disposed of.  At the request of
the Borrower, the Administrative Agent shall promptly (and the Lenders hereby
authorize the Administrative Agent to) (i) subordinate any Lien granted to the
Administrative Agent (or any sub-agent or collateral agent) under any Loan
Document to the holder of any Lien on such property that is permitted by
Sections 6.02(c)(i), (i), and (aa) and (ii) enter into intercreditor
arrangements contemplated by (or amendments to the Security Documents to effect
the arrangement contemplated by) Sections 6.01(g), (j) and (o),
Sections 6.02(b), (c), and (v) and the definition of “Permitted Refinancing
Indebtedness.”

 

SECTION 9.18.           USA PATRIOT Act.  Each Lender hereby notifies the Loan
Parties that pursuant to the requirements of the USA PATRIOT Act, it is required
to obtain, verify and record information that identifies the Borrower, which
information includes the name and address of the Borrower and other information
that will allow such Lender to identify the Borrower in accordance with the USA
PATRIOT Act.

 

SECTION 9.19.           Marshalling; Payments Set Aside.  Neither any Agent nor
any Lender shall be under any obligation to marshal any assets in favor of any
Loan Party or any other Person or against or in payment of any or all of the
Obligations.  To the extent that any Loan Party makes a payment or payments to
the Administrative Agent or the Lenders (or to the Administrative Agent, on
behalf of the Lenders), or any Agent or the Lenders enforce any security
interests or exercise their rights of setoff, and such payment or payments or
the proceeds of such enforcement or setoff or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside and/or
required to be repaid to a trustee, receiver or any other party under any
bankruptcy law, any other state or federal law, common law or any equitable
cause, then, to the extent of such recovery, the obligation or part thereof
originally intended to be satisfied, and all Liens, rights and remedies therefor
or related thereto, shall be revived and continued in full force and effect as
if such payment or payments had not been made or such enforcement or setoff had
not occurred.

 

SECTION 9.20.           Obligations Several; Independent Nature of Lenders’
Rights.  The obligations of Lenders hereunder are several and no Lender shall be
responsible for the obligations or Revolver Commitment of any other Lender
hereunder.  Nothing contained herein or in any other Loan Document, and no
action taken by Lenders pursuant hereto or thereto, shall be deemed to
constitute Lenders as a partnership, an association, a joint venture or any
other kind of entity.  The amounts payable at any time hereunder to each Lender
shall be a separate and independent debt, and each Lender shall be entitled to
protect and enforce its rights

 

144

--------------------------------------------------------------------------------


 

arising out hereof and it shall not be necessary for any other Lender to be
joined as an additional party in any proceeding for such purpose.

 

SECTION 9.21.    Electronic Execution of Assignments.  The words “execution,”
“signed,” “signature,” and words of like import in any assignment agreement
shall be deemed to include electronic signatures or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.

 

SECTION 9.22.    Acknowledgements.  Each of Loan Party hereby acknowledges and
agrees that (a) no fiduciary, advisory or agency relationship between the Loan
Parties and the Lender Parties is intended to be or has been created in respect
of any of the transactions contemplated by this Agreement or the other Loan
Documents, irrespective of whether the Lender Parties have advised or are
advising the Loan Parties on other matters, and the relationship between the
Lender Parties, on the one hand, and the Loan Parties, on the other hand, in
connection herewith and therewith is solely that of creditor and debtor, (b) the
Lender Parties, on the one hand, and the Loan Parties, on the other hand, have
an arm’s length business relationship that does not directly or indirectly give
rise to, nor do the Loan Parties rely on, any fiduciary duty to the Loan Parties
or their affiliates on the part of the Lender Parties, (c) the Loan Parties are
capable of evaluating and understanding, and the Loan Parties understand and
accept, the terms, risks and conditions of the transactions contemplated by this
Agreement and the other Loan Documents, (d) the Loan Parties have been advised
that the Lender Parties are engaged in a broad range of transactions that may
involve interests that differ from the Loan Parties’ interests and that the
Lender Parties have no obligation to disclose such interests and transactions to
the Loan Parties, (e) the Loan Parties have consulted their own legal,
accounting, regulatory and tax advisors to the extent the Loan Parties have
deemed appropriate in the negotiation, execution and delivery of this Agreement
and the other Loan Documents, (f) each Lender Party has been, is, and will be
acting solely as a principal and, except as otherwise expressly agreed in
writing by it and the relevant parties, has not been, is not, and will not be
acting as an advisor, agent or fiduciary for the Loan Parties, any of their
affiliates or any other Person, (g) none of the Lender Parties has any
obligation to the Loan Parties or their affiliates with respect to the
transactions contemplated by this Agreement or the other Loan Documents except
those obligations expressly set forth herein or therein or in any other express
writing executed and delivered by such Lender Party and the Loan Parties or any
such affiliate and (h) no joint venture is created hereby or by the other Loan
Documents or otherwise exists by virtue of the transactions contemplated hereby
among the Lender Parties or among the Loan Parties and the Lender Parties.

 

SECTION 9.23.    Lender Action.  Notwithstanding anything to the contrary
contained herein or in any other Loan Document, (i) the authority to enforce
rights and remedies hereunder and under the other Security Documents against the
Loan Parties or any of them shall be vested exclusively in, and all actions and
proceedings at law in connection with such enforcement shall be instituted and
maintained exclusively by, the Administrative Agent for the benefit of the
Lenders and the Issuing Bank, (ii) no Secured Party shall have any right
individually to realize upon any of the Collateral under any Security Document
or to enforce the

 

145

--------------------------------------------------------------------------------


 

Guarantee, it being understood and agreed that all powers, rights and remedies
under the Security Documents may be exercised solely by the Administrative Agent
for the benefit of the Secured Parties in accordance with the terms thereof and
(iii) in the event of a foreclosure by the Administrative Agent on any of the
Collateral pursuant to a public or private sale, the Administrative Agent or any
Lender may be the purchaser of any or all of such Collateral at any such sale
and the Administrative Agent, as agent for and representative of the Lenders
(but not any Lender or Lenders in its or their respective individual capacities
unless the Required Lenders shall otherwise agree in writing), shall be
entitled, for the purpose of bidding and making settlement or payment of the
purchase price for all or any portion of the Collateral sold in any such public
sale, to use and apply any of the Obligations as a credit on account of the
purchase price for any Collateral payable by the Administrative Agent at such
sale.

 

SECTION 9.24.    Judgment Currency.  If, for the purposes of obtaining judgment
in any court, it is necessary to convert a sum due hereunder or any other Loan
Document in one currency into another currency, the rate of exchange used shall
be that at which in accordance with normal banking procedures the Administrative
Agent could purchase the first currency with such other currency on the Business
Day preceding that on which final judgment is given.  The obligation of the
Borrower in respect of any such sum due from it to the Administrative Agent or
any Lender hereunder or under the other Loan Documents shall, notwithstanding
any judgment in a currency (the “Judgment Currency”) other than that in which
such sum is denominated in accordance with the applicable provisions of this
Agreement (the “Agreement Currency”), be discharged only to the extent that on
the Business Day following receipt by the Administrative Agent or such Lender,
as the case may be, of any sum adjudged to be so due in the Judgment Currency,
the Administrative Agent or such Lender, as the case may be, may in accordance
with normal banking procedures purchase the Agreement Currency with the Judgment
Currency.  If the amount of the Agreement Currency so purchased is less than the
sum originally due to the Administrative Agent or any Lender from the Borrower
in the Agreement Currency, the Borrower agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify the Administrative Agent or such
Lender, as the case may be, against such loss.  If the amount of the Agreement
Currency so purchased is greater than the sum originally due to the
Administrative Agent or any Lender in such currency, the Administrative Agent or
such Lender, as the case may be, agrees to return the amount of any excess to
the Borrower (or to any other Person who may be entitled thereto under
applicable law).

 

[Signature Pages Follow]

 

146

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
written above.

 

 

 

TUESDAY MORNING CORPORATION

 

 

TUESDAY MORNING, INC.

 

 

 

 

 

 

 

 

 

By:

/s/ Kelly J. Munsch

 

 

 

Name: Kelly J. Munsch

 

 

 

Title:     VP, Controller

 

 

 

 

 

 

 

 

TMI HOLDINGS, INC.

 

 

 

 

 

 

 

 

 

By:

/s/ R. Michael Rouleau

 

 

 

Name: R. Michael Rouleau

 

 

 

Title:     Chief Executive Officer

 

Signature Page to Credit Agreement

 

--------------------------------------------------------------------------------


 

 

 

JPMORGAN CHASE BANK, N.A., as Lender and as Administrative Agent

 

 

 

 

 

 

 

 

 

By:

/s/ Christy L. West

 

 

 

Name: Christy L. West

 

 

 

Title: Authorized Officer

 

Signature Page to Credit Agreement

 

--------------------------------------------------------------------------------


 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Lender and as Syndication Agent

 

 

 

 

 

 

 

 

 

 

By:

 /s/ Emily Abrahamson

 

 

 

Name: Emily Abrahamson

 

 

 

Title:     Vice President

 

Signature Page to Credit Agreement

 

--------------------------------------------------------------------------------


 

 

 

BANK OF AMERICA, N.A., as a Lender

 

 

 

 

 

 

 

 

 

 

By:

 /s/ Andrew Cerussi

 

 

 

Name: Andrew Cerussi

 

 

 

Title:     Director

 

Signature Page to Credit Agreement

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

FORM OF ASSIGNMENT AND ACCEPTANCE AGREEMENT

 

This Assignment and Acceptance Agreement (the “Assignment”) is dated as of the
Effective Date set forth below and is entered into by and between [Insert name
of Assignor] (the “Assignor”) and [Insert name of Assignee] (the “Assignee”). 
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (as it may be amended, restated,
amended and restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee.  The Standard Terms and Conditions set forth in Annex 1 attached
hereto are hereby agreed to and incorporated herein by reference and made a part
of this Assignment as if set forth herein in full.

 

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below, the interest in and to all of the
Assignor’s rights and obligations under the Credit Agreement and any other
documents or instruments delivered pursuant thereto that represents the amount
and percentage interest identified below of all of the Assignor’s outstanding
rights and obligations under the respective facilities identified below
(including, to the extent included in any such facilities, Letters of Credit and
Swingline Loans) (the “Assigned Interest”).  Such sale and assignment is without
recourse to the Assignor and, except as expressly provided in this Assignment
and the Credit Agreement, without representation or warranty by the Assignor.

 

1.

Assignor:

 

 

 

 

2.

Assignee:

                                                          [and is an Affiliate
of [Identify Lender]]

 

 

 

3.

Borrower:

TUESDAY MORNING, INC.

 

 

 

4.

Administrative Agent:

JPMORGAN CHASE BANK, N.A.,

 

 

as the administrative agent under the Credit Agreement

 

 

 

5.

Credit Agreement:

The Credit Agreement dated as of August 18, 2015, among the Borrower, TUESDAY
MORNING CORPORATION, a Delaware corporation (“Parent”), TMI HOLDINGS, INC., a
Delaware corporation (“Intermediate Holdings”), the LENDERS party thereto from
time to time, the Administrative Agent and the other agents named therein.

 

--------------------------------------------------------------------------------


 

6.

Assigned Interest:

 

 

Aggregate Amount of
Commitment
for all Lenders

 

Amount of Commitment
Assigned

 

Percentage Assigned of
Commitment(1)

 

$

 

 

$

 

 

 

%

 

Effective Date:               , 20   [TO BE INSERTED BY ADMINISTRATIVE AGENT AND
WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

 

7.                                      Notice and Wire Instructions:

 

[NAME OF ASSIGNOR]

[NAME OF ASSIGNEE]

 

 

Notices:

Notices:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Attention:

 

Attention:

 

Telecopier:

 

Telecopier:

 

 

 

with a copy to:

with a copy to:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Attention:

 

Attention:

 

Telecopier:

 

Telecopier:

 

 

 

 

 

 

Wire Instructions:

Wire Instructions:

 

The terms set forth in this Assignment are hereby agreed to:

 

 

ASSIGNOR

 

[NAME OF ASSIGNOR]

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------

(1) Set forth, to at least 9 decimals, as a percentage of the Revolver
Commitments of all Lenders thereunder.

 

--------------------------------------------------------------------------------


 

 

ASSIGNEE

 

[NAME OF ASSIGNEE]

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

[Consented to and](2) Accepted:

 

 

 

[JPMORGAN CHASE BANK, N.A.,

 

as Administrative Agent

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:]

 

 

 

 

 

 

[Consented to:](3)

 

 

 

 

[TUESDAY MORNING, INC.

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:]

 

 

 

 

 

 

[Consented to:](4)

 

 

 

[JPMORGAN CHASE BANK, N.A.,

 

as Issuing Bank and/or Swingline Lender

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:]

 

 

 

--------------------------------------------------------------------------------

(2) To be added only if the consent of the Administrative Agent is required by
the terms of the Credit Agreement.

(3) To be added only if the consent of the Borrower is required by the terms of
the Credit Agreement.

(4) To be added only if the consent of each Issuing Bank and/or Swingline Lender
is required by the terms of the Credit Agreement.

 

--------------------------------------------------------------------------------


 

ANNEX 1

 

STANDARD TERMS AND CONDITIONS FOR ASSIGNMENT
AND ACCEPTANCE AGREEMENT

 

1.                                      Representations and Warranties.

 

1.1                   Assignor.  The Assignor (a) represents and warrants that
(i) it is the legal and beneficial owner of the Assigned Interest, (ii) the
Assigned Interest is free and clear of any lien, encumbrance or other adverse
claim and (iii) it has full power and authority, and has taken all action
necessary, to execute and deliver this Assignment and to consummate the
transactions contemplated hereby; and (b) assumes no responsibility with respect
to (i) any statements, warranties or representations made in or in connection
with any Credit Document, (ii) the execution, legality, validity,
enforceability, genuineness, sufficiency or value of the Credit Agreement or any
other  instrument or document delivered pursuant thereto, other than this
Assignment (herein collectively the “Credit Documents”), or any collateral
thereunder, (iii) the financial condition of the Borrower, any of its
Subsidiaries or Affiliates or any other person obligated in respect of any
Credit Document or (iv) the performance or observance by the Borrower, any of
its Subsidiaries or Affiliates or any other person of any of their respective
obligations under any Credit Document.

 

1.2                   Assignee.  The Assignee (a) represents and warrants that
(i) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and to consummate the transactions
contemplated hereby and to become a Lender or Issuing Bank under the Credit
Agreement, (ii) it meets all requirements of an Eligible Assignee under the
Credit Agreement (subject to receipt of such consents as may be required under
the Credit Agreement), (iii) from and after the Effective Date, it shall be
bound by the provisions of the Credit Agreement as a Lender or Issuing Bank
thereunder and, to the extent of the Assigned Interest, shall have the
obligations of a Lender or Issuing Bank thereunder, (iv) it has received a copy
of the Credit Agreement, together with copies of the most recent financial
statements delivered pursuant to Section 5.04 thereof, as applicable, and such
other documents and information as it has deemed appropriate to make its own
credit analysis and decision to enter into this Assignment and to purchase the
Assigned Interest on the basis of which it has made such analysis and decision
independently and without reliance on the Administrative Agent or any other
Lender or Issuing Bank and (v) if it is a Foreign Lender, attached to the
Assignment is any documentation required to be delivered by it pursuant to the
terms of the Credit Agreement, duly completed and executed by the Assignee; and
(b) agrees that (i) it will, independently and without reliance on the
Administrative Agent, the Assignor or any other Lender or Issuing Bank and based
on such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking

 

--------------------------------------------------------------------------------


 

or not taking action under the Credit Documents, and (ii) it will perform in
accordance with their terms all of the obligations which by the terms of the
Credit Documents are required to be performed by it as a Lender or Issuing Bank.

 

2.                                      Payments.  All payments with respect to
the Assigned Interests shall be made on the Effective Date as follows:

 

2.1                   From and after the Effective Date, the Administrative
Agent shall make all payments in respect of the Assigned Interest (including
payments of principal, interest, fees and other amounts) to the Assignor for
amounts which have accrued to but excluding the Effective Date and to the
Assignee for amounts which have accrued from and after the Effective Date.

 

3.                                      General Provisions.  This Assignment
shall be binding upon, and inure to the benefit of, the parties hereto and their
respective successors and permitted assigns.  This Assignment may be executed in
any number of counterparts, which together shall constitute one instrument. 
Delivery of an executed counterpart of a signature page of this Assignment by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment.  This Assignment shall be governed by, and construed in
accordance with, the internal laws of the State of New York without regard to
conflict of laws principles thereof.

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

FORM OF ADMINISTRATIVE QUESTIONNAIRE

 

I.  Name(s) of the Borrower(s):

 

II.  Legal Name of Lender for Signature Page:

 

III. Name of Lender for any eventual tombstone:

 

 

 

IV.  Legal Address:

 

 

 

 

 

 

V.  Contact Information:

 

 

 

Credit Contact

 

Operations Contact

 

Legal Counsel

Name:

 

 

 

 

 

 

Title:

 

 

 

 

 

 

Address:

 

 

 

 

 

 

 

 

 

 

 

 

 

Telephone:

 

 

 

 

 

 

Facsimile:

 

 

 

 

 

 

Email: Address:

 

 

 

 

 

 

 

VI.  Lender’s Wire Payment Instructions:

 

Pay to:

 

 

(Name of Lender)

 

 

 

 

 

(ABA#)

(City/State)

 

 

 

 

(Account #)

(Account Name)

 

VII.  Organizational Structure:

 

Foreign Branch, organized under which laws

 

Lender’s Tax ID:

 

 

Tax withholding Form Attached (For Foreign Buyers)

 

[   ]

Form W-9

[   ]

Form W-8

[   ]

Form 4224 effective:                     

 

--------------------------------------------------------------------------------


 

[   ]

Form 1001

[   ]

W/Hold          %  Effective                 

[   ]

Form 4224 on file with Administrative Agent from previous current year’s
transaction                    

 

VIII.  Payment Instructions:

 

Servicing Site:

 

 

 

 

 

Pay To:

 

 

IX.  Name of Authorized Officer:

 

 

 

 

 

Name:

 

Signature:

 

Date:

 

 

X.  Institutional Investor Sub-Allocations

 

Institution Legal

 

Fund Manager:

 

Sub-Allocations:

 

 

Exact Legal Name
(for documentation
purposes)

 

Sub-Allocation
(Indicate US$)

 

Direct Signer to
Credit
Agreement
(Yes / No)

 

Purchase by
Assignment
(Yes / No)

 

Date of Post Closing
Assignment

1.

 

 

 

 

 

 

 

 

2.

 

 

 

 

 

 

 

 

3.

 

 

 

 

 

 

 

 

4.

 

 

 

 

 

 

 

 

5.

 

 

 

 

 

 

 

 

6.

 

 

 

 

 

 

 

 

7.

 

 

 

 

 

 

 

 

Total

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

Special Instructions

 

 

 

 

 

 

Please return this form, by fax, to the attention of [                     ],
fax [               ], no later than 5:00 p.m. Local Time, on [                 
], 2015.

 

--------------------------------------------------------------------------------


 

EXHIBIT C-1

 

FORM OF CBFR BORROWING REQUEST

 

JPMorgan Chase Bank, N.A., as Administrative Agent

for the lenders referred to below,

2200 Ross Avenue, 9th Floor

TX1-2921

Dallas, Texas 75201
Attention: [       ]

 

[     ] [  ], [20  ]

 

Ladies and Gentlemen:

 

The undersigned TUESDAY MORNING, INC., a Texas corporation (the “Borrower”)
refers to the Credit Agreement dated as of August 18, 2015 (as the same may be
amended, restated, amended and restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), by and among TUESDAY MORNING CORPORATION,
a Delaware corporation (“Parent”), TMI HOLDINGS, INC., a Delaware corporation
(“Intermediate Holdings”), the Borrower, the financial institutions party
thereto from time to time as lenders (collectively, the “Lenders”), and JPMORGAN
CHASE BANK, N.A., as administrative agent (in such capacity, together with its
successors and assigns, the “Administrative Agent”) and the other agents named
therein.  Terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the Credit Agreement.  The Borrower hereby
gives you notice pursuant to Section 2.03 of the Credit Agreement that it
requests a Borrowing under the Credit Agreement, and in connection with that
request sets forth below the terms on which such Borrowing is requested to be
made:

 

(A)

Date of Borrowing (which is a Business Day)

 

 

 

 

(B)

Aggregate Amount of Borrowing(5)

 

 

 

 

(C)

Type of Borrowing

CBFR Borrowing

 

(D)                               Funds are requested to be disbursed to the
Borrower’s account with               (Account No.                  ).

 

[Remainder of page intentionally left blank]

 

The Borrower hereby represents and warrants to the Administrative Agent and the
Lenders that, on the date of the requested Borrowing, the conditions to lending
specified in Section[s] [4.01 and] (6) 4.02 of the Credit Agreement have been
satisfied.

 

--------------------------------------------------------------------------------

(5)  Not to exceed the available Revolver Commitment at such time.

 

--------------------------------------------------------------------------------


 

 

TUESDAY MORNING, INC., as Borrower

 

 

 

 

By:

 

 

 

 

Name:

 

Title:

 

--------------------------------------------------------------------------------

(6)  Insert for Borrowing on the Closing Date

 

--------------------------------------------------------------------------------


 

EXHIBIT C-2

 

FORM OF EURODOLLAR BORROWING REQUEST

 

[See attached]

 

--------------------------------------------------------------------------------


 

EXHIBIT D

 

FORM OF INTEREST ELECTION REQUEST

 

Reference is made to the Credit Agreement dated as of August 18, 2015 (as the
same may be amended, restated, amended and restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), by and among TUESDAY
MORNING CORPORATION, a Delaware corporation (“Parent”), TMI HOLDINGS, INC., a
Delaware corporation (“Intermediate Holdings”), TUESDAY MORNING, INC., a Texas
corporation (the “Borrower”), the financial institutions party thereto from time
to time as lenders (collectively, the “Lenders”), JPMORGAN CHASE BANK, N.A., as
administrative agent (in such capacity, together with its successors and
assigns, the “Administrative Agent”) and the other agents named therein.

 

Pursuant to Section 2.07 of the Credit Agreement, the Borrower desires to
convert or to continue the following Borrowings, each such conversion and/or
continuation to be effective as of   /  /20  :

 

$[   ,   ,   ]

 

Eurodollar Borrowing to be continued with Interest Period of      month(s).

 

 

 

$[   ,   ,   ]

 

CBFR Borrowing to be converted to a Eurodollar Borrowing with Interest Period of
     month(s).

 

 

 

$[   ,   ,   ]

 

Eurodollar Borrowing to be converted to CBFR Borrowing.

 

[The Borrower hereby certifies that as of the date hereof, no event has occurred
and is continuing or would result from the consummation of the conversion and/or
continuation contemplated hereby that would constitute an Event of Default.](7)

 

Date:   /  /20  

TUESDAY MORNING, INC.,

 

as Borrower

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

Title:

 

--------------------------------------------------------------------------------

(7)  To be included in the immediately succeeding Interest Election Request
following any notice from the Administrative Agent to the Borrower made pursuant
to Section 2.07(e) of the Credit Agreement.

 

--------------------------------------------------------------------------------


 

EXHIBIT E

 

FORM OF COLLATERAL AGREEMENT

 

[To be delivered separately]

 

--------------------------------------------------------------------------------


 

EXHIBIT F

 

FORM OF SOLVENCY CERTIFICATE
[    ], 2015

 

THE UNDERSIGNED HEREBY CERTIFIES ON BEHALF OF TUESDAY MORNING CORPORATION, IN MY
CAPACITY AS AN OFFICER AND NOT INDIVIDUALLY, AS FOLLOWS AS OF THE DATE HEREOF:

 

1.  I am a Financial Officer of TUESDAY MORNING CORPORATION, a Delaware
corporation (“Parent”).

 

2.  Reference is made to the Credit Agreement dated as of August 18, 2015 (as
the same may be amended, restated, amended and restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among TUESDAY
MORNING, INC., a Texas corporation (the “Borrower”), Parent, TMI HOLDINGS, INC.,
a Delaware corporation (“Intermediate Holdings”), the Lenders party thereto from
time to time, JPMORGAN CHASE BANK, N.A., as administrative agent (in such
capacity, together with its successors and assigns, the “Administrative Agent”)
and the other agents named therein.  Terms used herein and not otherwise defined
herein shall have the meanings assigned to such terms in the Credit Agreement.

 

3.  I have reviewed, or caused to be reviewed under my supervision, the terms of
Article III and Article IV of the Credit Agreement and the definitions and
provisions contained in the Credit Agreement relating thereto.

 

4.  Based upon my review described in paragraph 3 above, I certify that as of
the date hereof, after giving effect to the Transactions on the Closing Date and
immediately following the making of each Revolver Loan on the Closing Date and
after giving effect to the application of the proceeds of each Revolver Loan,
(i) the fair value of the assets of Parent, Intermediate Holdings, the Borrower
and its Subsidiaries on a consolidated basis, at a fair valuation, will exceed
the debts and liabilities, direct, subordinated, contingent or otherwise, of
Parent, Intermediate Holdings, the Borrower and its Subsidiaries on a
consolidated basis, respectively; (ii) the present fair saleable value of the
property of Parent, Intermediate Holdings, the Borrower and its Subsidiaries on
a consolidated basis will be greater than the amount that will be required to
pay the probable liability of Parent, Intermediate Holdings, the Borrower and
its Subsidiaries on a consolidated basis, respectively, on their debts and other
liabilities, direct, subordinated, contingent or otherwise, as such debts and
other liabilities become absolute and matured; (iii) Parent, Intermediate
Holdings, the Borrower and its Subsidiaries on a consolidated basis will be able
to pay their debts and liabilities, direct, subordinated, contingent or
otherwise, as such debts and liabilities become absolute and matured; and
(iv) Parent, Intermediate Holdings, the Borrower and its Subsidiaries on a
consolidated basis will not have unreasonably small capital with which to
conduct the businesses in which they are engaged as such businesses are now
conducted and are proposed to be conducted following the Closing Date.

 

--------------------------------------------------------------------------------


 

The foregoing certifications are made and delivered as of the date first written
above.

 

 

TUESDAY MORNING CORPORATION,

 

as Parent

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

EXHIBIT G

 

[RESERVED]

 

--------------------------------------------------------------------------------


 

EXHIBIT H

 

[RESERVED]

 

--------------------------------------------------------------------------------


 

EXHIBIT I

 

FORM OF COMPLIANCE CERTIFICATE

, 20

 

THE UNDERSIGNED HEREBY CERTIFIES ON BEHALF OF TUESDAY MORNING, INC., IN MY
CAPACITY AS AN OFFICER AND NOT INDIVIDUALLY, AS FOLLOWS AS OF THE DATE HEREOF:

 

1.             I am a Financial Officer of TUESDAY MORNING, INC., a Texas
corporation (the “Borrower”).

 

2.             I have reviewed the terms of that certain Credit Agreement dated
as of August 18, 2015 (as the same may be amended, restated, amended and
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among the Borrower, TUESDAY MORNING CORPORATION, a Delaware
corporation (“Parent”), TMI HOLDINGS, INC., a Delaware corporation
(“Intermediate Holdings”), the Lenders party thereto from time to time, JPMORGAN
CHASE BANK, N.A., as administrative agent (in such capacity, together with its
successors and assigns, the “Administrative Agent”) and the other agents named
therein, and I have made, or have caused to be made under my supervision, a
review in reasonable detail of the transactions and condition of the Borrower
and its Subsidiaries during the accounting period covered by the attached
financial statements.

 

3.             The examination described in paragraph 2 above did not disclose,
and I have no knowledge of, the existence of any condition or event which
constitutes an Event of Default or Default as of the date of this Certificate,
except as set forth in a separate attachment, if any, to this Certificate,
describing in detail, the nature of the condition or event, the period during
which it has existed and the action which Borrower has taken, is taking, or
proposes to take with respect to each such condition or event.

 

[THE REMAINDER OF THIS PAGE LEFT INTENTIONALLY BLANK]

 

--------------------------------------------------------------------------------


 

The foregoing certifications, together with the computations set forth in Annex
A hereto and the financial statements delivered with this Certificate in support
hereof, are made and delivered as of the date first written above pursuant to
Section 5.04(d) of the Credit Agreement.

 

 

TUESDAY MORNING, INC.,

 

as Borrower

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

ANNEX A TO

COMPLIANCE CERTIFICATE

 

FOR THE FISCAL [QUARTER] [YEAR] ENDING [         ], 20

 

--------------------------------------------------------------------------------


 

EXHIBIT J

 

[RESERVED]

 

--------------------------------------------------------------------------------


 

EXHIBIT K

 

[RESERVED]

 

--------------------------------------------------------------------------------


 

EXHIBIT L-1

 

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Credit Agreement dated as of August 18, 2015 (as
the same may be amended, supplemented or otherwise modified from time to time,
the “Credit Agreement”), among TUESDAY MORNING, INC., a Texas corporation (the
“Borrower”), TUESDAY MORNING CORPORATION, a Delaware corporation (“Parent”), TMI
HOLDINGS, INC., a Delaware corporation (“Intermediate Holdings”), the lenders
party thereto from time to time, JPMORGAN CHASE BANK, N.A., as administrative
agent (in such capacity, together with its successors and assigns, the
“Administrative Agent”) and the other agents named therein.

 

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Revolver Loan(s) (as well as any Note(s) evidencing such Revolver
Loan(s)) in respect of which it is providing this certificate, (ii) it is not a
bank within the meaning of Section 881(c)(3)(A) of the Code, (iii) it is not a
ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.

 

The undersigned has furnished the Borrower and the Administrative Agent with a
certificate of its non-U.S. Person status on IRS Form W-8BEN or W-8BEN-E.  By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
the Borrower and the Administrative Agent, and (2) the undersigned shall have at
all times furnished the Borrower and the Administrative Agent with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER]

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

Date:            , 20[  ]

 

--------------------------------------------------------------------------------


 

EXHIBIT L-2

 

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Credit Agreement dated as of August 18, 2015 (as
the same may be amended, supplemented or otherwise modified from time to time,
the “Credit Agreement”), among TUESDAY MORNING, INC., a Texas corporation (the
“Borrower”), TUESDAY MORNING CORPORATION, a Delaware corporation (“Parent”), TMI
HOLDINGS, INC., a Delaware corporation (“Intermediate Holdings”), the lenders
party thereto from time to time, JPMORGAN CHASE BANK, N.A., as administrative
agent (in such capacity, together with its successors and assigns, the
“Administrative Agent”) and the other agents named therein.

 

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.

 

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or W-8BEN-E.  By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform such Lender in
writing, and (2) the undersigned shall have at all times furnished such Lender
with a properly completed and currently effective certificate in either the
calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT]

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

Date:            , 20[  ]

 

--------------------------------------------------------------------------------


 

EXHIBIT L-3

 

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Credit Agreement dated as of August 18, 2015 (as
the same may be amended, supplemented or otherwise modified from time to time,
the “Credit Agreement”), among TUESDAY MORNING, INC., a Texas corporation (the
“Borrower”), TUESDAY MORNING CORPORATION, a Delaware corporation (“Parent”), TMI
HOLDINGS, INC., a Delaware corporation (“Intermediate Holdings”), the lenders
party thereto from time to time, JPMORGAN CHASE BANK, N.A., as administrative
agent (in such capacity, together with its successors and assigns, the
“Administrative Agent”) and the other agents named therein.

 

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or W-8BEN-E
or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN or W-8BEN-E from
each of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption.  By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform such Lender and (2) the undersigned shall have at all
times furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

 

[NAME OF PARTICIPANT]

 

By:

 

 

 

Name:

 

 

Title:

 

 

Date:            , 20[  ]

 

--------------------------------------------------------------------------------


 

EXHIBIT L-4

 

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

 

Reference is hereby made to the Credit Agreement dated as of August 18, 2015 (as
the same may be amended, supplemented or otherwise modified from time to time,
the “Credit Agreement”), among TUESDAY MORNING, INC., a Texas corporation (the
“Borrower”), TUESDAY MORNING CORPORATION, a Delaware corporation (“Parent”), TMI
HOLDINGS, INC., a Delaware corporation (“Intermediate Holdings”), the lenders
party thereto from time to time, JPMORGAN CHASE BANK, N.A., as administrative
agent (in such capacity, together with its successors and assigns, the
“Administrative Agent”) and the other agents named therein.

 

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
Revolver Loan(s) (as well as any Note(s) evidencing such Revolver Loan(s)) in
respect of which it is providing this certificate, (ii) its direct or indirect
partners/members are the sole beneficial owners of such Revolver Loan(s) (as
well as any Note(s) evidencing such Revolver Loan(s)), (iii) with respect to the
extension of credit pursuant to this Credit Agreement or any other Loan
Document, neither the undersigned nor any of its direct or indirect
partners/members is a bank extending credit pursuant to a loan agreement entered
into in the ordinary course of its trade or business within the meaning of
Section 881(c)(3)(A) of the Code, (iv) none of its direct or indirect
partners/members is a ten percent shareholder of the Borrower within the meaning
of Section 871(h)(3)(B) of the Code and (v) none of its direct or indirect
partners/members is a controlled foreign corporation related to the Borrower as
described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished the Borrower and the Administrative Agent with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or W-8BEN-E or (ii) an IRS Form W-8IMY accompanied by an IRS
Form W-8BEN or W-8BEN-E from each of such partner’s/member’s beneficial owners
that is claiming the portfolio interest exemption.  By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Borrower and
the Administrative Agent, and (2) the undersigned shall have at all times
furnished the Borrower and the Administrative Agent with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER]

 

By:

 

 

 

Name:

 

 

Title:

 

 

Date:            , 20[  ]

 

--------------------------------------------------------------------------------


 

EXHIBIT M

 

FORM OF NOTE

 

Date:  [·]

 

FOR VALUE RECEIVED, the undersigned, hereby promise to pay to
                      or its registered assigns (the “Lender”), in accordance
with the provisions of the Credit Agreement (as hereinafter defined), the
aggregate unpaid principal amount of each Revolver Loan from time to time made
by the Lender to the Borrower (as defined below) under that certain Credit
Agreement, dated as of August 18, 2015 (as the same may be amended, restated,
amended and restated, extended, supplemented or otherwise modified in writing
from time to time, the “Credit Agreement”; the terms defined therein being used
herein as therein defined), among TUESDAY MORNING, INC., a Texas corporation
(the “Borrower”), TUESDAY MORNING CORPORATION, a Delaware corporation
(“Parent”), TMI HOLDINGS, INC., a Delaware corporation (“Intermediate
Holdings”), the LENDERS party thereto from time to time, JPMORGAN CHASE BANK,
N.A., as administrative agent (in such capacity, the “Administrative Agent”) and
WELLS FARGO BANK, NATIONAL ASSOCIATION, as syndication agent (in such capacity,
the “Syndication Agent”).

 

The Borrower promises to pay interest on the aggregate unpaid principal amount
of each Revolver Loan made by the Lender to the Borrower under the Credit
Agreement from the date of such Loan until such principal amount is paid in
full, at such interest rates and at such times as provided in the Credit
Agreement.

 

This Note (this “Note”) is one of the Notes referred to in the Credit Agreement,
is entitled to the benefits thereof and may be prepaid in whole or in part
subject to the terms and conditions provided therein.  Upon the occurrence and
continuation of one or more of the Events of Default specified in the Credit
Agreement, all amounts then remaining unpaid on this Note shall become, or may
be declared to be, as applicable, immediately due and payable all as provided in
the Credit Agreement.  Revolver Loans made by the Lender shall be evidenced by
one or more loan accounts or records maintained by the Lender in the ordinary
course of business.

 

The Borrower, for itself and its successors and assigns, hereby waives
diligence, presentment, protest and demand and notice of protest, demand,
dishonor and non-payment of this Note.

 

THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.

 

 

TUESDAY MORNING, INC.,

 

as Borrower

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

FORM OF BORROWING BASE CERTIFICATE

 

Date:  [         ]

 

Reference is made to the Credit Agreement dated as of August 18, 2015 (as may be
amended, restated, amended and restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”) with TUESDAY MORNING, INC., a Texas
corporation (the “Borrower”), TUESDAY MORNING CORPORATION, a Delaware
corporation (“Parent”), TMI HOLDINGS, INC., a Delaware corporation
(“Intermediate Holdings”), financial institutions party thereto as lenders from
time to time (the “Lenders”), JPMORGAN CHASE BANK, N.A., as administrative agent
for its own benefit and the benefit of the other Secured Parties and various
other agents.  Terms used herein but not defined herein shall have the meanings
assigned to such terms in the Credit Agreement

 

Pursuant to Section 5.12 of the Credit Agreement, the undersigned Financial
Officer of the Borrower hereby certifies that as of the close of business on the
date set forth above, the Borrowing Base is computed as set forth on Exhibit A
attached hereto.

 

[Signature Page Follows]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, I have executed this Certificate as of the date first
written above.

 

 

TUESDAY MORNING, INC.,

 

as Borrower

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

Schedule 1.01(a)

 

Bank Product Debt

 

$25,000,000 ACH Credit

 

$7,000,000 ACH Debit

 

$7,500,000 Daylight Overdraft

 

Closed Loop Gift Card Program (Premium Gift Card Solution)

 

--------------------------------------------------------------------------------


 

Schedule 2.01

 

Revolver Commitments

 

Lender

 

Commitment

 

JPMorgan Chase Bank, N.A.

 

$

100,000,000

 

Wells Fargo Bank, National Association

 

40,000,000

 

Bank of America, N.A.

 

40,000,000

 

Total

 

$

180,000,000

 

 

--------------------------------------------------------------------------------


 

Schedule 2.05(a)

 

Existing Letters of Credit

 

ISBLC #

 

Beneficiary Name

 

Amount

 

Issued 
Date

 

Maturity 
Date

 

Comments

 

 

 

[Omitted]

 

 

 

 

 

 

 

 

 

 

 

[Omitted]

 

 

 

 

 

 

 

 

 

 

 

[Omitted]

 

 

 

 

 

 

 

 

 

 

 

[Omitted]

 

 

 

 

 

 

 

 

 

 

 

[Omitted]

 

 

 

 

 

 

 

 

 

 

 

Total Balance Standby LOC

 

$

5,939,271.00

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

Schedule 3.08(a)

 

Subsidiaries

 

Legal Name

 

State of 
Formation

 

Type of Entity

 

Parent (or Other owner 
of Equity Interests)

 

Percentage Ownership

TMI Holdings, Inc.

 

Delaware

 

Corporation

 

Tuesday Morning Corporation

 

100%

Tuesday Morning, Inc.

 

Texas

 

Corporation

 

TMI Holdings, Inc.

 

100%

Friday Morning, Inc.

 

Texas

 

Corporation

 

Tuesday Morning, Inc.

 

100%

Days of the Week, Inc.

 

Delaware

 

Corporation

 

Tuesday Morning, Inc.

 

100%

Nights of the Week, Inc.

 

Delaware

 

Corporation

 

Tuesday Morning, Inc.

 

100%

Tuesday Morning Partners, Ltd.

 

Texas

 

Limited Partnership

 

Days of the Week, Inc.

 

100% of GP Interests (1% of overall equity)

Tuesday Morning Partners, Ltd.

 

Texas

 

Limited Partnership

 

Nights of the Week, Inc.

 

100% of LP Interests (99% of overall equity)

 

--------------------------------------------------------------------------------


 

Schedule 3.17

 

Financing Statements and Other Filings

 

Type of Filing

 

Entity

 

Applicable Collateral 
Document
[Mortgage, Collateral 
Agreement or Other]

 

Jurisdictions

UCC-1

 

Tuesday Morning Corporation

 

Collateral Agreement

 

Delaware

UCC-1

 

TMI Holdings, Inc.

 

Collateral Agreement

 

Delaware

UCC-1

 

Tuesday Morning, Inc.

 

Collateral Agreement

 

Texas

UCC-1

 

Friday Morning, Inc.

 

Collateral Agreement

 

Texas

UCC-1

 

Days of the Week, Inc.

 

Collateral Agreement

 

Delaware

UCC-1

 

Nights of the Week, Inc.

 

Collateral Agreement

 

Delaware

UCC-1

 

Tuesday Morning Partners, Ltd.

 

Collateral Agreement

 

Texas

 

--------------------------------------------------------------------------------


 

Schedule 3.20

 

Insurance

 

Insurance policies are set forth in the attached insurance certificates and
chart.

[Omitted]

 

--------------------------------------------------------------------------------


 

Schedule 5.11

 

Post-Closing Actions

 

[Omitted]

 

--------------------------------------------------------------------------------


 

Schedule 5.12

 

Deposit Accounts

 

[Omitted]

 

--------------------------------------------------------------------------------


 

Schedule 6.01

 

Indebtedness

 

None.

 

--------------------------------------------------------------------------------


 

Schedule 6.02

 

Liens

 

[Omitted]

 

--------------------------------------------------------------------------------


 

Schedule 6.04

 

Investments

 

None.

 

--------------------------------------------------------------------------------


 

Schedule 6.07

 

Transactions with Affiliates

 

The ongoing arrangement for the payment of Inventory by Tuesday Morning, Inc.
(stores) to Tuesday Morning Partners, Ltd (DC) is conducted on a monthly basis. 
[Omitted]

 

--------------------------------------------------------------------------------